Draft Environmental and Social Impact
Assessment

Project Number: 49241-001
March 2016

IND: Mytrah Wind and Solar Power
Development Project
- Nidhi Wind Power Project

The environmental and social impact assessment report is a document of the
project sponsor. The views expressed herein do not necessarily represent
those of ADB's Board of Directors, Management, or staff, and may be
preliminary in nature. Your attention is directed to the “Term of Use” section of
this website.

In preparing any country program or strategy, financing any project, or by
making any designation of or reference to a particular territory or geographic
area in this document, the Asian Development Bank does not intend to make
any judgments as to the legal or other status of any territory or area.
TABLE OF CONTENTS

EXECUTIVE SUMMARY

INTRODUCTION

Project Description

Land requirement and allotment process

Baseline

Impact Assessment

Analysis of Alternatives

Information Disclosure and consultation and participation
Grievance Redressal and engagement with the community
Environmental and Social Management Plan

Conclusions and Recommendations

1 INTRODUCTION

1.1 PURPOSE OF THE REPORT

1.2 MYTRAH ENERGY (INDIA) LIMITED (MEIL)
1.3 OVERVIEW OF THE PROJECT

14 ESIA SCOPE

1.5 ESIA METHODOLOGY

1.5.1 Screening

1.5.2 Scoping

1.5.3 Project Description

1.5.4 Baseline Conditions

1.5.5 Impact Identification/Prediction

1.5.6 Analysis of Alternatives

1.5.7 Environmental and Social Management Plan (ESMP)
1.5.8 Stakeholder Analysis and Consultations
1.6 LIMITATIONS

1.7 LAYOUT OF THE REPORT

2 PROJECT DESCRIPTION

21 INTRODUCTION

2.2 SITE SETTING

2.3 FACILITIES

2.3.1 Wind Mills

2.3.2 Pooling Sub-Stations

2.3.3 Transmission Lines - Internal and External
2.3.4 Access Roads

2.3.5 Additional Project Infrastructure

2.3.6 Wind Turbine Profiling

2.4 PROJECT PHASES AND ACTIVITIES

2.41 Planning and Preconstruction Phase
2.4.2 Construction Phase

2.4.3 Operation and Maintenance Phase

24.4 Decommissioning Phase

CNNNNNDABDAAAARWNHH

~~
Ss

NNHNHNNERRR RHR
NRNAAKRAAGAKBANNHSS
CONTRACTORS

RESOURCE REQUIREMENTS
Manpower

Labour Accommodation facility
Water Requirement

Raw Material

Fuel requirement and Storage
Batching plant

Power Requirement

POLLUTION CONTROL MEASURES
Air Emissions

Noise Emissions

Waste Management
Wastewater Management

Fire Safety and Security
PROJECT SCHEDULE

PROJECT ORGANISATIONAL STRUCTURE

LAND REQUIREMENT AND ALLOTMENT PROCESS

REVIEW OF LAND PROCUREMENT PROCESS

Land Requirement for the Project

Project Related Land Procurement and Specific Issues
LAND PROCUREMENT PROCESS
Identification/Procurement of Land

APPLICABLE POLICY LEGAL AND ADMINISTRATIVE FRAMEWORK

INTRODUCTION

INSTITUTION FRAMEWORK- ENFORCEMENT AGENCIES
APPLICABLE REGULATORY/ POLICY FRAMEWORK
PERMITTING AND COMPLIANCE STATUS FOR THE PROJECT
APPLICABLE ENVIRONMENTAL STANDARDS
INTERNATIONAL SAFEGUARD REQUIREMENTS

ADB Safeguard Policy Statement, 2009

ADB Gender and Development Policy 2003

ADB Social Protection Strategy 2001

IFC Requirements

SCREENING AND SCOPING

SCREENING METHODOLOGY
Kick-off Meeting
Document Review
PROJECT CATEGORISATION
ADB Safeguard Categories
Other

SCOPING METHODOLOGY
SCOPING RESULTS
Cumulative Impacts
74.1
74.2
74.3

7.5.1
7.5.2
7.5.3
7.5.4
7.5.5
7.6

7.6.1

ENVIRONMENTAL AND SOCIAL BASELINE

LOCATION

AREA OF INFLUENCE

Study Area

ENVIRONMENTAL BASELINE METHODOLOGY
Site Visit

ENVIRONMENTAL BASELINE FINDINGS

Land cover and use

Topography

Geology

Hydro-geology

Hydrology and Drainage pattern

Climate and Meteorology

Natural Hazards

Noise Quality

ECOLOGICAL BASELINE

Introduction

Approach and Methodology

The Study Area

Habitats in the study area with representative Vegetation
Faunal Assessment

Protected Area-Desert National Park
Migratory Routes

SOCIO-ECONOMIC BASELINE

Social Baseline Data Collection Methodology
Administrative setting

State Profile: Rajasthan

District Profile: Jaisalmer

Tehsil Profile: Jaisalmer

Area of Influence Profile

Social and Physical Infrastructure

IMPACT ASSESSMENT

INTRODUCTION

SCOPE OF THE ASSESSMENT
ASSESSMENT METHODOLOGY

KEY POTENTIAL RISKS

Key environmental risks

Impact on Ecology;

Key Social risk

KEY ENVIRONMENTAL RISKS
Change in Land Use

Impacts on Land and Soil Environment
Impact on Water Resources
Impact on Air Quality

Impact on Ambient Noise Levels
KEY ECOLOGICAL RISKS

Criteria

68

68
69
69
70
70
72
72
74
76
78
79
79
80
81
82
82
83
83
84
87
97
98
100
100
102
105
106
107
108
116

120

120
120
120
126
126
126
126
126
126
129
141
148
152
157
157
Impact on habitat of herpetofaunal species, resident avifaunal species and

mammals

Construction activity leading to habitat disturbance for Indian Gazelle
Laying of approach roads leading to road kills of Herpetofauna

Mortality of Avifaunal and bat species due to collision risk
IMPACT DUE TO CLIMATE CHANGE

KEY SOCIAL RISK

Community Health and Safety

Accidental Impacts- Blade-throw and Natural Disasters
Occupational Health and Safety

Labour Rights and Welfare

Impact on Indigenous Communities/ Vulnerable Groups
Impacts on Economic Opportunities

ANALYSIS OF ALTERNATIVES

THE POWER SCENARIO IN INDIA

ALTERNATIVE SITE LOCATION

Alternate Location for WTGs and Associated Facilities
ALTERNATE TECHNOLOGY

ALTERNATE METHODS OF POWER GENERATION
Greenhouse Gases (GHG) Emission

Water Consumption

Carbon Offsetting

No-Go Alternative

CONCLUSION

158
160
161
163
169
170
170
172
173
175
176
178

181

181
182
182
182
183
184
185
185
185
186

INFORMATION DISCLOSURE CONSULTATION AND PARTICIPATION187

STAKEHOLDER IDENTIFICATION AND CHARACTERIZATION
Stakeholder Mapping

ENGAGEMENT PROCESS PRE IMPACT ASSESSMENT
ENGAGEMENT PROCESS AS PART OF THE IMPACT ASSESSMENT
Key Issues Identified

GRIEVANCE REDRESSAL AND ENGAGEMENT WITH THE COMMUNITY198

OBJECTIVES OF THE GRIEVANCE REDRESSAL MECHANISM
COMPOSITION OF THE GRC

FUNCTIONING OF THE GRC FOR GRIEVANCE REDRESS
PROCESS OF RECEIVING AND ADDRESSING GRIEVANCES
MONITORING AND EVALUATION

BUDGETING

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN

THE COMPANY’S ORGANIZATIONAL STRUCTURE
MEIL Management

Roles and responsibilities of EHS Department
INSPECTION, MONITORING AND AUDIT
REPORTING AND DOCUMENTATION

187
188
195
196
197

198
198
199
199
200
200

201

201
201
203
203
204
11.3.1
11.3.2
11.3.3
11.3.4
11.4
11.5

12

12.1
12.2

External Reporting and Communication

Internal Reporting and Communication
Documentation

ESMP Review and Amendments

TRAINING PROGRAMME AND CAPACITY BUILDING
ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN

CONCLUSION & RECOMMENDATIONS

INTRODUCTION
IMPACTS REQUIRING DETAILED ASSESSMENT

204
204
204
205
205
205

230

230
230
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!

Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!

Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!

le 11
le 1.2
le 1.3
le 2.1
le 2.2
le 2.3
le 2.4
le 2.5
le 2.6
le 2.7
le 2.8
le 3.1
le 3.2
le 4.1
le 4.2
le 4.3
le 4.4
e5.1
le 5.2
le 5.3
le5.4
le 6.1
le 6.2
le 6.3
le 6.4

le 6.5
le 6.6
le 6.7
le 6.8
le 6.9
le 6.10
le 6.11
le 6.12
le 6.13

le 6.14
le 6.15
le 6.16
le 6.17
le 6.18
le 6.19
le 6.20
le 7.1
le 7.2
le 7.3
le 74

List of Tables

MEIL operating wind farms in India (as of December 2014)
Project Nidhi - a snapshot

Structure of the report

Land requirement for Project Components

Specifications of Proposed WTGs

Wind turbine profiling

Sub-Contractors and their scope of work for Project Nidhi
Water Requirement during construction phase
Specifications for noise from WTGs for the proposed Project
Waste Generated, their sources and method of disposal
Project Nidhi Schedule

Total Land Requirement for the Project

Village wise Land Allotment

Enforcement Agencies relevant to the Project

Applicability of Key Legislations in India

Permitting and Compliance Status

IFC Performance Standards

ADB Safeguard Categories

Interaction Matrix for the proposed Project's life cycle

Primary Baseline Data Collection
Secondary Baseline Data Collection
Landuse break detail

rainfall
Details of Ambient Noise Monitoring Location

Ambient Noise Levels in the Study Area during Monitoring Period

Vegetation Classification of the Region

Economic Values of some plant species from the area
Reptiles observed from the Study Area

Avifaunal Species Observed/reported in the Study Area
Avifaunal Species observed from the Study Area

Details of Mammals observed/ reported from the Study area

IBA Criteria for Desert National Park (IN-RJ-03 - Al= Threatened species;

A3=Biome species)

Consultations undertaken for the Project

Rajasthan Demographic Profile

Jaisalmer district Demographic Profile vis-a-vis Rajasthan
Demographic Profile of Jaisalmer Tehsil

Demographic Profile of Aol

Proportion and break-up of working population in the Aol
Availability of Schools in the Aol

Impact Characteristic Terminology

Impact Type Definitions

Definitions for Likelihood Designations

Sensitivity Assessment Criteria for Land Use

entified interactions that are likely to result in significant impacts
Scoped- out interactions during the proposed Project's life cycle

Climatology of Jaisalmer (1948 -2000): Ambient Air Temperature and Mean

102
105
107
108
108
113
118
121
122
122
127
Tab!
Tab!
Tab!
Tab!

Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!

Tab!

le 7.5
le 7.6
le 7.7
le 7.8:

le 7.9

le 7.10
le 7.11
le 7.12
le 7.13
le 7.14
le 7.15
le 7.16
le 7.17
le 7.18

le 7.19

Criteria for Impact Magnitude for Assessment of Impact to Land Use
Periodic alteration of land use

Impact on land use as a result of the Project

Sensitivity Assessment Criteria for Soil quality (compaction, erosion and
contamination)

Criteria for Impact Magnitude for Assessment of Impact to Soil

Impacts on land and soil environment during the project life cycle

Soil Erosion during construction phase

Soil Compaction during construction phase

Impact on land due to Improper waste disposal during construction phase

Soil contamination due to Leaks/spills during construction phase
Improper waste disposal during operation phase

Leaks/Spills during operation phase

Impact to Soil and Land environment during decommissioning phase
Sensitivity Assessment Criteria for Water Resources (Surface water and
Ground water)

Criteria for Impact Magnitude for Assessment of Impact to Surface and

Ground water Resources

Tab!
Tab!
Tab!
Tab!
Tab!
Tab!

Tab!
Tab!
Tab!
Tab!

Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!
Tab!

le 7.20
le 7.21
le 7.22
le 7.23
le 7.24
le 7.25

le 7.26
le 7.27
le 7.28
le 7.29

le 7.30
le 7.31
le 7.32
le 7.33
le 7.34
le 7.35
le 7.36
le 7.37
le 7.38
le 7.39
le 7.40
le 7.41
le 7.42
le 7.43
le 7.44
le 7.45
le 7.46
le 7.47
le 7.48

Decreased water availability

Impact on water quality

Impact on water availability during operation

Impact on water quality during operation phase

Sensitivity Criteria for Air quality

Criteria for Impact Magnitude for Assessment of Impact to Air Quality
(Construction Phase)

Impact on air quality during construction phase

Impact on air quality during decommissioning phase

Sensitivity Criteria for Ambient Noise

Criteria for Impact Magnitude for Assessment of Impact to Ambient noise

levels
Ambient Air Quality Standards in respect of Noisel!]

Noise Emission Criteria !!]

Increased ambient noise during construction phase

Higher ambient noise during operation phase

Species-Impact Assessment Criteria

Impact Magnitude for Species

Receptor Sensitivity

Impact due to Clearance of Vegetation

Impact due to construction activities

Impact due to construction of approach road

Impact significance for species observed

Impact Magnitude for Local Communities

Receptor Sensitivity for Local Communities

Impact Significance on Community Health and Safety

Significance of impacts of accidents

Impact Significance on Occupational Health and Safety

Impact Significance on Labour Rights and Welfare

Impact Significance on Indigenous Communities/ Vulnerable Groups
Impact Significance on Economic Opportunities

127
128
129

130
131
131
132
133
135
136
138
139
140

141

142
144
146
147
148
149

149
151
152
153

153
153
154
155
157
157
158
158
159
161
162
168
170
170
171
173
174
176
177
179
Table 8.1

Table 8.2
Table 8.3

Table 9.1
Table 9.2
Table 9.3
Table 11.1

Table 11.2

Figure 1.1
Figure 1.2
Figure 2.1
Figure 2.2
Figure 2.3
Figure 2.4

Figure 2.5

Figure 2.6
Figure 3.1
Figure 6.1
Figure 6.2
Figure 6.3
Figure 6.4
Figure 6.5
Figure 6.6
Figure 6.7
Figure 6.8
Figure 6.9
Figure 6.10
Figure 6.11
Figure 6.12
Figure 6.13
Figure 6.14
Figure 6.15
Figure 6.16
Figure 6.17
Figure 6.18
Figure 6.19
Figure 6.20
Figure 6.21
Figure 6.22

Environmental advantages and disadvantages of various power generation

systems 183
Green House Emissions from Different Electricity Production Chains 184
Actual Power Supply Position in Rajasthan during 2014-2015 and Anticipated
Power Supply Position in 2015-2016 186
Stakeholder Group Categorization 188
Stakeholder Profile and Opinions. 189
Consultations undertaken as part of the ESIA 196
Environmental and Social Management Plan for Project Nidhi - Construction
phase 207
Environmental and Social Management and Monitoring Plan for Project Nidhi
- Operation Phase 224
List of Figures

MEIL Corporate structure 2
The ESIA Process 5
Location of the Project Area 11
GE Energy 1.7 - 103 nacelle layout 13
WTGs and external transmission line (in red) route 14
The Project area, nearby villages and surrounding access roads (in blue and
yellow) 15
The approach road being constructed to the Project site from the Serawa -
Habur road 16
Project Organisational Structure 31
Process for Land Identification and Allotment in Case of Government Land 39
Land use in the Project Area 73
Elevation Map of the Study Area 75
Mineralogy and Geology of Jaisalmer District 77
Hydro-geology of Jaisalmer district 78
Habitats within the Study Area 85
Herpetofaunal Species observed within the Study Area 87
Avifaunal Species observed within the Study Area 89
Some of the avifaunal species recorded in the Study Area 92
Mammalian Species observed within the Study Area 96
Avifauna Display at Desert National Park, Jaisalmer 98
Map showing Central Asian Flyway and IBA with respect to India 99
Major migratory routes passing through India 100
Stakeholder Consultations Undertaken 102
Tehsil map of Jaisalmer district showing location of proposed windfarm site103
Rajasthan and Jaisalmer 104
Administrative Structure of Rajasthan 105
Administrative Structure of Jaisalmer 106

Proportion of SC/ST Population in the Aol vis-a-vis the Tehsil and District 109
Comparison of Adult and Child Sex Ratios across Aol, Tehsil and District 110
Land Use in the vicinity of the WTGs 111
Squatting on Government Land 112
Comparative Overview of the Literacy Rate across Aol villages, Tehsil and

District Level 112
Figure 6.23
Figure 6.24
Figure 6.25
Figure 6.26
Figure 6.27
Figure 6.28
Figure 7.1
Figure 7.2
Figure 7.3
Figure 7.4
Figure 7.5
Figure 7.6
Figure 8.1
Figure 9.1
Figure 9.2
Figure 11.1

Distribution of Main Working Population in the Aol

Distribution of Marginal Working Population in the Aol

Major Kharif Crops in Jaisalmer district

Major Rabi Crops in Jaisalmer district

Livestock Holdings in the villages

Water Tanks in Households

Impact Assessment Process

Impact Significance

Carcass disposal sites attracting Egyptian Vultures near project site
Wingspan of raptors found in the Study Area

Electrical Pole Modification

Schematic representation of power pole with raptor safe design features
Plan wise Growth of Installed Generating Capacity in India

Public Meetings with the Local Community at Habur By MEIL
Consultations undertaken as part of the ESIA Process
Organization Structure of MEIL at Corporate

114
114
115
115
116
117
121
124
165
166
167
167
181
195
196
202
EXECUTIVE SUMMARY

INTRODUCTION

Mytrah Energy (India) Limited (‘Company’ or ‘MEIL’) is developing a wind
farm of 90.1 MW capacity at Habur and Mokal villages in Jaisalmer District of
Rajasthan. ERM (also referred as “consulting firm”) has been commissioned
by MEIL to conduct an Environmental and Social Impact Assessment Study
(ESIA) for the Project.

Project Description

The Key components of proposed wind farm includes 53 Wind Turbine
Generators (WTGs), a pooling sub-station (PSS), internal and external
transmission lines, access roads and additional project infrastructure as
metering point, 4 vacuum circuit breaker (VCB) yards, material storage yard,
scrap yard and, central monitoring station (CMS) building. The Project is
presently in the pre-construction stage. The WTG is of GE -1.7/103 make with
rated capacity of 1.7 MW. The Project is proposed to have a 132/33 kV pooling
substation and metering facility.

The proposed Project site is located in area of 412.1Ha (land requirement for
WITGs, substation, internal access roads etc.), government land (culturable
waste land?) in the villages of Poonamnagar (Habur) and Mokal in the district
and sub-division (tehsil) of Jaisalmer in Rajasthan. The project site is
approximately 50 km north-west of Jaisalmer city, which is the administrative
headquarters of the district.

The Project is proposed to have a 132/33 kV pooling substation and metering
facility in between - the WTG locations NDH -20 and NDH - 21. The pooling
sub-station is planned to be connected to the existing Rajasthan Rajya Vidyut
Prasaran Nigam Ltd. (RVPNL) 400/220/132/33 GSS kV Substation at
Ramgarh through external 132 kV transmission lines. The length of this line is
going to be approximately 29 km and will be comprised of 70 towers. This
transmission line route, will be passing through the villages of Punam nagar,
Serawa, Sanu, Hema ki dhani, Hema, Biprasar, Biprasar netsi, Nawalsingh ki
dhani, Minion ki dhani, Nala kharin and Ramgarh. .The transmission line will
be running almost parallel to existing transmission lines of other projects. The
transmission line does not pass through any forest area or close to perennial
water bodies and human settlements. Internal transmission lines of 33 kV are
proposed to connect each WTG to the pooling sub-station within the Project

+ Culturable waste land includes land available for culti

tion, whether taken up or not taken up for cultivation once, but
not cultivated during the last five years or more in succes cluding the current year for some reason or the other. Such
land may be either fallow or covered in shrubs and jungles, are not put to any use. They may be accessible or
inaccessible and may lie in isolated blocks or within cultivated holdings.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
PROjECT #1-11074/ 0308489 MArcH 2016

ES-I
site. The total length of the line will be 44 km having about 1200 poles and
passing through villages Punam nagar and Mokala.

The nearest access point to the Project area lies approximately 4 km north of
Habur village from which a 3 km long access road is being constructed to the
Project area. Presently, there are no internal roads inside the Project area and
the whole area has to be traversed using a network of dirt roads. Though the
exact length of the internal access road is presently not known, it is
understood that the land will be culturable waste land and will fall under
412.1 ha of land allotted for the project.

The proposed Project is being developed by MEIL under its self-development
model!. Under this model, the Company is acting as the main engineering
procurement and construction (EPC) contractor and will also be performing
the operation and maintenance of the proposed Project. There will be about 12
contractors engaged for various construction related activities ranging from
supply of WTGs, civil works, construction of WTG foundations, roads,
transmission lines etc. About 25-300 labour will be engaged depending upon
the stage of construction and about 10-15 employees from MEIL and its
consultants will be on-site during the construction phase. Most labour will be
engaged from the local area and interstate migrant labour? will be
accommodated in a facility provided through contractors in the nearby area.
During the operational phase, there will be 20 technical staff and about 30
security staff working.

Water requirement will be met through procurement via tankers sourcing
water from Amar Sagar, Jaisalmer or partly from local village bore wells, the
contract for which will be awarded to the local contractors from the villages,
as is the norm for other projects in nearby villages, and is also a demand from
the local community. Drinking water will be supplied through purchase of
bottled water during both the construction and operations phases. Most of the
raw materials for construction and other supplies will be procured from
Jaisalmer city. Batching plant will be set up in the Habur Area near Mokal
Village. Power requirement will be met through 14 DG sets of varying
capacities (63 to 250 KVA) during the construction phase.

There will be provisions for fugitive emissions and dust control as
maintaining vehicular speed to 10-15 km/hr, proper maintenance of vehicles;
diesel generator (DG) sets with adequate stack heights, provisions of
enclosure around batching plant etc. For reducing noise generation, DG sets
with acoustic enclosure will be used etc. The waste generated will be mainly
construction debris, domestic waste, packaging materials, used oil, oil
contaminated rags for which provisions have been specified for management

1 In the other model, MEIL undertakes project development through the turn key model. In this MEIL gives EPC and O&M
contracts to other developments.

2 Any person who is recruited by or through a contractor in one state under an agreement or other arrangement for
employment in an establishment in another State, whether with or without the knowledge of the principal employer in
relation to such establishment (the Inter State Migrant Workmen (regulation of Employment and Conditions of Service) Act
1979)

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
PROjECT #1-11074/ 0308489 MArcH 2016

ES-II
and disposal. Wastewater management will be done through septic tanks and
soak pits for both phases. There will be appropriate firefighting system and
equipment provided for fire safety and prevention.

As per the organization structure, the day to day HSE related activities on site
will be overlooked by respective department Engineers who in turn will
report to the Project Manager (Site head). The Site head will report to
Corporate Project head and Corporate HSE head (planned) for various aspects
during the construction phase as well as operational phase.

Land requirement and allotment process

As the developer of the project, MEIL is engaged in the land identification and
procurement for the project, as well as the construction of the internal roads,
the internal transmission line (132 KV), pooling substation and the civil
foundation works activities. It is also understood that 412.1 ha of land have
been allotted to the project and approximately 0.64 ha will be required for
each of the WTGs. The remaining land requirement pertains to the
requirement for the Pooling substation (2 Ha in Habur village), Labour Camp
(1 Ha in Habur and Mokla village), project site office (0.01 ha in ) and 4
batching plants (0.09 ha each, 3 in Habur and 1 in Mokla). The land for the
WTGs is comprised of government land/ revenue land, categorised as
culturable waste land. The land has been allotted to the project vide allotment
letter No. P. (12) (3) (37) (Registration no. 117/2004) Revenue 2011/5148 dated
19/07/2012. This land allotment was further extended for another two years
vide letter no. P 2 (479) Raj 3/11 dated 29/07/2015. The land for the other
associated project components such as pooling substation, transmission line,
internal access roads and labour camp is comprised of primarily government
land.

The project area does not fall under Schedule V areas as defined by the Indian
Constitution. No tribal land has been identified for the project so far. The land
requirement for the project is comprised of government land which will not
result in landlessness or economic vulnerability for the owner. Furthermore,
the government land identified for the project is comprised of only 1.2% of the
total area in the villages impacted, and is thereby expected to have negligible
impact on the land availability and use in the area. The project does not
require any forest land. No cultural heritage sites were identified in the project
area or in a radius of 5 km (i.e. the Area of Influence, or Aol’, set for all project
receptors in the impact assessment).

Due to the low productivity of land in the area and scarcity of
rainfall/irrigation, the local community undertakes opportunistic cultivation
on the government land surrounding the villages in case of good rainfall

1 The effects of the Project and Project activities on a particular resource or receptor will have spatial (distance) and
temporal (time) dimensions, the scale of which is dependent on a number of factors. These factors are incorporated in the
definition of the Project's Area of Influence (Aol). The Aol considered for the existing project with respect to the
environmental and social resources have been defined in detail under section 6.2.1

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
PROjECT #1-11074/ 0308489 MArcH 2016

ES-III
(which generally happens every 4-5 years). This cultivation is mostly of food
grains in the monsoon season (Kharif), used for self-consumption of the
cultivators and is heavily dependent upon the level of rainfall. As it is
government land, with no recognized private rights the cultivators are
recognized as encroachers and penalised for usage of the same by the
government,, however are allowed to complete the crop cycle. While the
community considers this as claim over the land, it is not recognized by the
state law. Also, across monsoon cycles, the cultivators are known to shift
locations, thereby not being associated with any particular piece of land.

Though, during the first site visit, no encroachments were observed on the
land parcels identified; however, on visiting the site a month later (during
peak monsoons in August), cultivation was observed on government land
resultant from good rainfall in the region. However, this is understood to be
opportunistic and entirely dependent upon the rainfall in the region. The land
identified for the project is used by the community for grazing and
commuting purposes. According to the discussions with the local community,
as the Aol is characterised by large tracts of open government land with the
project impacting only 1.19% of the total land in the Aol, the project will not
have a significant impact on the grazing land/common land availability.
Nevertheless it is understood that upon the initiation of construction activities,
all cases of encroachments or claims on land were assessed and where
appropriate a onetime negotiated amount was paid to the local community.
This amount ranged between INR 30,000 to INR 16,00,000.

The land procurement for the project has been undertaken by the project team
of MEIL, which comprises of three individuals, working at the project level. It
is understood that no third party or land aggregators were engaged for the

project.

Baseline

The Project area comprises largely of flat land with average elevation of 222 m
above the Mean Sea Level (MSL) with one WTG location lying 253 m above
the MSL on a sand hill. The study area considered for ESIA includes an area
within 5 km radius from wind farm area of WTGs. The study area of 5 km has
been selected based on the location of Project site and its footprint, nature and
spatial distribution of potential social and environmental impacts (based on
similar type of projects). No national park, Reserve forest, wildlife sanctuaries,
biosphere reserves, notified historical or cultural sites are located within the
study area. Physically, there is no demarcation or fencing for the Project Site
boundary and hence it is contiguous with the rest of the area.

ERM undertook a site visit (11th July to 15th July, 2015) to understand the site
setting, environmental and social sensitivities and to identify the relevant local
stakeholders. This was followed by an additional site visit with ADB on 25t
August 2015.

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
PROjECT #1-11074/ 0308489 Marcu 2016

ES-IV
Landuse

The Project area lies in a predominantly sandy area characterised by sparse
scrub covering 59.61% of the geographical area, followed by grass and open
scrub 24.28%, stony waste 5.65%, dunes 5.18%, agriculture 2.29%, gravel waste
2.23% and rest under settlement, road and water bodies.

Topography

Topography of the Aol was observed to be flat land with one sand dune lying
near the WTG location NDH - 26 (see Figure 2.1for location). The elevation in
1 km radius from the Project boundary ranges from 216 m to 253 m above msl.

Soil

The top soil in the Aol consists of Aeolian sand with gravel particles and
pebbles. Secondary information! suggests that soil in the area is stony, sandy,
and mostly infertile.

Hydrogeology and drainage pattern

There are no perennial rivers in Jaisalmer District, which lies in the watershed
area of Barmer basin. There are no natural lakes or ponds as the region has
very low rainfall. A few ephemeral streams appear on land during rainfall,
and water accumulates in certain low lying areas, but the water is shallow and
drains into the sand very quickly. In the Aol, no perennial ponds were
observed, though few seasonal ponds were observed which due to lack of
rainfall were observed to be dry. The villagers in the Aol are primarily
dependent on groundwater for meeting agricultural and domestic needs.

Climate and Meteorology

As per the data recorded at meteorological station, Jaisalmer, May and June
are the hottest months with highest temperature of 41.6 degree Centigrade
recorded in May month. The lowest temperature of 23.7 degree Centigrade
was recorded in month of January. The total annual rainfall in the region is
about 208 mm. The maximum rainfall was observed during month of August
(75.8 mm) and minimum during the month of November (1.5 mm).
Anticipated risk of climate change for Project Nidhi is covered in detail in
Annexure C. Based on the details, it is anticipated that wind speed changes
would not occur in immediate 10 years.

Natural Hazards

1 Roy B. B et al. Soils of Rajasthan Desert and their Characteristics. Cetral Arid Zone Research Institute.
http://www.dli.gov.in/data_copy/upload/INSA/INSA_2/20005a14_161.pdf

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
PROjECT #1-11074/ 0308489 MArcH 2016

ES-V
The Project area falls in Seismic Zone III which is defined as a moderate
damage risk zone and vulnerable to earthquakes of intensity MSK VII (as
defined by the BMTPC). The Project area falls in High Damage Risk Zone - B
(Vb=47 m/s). The Project site and Aol do not fall under flood prone areas.

Ambient Noise

Noise Level was recorded at one (1) location at Kunp Singh ki Dhani which is
the nearest habitation (800 m from NDH-8, south-southwest) to the Project
Area. The Leq was recorded to be 53.1 dB(A) during daytime and 44.5 dB(A)
during night time which are within the Central Pollution Control Board
(CPCB) standards for residential landuse. Slightly high noise levels during
night i.e. 44.5 dB(A) which is close to the standard of 45 dB(A), are attributed
to high wind speeds during the period and some vehicular movement.

Ecological baseline

Ecological baseline studies were undertaken during the month of July, 2015
(11! to 15). Habitats observed in the study area are grasslands, agricultural
land and gravel waste area. The study area is predominantly a grassland
habitat. These grasslands are dominated by “Sewan” Lasiurus sindicus type
grasses. The other associated grass species from the area are Panicum
antidotale, Cenchrus bifloris, Cenchrus ciliaris, Dactyloctenium sindicum, Aristida
funiculate, Tragus racemosa, Cyperus bulbosus, Cymbopogon jwarancusa, Aristida
mutabilis and Panicum turgidum.

Beside grasses, isolated tree species are predominantly of Prosopis cineraria,
Acacia nilotica and Acacia catechu, Acacia senegal and shrubs of Salvadora oleoide
and Capparis decidua are also present in the study area. Smaller shrubs of
Salvadora oleoides, Euphorbia nerifolia, Calatropis procera, "Bui" (Aerva tomentora),
"Kair" (Capparis decidua), Phog (Calligonum polygonoides), Tecomella undulata,
Salvadora persica and Zizyphus nummularia and "Kheep" (Leptadenia
pyrotechnica) are commonly found in the area.

A total of eight (8) species of Reptiles belonging to 4 families were observed
from the study area. Monitor Lizard (Varanus bengalensis) and Desert Monitor
Lizard (Varanus griseus) has been listed as Sch.I and Spiny Tailed Lizard (Saara
hardwickii) has been listed as Sch. II of Wildlife Protection Act and bear
conservational significance. As the study area is devoid of surface waterbody,
amphibian could not be spotted in the study area.

A total of 55 Avifaunal species were observed/reported from the study area
during the ESIA study. Great Indian bustard (Ardeotis nigriceps), Long Billed
Vulture (Gyps indicus) and Red Headed Vulture (Sarcogyps calvus) reported
from the study area based on community consultations with local shepherds,
are listed as critically endangered as per IUCN (2015 ver.2) Egyptian Vulture
(Neophron percnopterus) observed is Endangered as per IUCN (2015 ver.2),
MacQueen's bustard (Chlamydotis macqueenii) and Imperial Eagle (Aquila
heliaca) reported are Vulnerable as per IUCN (2015 ver.2) and Pallid Harrier

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
PROjECT #1-11074/ 0308489 MArcH 2016

ES-VI
(Circus macrourus) and Laggar Falcon (Falco jugger) are listed as Near
Threatened as per IUCN (2015 ver.2) as Red data list categorization.

Great Indian bustard (Ardeotis nigriceps), MacQueen's bustard (Chlamydotis
macqueenii), Shikra (Accipiter badius), White Eyed Buzzard (Butastur teesa),
Black Shouldered Kite (Elanus caeruleus), Long Billed Vulture (Gyps indicus),
Red Headed Vulture (Sarcogyps calvus), Short Toed Snake Eagle (Circaetus
gallicus), Pallid Harrier (Circus macrourus), Montagu’s Harrier (Circus
pygargus), White Eyed Buzzard (Butastur teesa), Common Buzzard (Buteo
buteo), Long legged Buzzard (Buteo ruffinis), Tawny Eagle (Aquila vindhinna),
Egyptian Vulture (Neophron percnopterus), Imperial Eagle (Aquila heliacal),
Merlin (Falco columbarius), Laggar Falcon (Falco jugger), Common Kestrel (Falco
tinnunculus) and Indian peafowl (Pavo cristatus) are listed as Schedule I species
of Wildlife Protection Act, 1972.

Ten (10) species are reported migratory species and thus bear protection from
killing under Convention of Migratory Species (CMS) to which India is a
signatory.

A total of 9 species of mammals of 9 genera belonging to 7 families were
observed/ reported from the study area. “Indian Gazelle (Gazella bennettii) and
Asiatic Wild Cat (Felis sylvestris) are listed as Sch. I species as per Wildlife
Protection Act, 1972.

The wind farm site is in north direction at a distance of 16 km (approx.) from
the Desert National Park. The Desert National Park (IN-RJ-03 - Al=
Threatened species; A3=Biome species) is an Important Bird Area (IBAs)
identified by Birdlife International. This Important Bird Area (IBA) is known
to harbour 4 critically endangered species, 3 vulnerable species, and 1 near
threatened species. The Desert National Park however, does not fall within the
area of influence of the project. Additional study during the migratory season
will be used to assess, whether the site falls within the migratory route or not.

Initial bird and bat survey to understand the impacts of bird and bat were
undertaken during the current migratory season (from 6t to 15 Nov. 2015).
The baseline data for birds and bats during the migratory season was
collected. The activities included in the survey were waterbody survey within
5 km area of the wind farm boundary to assess the presence of migratory
birds, Livestock carcass monitoring in order to assess the presence of
scavenging vultures, Bird carcass survey in the adjoining Mokal wind farm of
Suzlon to understand birds under risk of collision and electrocution.

IEE Section 6.5.6 provides the migratory route in the Central Asian migratory
flyways. According to this, there are two species that may have flyways
coinciding in the study area: the Demoiselle crane (Anthropoides virgo) and the
Northern wheatear (Oenanthe oenanthe). Both species are however Least
Concern (LC) in the IUCN red-list (version 2015.4) and not listed in Schedule I
of the IWPA (1972). However, despite the reported overlap of the migratory
route none of the either species were observed at the wind farm site during

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
PROjECT #1-11074/ 0308489 MArcH 2016

ES-VII
ESIA Study (July 2015), initial bird and bat survey (Nov. 2015) and long term
bird and bat study-First Phase (March 2016).

During the initial migratory survey some collisions were recorded for raptors
(Steppe Eagle IUCN-EN v4, 2015) and migratory vultures (Eurasian Griffon
TUCN-LC v4, 2015) in the adjoining Mokal wind farms (approximately 1 km
from Nidhi Site) which are operational for the last four (04) years. The first
phase of the long term bird and bat survey (February 2016) also recorded
collision of the above species in the adjoining Mokal wind farm (on north west
of Nidhi Site), adjoining Ostro wind farm operational since last 6 month (in
southwest of Nidhi Site) and adjoining Tanot Power Wind Farm (South of
Nidhi site) operational from 4 months.

Migratory species such as water-birds were not recorded near the Nidhi site
due to the absence of perennial surface water bodies.

In addition to the above species the following threatened species in IUCN V
2015.4 2 species were recorded at the wind farm site during the initialsurvey;
the Red-headed Vulture (Sarcogyps calvus) and White-rumped Vulture (Gyps
bengalensis) Critically Endangered (CR); the Steppe Eagle (Aquila nepalensis)
and Egyptian Vulture (Neophron percnopterus Endangered (EN). These species
were also recorded during the first phase of the long term survey (February
2016).
Mortality of the Eurasian griffon indicates that other vulture species flying at
similar height are at risk of potential collision. However all of these vulture
species are widespread across Indian Sub-continent. It is unlikely that
mortality at this site will be responsible for any decline of their population.
The presence of these vulture species is primarily linked to the dead carcass at
the site. The mitigation lies in the better carcass disposal which can be easily
undertaken by the project. An electrocution of a steppe eagle was observed.
The species is adversely affected by power lines and is highly vulnerable to
the impacts of potential wind energy developments (Strix 2012, Meyburg and
Boesman 2013). However steppe eagleis widely distributed in Rajasthan as
well as all across India in winter and we cannot attribute any cause for
population decline to this site.

Socio-economic baseline

For administrative purposes, Jaisalmer is divided in four sub-divisions or
tehsils. The Project lies in the Jaisalmer tehsil and is surrounded by the
villages of Poonamnagar (Habur), Mokal and Serawa, the nearest of these
being Habur villages, lying approximately 5 km west. No other villages or
settlements are located in the wind farm area.

As per the 2011 Census, the Aol, covering 3 villages in the 5 km radius, has a
total of 693 households and a population of 4,104. The average household size
in the Aol is 6 individuals per HH. Habur village is the closest from the
project and has the maximum population of 2,569 individuals. The Aol has a
negative sex ratio of 911. The entire population in the Aol falls in the rural
category and the proportion of SC population is quite varied across the Aol
villages, tehsil and the district. There is considerable presence of tribal
population in the district, but the Aol houses negligible ST population,

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
PROjECT #1-11074/ 0308489 MArcH 2016

ES-VIII
compared to the tehsil and the district. TI

he majority of SC population consists

of Meghwals, Manganiars, Suthars and Dholis. According to the information

made available during the consultations
the site visit, it is understood that the vul
economic status of the households, and i:
the population. The vulnerable groups i
households and Below the Poverty Line

As reported during consultations, the cul
agricultural purposes by the villagers in

year for which they pay fines/Penalties t

and the visual observations during
nerability in the Aol is based on the
s not defined by the social group of
lentified are women, women headed
people!.

turable wasteland is used for
case of good rainfall in a particular
‘o the Government for the land use,

any year it is used for cultivation, without any claim over ownership of land.

In addition, the desert climate, sandy soi
low agricultural productivity in compari:

The villages in the Aol exhibit relatively
females both), compared to the Tehsil an
Aol has 34% working population, out of
classified as “main workers”, i.e., they ar

and erratic rainfall renders overall

son to the non-desert regions.

higher literacy rates (for males and

d the District level literacy rates. The
which majority of the population is

‘e employed for more than six months

in a year. The area has witnessed economic activity in the form of wind

projects coming up over a period of almost 4 years. The livel

the villages in the Aol vary based on the
the presence of wind projects has resulte

ihood profile of
proximity of wind power projects as
d in a shift from complete

dependence on agriculture to partial dependence to farm and non-farm based

activities. Some of the key economic opp

ortunities resultant from the Wind

Energy projects in the area comprise of locals securing jobs as security guards
and people providing their vehicles for use in the project.

The primary crops in the region comprise

and moth bean (moong) amongst Kharif

of pearl millet, cluster bean (guar)
crops and gram, mustard and isabgol

being the Rabi crops. The dependence on monsoons for agriculture is high and

is resultant from the lack of irrigation canals in the region, low water retention
of the soil, hard quality and greater depth of ground water (500-600 feet).
Apart from agriculture, livestock holdings play an important part in the

livelihoods of the community, in terms of providing extra income in addition

to meeting the nutritional intake of the household.

The Aol is characterised by poor sanitation facilities which increases the risk

of diseases amongst people. The status of

water availability also varies across

the three villages. Habur has a well-established network of water resources,

with bore wells, uncovered wells, hand pumps and water tanks serving the

village population. Serawa and Mokal vil

illages however face a scarcity of fresh

water resources as there is no bore well in the villages and the people have to

fetch water from bore-wells in nearby vil

lages and ponds. It is reported that

' The poverty line is an economic benchmark and poverty threshold used by the Government of India to indicate economic

disadvantage and to identify individuals and households in nee
poverty line in rural areas is identified as Rs 32 a day and in urbs

d of government assistance and aid. As of July 2014, the
an areas as Rs 47 a day.

ENVIRONMENTAL RESOURCES MANAGEMENT
PROjECT #1-11074/ 0308489

MYTRAH ENERGY INDIA LIMITED
MArcH 2016

ES-IX
all the three villages in the Aol have access to the medical facilities at Sub
Health Centres, and Habur has a PHC.

Impact Assessment

The following section provides a brief summary of impacts drawn from
Section 7. The project activities that would result in impacts are as follows:

¢ Site preparation as clearance of vegetation;

¢ Construction of temporary structures such as construction site office, store
yard, labour accommodation, batching plant;

¢ Construction/ upgrade of access roads;

¢ Vehicular movement for transportation of WTG components and
construction materials;

e Movement of construction. equipment such as cranes, excavators,
dumpers, trucks;

¢ Civil works for foundations excavation, construction related activity at
each WTG location;

¢ Erection of WTGs and associated transformer yards;

¢ Construction of permanent site office;

¢ Operations and scheduled maintenance of the WTGs, transmission lines;
and

¢ Removal of WTGs and elated infrastructure during decommissioning.

Change in Land use

As the Project Area is mainly sandy area and sparse scrub, the land resource
use sensitivity is low. Asa result, the impact significance is assessed to be
minor. The residual impact is expected vary from negligible to minor post
implementation of mitigation measures.

Impacts on land and soil environment
Soil erosion

During the construction phase, top soil will be susceptible to erosion to some
extent due to site clearance activities. The scale of site clearance activities
would be small at WTG footprints at different parcel of lands, whereas in
areas of new internal road construction, excavated loose soil would be
susceptible to erosion. As the project is located in dry sandy land and during
the visit the surface water bodies were observed to be dry, which, reportedly
is the case during most of the year due to scanty rainfall, indirect impacts of
soil erosion on waterways are not expected; though it would contribute to the
higher levels of particulate matter in ambient air quality. Significance of
impact of soil erosion is considered negligible.

Soil compaction

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
PROjECT #1-11074/ 0308489 Marcu 2016

ES-X
The project will undertake the soil compaction activity to ensure soil stability
during the establishment of storage areas for WTG components, access road,
installation of batching plant, establishment of substation, CMS building etc.
During construction activities, there would be compaction of soil in the project
area during movement of vehicles/ construction machinery and work force
movement. In addition, laying of electrical wires in the agricultural field
during erection of internal and external transmission lines will also lead to the
compaction of soil to certain extent. Routes will be designated for heavy
vehicle movement. The significance of impact is considered negligible.

Impact on land due to improper waste disposal

General construction waste and municipal domestic wastes will be generated.
A small proportion of the waste generated during construction phase will be
hazardous and may include used oil, hydraulic fluids, waste fuel, grease and
waste oil containing rags. If improperly managed, these wastes could create
impacts on land. Workers will be strictly instructed about random disposal of
any waste generated from the construction activity and construction
contractor shall ensure that no unauthorized dumping of used oil and other
hazardous wastes is undertaken. The impact significance is assessed as minor
and residual impact will be negligible post implementation of mitigation
measures.

During operation phase, the waste generated from project will include
domestic solid waste at SCADA building, Central Monitoring Station (CMS)
and substation and hazardous waste like waste oil and lubricants and oil
containing jutes and rags will be generated during maintenance activities. The
quantity of hazardous waste generated will be much lesser quantity than
during the construction stage. With proper waste management the impact
significance is assessed as negligible.

Soil contamination due to leaks and spills

Soil contamination during the construction phase may result from leaks and
spills of oil, lubricants, or fuel from heavy equipment, improper handling of
chemical/fuel storage and wastewater. Such spills could have a long-term
impact on soil quality, but are expected to be localised in nature. Spill control
measures such as the storage and handling of chemicals and fuel in concrete
areas with secondary containment will be implemented to minimize impacts
in the event of a spill. The impact significance is considered to be minor. The
significance of impact will be reduced to negligible on implementation of
mitigation measures.

During operation phase, the probability of the impact is only during WTG
maintenance and therefore occasional. In case of accidental spillage, the
impacts will be confined to the WTG land parcels and storage area. The
impact significance is assessed as negligible.

Impact on Water Resources

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
PROjECT #1-11074/ 0308489 Marcu 2016

ES-XI
The impacts of proposed project on water environment are assessed with

respect to

¢ Decreased water availability form the water resources of the area due to
consumption of water for carrying out project activities; and

¢ Decreased water quality due to wastewater release and spills/leaks from
project activities.

The sensitivity of water resource in the area is considered as medium due to
the fact that the project area is generally a dry area with very little rainfall,
hardly any surface water bodies and experiences shortage of water. The
impact on water availability was assessed as minor. The direct negative
impact on water resources due to construction activities will be short term and
limited mainly to construction phase of the project. Also the requirement will
be in a phased manner and procured mostly from Jaisalmer city or partly from
Kushari village. The significance of impact will be negligible to minor on
implementation of mitigation measures.

Around 4 m3/day water is required during operation phase to meet domestic
requirements of O&M staff and for use in the SCADA building and sub-
station complex. The overall significance of impacts on water availability due
to operational activities is assessed as negligible.

There are no surface water bodies in vicinity of the foot print area which could
be directly impacted from project activities. Groundwater levels are very deep
due to deep aquifers and chances of contamination from project activities is
considered low. The impact is assessed to be negligible. During operation
phase, there will be no wastewater generation from the power generation
process. Only sewage would be generated from substation and CMS building
and this will also be of negligible quantity. The estimated sewage generation
from project site will be less than 2 m3/day. The overall significance of
impacts on water quality due to operational activities is assessed as negligible.

Air Quality

There are no receptors falling within 500 m of any of the WTGs as well as near
access roads/ dirt tracks to be used for the project and the overall impacts are
assessed to be negligible.

Ambient noise levels

There are no settlements within the project foot print area, hence the increase
in ambient noise levels are not likely to be experienced by any communities.
Further, there are no receptors near the dirt tracks or paved roads lying in the
Project area or on the access roads to the Project area for Jaisalmer town. There
are herders and animals grazing during day time which may cause some
discomfort. All the noise generating equipment such as DG sets, batching
plant etc. will be located away from village settlement and impact significance
is assessed as negligible.

Ecological Impacts

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
PROjECT #1-11074/ 0308489 Marcu 2016

ES-XII
The wind farm area is devoid of any major or large vegetation patch. The
construction area is revenue land, the associated ecological impacts of the
construction phase are due to following construction activities;

i. clearance of vegetation for storage yards;
laying of WTG foundation and WTG installation
iii. laying of transmission lines and transmission towers

The impacts of vegetation clearance will be both direct and indirect and
limited to construction phase of the project. Overall impact significance of the
vegetation clearance is assessed as minor.

The transmission line does not pass through any forest land and is located far
from any waterbody. The ecological impact from the construction of
transmission line and substation will be minor.

The WTG foundation laying and WTG component installation will require
camping/ of work force on site, movement of vehicles for transportation of
man and material, construction noise due to excavation etc. Noise generated
by construction activities and vehicle movement may further disturb the wild
life movement in the nearby areas. The impact significance of construction of
WTG foundation and installation of WTG is assessed as minor.

Movement of vehicles in unpaved roads often leads to dust deposition on
nearby vegetation areas and which may affect photosynthesis, respiration,
transpiration and overall affect the productivity. In addition, the construction
of new approach roads will lead to reduction in native species diversity of the
area and may facilitate introduction of exotic and invasive species and
subsequently their range expansion. Unregulated vehicle speed on such roads
also leads to road kills of herpetofauna and moving wildlife such as Indian
Gazelle which will impact their movement areas. Impact due to laying of
approach road is assessed as moderate. With the implementation of the
suggestive measures, the residual impacts will be minor.

During operation phase mortality of avifauna due to collision risk and
electrocution is assessed as moderate. After implementation of mitigation
measures, the significance of the impacts will be reduced to minor.

As the survey was undertaken in the non-migratory season impacts on the
actual numbers of migratory birds visiting the area during migratory season
(October-February) was not captured in the present study. Requirement of
survey was established during migratory season (mainly October-February) to
understand the migratory bird status of the study area. The adjoining
operational wind farm at Mokal, where Mytrah has 20 nos. of operating WTGs
was suggested to be surveyed in the month of October (Migratory Season-
October to March) when the country starts receiving migratory birds from the
central Asian countries. The operation wind farm site was selected for survey
for any possible collision evidences of birds with wind turbines which could

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
PROjECT #1-11074/ 0308489 Marcu 2016

ES-XIII
be expected to the proposed wind farm site. The suggested monitoring should
be cover the entire wind farm site for at least 10-15 days. This data is helpful to
identify the species at risk of collision at proposed wind farm area. In case of
the significant findings it was suggested that the study should be extended to
cover the entire migratory season ; so that on the basis of the findings of the
long term study, suitable mitigation measures can be suggested after
identification of the magnitude of the risk.

To capture the impact of wind farms during the migratory season an initial
bird and bat survey was conducted from 6 to 15" November 2015. The
impacts identified based on bird carcass survey at the adjoining operational
Mokal wind farm site for the bird and bat population are collision with wind
turbines and electrocution with the internal and external transmission line.
The evidences of bird collision with operational wind turbine and
electrocution of birds with transmission lines were collected. Based on the

initial bird and bat survey,the resource sensitivity is categorized to be high as
the wind farm area is used by globally threatened species. The impacts to
these species due to collision risk and electrocution is assessed as medium.
Thereby, the impact significance of collision risk and electrocution of the bird
species is assessed as major. Mitigation measures were suggested and robust
implementation of these measures shall reduce the residual impact to
moderate.

The transmission line from the Pooling Substation to Government Sub Station
will be passing through villages Punam nagar, Serawa, Sanu, Hema ki Dhani,
Hema, Biprasar, Biprasar Netsi, Nawal Singh ki Dhani, Minion ki Dhani, Nala
Kharin and Ramgarh. No forest land was identified on the transmission route.
TI

he transmission line also passes along the pre-existing transmission route
line. The IUCN listed threatened species identified at the adjoining operation
Mokal wind power site have large home range (area for search of food) and
the transmission route is well within the home range. The cumulative impacts
of all the transmission lines is unlikely as these line have sufficient space

between two conductors hence the chances of electrocution risk is minimal.
The mitigation measures such as livestock carcass management suggested for
the project site also holds good for the cumulative impacts due to transmission
lines.

Community Health and Safety

The receptors for impacts on community health and safety include the local
community within the Aol who may be present in the vicinity of the project
activities, for grazing purposes or while commuting. The construction phase
activities such as the erection of the WTGs, construction of the transmission
line and substations and movement of material and personnel may result in
impacts on the health and safety of the community. The impact significance is
assessed as minor and residual impact varying from negligible to minor on
implementation of mitigation measures.

Occupational Health and safety

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
PROjECT #1-11074/ 0308489 Marcu 2016

ES-XIV
The receptors of the impacts on occupational health and safety include the
workers, both regular and contractual working on the project. The
construction phase activities such as construction of WTGs, access roads,
transmission lines and other project components and maintenance activities in
the operations phase are likely to result in a risk on the health and safety of the
workers on the project. The impact significance is assessed as minor and
residual impact significance as negligible based on implementation of
mitigation measures.

Impact on Economic opportunities

The primary receptors for impacts on economic opportunities are the local
community within the Aol. The construction phase activities of the project
including construction of access road, civil works, foundation activities, site
clearance and security will involve semi-skilled and unskilled workers, who
are likely to be recruited from the local community. The project is likely to also
create a number of indirect economic opportunities in terms of hiring tractors,
and setting up of tea shops.

During the operations phase, the employment opportunities will be reduced
and restricted to the maintenance of access roads, hiring of cars and drivers,
and a few security personnel and housekeeping staff at the site office. The
significance of impact across both phases will be positive.

Labour Rights and Welfare

The projects will employ skilled, semi-skilled and un-skilled workers, across
the project lifecycle, which will include contractual and regular employees
and local and migrant workers. The contractual employees (local and
migrants) will be employed through sub-contractors. The sub-contractor
agreements require compliance to state and national rules and regulations
which are in line with International Labour standards. The significance of
impact is assessed as minor.

Impact on Indigenous Communities/ Vulnerable Groups

The Aol is characterised by a SC population of 22.2% and ST population of
0.2%. There is also no reported caste based distinction in terms of habitation
patterns, with the various caste groups residing together in the villages.
Reportedly, there is no difference across the social groups in terms of access to

resources and economic opportunities.
on the basis of the economic status of t
access to social, economic and political

Vulnerability in the society is defined
he households, and the difference in
power between men and women. The

vulnerable groups identified are women, women headed households and

Below the Poverty Line People.

The land identified for the project is sol

ely comprised of government land

with only one plot of private land. Some of the land is used by the local
community for grazing purposes, and does not have any specific SC/ST

ENVIRONMENTAL RESOURCES MANAGEMENT
PROjECT #1-11074/ 0308489

MyTRAH ENERGY INDIA LIMITED
Marcu 2016

ES-XV
group usage or attachment/association with the land identified for the project
in terms of grazing, cultivation, water body and cultural/religious
significance. The impact significance is assessed as minor and residual impact
significance as negligible.

Analysis of Alternatives

Wind energy projects are non -polluting energy generation projects which are
site specific and dependent on the availability of wind resource. The proposed
wind power project site has the following location advantages:

¢ No ecological sensitive receptor such as national Parks, Wildlife Sanctuary,
Reserve forest or protected forests within 10 km radius;

¢ No cultural property of archaeological importance within 3 km radius;

¢ No habitations falling within 500 m of any WTG

It will contribute towards the state of Rajasthan attaining self-sufficiency in
power supply and generating a revenue stream through sale of excess
electricity to power-deficient states in the Northern region.

Information Disclosure and consultation and participation

Keeping in mind the nature of the project and its setting, the stakeholders
identified were categorized under community, institutional stakeholders,
government bodies and other groups.

For the purpose of the Project, MEIL held open meetings with the local
community to discuss the project and its implications for the community. The
first meeting for the project was held in 2014, while the most recent meeting
was held on 3rd July 2015, prior to the commencement of the construction
activities for the substation and access road.
¢ As part of these meetings, information was provided about the project, its
purpose, land requirements and the potential impacts on the community.

¢ On the basis of this information, the community provided a verbal
agreement to the project and identified certain key areas for Corporate
Social Responsibility (CSR) involvement by the company.

e A village Development Committee was established to channel funds for
community development that will be provided by the company as part of
its CSR activity. While MEIL has agreed to this, it is understood that
presently no concrete CSR plan has been put in place, including the total
budget, roles and responsibilities and timelines. The CSR activities will be
conducted through the VDC in each village.

« As part of these meetings, the involvement of the community in the project
was also discussed, in terms of manual labour, contracting opportunities
for construction activities and vehicles to be hired by the project.

Key issues identified through the stakeholder consultations are:

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
PROjECT #1-11074/ 0308489 Marcu 2016

ES-XVI
¢ Preference of wind power projects than solar power projects (due to the
nature of land requirement of the two sectors. Refer to Section 9.3.1, for
further details)

¢ Preference to local community in employment

¢ Community development activities

Grievance Redressal and engagement with the community

Presently, MEIL does not have a formal grievance redressal mechanism in
place for external stakeholders. In order to manage these risks, MEIL needs an
internal mechanism to allow the aggrieved party/s to lodge their complaints
and get them amicably settled prior to approaching the formal legal mode of
solutions.

However, according to the consultations undertaken with the local
community and the project team, it was understood that the public meetings
were used by the local community to voice any concerns. The local
community representatives are also reported to have access to the contact
information of the project team, who they approach on a need basis in case of
any concern/ grievance. However, this is an informal process and no records
of such communication are maintained. A new internal unit and procedure
will therefore be established which is provided in Section 10.

The grievance redressal cell (GRC) will be driven internally by the Project
team and shall have representation from the other teams to ensure fair and
timely solution to the grievances. The GRC shall be led by a Grievance Officer,
who can either be the site EHS officer or Community Relations Officer. The
aggrieved party shall register their grievances with the GRC. The GRC shall be
empowered to take a decision which is to be considered final and binding on
the Project. However, the decision of the GRC is not binding on the aggrieved
person and he or she may take the grievance to the administrative setup in
case any grievance channel is available at that level or take a legal course, in
case not satisfied with the outcome of GRC decision.

Environmental and Social Management Plan

The ESMP defines mitigation measures to minimize adverse impacts during
different phases of project lifecycle, monitoring plan and responsibilities for its
implementation.

MEIL management

MEIL has put an organisational structure in place with roles and
responsibility for each of the verticals identified at the corporate as well as on
site. MEIL will have a corporate EHS Head, who will be responsible for
ensuring the implementation of the ESMP.

In addition to the Corporate EHS head, MEIL will have in place regional and
project level Engineers looking after EHS. The roles and responsibilities

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
PROjECT #1-11074/ 0308489 Marcu 2016

ES-XVII
include the implementation of the ESMP, either by MEIL directly or through
its partners or sub-contractors.

Inspection, monitoring and audit

Inspection and monitoring of the environmental and social impacts of the
Project activities will increase the effectiveness of ESMP. Through the process
of inspection and auditing, MEIL will ensure that the conditions stipulated in
various permits are complied. The inspection and audits will be done by the
project identified EHS staff and any other external agencies identified.

Reporting and documentation

MEIL will develop and implement a programme of regular reporting through
the stages of the project lifecycle. The personnel delegated EHS roles shall be
required to fully comply with the monitoring programme in terms of timely
submissions of reports as per acceptable level of detail.

Conclusions and Recommendations

The proposed project is a renewable energy project comprising of 53WTG to
generate 90.1 MW power through wind energy. Impacts due to wind energy
projects are short term, generally limited to construction phase and operation
phase have negligible adverse environmental and social impacts.

The Project and its key components such as access road, WTGs, Office
building and transmission lines, are likely to have limited adverse
environmental impacts on baseline parameters such as land use, water quality
etc. The social impacts from the project are assessed to be generally beneficial
in terms of overall local area development.

The key features of the project in terms of impact include the following:

* There are no sensitive receptors as villages, water bodies within 500 m of
the wind farm;

* The entire wind farm mostly falls under barren and culturable wasteland
and the WTGs are on government land;

* The construction of proposed project may bring local changes in the
landuse pattern of the site but there would be no significant adverse
visual impact to the area as other wind energy projects are already
operating in the study area;

he Project will require ~4 m3/day of fresh water during operation
hase- planned to be sourced from tanker water;

he project will have negligible impact on air emissions and ambient
oise levels due to the distant location of receptors;

he negligible quantity of sewage will be generated at site office, which
will be disposed through septic tanks;

he hazardous waste will be disposed of as per authorisation from

Hep4uu4

.
4

RSPCB. The storage, handling, transportation and disposal will be strictly

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
PROjECT #1-11074/ 0308489 Marcu 2016

ES-XVIII
as per the requirement of authorisation by RSPCB and Hazardous Wastes
(Management, Handling and Transboundary Movement) Rules, 2008. The
waste will be stored into closed containers under covered area with
concrete flooring and sent for disposal to TSDF through authorized
vendors;

* The proposed project will have no significant negative impacts on the
nearby communities as there will be no involuntary physical
displacement of people or impact on private land holdings.

To conclude, the implementation of ESMP will help MEIL in complying with
national/ state regulatory framework as well as to meet IFC/ ADB reference
framework requirements.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
PROjECT #1-11074/ 0308489 MArcH 2016

ES-XIX
1.1

INTRODUCTION

Mytrah Energy (India) Limited (hereinafter referred to as ‘Company’ or ‘MEIL’)
is developing a wind farm of 90.1 MW capacity at Habur and Mokal villages
in Jaisalmer District of Rajasthan (hereinafter referred to as the Project). ERM
(also referred as “consulting firm”) has been commissioned by MEIL to
conduct an Environmental and Social Impact Assessment Study (ESIA) for the
Project.

The proposed wind farm development includes 53 Wind Turbine Generators
(WTGs), a pooling sub-station (PSS), internal and external transmission lines

and other associated facilities. The Project is presently in the pre-construction
stage.

This report presents the results of the ESIA study.

PURPOSE OF THE REPORT

The consulting firm understands that MEIL intends to develop the wind farm
project with financial assistance from the Asian Development Bank (ADB) and
other lenders. In this context, the Project requires evaluating the
environmental and social risks associated with the proposed project and to
implement mitigation measures to avoid adverse impacts during the project
lifecycle. In addition to ADB Guidelines the project has to comply with the
applicable International Finance Corporation (IFC)/ World Bank (WB)
guidelines relating to the environment, social issues and occupational health
and safety matters, while complying with local laws and regulations.

The report discusses the environmental and social baseline within which the
proposed wind farm project will be commissioned and assesses the potential
adverse and beneficial impacts that the project could have, along with suitable
mitigation measures and an Environmental and Social Management Plan
(ESMP) for the Project.

The applicable reference framework in accordance with which the consulting
firm has performed and reported this study includes the following:

¢ Applicable Indian national, state and local regulatory requirements;

¢ ADB safeguards Policy Statement, 2009;

¢ ADB policy on Social Protection Strategy, 2001;

¢ ADB policy on Public Communications Policy, 2011;

e IFC Performance Standards (2012);

¢ IFC/World Bank General EHS Guidelines (2007);

¢ IFC/World Bank EHS Guidelines for Wind Energy Projects (2007); and

e IFC/World Bank EHS Guidelines for Electric Power Transmission and
Distribution (2007)

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016
1.2

Figure 1.1

¢ Relevant ILO conventions covering core labour standards and basic terms
and conditions of employment (limited to operational phase of the
proposed Project).

*Note: Wind energy projects in India at present do not require an Environmental
Clearance under the EIA Notification, 2006. The ESIA is thus being undertaken as an
internal management tool for MEIL and for compliance to the ADB requirements.
Thus, the consulting firm is not preparing the ESIA Report for any regulatory
requirements; hence, any deliverable if used for the same purpose, the consulting firm
needs to be communicated by the Client. In keeping the public disclosure rules of
ADB, the ESIA will be disclosed on the banks’ website.

MYTRAH ENERGY (INDIA) LIMITED (MEIL)

Mytrah Energy (India) Limited (MEIL) is a wholly owned subsidiary of
Mytrah Energy Limited (MEL) in India (Refer Figure 1.1) and aims to own and
operate 5000 MW of renewable power in India. MEL is a pioneer and one of
the largest Independent Power Producers (IPP) in renewable energy, in India,
with 543 MW power generation across 10 projects and 6 States. MEL has 172
wind masts installed across multiple states in India, providing a rich source of
information from which to select its future projects. MEL currently has an
active development pipeline of about 3500 MW.

MEIL Corporate structure

Mytrah Energy
Limited (Guernsey

(MEL) 100 % Holding
re ee
- v
Bindu Vayu
(Mauritius) Limited
(BVML)
. I 100 % Holding
Mytrah Energy
(India ) Limited
(MEIL)
T
¥
{ l {
Mytrah Vayu Bindu Vayu Mytrah Vayu Mytrah Vayu Mytrah Vayu
Urja Urja Pennar Krishna Manjira

Source: ‘smart utility’ Mytrah Energy Limited Annual Report 2014

From a standing start in late 2010, MEIL has built a portfolio of over 500 MW
of operating wind plants in India, with a further 100 MW in 2014. These assets
are spread across ten wind farms in six states - Rajasthan, Gujarat,
Maharashtra, Andhra Pradesh, Karnataka and Tamil Nadu. The company's
portfolio was built using a combination of 'turn-key' developers and in-house
project development, with wind turbines purchased from three leading
vendors.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016
Table 1.1

1.3

MEIL sells power mainly to state grids through 13 to 25 year Power Purchase
Agreements. In addition, the 100.5 MW project in Tamil Nadu will sell power
directly to customers on long-term agreements. Additionally, MEIL has the
largest wind data bank in India, being the only independent power producer
that has 120 wind masts across the country.

As per their Annual report 2014, MEIL has 543 MW operating facilities across
10 wind farms in India as presented in Table 1.1.

MEIL operating wind farms in India (as of December 2014)

Development Operational

Mode

Gujarat Mahidad Turnkey October 2011
Jamanvada Turnkey March 2013
2 [Rajasthan Mokal Turnkey September 2011
Kaladonger Turnkey September 2012
Bhesada Turnkey October 2014
24) (Under
Construction)
3 Maharashtra | Chakla 39 26 Turnkey February 2012
Sinner 126 6 Turnkey September 2012
4 Andhra Vajrakarur 63, 30 Turnkey December 2012
Pradeshand | Burgula 37.4 44 Self- March 2014
Telengana Development
5 Tamil Nadu Vagarai 100.5 67 Turnkey December 2014
6 Karnataka Savalsang 95.2 112 Self- December 2014
Development
Total 578.7
Source: ‘smart utility’ Mytrah Energy Limited Annual Report 2014
As per the MEIL Annual Report 2014, further 300 MW of wind power projects
are under construction in Andhra Pradesh, Maharashtra, Rajasthan and

Telengana.

The proposed Project in Jaisalmer - Project Nidhi - is being developed by
MEIL on a ‘self-development’ basis wherein the Company is responsible for
construction and operation of the wind farm. The Special Purpose Vehicle
(SPV) created for the project is Nidhi Wind Farms Private Limited which is a
100% owned subsidiary of Bindu Urja Infrastructure Ltd. (BUIL). BUIL is a
company owned by MEIL’s Chairman and CEO Mr. Ravi Kailas.

OVERVIEW OF THE PROJECT
The Project comprises of 53 WTGs of 1.7 MW each combining to provide 90.1

MW power in total and is located in Jaisalmer district of Rajasthan.
Table 1.2provides a snapshot of the proposed project.

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016
Table 1.2

14

Project Nidhi - a snapshot

Detail Description

Location Habur and Mokal Villages in Taluka and District Jaisalmer, Rajasthan;
which is approximately 300 km from Jodhpur Civil Airport.

Terrain Flat

Type of WIGs 53 WTGs of 1.7 MW each with 103 m rotor diameter and 80 m hub

height. Model: GE - 1.7/103.

Land Requirement for | Approximately 412.1 Ha of Government Land for WTGs and other
WIG’s project components( pooling substation, internal and external
transmission line, temporary labour camp, internal access roads, site
office and batching plant) has been obtained on lease.

Substation Ramgarh Grid substation (pre-existing)

Land Requirement for | MEIL has obtained permission under section 68 of Electricity Act, 2003
External Transmission _| and it will pass through villages Punam nagar, serawa, Sanu, Hema
line ki dhani, Hema, Biprasar, Biprasar netsi, Nawalsingh ki dhani, Minion
ki dhani, Nala kharin and Ramgarh. This is along a route of pre-
existing transmission line.

Power evacuation approval is required and has been obtained from
Rajasthan Rajya Vidyut Prasaran Nigam Limited (RVPN).

Total 100 towers will be erected in the transmission line, along 8.3 km.
the land is comprised of government land (culturable waste land)

Land requirement for __| the internal transmission lines will connect the WTGs to the pooling
Internal Transmission _| substation. The internal transmission line’s length is understood to be
line 32.8 km, spread across the village Habur and Mokal. The land
requirement for the internal transmission lines is comprised of
government land(culturable waste land).

Internal Access roads the internal access roads will be used for accessing the WTGS. The
access roads will be constructed in the villages of Habur and Mokal,
and will have a total length of 40 km. the width of the access road is
understood to be 6 mts.

Project Commissioning | October 2016

Project Status at time of | Planning and Pre-Construction Stage
ESIA study

ESIA SCOPE

The Scope of Work for the ESIA broadly entailed:

¢ Identification and review of the applicable local, state, national and
international environmental and social legislation and regulatory
framework.

¢ Collection of baseline information through limited primary field surveys
and monitoring with respect to ambient noise quality, land use pattern
and socio economic profile within the Aol of 5 km radius from the
boundary of the project. Collection of secondary data on geology,
geomorphology, social profile etc.

¢ Prediction and identification of environmental and social impacts of the
project followed by evaluation of significance of the predicted impacts.

¢ Suggesting appropriate mitigation/enhancement measures for identified
environmental and social impacts.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

1.5

Figure 1.2

¢ Comparison and analysis of the alternatives considered for the project
with respect to power generation technology.

¢ Formulation of Environmental and Social Management Plan (ESMP) in
accordance with IFC’s Performance Standard 1 addressing the various
aspects considered in IFC’s Performance Standards 2 through 8 with
management tools and techniques including monitoring and reporting
requirements for effective implementation.

ESIA METHODOLOGY

The general methodology followed by the consulting firm while undertaking
an ESIA study has been illustrated in Figure 5.1. This sub section provides an
understanding of the overall methodology adopted for undertaking ESIA
studies, while the specific methodology followed for this Project is discussed
in Section 6. ESIAs are undertaken following a systematic process that
predicts and evaluates the impacts a project could have on aspects of the
physical, biological, social/ socio-economic and cultural environment, and
identifies measures that a project will take to avoid, minimise/ reduce,
mitigate, offset or compensate for adverse impacts; and to enhance positive
impacts where practicable.

The ESIA Process

—
Sa

= Scoping

Predict magnitude of impacts
Evaluate significance of effects

Investigate options for mitigation

Reassess residual impact / effect
(as required)

ENVIRONMENTAL RESOURCES MANAGEMENT
Project #111074/ 0308489

MYTRAH ENERGY INDIA LIMITED
MArcH 2016
1.5.1

1.5.2

1.5.3

1.5.4

The following sub sections provide a brief understanding of each stage
identified.
Screening

The objective of a screening exercise is to provide a ‘High Level’ Project
Description, including alternatives as well as identifying the applicable Impact
Assessment requirements. The details of screening exercise are presented in
Section 5 of this ESIA report.

Scoping

For this ESIA study, scoping has been undertaken to identify the potential
Area of Influence for the Project (and thus the appropriate Study Area), to
identify potential interactions between the Project and resources/receptors in
the Area of Influence and the impacts that could result from these interactions,
and to prioritize these impacts in terms of their likely significance. This stage
is intended to ensure that the impact assessment focuses on issues that are
most important in decision-making and stakeholder interest.

It is to be noted here that during the period of ESIA study, Project was in the
Planning and Pre-Construction phase, though, the scoping exercise includes

all the phases of the project, i.e., planning and pre-construction, construction,
operation and maintenance and decommissioning into consideration.

The details of scoping exercise are reported in Section 5.4 of this ESIA report.

Project Description

In order to set out the scope of the project features and activities, with
particular reference to the aspects which can impact on the environment, a
project description is prepared. This is based on information as provided by
the project proponent and the secondary information available. The project
description has been provided in Section 2 of this ESIA report.

Baseline Conditions

For the purpose of an impact assessment, the environmental and social
baseline for the study area is established. The purpose of this baseline is to
identify the key environmental, socio-economic, cultural and ecological
conditions in the Study area, focusing on the resources/ receptors that maybe
impacted by the project. The baseline data is aimed at assisting the prediction
and modelling of impacts and effects and to inform judgements about the
sensitivity, vulnerability and/or importance of resources/ receptors.

The detailed baseline methodology and characterisation for the project is
provided in Section 6 of this ESIA report.

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016
1.5.5

1.5.6

1.5.7

1.5.8

1.6

Impact Identification/Prediction

Impact identification and assessment starts with scoping and continues
through the remainder of the ESIA Process. It is an iterative process and
completes only when the effects of all identified impacts arising out of the
project, including residual impacts, have been assigned a mitigation strategy.
The IA comprises of four sequential steps: Impact prediction, Impact
evaluation, Mitigation and enhancement, and finally, residual impact
evaluation.

The detailed IA is presented in Section 7 of this ESIA report.
Analysis of Alternatives

A comparative analysis of alternatives for the project is provided in terms of
site location analysis and feasibility, power generation technology available
including no project scenario etc. in Section 8 of this ESIA report.

Environmental and Social Management Plan (ESMP)

The results of ESIA study form the basis of the project ESMP. The ESMP
incorporates measures and procedures for the short and long-term
environmental and social management of the project during its various stages.
The environmental and social management plan (ESMP) is developed for the
project and is presented in Section 9 of this ESIA report.

Stakeholder Analysis and Consultations

An effective ESIA process requires engagement with relevant stakeholders
throughout the key stages. This assists in understanding stakeholder views on
the Project and in identifying issues that should be taken into account in the
prediction and evaluation of impacts.

Details of the Stakeholder Engagement methodology and activities
undertaken for this project to date are presented in Section 9 of this ESIA
report.

LIMITATIONS

The limitations associated with the baseline establishment and impact
assessment pertain to the availability of secondary information, limited
coverage of stakeholder representatives in the consultations.

The secondary data utilized for the purpose of the baseline is limited to the
information available in the public domain or made available during the
consultations with the Nidhi Project team. While during the site visit a
conscious attempt was made to cover relevant key social groups and
stakeholder categories, it is acknowledged that the opinions and concerns
presented in this report may not encompass all viewpoints amongst the

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016
1.7

Table 1.3

stakeholders. The site visit for the impact assessment was undertaken during
11 -14" July. Further site visit of half a day was undertaken in the month of
August accompanied with ADB team. It should be noted that the Patwari who
was involved in the land survey process, has since then retired and has moved
to another city and could not be contacted. The present Patwari and other
local administration stakeholders such as Tehsildar and Revenue Officers
were unavailable for consultation due to a communal conflict in Ramgarh
village. The consultations with the Patwari and local administration
stakeholders would have provided an in-depth understanding of the land
availability, profile and issues surrounding land procurement in the area.

During the time of site visit in July, there was no cultivation around the
project site. While at the time of ADB visit in August, though there was
cultivation, the consulting firm’s team could not hold consultations due to
non-availability of cultivators in the span of the visit, which was nearly half a
day.

This limited the understanding of the land procurement process to the
documentation available and the consultations undertaken with the local
community and the project team.

Transmission lines (details both external and internal), transect was
undertaken in areas, in which the transmission line was supposed to follow
the existing transmission line route by other companies. It was reported by the
project team at the time of the site visit that remaining topography for the
proposed line was likely to be similar.

Furthermore, though as part of initial scope the consulting firm intended to
collect baseline for surface water too, however no perennial surface water
bodies were observed in the Aol and seasonal ponds were observed to be
almost dry, thus no surface water samples were collected as part of baseline
study. Historical data about water bodies in the area is not available as the
area is mostly dry for major part of the year and perennial water bodies are
rarely there.

Expert Opinion provided herein are based on the facts currently available
within the limits of the scope of work, information provided by the client or its
representative, prevailing secondary data, it is specifically the consulting
firm’s intent that the conclusions and recommendations stated herein will be
intended as guidance and not necessarily a firm course of action except where
explicitly stated as such.

LAYOUT OF THE REPORT

The structure of this ESIA report is as given in Table 1.3.
Structure of the report

Se

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016
Title Description
Introduction (this section) Introduction to the Project and ESIA
methodology
Section 2 Project Description Technical description of the Project & related
infrastructure and activities
Section 3 Applicable Policy, Legal Discussion of the applicable environmental and
and Administrative social regulatory framework and its relevance for
Framework the Project.
Section 4 Land Requirement and Provides an understanding of the land requirement
Allotment Process for the project and the procurement process
Section 5 Screening and Scoping Description of the outcomes of the Screening

exercise and description of the outcome of the
Scoping exercise undertaken as part of the ESIA.

process.

Section 6 Environmental, Ecological An outline of the Environmental, Ecological and
and Social Baseline Social Baseline status in the area of the Project.

Section 7 Impact Assessment This section includes details of identified

environmental impacts and associated risks due to
project activities, assessment of significance of
impacts and presents mitigation measures for
minimizing and /or offsetting adverse impacts

identified.
Section 8 Analysis of Alternatives Description of the reason for selection of adopted
alternative.
Section 9 Information Disclosure Overview of the stakeholder identification process
Consultation and and engagement activities undertaken during the
Participation ESIA.
Section10 Grievance Redress and _Descriptions of the grievance redress framework
engagement with and mechanisms for resolving complaints.
Community
Section 11 Environmental and Social Outline of the Environmental and Social
Management Plan Management Plan (ESMP) taking into account
identified impacts and planned mitigation measures
and monitoring requirements.
Section12 Conclusion and Summary of impacts identified for the Project
recommendations
ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED:
Project #111074/ 0308489 MARCH 2016,
21

2.2

PROJECT DESCRIPTION

INTRODUCTION

This section provides an overview of the project. It provides a description of
the project in terms of location, associated infrastructure, equipment required
and activities to be performed during the construction, operation and
decommissioning stages of the project.

SITE SETTING

The proposed Project site is located in area of 412.1 Ha (land requirement for
WTGs and substation) in the villages of Poonamnagar (Habur) and Mokal in
the district and sub-division (tehsil) of Jaisalmer in Rajasthan. Jaisalmer is the
most western and largest district of Rajasthan State. The project site is
approximately 50 km north-west of Jaisalmer city, which is the administrative
headquarters of the district. The project site is accessible by paved road till its
periphery from Jaisalmer city, though there are only dirt roads inside the
project area at present. Jaisalmer city is connected to the Indian rail network
by the Jaisalmer railway station however the nearest airport to the city lies
approximately 300 km south-east, in the city of Jodhpur in the adjoining
district of the same name. The nearest international airport to Jaisalmer is the
aipur airport, approximately 570 km east. Figure 2.1 presents location of the
project Area.

The project lies in the Jaisalmer Wind Farm area where Suzlon Energy Limited
has erected around 1 GW of wind power plants which has various owners,
including MEIL. Among these two existing wind farms lie in the immediate
vicinity of the Project: towards the north-east of the Project lie the 380.5 MW
wind farm whose owners include M/s Vedanta Limited and M/s Gupta Coal
Ltd.; and to the south-west of the project lies the 50.4 MW wind farm
belonging to M/s Ostro Jaisalmer Private Limited.

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

10
Figure 2.1 Location of the Project Area

Rajasthan

[District Jaisalmer (Rajasthan)

Source: ERM India

ENVIRONMENTAL RESOURCES MANAGEMENT
Project #111074/ 0308489

MYTRAH ENERGY INDIA LIMITED
Marc 2016

11
2.3 FACILITIES

The project is planned to have an annual capacity of 90.1 MW which would be
fed to the State Power Grid of RJVN. The key components of the proposed
wind farm include the following:

e Wind turbines;

¢ Pooling substation;

¢ Transmission lines - Internal and External
e Access roads;

¢ Additional project infrastructure

The land requirement for the facilities is as follows:

Table 2.1 Land requirement for Project Components
Pre Village Name Land Parcel Size Status of
‘ocurement
WTGs Habur & Mokla —_80*80 sq mts/WTG (33.92 Hain Revenue completed
total) land
Pooling habur 100*200 sq mts (2 ha) completed
Substation
Internal Habur & Mokla 32.8 kms completed
Transmission
Line (33 KV)
External Habur 8.3 kms completed
Transmission
Line (132 KV)
Labour Camp Habur & Mokla — 100*100 sq mts (1 ha) completed
(Construction
Phase)
Internal Habur & Mokla —_ 6mts*40 kms completed
Access Roads
Site Office Habur 15* 11 sq mts (0.02 ha) completed
Batching 3- habur, 1- 30°30 sq mts (0.09 ha) completed
Plant Mokla

Laydown area Material directly unloaded at WTG location

2.3.1 Wind Mills

The project is proposed to have 53 wind turbine generators (WTGs) of the GE
- 1.7/103 make, with a rated capacity of 1.7 MW each. The specifications of
WTGs are provided in Table 2.2 .

Table 2.2 Specifications of Proposed WTGs

S. Paramete

1 No. of WTGs

2 Class TEC TC IIs

3 Rated Power 1.7 MW

4 Hub height 80m

5 Rotor diameter 103 m

6 Swept Area 8,332 m2

ENVIRONMENTAL RESOURCES MANAGEMENT, MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

12
Figure 2.2

2.3.2

2.3.3

7 Estimated service life 25 years

Source: Technical Documentation Wind Turbine Generator Systems 1.7-103 - 50 Hz and 60 Hz by GE

GE Energy 1.7 - 103 nacelle layout

Pooling Sub-Stations

The Project is proposed to have a 132/33 kV pooling substation and metering
facility in between - the WTG locations NDH -20 and NDH - 21. As per the
Rajasthan Electricity Regulatory Commission (RERC) suo moto petition titled
"Tariff for Wind Power Plants" dated 16July, 2009 the developer is obligated
to construct the pooling station within/near the wind farm. While the
metering will be done at generating bus, the power has to be evacuated to the
nearest substation of the Rajasthan Vidhyut Prasaran Nigam Limited
(RVPNL). RVPNL has an existing 400/ 220/ 132/ 33 GSS kV Substation at
Ramgarh in Jaisalmer, around 25 km north-west of the Project site.

Transmission Lines - Internal and External

The current information available on the transmission line during the ESIA
study is as follows:

e Internal transmission lines of 33 kV are proposed to connect from each
WTG to the pooling sub-station within the Project site. The total length of
the line will be 32.8 km having about 1200 poles and passing through
villages Punam nagar and Mokala.

¢ The pooling sub-station is the planned to be connected to the existing
RVPNL 400/220/132/33 GSS kV Substation at Ramgarh through external
132 kV transmission lines. The length of this line is going to be
approximately 8.3 km. It is reported that the transmission line will be
comprised of 70 towers.

Spatila details of the poles and towers of the transmission line is given in
Table 2.3 and WTGs and External transmission line route is shown in Figure
2.3.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

13
Table 2.3

Figure 2.3

Spatial details of Poles/Towers of Transmission line

MCOH Connects Pooling 72 Towers/ 21.97 Punamnagar (Habur), Sanu, Hema
substation to Grid km ki Dhani, Hema, Biprasar, Biprasar
Substation in Ramgarh Netsi, Nawal Singh ki Dhani,
Minyon ki Dhani, Nala Kharin,
Ramgarh
DPDC Link between MCOH _ 53 Poles Habur and Mokal
and SPSC poles
SPSC Connects WTG switch 740 Poles Habur and Mokal
yards to DPDC
Source: MEIL

WIGs and external transmission line (in red) route

boule

Source: Google Earth, accessed on August 2015

Since the project lies in an area which has existing wind farm development,
there are two (02) nos. existing transmission lines passing through the
proposed project transmission line corridor. Another high voltage under
construction transmission line, reportedly belonging to RVPNL was also
visible in the same corridor. All the three transmission lines are connected to
the RVPNL substation at Ramgarh. As per visual observations to the extent
possible done by ERM during the Site visit during 11 - 15 July, 2015 the
proposed transmission towers will pass through barren land, waste land, and
patches of cultivated land and is free from all encumbrances. As per the data
shared, the proposed transmission line routetis expected to pass through

1 At the time of the site visit, a tentative transmission line route was shared with the consulting firm and exact coordinates
‘were not known,

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

14
2.3.4

Figure 2.4

villages of Punam nagar, Serawa, Sanu, Hema ki dhani, Hema, Biprasar,
Biprasar netsi, Nawalsingh ki dhani, Minion ki dhani, Nala kharin and
Ramgarh running almost parallel through existing transmission line of other
projects. The transmission line will be running almost parallel through
existing transmission line of other projects. The transmission line does not
pass through any forest area or close to perennial water bodies and human
settlements.

Access Roads

The Project site lays en-route the Jaisalmer- Ramgarh road, which is a paved
single carriageway. From this major road, the site can be accessed by taking a
turning onto the connecting road of Serawa and Habur villages, which is also
a paved single carriage way. This carriage way, along with the Jaisalmer -
Ramgarh road, encircles the Project site on three sides and connects the three
villages lying in the study area ~ Mokal, Habur and Serawa (Refer Figure 2.4).

The Project area, nearby villages and surrounding access roads (in blue and
yellow)

Google Earth, accessed on August 2015

The nearest access point to the Project area lies approximately 4 km north of
Habur village from which a 3 km long access road is being constructed to the
Project area. Presently, there are no internal roads inside the project area and
the whole area has to be traversed using a network of dirt roads.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MARCH 2016

15
Figure 2.5 The approach road being constructed to the Project site from the Serawa -
Habur road

Source: ERM Site visit, July 2015

Consequently a large part of the project area does not have motor able access.
It is reported that as part of the Project, internal access roads of 6 meter width
for each WTG will be constructed; the total length of the access roads is
approx. 40 km across Habur and Mokla..

2.3.5 Additional Project Infrastructure
Associated ancillary facilities and utilities provided for the project include:

. Unit Transformers with each WTG;

° Metering point for measuring production from each WTG;
° Vacuum Circuit Breaker (VCB) yards - 4 nos.

. Material storage yards and stores;

. Scrap yard;

° Central Monitoring Station building and facilities.

Refer to Table 2.1 for information on the land requirement for the various
project components.

2.3.6 Wind Turbine Profiling

All 53 WTG locations were assessed for sensitivities within 1 km radius. A
detailed WTG profiling is provided in Table 2.4. The pictorial presentation of
landuse around WTGs is provided in Annex A.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

16
Table 2.4 Wind turbine profiling

Nearest Cultural/

WTG Co- Religious Site « , .
ordinates (in WTG Footprint Area Nearest house/ structure Nearest a Approach/ Messin) fand use around wie ocation
ae aterbody (ape) ‘ondition ased on visual observation
graveyard etc.)
oop Any Name of
Topogra Type Useof Viva, ; 7 the Distance from
phy of Structa “¥ Distanc Distanc Is
q on win . nearest the nearest
(undulati Identifi structure an e (km) e(km) Name/ Distance _ there
Land use . directio hen approach Paved Road
forestier ng (Basedon afin re (reside Ce and Ident and Identifi (km) and motor alee
8 land/flat (Name/ (Pucca/ _ ntial/ Directi ificati Directi cation —_Directio able . West
(m) Land ; Te en | os ; WIG, , Distance
land/on IDin  Directi Semi _—agricult | on onID on IDin nfrom acces ;
Records* ) if yes, ° from the
plateau Map) on pucca/ —_ure/ ee from from Map WIG nearest
or hill Kutcha storage ‘YP WIG WTG s
A) ) ‘ windo Approac
8 w h Point
Habur road . . .
1 NDH1 | 658657 | 2°97 | 996 | Flat Culturable | x4 NA NA NA NA Habur | NA None | NA None | NA No |NA_ |NA approximately | Ct@24 | Grazi | Grazi | Cving
1 Waste Y yng fng | ng
2km
Land
30066 Culturable | cructu abut Habur road rine Grazi rine Grazin|
2 NDH2_ | 658925 229 | Flat Waste ~0.6 | Kutcha | Broken | NA NA None | NA None | NA No |NA |NA approximately ng 8
12 re Y | ~17 ~17 | land
Land 2km land
m m
30061 Culturable Habur Habur road Grazi | Grazi_ | Grazi
3 NDH3 | 659182 219 | Flat Waste NA NA NA NA NA NA None | NA None | NA No |NA_ |NA approximately | VT@74_ | ST82t | S82! | Crajing
13 ng fng | ng
Land 2km
30056 Culturable Habur Habur road Grazi | Grazi_ | Grazi
4 NDH4 | 659435 224 | Flat Waste NA NA NA NA NA NA None | NA None | NA No |NA_ |NA approximately | VT@7*_ | ST82t | S821 | Grazing
84 ng fng | ng
Land 2km
Undulati Habur
ng in the
south
Culturable Habur road . . .
5 NDH5 | 659751 | 300? | 993 | and west, | Waste NA NA NA NA NA NA None | NA None | NA No |NA_ |NA approximately | Ct@24 | Grazi | Grazi | Cving
41 Flat in Y yng fng | ng
Land 2km
the east
and
north
_ | Culturable Habur Habur road
6 NDH.6 | 660039 | 3047 | 99, | Undulati | Waste NA NA NA NA NA NA None | NA None | NA No |NA_ |NA approximately | S2"d_ | Sand | Sand | Sand
92 ng dune | dune | dune | dune
Land 2km
30043 Slightly Culturable Habur Habur road Grazi | Grazi_ | Grazi
7 NDH7 | 660338 | 4, 225 | undulati_ | Waste NA NA NA NA NA NA None | NA None | NA No |NA_ |NA approximately | O%@7! | Sta2t_ | Sra2t | Craving
ng Land 2km ng [ng | ng
30038 Culturable Habur Haburroad | Cs | Gani | rari
8 NDHS8 | 660620 219 | Flat Waste NA NA NA NA NA NA None | NA None | NA No |NA_ |NA approximately | Of" | Sta2t_ | Sra2t | Craving
81 Yyng fng | ng
Land 2km
Culturable Habur power
30034 Slightly tent Habur road rine Grazi_ | Grazi crosses
9 NDH9 | 660908 223 | undulati NA NA NA NA NA NA None | NA None | NA No |NA |NA approximately
04 vy Y]~20- | ng | ng — | from 20-
"8 m™ 30m 30 min
front
Habur Powe
rine
Culturable Habur road —_| crosse . .
10 NDH | g61109 | 30° | 993 | Flat Waste NA NA NA NA NA NA None | NA None | NA No |NA_ |NA approximately | s Grazi | Grazi | Grazing
10 02 y ng | ng
Land 2km from
~300
m
Culturable Habur Punam na
. gar
cn) NDH | g6149a | 3003 | 997 | Flat Waste NA NA NA NA NA NA NA | NA NA NA yes | PH | NA (Habur) to Barre | Barre | Barre | Barron
cl 27 Land road ) n n n
Kuchhri road
ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MARCH 2016

17
Nearest Cultural/

WTG Co- Religious Site ; ; .
ordinates (in WTG Footprint Area Nearest house/ structure Nearest a Approach/ Messin) fand use around wie ocation
ae aterbody (ape) ‘ondition ased on visual observation
graveyard etc.)
. Any Name of
Topogra y Useof indo 7 , the Distance from
phy Structu 1 Distanc Distanc Is
- 4 win Cc nearest the nearest
(undulati Identifi re an e (km) e(km) Name/ Distance _ there
Land use . directio hen approach Paved Road
, ng cation c (reside : and Ident and Identifi (km) and motor
Easting a, (Based on ; nof eg ee | ee ; m) at road and
8 land/flat (Name/ ntial/ Directi ificati Directi cation —_Directio able .
(m) Land ; en | es ‘ WIG, : R Distance
land/on IDin Directi Semi —agricult on onID on IDin  nfrom acces ;
Records* ) if yes, ° from the
plateau Map) on pucca/ —ure/ eee from from Map WIG honest
or hill Kutcha storage ‘YP WIG WIG 2 .
idee) 5; windo Approac
rege ) w h Point
Culturable Habur . Punam nagar
12 NDH | 661834 | 32019 | 998 | Flat Waste NA NA NA NA NA NA NA | NA NA NA yes | Pit | Na (Habur) to Barre | Barre | Barre | po iren
12 37 road ) n n n
Land Kuchhri road
_ | Culturable Habur , Punam nagar
13 NDH | 663102 | 304 | 91g | Undulati | Waste NA NA NA NA NA NA NA | NA NA NA yes | PH | NA (Habur) to Barre | Barre | Barre | paren
13 80 ng road ) n n n
Land Kuchhri road
_ | Culturable Habur : Punam nagar : , :
14 NDH | 662819 | 30019 | 915 | Undulati | Waste NA NA NA NA NA NA NA | NA NA NA yes | Pit | Na (Habur) to Grazi | Grazi | Grazi | Gazing
14 18 ng road ) ng fng | ng
Land Kuchhri road
Culturable Habur Punam nagar Grazi | PO** | power
15 NDH | 662209 | 30979 | 996 | Flat Waste NA NA NA NA NA NA NA | NA NA NA yes | PH | NA (Habur) to Grazi | ne rline | jine ~ 23
15 04 Land road ) ng ~23
Kuchhri road land | 7 m
Culturable Habur , Punam nagar : : :
16 nee 661890 ae 223 ‘| Flat Waste NA NA NA NA NA NA NA | NA NA NA Yes pet NA (Habur) to Grazi | Grazi | Grazi | Caving
Land roa Kuchhri road [8 [8 | 28
Culturable Habur , Punam nagar : : .
17 NDH | go1at1 | 30? | org | Flat Waste NA NA NA NA NA NA NA | NA NA NA yes | PH | NA (Habur) to Grazi | Grazi | Grazi | Caving
7 12 road ) ng fng | ng
Land Kuchhri road
Culturable Habur , Punam nagar : : . | Agricultu
18 we 661210 oe 219 ‘| Flat Waste NA NA NA NA NA NA NA | NA NA NA Yes pet NA (Habur) to Graz Great Great re area ~
Land Kuchhri road | "8 8 8 | 100m
Culturable Habur , Punam nagar : : .
19 wt 660925 a 219 ‘| Flat Waste NA NA NA NA NA NA NA | NA NA NA Yes pet NA (Habur) to Grazi | Grazi | Grazi | Caving
Land Kuchhriroad | "8 mB mB
Culturable Habur , Punam nagar : : .
20 wt 660665 ae 211 ‘| Flat Waste NA NA NA NA NA NA NA | NA NA NA Yes pet NA (Habur) to Grazi | Grazi | Grazi | Caving
Land Kuchhriroad | "8 mB mB
Culturable Habur : : : :
21 NDH | g6oa14 | 30958 | 294 | Flat Waste NA NA NA NA NA NA NA | NA NA Yes Dirt JNA | NA Punam nagar | Grazi_ | Grazi | Grazi | co ing
21 08 Land road (Habur) road |ng | ng | ng
Culturable Habur : : : :
22 NDH | 660096 | 30%? | 295 | Flat Waste NA NA NA NA NA NA NA | NA NA Yes Dirt JNA | NA Punam nagar | Grazi_ | Grazi | Grazi | co ing
22 88 Land road (Habur) road |ng | ng | ng
Culturable Habur : : : :
23 NDH | 659796 | 307 | 994 | Flat Waste NA NA NA NA NA NA NA | NA NA Yes Dirt | Na [NA Punam nagar | Grazi_ | Grazi | Grazi | co ing
23 43 Land road (Habur) road |ng | ng | ng
Culturable Habur : : : :
24 NDH | 659443 | 3097? | 995 | Flat Waste NA NA NA NA NA NA NA | NA NA Yes Dirt | Na [NA Punam nagar | Grazi_ | Grazi | Grazi | co ing
24 95 Land road (Habur) road |ng | ng | ng
Culturable Habur : : : :
25 NDH | 659152 | 30976 | 991 | Flat Waste NA NA NA NA NA NA NA | NA NA Yes Dirt | Na [NA Punam nagar | Grazi_ | Grazi | Grazi | co ing
25 86 Land road (Habur) road |ng | ng | ng
Culturable Habur , : :
26 NDH | ¢ssss3 | 208° | 953 | Flat Waste NA 0.25 Kutcha | V2 | a NA NA | NA NA NA NA |NA_ |NA Punam nagar | Grazi_ | Grazi | Grazi | co ing
26 07 Land d (Habur) road |ng | ng | ng
Culturable Habur Habur road - : :
27 NDH | 662317 | 3004 | o18 | Flat Waste NA NA NA NA NA NA None | NA None | NA No |NA_ |NA approximately | Ct@4# | Grazi | Grazi | Ceaing
27 235 ng fng | ng
Land 2km
ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MARCH 2016

18
Nearest Cultural/

WTG Co- Religious Site ; ; .
ordinates (in WTG Footprint Area Nearest house/ structure Nearest a Approach/ Messin) fand use around wie ocation
ae aterbody (ape) ‘ondition ased on visual observation
graveyard etc.)
. Any Name of
Topogra y Useof indo , , the Distance from
phy Structu 1 Distanc Distanc Is :
q on win - Cc nearest the nearest
(undulati Identifi re an e (km) e(km) Name/ Distance _ there
Land use . directio hen approach Paved Road
, ng cation c (reside : and Ident and Identifi (km) and motor
Easting a, (Based on ; nof eg ee | ee ; m) at road and
8 land/flat (Name/ ntial/ Directi ificati Directi cation —_Directio able .
(m) Land ; en | es : WIG, : R Distance
land/on IDin Directi Semi —agricult on onID on IDin  nfrom acces ;
Records* ) if yes, ° from the
plateau Map) on pucca/ —ure/ eee from from Map WIG honest
or hill Kutcha storage ‘YP WIG WIG 2 .
idee) 5; windo Approac
rege ) w h Point
_ | Culturable Habur Habur road . . .
28 NDH | 662626 | 30939 | 935 | Undulati_ | Waste NA NA NA NA NA NA None | NA None | NA No |NA_ |NA approximately | Ct@4 | Grazi | Grazi | Going
28 1 ng L ng fng | ng
and 2km
Culturable Habur Habur road : : :
29 NDH | 662898 | 304 | 998 | Flat Waste NA NA NA NA NA NA None | NA None | NA No |NA_ |NA approximately | Ct@24 | Grazi | Grazi | cing
29 39 ng fng | ng
Land 2km
Culturable Habur Habur road : : :
30 NDH | 663220 | 9093? | 999 | Flat Waste NA NA NA NA NA NA None | NA None | NA No |NA_ |NA approximately | Ct@4# | Grazi | Grazi | Ceaing
30 41 ng fng | ng
Land 2km
Culturable Habur Atte Atte Atte
Waste mpt | mpt | mpt
Land to to to Attempt
Habur road encro encro encro to
31 NDH | 663452 | 90925 | 904 | Flat NA NA NA NA NA NA None | NA None | NA No |NA_ |NA approximately | 2° | ach | ach | encroach
31 49 Y Jtand | land | land | land and
2km :
and and and cultivate
cultiv | cultiv | cultiv | bajra
ate ate ate
bajra_| bajra_| bajra
Slightly | Culturable Habur Habur road
32 NDH | 663780 | 39°22 | 990 | undulati_ | Waste NA 03 Kutcha | Broken | NA NA None | NA None | NA No |NA_ |NA approximately | Bare | Barre | Barre | 5 en
32 27 L NW n n n
ng and 2km
| Culturable Habur
33 NDH | 664035. | 50017 | 995 | Undulait | Waste NA NA NA NA NA NA NA | NA NA NA NA |NA_ JNA Punamnagar | Barre | Barre | Barre | Barren
33 16 ng Land (Habur) road | n n n
| Culturable Habur
34 NDH | 664323. | 3012 | 991 | Undulait |) Waste NA NA NA NA NA NA NA | NA NA NA NA |NA_ |NA Punam nagar | Barre | Barre | Barre | 3a rren
34 61 ng Land (Habur) road | n n n
Culturable Habur : : :
35 NDH | 665936 | 30° | 017 | Flat Waste NA NA NA NA NA NA NA | NA NA NA NA |NA_ |NA Punam nagar | Grazi_ | Grazi | Grazi | co ing
35 30 Land (Habur) road |ng | ng | ng
Culturable Habur : : :
36 NDH | 665702 | 30° 5 | 216 | Flat Waste NA NA NA NA NA NA NA | NA NA NA NA |NA_ |NA Punam nagar | Grazi_ | Grazi | Grazi | co ing
36 21 Land (Habur) road |ng | ng | ng
NDH 30009 Culturable Habur D cran | cra | Grant
37 665460 225 | Flat Waste NA NA NA NA NA NA NA | NA NA NA NA |NA_ |NA uinam nagar | Grazt | Grazt | rat | Grazing
37 90 Land (Habur) road |ng | ng | ng
Culturable Habur : : :
38 NDH | 665177, | 307! | 994 | Flat Waste NA NA NA NA NA NA NA | NA NA NA NA |NA_ |NA Punam nagar | Grazi_ | Grazi | Grazi | co ing
38 31 Land (Habur) road |ng | ng | ng
| Culturable Habur : : :
39 NDH | 664935. | 30018 | 99g | Undulait | Waste NA NA NA NA NA NA NA | NA NA NA NA |NA_ |NA Punam nagar | Grazi_ | Grazi | Grazi | co ing
39 79 ng Land (Habur) road |ng | ng | ng
Culturable Habur : : :
40 NDH | 664278 | 30078 | 904 | Flat Waste NA NA NA NA NA NA NA | NA NA NA NA |NA_ |NA Punam nagar | Grazi_ | Grazi | Grazi | Ceazing
40 57 Land (Habur) road |ng | ng | ng
NDH 30022 Undulaie | Culturable Habur D cran | cra | Grant
41 665571 230 ndulait | waste NA NA NA NA NA NA NA | NA NA NA NA |NA_ |NA unam nagar rah | Graz | Sra2t | Grazing
41 71 ng Land (Habur) road |ng | ng | ng
ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MARCH 2016

19
Nearest Cultural/

WTG Co- Religious Site ; ; .
ordinates (in WTG Footprint Area Nearest house/ structure Nearest a Approach/ Messin) fand use around wie ocation
ae aterbody (ape) ‘ondition ased on visual observation
graveyard etc.)
. Any Name of
Topogra y Useof indo 7 , the Distance from
phy Structu 1 Distanc Distanc :
4 win Cc nearest the nearest
(undulati Identifi re an e (km) e(km) Name/ Distance
Land use . directio hen approach Paved Road
, ng cation c (reside : and Ident and Identifi (km) and
Easting a, (Based on ; nof eg ee | ee ; m) at road and
8 land/flat (Name/ ntial/ Directi ificati Directi cation _Directio .
(m) Land ; en | es : WIG, : R Distance
land/on IDin Directi Semi —agricult on onID on IDin nn from ;
Records* ) if yes, ° from the
plateau Map) on pucca/ —ure/ eee from from Map WIG honest
or hill Kutcha storage ‘YP WIG WIG 2 .
idee) 5; windo Approac
rege ) w h Point
NDH 30018 Culturable Habur p Gravi | Gravt | Gravi
42 665943 220 ‘| Flat Waste NA NA NA NA NA NA NA | NA NA NA NA |NA_ |NA unam nagar rah | Graz | Sra2t | Grazing
42 7 Land (Habur) road |ng | ng | ng
Culturable 2 Habur
B NDH J geeosq | 30014 | 999 | Undulati_ | Waste NA NA Kutch | empty | NA NA na |NA NA NA na |Na_ INA Punam nagar | Barre | Barre | Barre | po,
43 87 ng Land structur (Habur) road | n n n
es
Culturable Habur : : :
44 NDH | 664587 | 307 | 990 | Flat Waste NA NA NA NA NA NA NA | NA NA NA NA |NA_ |NA Punam nagar | Grazi_ | Grazi | Grazi | co ing
44 22 Land (Habur) road |ng | ng | ng
NDH 50025 Culturable Habur Grant | Grant | Grant
45 666567 216 | Flat Waste NA NA NA NA NA NA NA | NA NA NA NA |NA_ |NA Mokal road rah | Graz | Sra2t | Grazing
45 11 Land ng |ng | ng
NDH 30031 Undulas | culturable Habur Grant | Grant | Grant
46 666199 217 ndulati | waste NA NA NA NA NA NA NA | NA NA NA NA |NA_ |NA Mokal road rah | Graz | Sra2t | Grazing
46 25 ng Land ng |ng | ng
an
Culturable 3 Habur ; , , :
47 NDH | 667837 | 30054 | o16 | Flat Waste NA 03NE | Pucca | NA windo NA NA | NA NA NA NA |NA_ JNA Mokalroad | A8tic | Agric | Agric | Agricultu
47 32 ulture | ulture | ultura | re
Land ws
Culturable Habur : : :
48 NDH | 668137 | 30° | 219 | Flat Waste NA NA NA NA NA NA NA | NA NA NA NA |NA_ |NA Mokal road — | Ct | Grazi | Grazi | cing
48 45 Land ng |ng | ng
Culturable Habur , , , :
49 NDH | gesa91 | 30076 | 990 | Fat Waste NA NA NA NA NA None |NA_ | None | NA None NA |No | NA Mokalroad | A8tic | Agric | Agric | Agricultu
49 28 Land ulture | ulture | ulture | re
Culturable Habur , , , :
50 NDH | 668707 | 30079 | 17 | Flat Waste NA NA NA NA NA None |NA_ | None | NA None NA |No | NA Mokalroad | A8tic | Agric | Agric | Agricultu
50 34 Land ulture | ulture | ulture | re
Culturable Habur , , , :
51 NDH | 669035 | 5001 | 11 | Fat Waste NA NA NA NA NA None |NA_ | None | NA None NA |No | NA Mokalroad | A8tic | Agric | Agric | Agricultu
51 37 Land ulture | ulture | ulture | re
Culturable Habur : : : :
52 NDH | 669169 | 30076 | 919 | Fat Waste NA NA NA NA NA NA None | NA None | NA No |NA |NA Mokalroad | A8tic | Agric | Agric | Agricultu
52 27 Land ulture | ulture | ulture | re
Undulati | Culturable Habur
NDH 30034 nginthe | Waste Grazi_ | Grazi | Grazi .
53 33 668720 | 14 219 | Nweelat | Land NA NA NA NA NA NA None | NA None | NA No |NA |NA Mokal road | ee ee ne | Grazing
in SE
Source: Profiling during ERM Site visit 11-15th July 2015
ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MARCH 2016

20
24

2.4.1

2.4.2

PROJECT PHASES AND ACTIVITIES

The project life-cycle of a wind farm development can be divided into four
phases as follows:

¢ Planning and preconstruction phase;

¢ Construction phase;

¢ Operation (including maintenance and repair) phase; and
e¢ Decommissioning.

These phases are outlined in the sections below. The Project is currently in the
construction phase, with the construction of the internal access roads and the
pooling substation having been initiated.

Planning and Preconstruction Phase

The planning and pre-construction phase involves the conceptualization of the
project and has following five components:

e Site selection and wind resource assessment;

e Land purchase process;

¢ Site surveys as topographic, geo-technical investigations, micro-siting
studies, power evacuation arrangements, zero-point marking etc.;

e¢ Approvals/clearances/ permits; and

¢ Design and finalization of contractors (discussions have started)

¢ Mobilisation of contractors

Currently, the zero-point marking geo-technical investigations at all 53 WTG
locations has been done for the Project. The status of the approvals and
permits has been discussed in Section 4.4.

Construction Phase
The wind farm development the construction activities include:

¢ Construction of external connecting road and internal access roads;

¢ Site preparation activities such as clearance, excavation, filling, levelling
etc.;

¢ Construction of site office, equipment and supplies storage areas, fuel
storage areas and waste pits;

e Construction of turbine foundations at each WTG location;

¢ Transportation of equipment including towers, blades, turbines, supply
materials and fuels;

¢ Completing internal electrical connections at each WTG location;

e Erection of internal overhead electrical lines;

¢ Establishment of pooling sub-station; and

¢ Commissioning of the WTGs

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

21
2.4.3

24.4

2.5

In addition to the above facilities, a labour camp will also be constructed on
the site to house migrant labour. This camp will be constructed at Khasra No.
927/1441 in Habur Area, near boundary of Village Mokal and maintained by
MEIL. The labour will commute by vehicles provided by contractors to the
site.

As reported above, the only construction going on the Project site presently is
the connecting road which will connect the Serawa - Poonamnagar (Habur)
road to the WTG location NDH -26.

As a part of the construction strategy, it has been decided that all materials
will be unloaded directly at WTG locations and intercarting has not been
considered.

Operation and Maintenance Phase

The wind farm projects have limited activities for the operations and
maintenance phase and involve:

¢ Obtaining regulatory permit and approvals like the Consent to Operate
(CTO) from Rajasthan State Pollution Control Board (RSPCB);

¢ Regular remote monitoring of the WTG operations;

¢ Normal greasing and cleaning activities;

¢ Annual shut down for maintenance which will mostly include cleaning
and greasing, change of parts etc.; and

e Internal road repairs as and when required.

The design life of the project is expected to be 25 years from the date of
commissioning. Regular maintenance would be required to ensure that the
turbines are kept in optimal working order. Most day to day facility
operations would be done remotely through the use of computer networks
using SCADA but some limited maintenance and repair activities would be
undertaken on site.

Decommissioning Phase

The wind farm site, after having remained in operation for the lifecycle
estimated at 25 years, will not lose its value as a wind power generation
system. However, it is not yet decided if the project would approach for
upgradation/ expansion, once this project life is completed.

CONTRACTORS

The proposed Project is being developed by MEIL under the self-development
basis. Under this model, the company is acting as the main EPC contractor
and will also be performing the operation and maintenance of the proposed
project either directly or by contracting. In addition to these the company is
also performing the following activities in-house:

¢ Land procurement;

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

22
Table 2.5

2.6

2.6.1

¢ Construction of Pooling sub-station;

e Construction of external 132 kV transmission line;

e Construction of the internal 33 kV transmission line;

¢ Civil work of laying foundations of all the WTGs;

¢ Construction and management of the labour camp; and

¢ Construction of all the access roads and earthen roads

Other activities being undertaken through other agencies/ sub-contractors are

presented in Table 2.5.

Sub-Contractors and their scope of work for Project Nidhi

M/s GE

M/s Greenworld

M/s. Bhati Construction
M/s Vision Engineering

M/s Navdurga Electroconstruction Pvt. Ltd.

M/s Bhawna Construction and Engineering
Company

M/s Jaisalmer Engineers Pvt. Ltd.

M/s Hatch Power Infra Private Limited
M/s Mohangarh Engineers & Construction
Company

M/s Karnimatha Construction Company
M/s AmarBhaw Power Pvt Ltd

M/s Bhati Construction

M/s Vision Engineering
Source: MEIL
RESOURCE REQUIREMENTS

Manpower

Construction Phase

supply of WTGs, related logistics and
commissioning

civil works, excluding laying WTG
foundations;

Construction of WTG Foundations
Construction of 33 KV Line

Construction of 132/33 KV Pooling substation
Construction of Roads

Construction of WTG Foundation and roads
Construction of 33 KV Line.
Construction of WTG Foundation

Contruction of 132KV Transmission line
Construction of 33 KV line and Unit
substations and VCB Yard.

Construction of WTG Foundations.
Construction of 33 KV line

The labour requirement varies during the construction phase from the initial

phase to the commissioning phase. As reported by MEIL, approximately 250-

300 labourers will be employed depending on stage of construction. Most of

the labours will be employed at the local level from the surrounding villages.

The socio-economic baseline will provide an understanding of the educational
profile and the livelihood profile of the population in the Aol. Apart from
these there will be about 10-15 employees from MEIL and its consultants.

Operation Phase

Technical staff numbering 20 and 30 security staff will be working at the wind
farm during the O&M phase; these persons will be mostly from local area or

Jaisalmer.

ENVIRONMENTAL RESOURCES MANAGEMENT
Project #111074/ 0308489

MYTRAH ENERGY INDIA LIMITED
MArcH 2016

23
2.6.2

2.6.3

Table 2.6

2.6.4

2.6.5

Labour Accommodation facility

The labourers will be provided with accommodation through contractors. The
location of the construction labour camp is proposed to be at Khasra No.
927/1441 in Habur area near Boundary of Mokal Village. The labour will
commute by vehicles provided by contractors to the site. The labour camp will
have security staff for safety and security.

Water Requirement
Construction Phase

During construction phase, water will be required for domestic purposes as
well as for construction activities (Refer Table 2.6).

Water Requirement during construction phase

1 Construction 100 m3 per WTG Procured through Tankers who generally
activities source from Amar Sagar, Jaisalmer or
Khusari Village.
2 Domestic water 3 m3/day (considering _Procured through Tankers from borewell
requirement regular and Peak labour in Poonam nagar (Habur) village.
requirement)
3 Potable water <1m3/day Bottled water purchase

Operation Phase

Approximately 4 m3/day of domestic water will be required during the O &M
phase planned to be sourced from tanker water.

Raw Material
Construction Phase

The construction material required includes cement, aggregates, steel, paints,
solvents etc. Besides these, other supplies required for the project are fuels and
oils, drilling requirements, spare parts for construction machinery and food
and supplies for construction workforce. Most of the supplies will be procured
from Jaisalmer city.

Operations Phase

Supplies, both for operational requirements and for the site staff, will be
transported from Jaisalmer. This will include all fuels and oils, spare parts
required for maintenance and food and supplies for the site staff.

Fuel requirement and Storage

Construction Phase

The onsite fuel requirement during construction phase will be about
approximately 100 litres /day of diesel, which shall be procured from outlets

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

24
2.6.6

2.6.7

2.7

2.7.1

located close to the project site. The fuel will be stored in diesel drums of 200
litres capacity at the storage yard.

Operations Phase

There will be above ground storage facility for storage of lubricating oil. The
oils will be unloaded in designated areas and stored in drums.

Batching plant

A batching plant will be installed in the Habur Area near Mokal Village
boundary for providing ready mix concrete for WTG foundation and other
civil work.

Power Requirement
Construction Phase

As reported, power requirement of the project will be met through DG sets. 14
number of DG sets of varying capacities (upto 250 KVA) will be used at the
site.

Operations Phase

The power requirement at site office and WTG monitoring building during
operation phase will be supplied by RVPNL.

POLLUTION CONTROL MEASURES
Air Emissions
Construction Phase

Likely emissions into the ambient air from the project during the construction
phase will include:

¢ Fugitive emissions from WTG site preparations works, such as excavation,
clearing, filling etc. and use of construction machinery;

¢ Fugitive dust emissions from unpaved roads owing to transportation of
manpower and equipment;

¢ Vehicular emission from increased traffic activity during the construction
stages;

e Emissions form DG sets; and

¢ Dust emissions from batching plant

The control measures for these emissions are as follows:

¢ Fugitive dust emission from site preparation and the use of construction
machinery will be mitigated through maintaining the vehicular speed to
10 - 15 km/hr;

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

25
2.7.2

¢ Soil will be used for back filling. Vehicular emission will be controlled
through proper maintenance of vehicles and vehicles with proper PUC
will be operated at project site;

¢ DG sets to be used will have adequate stack height as per CPCB norms;

¢ Fugitive dust emission arising out of various activities in the batching
plants will be mitigated through better material handling and provision of
enclosure around the facility

Operations and Maintenance Phase

During the operations phase there will be no air emissions form the WG areas.
However, there will be gaseous and fugitive dust emissions owing to plying
of maintenance vehicles. It will be ensured that well maintained vehicles with
proper PUC are used for maintenance purposes. DG sets deployed as back-up
power, will emit a limited amount of gaseous pollutants into the ambient air.

Noise Emissions
Construction Phase

During the construction phase noise will be generated primarily during the
day time. Noise will be generated from moving vehicles as well as
construction equipment, including the DG sets utilized for power. Since there
are no localities in the vicinity of the proposed Project area, the only receptors
of noise pollution are the construction workers.

As a control measure it will be ensured that noise emission from the vehicles
and equipment’s shall not exceed 91 dB(A) (for Passenger or commercial vehicles
with gross vehicle weight above 12000 kg as specified in Central Motor Vehicles
Rules, 1989). DG sets will be provided with acoustic enclosures and workers
near noise generating machines will be provided with ear plugs as safeguard
against high noise hazards.

Operations Phase

While in operation, wind turbines produce noise from mechanical and
aerodynamic sources:

¢ Aerodynamic noise emanates from the movement of air around the
turbine blades and tower. The types of aerodynamic noise may include
low frequency, impulsive low frequency, tonal, and continuous
broadband. In addition, the amount of noise may rise with increasing
rotation speed of the turbine blades, therefore turbine designs which allow
lower rotational speeds in higher winds will limit the amount of noise
generated;

¢ Mechanical noise may be generated by machinery in the nacelle of the
wind turbines.

The Project will have windmills of 53 WTGs of 1.7 MW each and their model
will GE 1.7 - 103. The specifications for the WTGs for the proposed Project are
listed in Table 2.7.

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

26
Table 2.7 Specifications for noise from WTGs for the proposed Project

GE1 Specificati

Hub Height 80m

Rotor diameter 103m

Tip Height 131.5m

Noise 107dBA, 105dBA with low noise trailing edge technology
Frequency 50Hz and 60Hz

Blades 50.2m

Technology Model based controls, low noise trailing edge, vortex generators,

weak grid support
Source: GE Technical Documentation Wind Turbine Generator Systems

103 - 50 Hz and 60 Hz
2.7.3 Waste Management

Construction Phase

The solid waste generated by the project will consist of labour camp waste,
garbage waste, metal scrap, and excess construction materials. The main types
of waste that will be generated and sources are shown in Table 2.8.

Table 2.8 Waste Generated, their sources and method of disposal

Estimated quantitie

1 Domestic solid Labour activities ~90 kg/day Waste will be segregated onsite
waste on site, and will be disposed of at site as

canteen/rest area approved by local authority.

2 Construction Construction of 0.2-0.3 tonne/day All excavated materials to be used
Debris (excavated WTG, Access (average) for backfilling and levelling and
earth) road, substation, _ 0.5 - 1.0 tonne/day other debris shall be used for road

Storage yard etc. peak mainly during _ construction.
WTG foundation
work only

3 Packaging waste Packing material ~10 kg per WTG Return back to the suppliers or
containing wood, for WTGs and used as storage boxes/racks at
cardboard and Accessories and site.
other recyclables storage yard

4 Sludge from Site Office, toilets ~10 kg/month Collected and disposed of through
Wastewater Septic contractors
Tanks

5 Used oil/ waste DG set, 10-15 litres/ month Collected and disposed of through
oil construction approved recyclers in accordance

machinery on site to Hazardous Waste Rules, 2008.

6 Oil contaminated Cleaning activities -15-20 kg/month Collected and disposed of through

rags at WTG sites and approved vendors in accordance

substation to Hazardous Waste Rules, 2008.

Operations Phase

¢ During operation phase, the waste generated from project will include
domestic solid waste at SCADA and substation and hazardous waste like
waste oil, lubricants and oil contaminated rags will be generated during
maintenance activities;

¢ The hazardous wastes will be stored onsite at separate designated covered
area provided with impervious flooring. The storage containers/ bins/
drum will be clearly marked and identified for their hazards;

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

27
2.7.4

2.7.5

e The hazardous wastes will be disposed of in accordance to Hazardous
Waste (Management, Handling and Transboundary Movement) Rules,
2008, as amended, through RSPCB/ CPCB approved vendors;

¢ Non-recyclable material will be collected, segregated onsite and handed
over to local Municipal Corporation for disposal;

¢ Sewage will be disposed of through septic tanks and soak pits.

Wastewater Management
Construction Phase

¢ The liquid effluents generated during the construction phase will include
domestic sewage from project site office;

¢ As part of the site preparation stage, a drainage and sewerage system will
be constructed for the site office. The sewerage system will consist of soak
pits for the collection of waste water from the camp kitchen and washing
areas. Sewage from the toilets will go into lined septic tanks. Sewage
disposal trucks will be used to periodically remove the sludge/sewage
from the site.

Operations Phase

The operation phase will have negligible wastewater generation. Septic tank
and soak pits will be provided at SCADA building and CMS monitoring
station for disposal of sewage.

Fire Safety and Security
Construction

Appropriate firefighting system and equipment shall be provided throughout
the construction period. The fire extinguishers will be placed at all strategic
locations such as camp site, site office, storage yard, heavy construction
machinery etc. Besides this, emergency contact numbers shall also be
displayed onsite.

Operations
Structural fire protection

Wind Turbines comprise predominantly of non-flammable materials. Most
components of the WTGs are predominantly metal. The only inflammable
components are rotor blades and the panelling of the machine house, which
are made from glass-fibre reinforced plastic, electric cables and electrical
components, Gear box, transformer and hydraulic oils, hoses and other plastic
components. It is practically impossible for fire to spread from the transformer
station to the wind turbine or vice versa.

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

28
2.8

Fire prevention

The service personnel will take all appropriate measures to prevent fires.
Lightening protection system will be based on lightening protection zone
concept and in accordance to IEC 61400- 24, 62305-1, 3, 4 and DIN EN 50164-
1,2. A lightning strike as a cause of fire is practically excluded.

Fire extinguishers

One portable powder fire extinguisher will be maintained at each WTG. These
extinguishers are meant for immediate fighting of fire in early stages.
PROJECT SCHEDULE

The proposed timelines for construction and commissioning for Project Nidhi
are presented in Table 2.9.

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

29
Table 2.9 Project Nidhi Schedule

ACTIVITY

Proposed

Schedule

June'l5

July'15

‘Aug'l5

Oct'15

Nov'15

Dec'15

Jan'l6

Feb'16

Mar'l6

Apr'l6

Preparatory Activities

LAND RELEASE FOR CONSTRUCTION,

Construction of Storage Yard

Approach Road / Internal Road

Dispatch of Anchor Cages

Receipt of Anchor Cages at Site

Deployment of Civil Engineer- GE

Excavation

10

PCC

Steel Reinforcement

10

5
a

Foundation Casting 4 10 10 10 10 9
WTG Dispatch 12 16 16 9
WTG Receipt
WTG Handing over for Commissioning 5 12 15 12 9
DP yard 8 12 12 15 6
132/33KV Substation

132KV EHV Transmission Line

Bay Extension - Ramgarh GSS

33 KV Internal Line & External Line

Approvals

Pre Commissioning

‘Commissioning,
Source: MEIL Project Team

ENVIRONMENTAL RESOURCES MANAGEMENT
Project # 111074/ 0308489

30

MYTRAH ENERGY INDIA LIMITED
MARCH 2016
2.9 PROJECT ORGANISATIONAL STRUCTURE

The structure as is presented in Figure 2.6 below:

Figure 2.6 Project Organisational Structure

Mr. MelroyTR

Projects Head HSE Head

(planned)

Mr. Sakthivel P Ms. Antra Raina

Coordination HO Coordination HO

Mr. Subramanian M.|

Project Manager (site)
[ T ]

Mr. Laxmikant
Sharma

Sr. Engg (Civil)

Yet to join

Sr Engg. (Electrical)

Mr. Nitin Kumar

Engg (Civil)

Source: MEIL

Based on the organization structure, the day to day HSE related activities on
site will be overlooked respective department Engineers who in turn will
report to the Project Manager (Site head). The Site head will report to
Corporate Project head and Corporate HSE head (planned) for various aspects
during the construction phase as well as operational phase.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

31
3.1

3.1.1

Table 3.1

LAND REQUIREMENT AND ALLOTMENT PROCESS

This section provides an understanding of the land requirement for the project
and the process of land procurement, keeping in mind the applicable reference
framework, especially ADB policy requirements. This review allows for the
development of an understanding of the process followed, the form of
engagement undertaken and the present status of the land allotment process.

The project is presently in its construction phase, with the construction
activities for the access road and the pooling substation already initiated. As
the developer of the project, MEIL is engaged in the land identification and
procurement for the project, as well as the construction of the internal roads,
the internal transmission line (33 KV), pooling substation and the civil
foundation works activities. GE India Industrial Pvt Ltd. is engaged for
supplying equipment, logistics, construction of the WTGs and operation and
maintenance activities. The process of land identification and procurement is
discussed in the following sub sections.

REVIEW OF LAND PROCUREMENT PROCESS

This review was undertaken on the basis of the consultations undertaken with
the project team on site and the local community. Furthermore, the revenue
department officials were unavailable for consultation at the time of the site
visit.

Land Requirement for the Project

The land requirement for the project is comprised of the land for the WTGs,
transmission line, labour camp, pooling substation, access roads and site
office. It is understood that 412.1 ha of government land has been allotted to
the project, through lease agreements. It is understood that approximately 2.5
acres or 1 ha will be required for the WTGs, of which only 0.64 Ha will be
used for the turbines. The exact land requirement for other project
components is provided in Table 2.1. The details of the land procurement are
provided in the subsequent sections.

Total Land Requirement for the Project

Land Cate;
WIGs Mokal and Habur Government land Procured
Pooling Substation Mokal and Habur Government land — Procured
Internal Transmission Punam nagar and Mokala_ Government land Procured
Line (33 KV)

External Transmission Punam nagar, serawa, Sanu, Governmentland — Procured
Line (132 KV) Hema ki dhani, Hema,

Biprasar, Biprasar netsi,
Nawalsingh ki dhani, Minion

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

32
Table 3.2

ki dhani, Nala kharin and

Ramgarh.
Labour Camp Habur Area, near Mokal Government land — Procured
(Construction Phase) Village
Internal Access Roads -Habur and Mokal Government land — Procured
Site Office Habur Government land — Procured
Batching Plant 3 in Habur and 1in Mokal — Government land Procured
Laydown area NA NA NA

The land has been allotted to the project by the District Collector, vide
allotment letter No. P. (12) (3) (37) (Registration no. 117/2004) Revenue
2011/5148 dated 19/07/2012. The lease agreement required the project to be
set up within a time period of 2 years from the execution of the lease, failing
which the land would revert back to the government and the lease would be
considered lapse. As the project construction was not completed in the
stipulated time, this land allotment was further extended for another two
years vide letter no. P 2 (479) Raj 3/11 dated 29/07/2015. The lease is valid for
a period of 30 years, conditional on the project becoming operational by 2017.
The following table provides an understanding of the land allotted in the
villages Habur and Mokal.

Village wise Land Allotment

Village Name Khasra No.
Habur 650
651
654
655
658
659
661
662
665
666
668
669
685
686
728
731
732
733
758
759
760
761
762
764
770
771
772
773
774

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

33
Mokal

900
904
905
906
907
909
911
918
919
920
921
922
923
Total Habur
74
75
76
77
93,
94
95
96
97
98,
99
101

ENVIRONMENTAL RESOURCES MANAGEMENT

Project #111074/ 0308489

34

MYTRAH ENERGY INDIA LIMITED
MArcH 2016
3.1.2

Khasra No.

125
Mokal Total
Source: Land lease deed

Wind Turbines Generators

The land requirement for the WTGs and other project components is 412.1 Ha
(2573.1 Bigha or 1018.32 acres), in the villages Mokal and Habur. According to
the information made available by MEIL, the land for the WTGs is comprised
of government land, categorised as culturable waste land.

It is reported that the actual land requirement for the project will be approx. 1
Ha per WTG (53 Ha in total) of which only 0.64 Ha will be used during the
operations phase.. Generally as observed with the existing WTGs in the area,
once the construction phase is over, land is rehabilitated and can be used by
the locals for grazing or acess.

Transmission Lines

According to the present information available, the land required for the
RoWs of the internal and external transmission lines is comprised completely
of Government land. According to the consultations with the MEIL project
team, it is understood that the land identified for the transmission line RoW is
comprised completely of barren land, with no forest land, Schedule V land,
community land or cultural heritage sites being impacted. No encroachments
were observed during the site visit, however, it is reported that opportunistic
cultivation does occur during Monsoons (July-September), which is
contingent to good rainfall. However, during the laying down of transmission
lines, the period of Monsoon was avoided and hence no such cultivation was
impacted.

Due to the fact, that on Government Land only 27 m width is required for
Right of Use, for laying down the Transmission Line, the process of laying
down of Transmission Line does not impact the community land, grazing
land, or land owner owning economically unviable land parcels or has faced
economic vulnerability.

Associated Project components

The land for the associated project components such as pooling substation,
internal access roads and labour camp is comprised of government land, The
details of the land procurement for the associated project components are
provided in Table 2.1.

Project Related Land Procurement and Specific Issues

Based on the information made available, the key observations pertaining to
land procurement are mentioned below.

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

35
Schedule V Area

The project area does not fall under Schedule V areas! as defined by the Indian
Constitution.

Tribal (Schedule Tribe) Land

According to the information available, the land identified for the project is
comprised of government land. No tribal land has been identified for the
project so far.

Landlessness

As mentioned above, the land requirement for the project is comprised
completely of government land and thus will not result in any impact on
private land owners.
Encroachment

According to the discussions undertaken with the Project team and the local
community, it is understood that due to the low productivity of land in the
area and scarcity of rainfall/irrigation, the local community undertakes
opportunistic cultivation on the government land surrounding the villages in
case of good rainfall (which happens approx. every 4-5 years). This cultivation
is mostly of food grains in the monsoon season (Kharif), used for self-
consumption of the cultivators and is heavily dependent upon the level of
rainfall. As it is government land, with no recognized private rights the
cultivators are recognized as encroachers and penalised for usage of the same

by the government, however are allowed to complete the crop cycle. While the
community considers this as claim over the land, it is not recognized by the
state law. This encroachment is undertaken by the general and there is no

dominance of any social group in undertaking this encroachment. While there
may be tribal or vulnerable groups (refer to Section 6.6.6 for futher details)
they are reported to be acting as members of the larger community. Also,
across monsoon cycles, the cultivators are known to shift locations, thereby
not being associated with any particular piece of land.
Though, during the first site visit, no encroachments were observed on the
land parcels identified; however, on visiting the site a month later (during
peak monsoons in August), cultivation was observed on government land
resultant from good rainfall in the region. However, this is understood to be
opportunistic and entirely dependent upon the rainfall in the region.

1 The Schedule V areas comprise of the areas identified in the Paragraph 6 of the Fifth Schedule of the Indian Constitution,
‘These areas comprise of those tribal inhabited areas which are located in other parts of the country than North-East India,
including areas in Andhra Pradesh, Bihar, Chhattisgarh, Gujarat, Himachal Pradesh, Madhya Pradesh, Jharkhand,
Maharashtra, Orissa and Rajasthan.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

36
3.2

3.2.1

Nevertheless it is understood that upon the initiation of construction activities,
all cases of encroachments or claims on land were assessed and where
appropriate a onetime negotiated amount was paid to the local community.
This amount ranged between INR 30,000 to INR 16,00,000.

Common Property Resources

The land identified for the project is used by the community for grazing and
commuting purposes. According to the discussions with the local community,
as the Aol is characterised by large tracts of open government land with the
project impacting only 1.19% of the total land in the Aol, the project will not
have a significant impact on the grazing land/common land availability. Also
the project is not restricting or limiting access of communities to other grazing
areas in the Aol.

Cultural Heritage

No cultural heritage sites were identified in the project area or in a radius of 5
km (Area of Influence).

NoC from Panchayat

The state does not require wind power projects to take a NoC (No Objection
Certificate) from the Gram Panchayat of the impacted villages prior to
initiation of construction activities, in case of procurement of government
land. This process was done away with, few years back by the Rajasthan
Government.

Rajasthan Wind Power Policy

The land for the project has been made available as part of the 2012 Policy for
Promoting Generation of Electricity from Wind of the Rajasthan Government
Energy Department. The land allotment for wind power projects under this
policy is undertaken on the basis of the provisions of the Rajasthan Land
Revenue (Allotment of Land for Setting up of Power plan based on Renewable
Energy Sources) Rules 2007.

As part of this policy, the maximum land that can be allotted for wind power
projects is 5 Ha/MW. The land is allotted to the project proponents at 10% of
the DLC rate (agricultural land).

LAND PROCUREMENT PROCESS
Identification/Procurement of Land

As has been mentioned above, the land for the project is primarily comprised
of government/ revenue land. The allocation of the land for the project has
been done in keeping with the provisions of the Rajasthan Wind Policy, 2012

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

37
and the Rajasthan Land Revenue (Allotment of Land for setting up of Power
plant based on Renewable Energy Sources) Rules, 2007. The process of the
procurement of the government land is as provided in Figure 3.1below.

The land procurement for the project has been undertaken by the project team
of MEIL, which comprises of three individuals, working at the project level. It
is understood that no third party or land aggregators were engaged for the
project.

The land team of MEIL also mentioned that any claims over the revenue land
by the local community will be addressed on merit and further investigation
and subsequent negotiation with the claimant.

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

38
Figure 3.1 Process for Land Ident:

Land Identification based
on government data and
wind mast

Identification of land
classification with aid of
Revenue Department

ation and Allotment in Case of Government Land

Proposal of land
allotment to District
Magistrate

Application to RRECL by
developer for
Recommendation for
allotment of land

Recommendation by
RRECL to Revenue
Department for allocation
of government land to
project

Collector forwards
application to Additional
District Magistrate
(ADM)

ADM forwards the
application to Sub
Divisional Magistrate
(SDM)

SDM forwards the
application to Tehsildaar

Tehsildaar forwards the
application to the Tehsil
Revenue Department

atwari undertakes a
survey of the land
identified to verify the

ind use and

Developer fills Performa
and makes a proposal for
the project

The Patwari submits their
findings to the Tehsildaar,
who then forwards it to
SDM, ADM and DM

DM forwards proposal to
Revenue Minister and
Secretary

Revenue Department
allocates land for the

project

ENVIRONMENTAL RESOURCES MANAGEMENT

Project #111074/ 0308489

39

MYTRAH ENERGY INDIA LIMITED
MARcH 2016
41

4.2

Table 4.1

APPLICABLE POLICY LEGAL AND ADMINISTRATIVE FRAMEWORK

INTRODUCTION

This section highlights the environmental and social regulations applicable to
the Project. At the outset, it should be emphasized that this administrative
framework focuses on:

¢ Applicable environmental and social regulations and policies in India and

the State of Rajasthan;
¢ Institutional Framework for the implementation of the regulations; and
¢ International Standards and Conventions including:

o  Applicab!

oo0000

and

o  IFC/Worl

IFC/Wor
IFC/Wor

and Distribution (2007)
o Relevant ILO conventions covering core labour standards and basic

terms an

the proposed Project).

INSTITUTION FRAMEWORK- ENFORCEMENT AGENCIES

e Indian national, state and local regulatory requirements;
ADB safeguards Policy Statement, 2009;
ADB policy on Social Protection Strategy, 2001;
ADB policy on Public Communications Policy, 2011;
IFC Performance Standards (2012);
d Bank General EHS Guidelines (2007);

d Bank EHS Guidelines for Wind Energy Projects (2007);

d Bank EHS Guidelines for Electric Power Transmission

conditions of employment (limited to operational phase of

A brief description of the relevant enforcement agencies with respect to the
institutional framework is described in the following Table 4.1.

Enforcement Agencies relevant to the Project

Rajasthan State
Pollution
Control Board

National
Institute of
Wind Energy (

formerly Centre ¢

for Wind
Energy

Functions

The RSPCB is a statutory authority
entrusted to implement environmental laws
and rules within the jurisdiction of the State
of Rajasthan, India. The Board ensures
proper implementation of the statutes,
judicial and legislative pronouncements
related to environmental protection within.
the State.

* Research & Development

« Wind Resource Assessment Unit:
¢ — Standards and Certification Unit:
R&D Testing unit

Relevance & Applicability to the project
The project will need to obtain Consent to
Establish and Consent to Operate under
the Water (Prevention and Control of
Water Pollution) Act, and Air (Prevention
and Control of Pollution) Act, 1981. The
project would generate used oil from
generator sets and thus requires to obtain
authorization under Hazardous Waste
Management, Handling and
Transboundary Movement) Rules, 2008.
Not a regulatory requirement however if
a report is required from NIWE, then
MEIL will go for it or get the report from
WRA firms for validation eg. 3 Tier, AWS.
True power, etc.

ENVIRONMENTAL RESOURCES MANAGEMENT
Project #111074/ 0308489

40

MYTRAH ENERGY INDIA LIMITED
MArcH 2016
Technology (C-

WET))

Indian The main objectives of IREDA is to promote,
Renewable develop and extend financial support to
Energy specific projects and schemes for generating
Development _ electricity and / or energy through new and

Agency Limited renewable sources and conserving energy

(IREDA) through energy efficiency.

Rajasthan The main objectives of the RRECL are

Renewable « To generate electricity through

Energy renewable sources like wind and solar

Corporation on decentralized manner;

Limited * — Toconserve energy in rural areas;

(RRECL) * To import and adopt viable technology
and machinery in the areas of Non-
conventional energy sources and
ensures post installation service; and

« To impart training and to promote

research and development in the field
of Non-conventional energy sources

Rajasthan Rajya The main responsibilities of RRVPNL are

Vidyut Prasaran
Nigam ltd

Intra state transmission of electricity

through Intra-State Transmission System;

* Creation of new EHV lines and Grid
Sub Stations of 765 kV/400 kV/220
kV/132 kV rating including their
maintenance and augmentations;

* Planning and co-ordination relating to
intra-state transmission with all
concerned agencies such as CTU, State
Govt., generating companies, licensees,
Regional Power Committees etc.;

« Ensuring development of an efficient,
coordinated and economical system of
intra-state transmission of electricity
from generating stations to Load
Centres;

* — Non-discriminatory Open Access to its
transmission system on payment of
transmission charges; &

© Complying with the directions of RLDC

(Regional Load Dispatch Center) and
SLDC, operating SLDC (State Load
Dispatch Center) until any other
authority is established by the State
Government,

State Labour All issues pertaining to implementation of

Department labour laws in any establishment, shop or
factory.

District Private land purchase process by the land

Administration aggregator will be regularized by the state

(Collector's government under Rajasthan Land Revenue

Office) Act, 1956 (including rules for land

conversion) through District collector and
revenue department

The tribunal will have jurisdiction over all
civil cases relating to implementation of the

National Green
Tribunal

Relevance

Not mandatory, however required if
loan is taken from IREDA

Project should be developed based on the
RRECL guidelines for renewable energy

Project should be developed based on the
RRVPNL Policy for promoting
generation of Electricity from wind, 2012

Labours to be involved during the
construction phase and few in the
operation should be provided with wages
and other facilities with state as well as
local labour laws and acts.

Land purchase process for the

various components of project such as
WIG, substation, roads , batching plant
etc. would be followed as per State Land
revenue code and land registration act of
Rajasthan.

U/s17, any person responsible for any
untoward incidents (defined in Schedule

ENVIRONMENTAL RESOURCES MANAGEMENT
Project #111074/ 0308489

41

MYTRAH ENERGY INDIA LIMITED
MArcH 2016
4.3

Relevance & App! ty to the p

following regulations: TI of the Act) is liable to pay relief or

= The Water Act, 1974; compensation as determined by the

* The Water Cess Act, 1977; tribunal, failing which a penalty (u/s 26

= The Forest Conservation Act, 1980; and 27) is imposable which may lead to

* The Air Act, 1981; imprisonment up to 3 years or fine upto

* The Environment Protection Act, 1986; Rs. 10 Crores or both and an additional

* The Public Liability Insurance Act, fine of Rs 25,000 per day for any delay,
1991; and which may further be increased to one lac

* The Biological Diversity Act, 2002 per day.

The Act provides for compensation on

account of following

* — Relief and compensation to the victims
of pollution and other environmental
damage arising under enactment of the
above acts;

= — Restitution of property damaged; and

* Restitution of the environment.

APPLICABLE REGULATORY/ POLICY FRAMEWORK

Table 4.2 summarizes the key regulations that are relevant to the project
across its lifecycle. This table should be used to update/develop a
comprehensive legal register for the Project which can be regularly monitored
for compliance as well as updated to reflect changes/non-applicability of
regulations, policies and standards.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

42
Table 4.2 Applicability of Key Legislations in India

Applicable Indian
Legislation/Guidelines/Internation

al Conventions

Pre-
construction

Construction

Operations

Decommis

sioning

‘Agency
Responsible

Remarks

Land Purchase

Rajasthan Land Revenue Act Vv Vv X x District Kindly refer to Chapter 3 Section 3.4 for details
collector and | regarding land procurement.
revenue
department
The Electricity Act 2003 v Vv Vv Vv Central Generating company deemed to obtain a license under
Electricity this Act and also to comply with all safety requirement
Authority as per rule 29 to 46 under chapter 6.
Indian Telegraph Act, 1885 v Vv Vv Vv Telegraph Under this act, for any structures observed in along the
Authority transmission line, the telegraph authority is to
compensate for the actual loss / damage to the owner
for the property.
Forest Clearance and Wildlife
Forest Conservation Act 1980 Vv v v v MOEF and The Forest (Conservation) Act (FCA), 1980 as amended
State in 1988 and revised Rules made there under in 2003 (in
Department of | suppression of FC Rules of 1981) provide for prevention
Forest, Govt. _| of diversion of any forestland for non-forest purposes.
of Rajasthan __| Inall such cases, prior Forest Clearance is required from
Central and State Government depending upon type
and extent of forestland required for non-forest
purposes. Under the Act, an Advisory Committee
advises Gol for grant of approval and other matters
connected with the conservation of forests.
The Project does not require a NOC as there is no
designated forest area lies within the Project boundary.
Wildlife Protection Act, 1972, 2002 |V V V V Wildlife If any protected/ endangered flora or fauna (as listed in
and Rules, 2003 and as amended. Warden, Schedules of WP Act, 1972) are found in the project area,
State Forest conservation measures require be proposing and
Department; | implementing for their protection.
Environment Protection
Environment Protection Act, 1986 | V Vv Vv Vv RSPCB Permissible limits for ambient air quality, water quality,
and as amended MoEF noise limits has been laid down by CPCB under EP Act,
CPCB 1986 which requires to be complied with.

ENVIRONMENTAL RESOURCES MANAGEMENT

Project #111074/ 0308489

43

MYTRAH ENERGY INDIA LIMITED
Marcu 2016
Applicable Indian

Legislation/Guidelines/Internation

constructi:

Construction

Operations

Decommis

sioning

‘Agency
Responsible

al Conventions

The Noise (Regulation & Control) | V Vv Vv Vv RSPCB Per the Act, ambient noise levels are to be maintained as

Rules, 2000 and as amended up to stipulated in the rules for different categories of areas

2010 such as residential, commercial, and industrial and
silence zones. There are no residential, commercial,

Ambient Noise Standards x Vv Vv x RSPCB, MoEF | industrial or silence zones within 1 km of the proposed
Project area.

The Water (Prevention and Control |X Vv Vv X RSPCB Project requires to obtain Consent to Establish before

of Pollution) Act, 1974, as amended start of construction activities and Consent to Operate
before commissioning of the project from RSPCB; (1)

The Air (Prevention and Control of |X v v X RSPCB Project requires to obtain Consent to Establish before

Pollution) Act 1981, as amended start of construction activities and Consent to Operate
before commissioning of the project from RSPCB

Storage of Hazardous Chemicals

Manufacture, Storage and Import of |X V V x RSPCB Rules will be applicable during construction and

Hazardous Chemicals (MSIHC) operation phases if chemicals stored at site satisfy the

Rules, 1989 and as amended criteria laid down in the Rules.

Handling of Hazardous Wastes

Hazardous Wastes (Management x X Vv Vv RSPCB Generation of waste oil and transformer oil at site

Handling and Trans boundary attracts the provisions of Hazardous Waste Rules, 2008.

Movement) Rules, 2008 as amended The hazardous wastes have to dispose through

up to 2010 approved recyclers only.

Labour and Working Conditions

The Factories Act, 1948 and x x V x Deputy Chief [MEIL and their contractors will need to comply to all

Rajasthan Factories Rules, 1951 Inspector of _ | requirement of factories rules and participate in periodic

Factories inspection during the Operations Phase

Building and Other Construction x Vv x Vv State Labour | MEIL and their contractors will need to comply to the

Workers Act, 1996; Department, | requirements of these regulations

Inter-state Migrant Workers Act, Rajasthan

(1) As per the Central Pollution Control Board’s (CPCB) latest guidelines for Directions u/s 18(1) (b) of Water (P&CP) Act, 1974 and Air Act (P&CB), 1981 regarding Classification of Industries into Red,

Green and Orange Category for Consent management, the Project falls under Green Category 79-’Solar power generation through solar photovoltaic cell, wind power and mi

hydel power (<25 MW)”

and would therefore require Consent to Establish (CTE) from RSPCB in accordance under the Air Act, Water Act and Hazardous Waste Rules.

ENVIRONMENTAL RESOURCES MANAGEMENT

Project #111074/ 0308489

44

MYTRAH ENERGY INDIA LIMITED
Marcu 2016
Applicable Indian Pre- Construction Operations Decommis Agency Remarks

Legislation/Guidelines/Internation construction sioning _ Responsible
al Conventions

1979;

Contract Labour Act, 1970

The Child Labour (Prohibition and |X V V V Department of |MEIL and their contractors will need to comply to the
Regulation) Act, 1986; Inspector of _ | requirements of these regulations

Bonded Labour (Abolition) Act Factories,

1976; Rajasthan

Minimum Wages Act, 1948;
Equal Remuneration Act 1976;
Workmen's Compensation Act,
1923;

Maternity Benefit Act, 1961.
Companies Act, 2013 x X Vv X MEIL According to Schedule 135 sub-section 1, the companies
meeting the threshold criteria specified should spend in
every financial year, at least 2% of the average net
profits of the company made during the three
immediately preceding financial years, in pursuance of
CSR Policy.

The project will need to comply with the requirements
as stated in the law.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marc 2016

45
44

Table 4.3

PERMITTING AND COMPLIANCE STATUS FOR THE PROJECT

As per the EIA Notification (2006) and its amendments, the wind farm project
does not require any environmental clearance from the Ministry of
Environment and Forests (MoEF) or the Rajasthan State Environmental Impact
Assessment Authority (SEIAA).

However, as per the Central Pollution Control Board’s (CPCB) latest
guidelines for Directions u/s 18(1) (b) of Water (P&CP) Act, 1974 and Air Act
(P&CB) ,1981 and RSPCB letter : No.F.14(23) Policy/RPCB/Plg/10548-10587
dated 07 March 2013 regarding Classification of Industries into Red, Green
and Orange Category for Consent management, the Project would require
Consent to Establish (CTE) from RSPCB in accordance under the Air Act,
Water Act and Hazardous Waste Rules. This has also been clarified by RSPCB
office order dated 28th July 2014

Based on interactions held with the MEIL team and document review key
permitting and compliance status for proposed project is provided in Table 4.3
below.

Permitting and Compliance Status

Environmental Not Required As per the Indian regulations, Wind power projects are

Clearance not covered under the EIA notification, 2006 and
subsequent amendments and are exempted from
environmental clearance by the Ministry of
Environment and Forest (MoEF) or state bodies.

Nodal Agency Required Permission to establish at least 90 MW Wind Farm
Consent from RREC obtained
Forest Clearance Not Required There are no Forest Areas within the Project Area
from MoEF
Power evacuation —_ Required Power evacuation approval is obtained from Rajasthan
approval Rajya Vidyut Prasaran Nigam Limited (RVPN).
Power Purchase Required Power Purchase Agreement (PPA) with Rajasthan
Agreement (PPA) Discoms Power Procurement
Center (RDPPC) is to be availed before the plant is
commissioned.
Consent to Establish Required The project needs to obtain Consent to Establish which
and Consent to has to followed by Consent to Operate under Water
Operate (Prevention and Control of Pollution) Act, 1974 and Air

(Prevention and Control of Pollution) Act, 1981 from
Rajasthan State Pollution Control Board (RSPCB) (!) . In
light of the office order dated 28th July 2014 issued by
Rajasthan State pollution control board, (No. F14(56-
BP) policy/ RPCB/ plg/ 6753-81), MEIL is considering
the applicability of the same for its project

(1) CTE and CTO are the permissions issued by Indian regultory authorities of Environment to manage the wastewater and
air emissions from industries.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

46
4.5

4.6

4.6.1

Contractor permits Requiredand —_ The contractor will need to abide by the following laws
clause added by and MEIL will have to ensure its being done being the

MEIL in principle employer:
contract ¢ Building and Other Construction Workers
agreements to (Regulation of Employment and Conditions of
various Service) Act, 1996;

contractors ¢ — Inter-state Migrant Workmen (Regulation of

Employment and Condition of Service) Act, 1979;

¢ Contract Labour Act, 1970

© The Child Labour (Prohibition and Regulation)
Act, 1986;

* The Bonded Labour System (Abolition) Act 1976;

¢ Minimum Wages Act, 1948;

¢ Equal Remuneration Act 1976;

¢ Workmen's Compensation Act, 1923;

« Maternity Benefit Act, 1961.

Land procurement —Allotted ¢ Allotment of concerned land from Hon'ble

Revenue Minister, GoR (vide allotment letter No. P.
(12) (3) (37) (Registration no. 117/2004) Revenue
2011/5148 dated 19/07/2012)

¢ This land allotment was further extended for
another two years vide letter no. P 2 (479) Raj 3/11
dated 29/07/2015 (refer to Section 3 for further

details)
No Objection Not Applicable According to the recent amendments to the regulations
Certificate from the for wind power projects, NOCs from the Gram
Gram Panchayat Panchayat are not mandatory unless the project

involves private land. The project has obtained verbal
consent from the village Habur, where the project land
is located..

APPLICABLE ENVIRONMENTAL STANDARDS

The Central Pollution Control Board (CPCB) has stipulated different
environmental standards w.r.t. ambient air quality, noise quality, water and
waste water for the country as a whole under EP Act, 1986. Also as per the
applicable reference framework WB/IFC guideline values are applicable to
the project. Details on the standards are provided as Annexure B of this
Report.

INTERNATIONAL SAFEGUARD REQUIREMENTS
ADB Safeguard Policy Statement, 2009

In July 2009, ADB's Board of Directors approved the new Safeguard Policy
Statement (SPS) governing the environmental and social safeguards of ADB's
operations. The SPS builds upon ADB's previous safeguard policies on the
Environment, Involuntary Resettlement, and Indigenous Peoples, and brings
them into one consolidated policy framework with enhanced consistency and
coherence, and more comprehensively addresses environmental and social
impacts and risks. The SPS also provides a platform for participation by

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

47
affected people and other stakeholders in the project design and
implementation.

The SPS applies to all ADB-financed and/or ADB-administered projects and
their components, regardless of the source of financing, including investment
projects funded by a loan; and/or a grant; and/or other means, such as equity
and/or guarantees. ADB works with borrowers and clients to put into
practice the requirements of SPS.

The SPS supersedes ADB's Involuntary Resettlement Policy (1995), Policy on
Indigenous Peoples (1998), and Environment Policy (2002). In accordance
with the SPS, these previous policies apply to all projects and tranches of
multi-tranche financing facility projects that were reviewed by ADB's
management before 20 January 2010.

The objectives of ADB’s safeguards are to:

¢ avoid adverse impacts of projects on the environment and affected people,
where possible;

* minimize, mitigate, and/or compensate for adverse project impacts on the
environment and affected people when avoidance is not possible; and

¢ assist borrowers and clients to strengthen their safeguard systems and
develop the capacity to manage environmental and social risks.

ADB's SPS sets out the policy objectives, scope and triggers, and principles for
three key safeguard areas:

¢ Environmental safeguards;
¢ Involuntary Resettlement safeguards; and
¢ Indigenous Peoples safeguards.

To help borrowers and clients and their projects achieve the desired outcomes,
ADB adopts a set of specific safeguard requirements that borrowers and
clients are required to meet in addressing environmental and social impacts
and risks. These safeguard requirements are as follows:

¢ Safeguard Requirements 1: Environment (Appendix 1 of SPS);

¢ Safeguard Requirements 2: Involuntary Resettlement (Appendix 2 of SPS);

¢ Safeguard Requirements 3: Indigenous Peoples (Appendix 3 of SPS); and

¢ Safeguard Requirements 4: Special Requirements for Different Finance
Modalities (Appendix 4 of SPS).

In addition, ADB does not finance activities on the prohibited investment
activities list (Appendix 5 of SPS).Furthermore, ADB does not finance projects
that do not comply with its safeguard policy statement, nor does it finance
projects that do not comply with the host country’s social and environmental
laws and regulations, including those laws implementing host country
obligations under international law.

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

48
4.6.2

Consultation and Disclosure requirements of ADB

ADB's Safeguard Policy and Public Communications Policy (2011) sets out
disclosure requirements for various ADB activities, including safeguard
requirement. Safeguard Requirements 2: Involuntary Resettlement (Appendix
2 of SPS); and Safeguard Requirements 3: Indigenous Peoples (Appendix 3 of
SPS) sets out the need for meaningful consultation and information disclosure
during project preparation and operation to the affected peoples and other
stakeholders. Key requirements include:

¢ Information Disclosure: The borrower/client will submit the following
documents to ADB for disclosure on ADB's website as per the
applicability with respect to the Project:

Draft EIA including draft EMP;

Final EIA/IEE;

Updated EIA/IEE and corrective active plan;

Environmental Monitoring Reports.

Resettlement Plan (RP)/Resettlement Framework (RF)

Indigenous Peoples Plan (IPP)/Indigenous Peoples Planning

Framework (IPPF)

o Monitoring reports

oo0o0000

¢ Information disclosure to affected people or stakeholders: The
borrower/client will provide relevant environmental information in a
timely manner, in an accessible place and in a form and language(s)
understandable to affected people and other stakeholders. For illiterate
people, other suitable communication methods will be used.

¢ Consultation and Participation: The borrower/client will carry out
meaningful consultation with affected people and other concerned
stakeholders, including civil society, and facilitate their informed
participation.

¢ Timing and Frequency for consultation and participation: Meaningful
consultation begins early in the project preparation stage and is carried out
on an ongoing basis throughout the project cycle.

ADB Gender and Development Policy 2003

The Gender and Development Policy (GAD Policy) of ADB is aimed at
integrating gender issues in the Bank’s macroeconomic sector and project
work. The GAD strategy is based on consideration of social justice, gender
equity and on substantial evidence that investments in women are vital to
achieving economic efficiency and growth. The key elements of the GAD
Policy include the following:

«© Gender Sensitivity: to observe how ADB operations affect women and
men and to take into account women’s needs and perspective in planning
its operations

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

49
4.6.3

4.6.4

¢ Gender Analysis: to assess systematically the impact of a project on men
and women, and on the economic and social relationship between them.

¢ Gender Planning: to formulate specific strategies that aim to bring about
equal opportunities for men and women

¢ Mainstreaming: to consider gender issues in all aspects of ADB
operations, accompanied by efforts to encourage women’s participation in
the decision making process in development activities

e Agenda Setting: to assist DMC governments in formulating strategies to
reduce gender disparities and in developing plans and targets for
women’s and girls’ education, health, legal rights, employment and
income-earning opportunities.

ADB Social Protection Strategy 2001

The Social Protection Strategy of 2001, is a set of policies and programs
designed to reduce poverty and vulnerability by promoting efficient labour
markets, diminishing people's exposure to risks, and enhancing their capacity
to protect themselves against hazards and interruption/loss of income. The
five components identified for social protection include labour markets, social
insurance, social assistance, micro and area-based approaches and/or child
protection.

IFC Requirements

IFC applies the Performance Standards “) to manage social and environmental
risks and impacts and to enhance development opportunities in its private
sector financing in its member countries eligible for financing. The
Performance Standards may also be applied by other financial institutions
choosing to support them in the proposed project. These performance
standards and guidelines provide ways and means to identify impacts and
affected stakeholders and lay down processes for management and mitigation
of adverse impacts.

Together, the Client is required to meet the stipulations of all the eight
Performance Standards throughout the life of an investment in the case such
an investment is being sought either form IFC or any other institution which
follows IFC standards.

(1) http://www .ife.org/ifcext/sustainability.nsf/Content/PerformanceStandards

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

50
Table 4.4 IFC Performance Standards

1 Assessment and ¢ To identify and evaluate environmental and social risks and impacts of the project;
Management of ¢ To adopt a mitigation hierarchy to anticipate and avoid, or where avoidance is not possible, minimize and,
Environmental and Social where residual impacts remain, compensate / offset for risks and impacts to workers, Affected Communities,
Risks and Impacts and the environment;

¢ To promote improved environmental and social performance of clients through the effective use of
management systems;

¢ Toensure that grievances from Affected Communities and external communications from other stakeholders
are responded to and managed appropriately; and

¢ To promote and provide means for adequate engagement with Affected Communities throughout the project
cycle on issues that could potentially affect them and to ensure that relevant environmental and social
information is disclosed and disseminated.

2 Labour and Working, ¢ To promote the fair treatment, non-discrimination, and equal opportunity of workers;
Conditions ¢ Toestablish, maintain, and improve the worker-management relationship;
¢ To promote compliance with national employment and labor laws;
* To protect workers, including vulnerable categories of workers such as children, migrant workers, workers
engaged by third parties, and workers in the client’s supply chain;
¢ To promote safe and healthy working conditions, and the health of workers; and
¢ To avoid the use of forced labor.

3 Resource Efficiency and ¢ To avoid or minimize adverse impacts on human health and the environment by avoiding or minimizing
Pollution Prevention pollution from project activities;
« To promote more sustainable use of resources, including energy and water; and
« To reduce project-related GHG emissions

4 Community Health, Safety To anticipate and avoid adverse impacts on the health and safety of the Affected Community during the project
and Security life from both routine and non-routine circumstances; and
¢ To ensure that the safeguarding of personnel and property is carried out in accordance with relevant human
rights principles and in a manner that avoids or minimizes risks to the Affected Communities.

5 Land Acquisition and ¢ To avoid, and when avoidance is not possible, minimize displacement by exploring alternative project designs;
Involuntary Resettlement « To avoid forced eviction;
« To anticipate and avoid, or where avoidance is not possible, minimize adverse social and economic impacts
from land acquisition or restrictions on land use by (i) providing compensation for loss of assets at replacement
cost4 and (ii) ensuring that resettlement activities are implemented with appropriate disclosure of information,

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marc 2016

51
consultation, and the informed participation of those affected;

* To improve, or restore, the livelihoods and standards of living of displaced persons; and
* To improve living conditions among physically displaced persons through the provision of adequate housing
with security of tenured at resettlement sites

6 Biodiversity Conservation «To protect and conserve biodiversity;
and Sustainable ¢ To maintain the benefits from ecosystem services; and
Management of Living To promote the sustainable management of living natural resources through the adoption of practices that
Natural Resources integrates conservation needs and development priorities.

7 Indigenous Peoples ¢ Toensure that the development process fosters full respect for the human rights, dignity, aspirations, culture,

and natural resource-based livelihoods of Indigenous Peoples;

To anticipate and avoid adverse impacts of projects on communities of Indigenous Peoples, or when avoidance

is not possible, to minimize and/or compensate for such impacts;

« To promote sustainable development benefits and opportunities for Indigenous Peoples ina culturally

appropriate manner;

To establish and maintain an ongoing relationship based on Informed Consultation and Participation (ICP)

with the Indigenous Peoples affected by a project throughout the project's life-cycle;

« To ensure the Free, Prior, and Informed Consent (FPIC) of the Affected Communities of Indigenous Peoples
when the circumstances described in this Performance Standard are present; and

¢ To respect and preserve the culture, knowledge, and practices of Indigenous Peoples.

8 Cultural Heritage ¢ To protect cultural heritage from the adverse impacts of project activities and support its preservation; and

To promote the equitable sharing of benefits from the use of cultural heritage.
: IFC Performance Standards on Environmental and Social Sustainability

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marc 2016

52
In addition, during the construction, operation and eventual decommissioning
of the site, the IFC EHS Guidelines for Wind Energy “ and the General
Environmental, Health, and Safety (EHS) General Guidelines ) (April 30,
2007) will also be applicable for this project.

Where there is a discrepancy between the prevailing environmental standards
on emission, discharge etc. and the corresponding standards published by the
IFC/World Bank General EHS Guidelines, MEIL will incorporate the more
stringent standard for the proposed Wind farm.

O)
http:/ /www.ife.org/ifcext/sustainability.nsf/ AttachmentsByTitle/ gui_EHSGuidelines2007_WindEnergy /$FILE/Final+-
+Wind+Energy.pdf

@

hittp:/ /www.ife.org/ifcext/sustainability.nsf/ AttachmentsByTitle/ gui_EHSGuidelines2007_GeneralEHS/$FILE/Final+-
+General+EHS+Guidelines.pdf

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

53,
5.1

5.1.1

5.1.2

SCREENING AND SCOPING

At the initial stage of the ESIA process, preliminary information was provided
to aid in the determination of what legal and other requirements apply to the
Project. This step was conducted utilising a high level description of the
Project and its associated facilities. The screening process involved the
following:

¢ Reviewing of applicable regulatory framework for the proposed Wind
Power Project;

¢ Reviewing of available Project related activities and their impacts on
various components of environment;

¢ Collection and compilation of available secondary baseline data from
different sources; and

¢ Categorisation of Project as per ADB and IFC guidelines.

SCREENING METHODOLOGY

For the screening exercise, the consulting firm undertook discussions with the
Project team and a review of the documents available. The following sub
sections provide an understanding of the methodology followed.

Kick-off Meeting

The consulting firm team had a brief kick-off meeting with the MEIL team
prior to site reconnaissance visit. A discussion was also held with regard to
the expectations from this assessment in terms of scope of work, deliverables,
timeline and the methodology to be followed for the same.

Document Review

Desk based review of the relevant documents of the project site and its
surroundings were carried out to have a clear understanding of the Project
and its impacts. Following documents were made available for review as part
of ESIA:
¢ Co-ordinates of all the 53 nos. WTG sites and the external transmission line
route;
¢ Various documents for the proposed Project;

A review of the secondary information available on the project area, the
administrative block, the district and the state was undertaken so as to allow
for the primary data to be substantiated and complimented.

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

54
5.2

5.2.1

PROJECT CATEGORISATION
ADB Safeguard Categories!

The projects are screened on the following criteria:

Environment -proposed project was screened according to type, location,
scale, and sensitivity and the magnitude of their potential environmental
impacts, including direct, indirect, induced, and cumulative impacts.

Involuntary Resettlement - The involuntary resettlement impacts of an
ADB-supported project are considered significant if 200 or more persons
will be physically displaced from home or lose 10% or more of their
productive or income-generating assets.

For those involving involuntary resettlement, a resettlement plan is
prepared that is commensurate with the extent and degree of the
impacts: the scope of physical and economic displacement and the
vulnerability of the affected persons.

Indigenous People - The impacts of an ADB-supported project on
indigenous peoples is determined by assessing the magnitude of impact
in terms of

* customary rights of use and access to land and natural resources;

* socioeconomic status;

+ cultural and communal integrity;

+ health, education, livelihood, and social security status; and

+ the recognition of indigenous knowledge; and

+ the level of vulnerability of the affected Indigenous Peoples

community.

As per these criteria projects are classified into any of the four categories: A, B,
Cand F1. The criteria and categories are further explained in Table 5.1 below:

1 ADB safeguard categories for environment, involuntary resettlement and indigenous peoples

www.adb.org/site/safeguards/safeguard-categories)

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

55
Table 5.1

ADB Safeguard Categories

Environment

A proposed project is likely to have
significant adverse environmental impacts
that are irreversible, diverse, or
unprecedented. These impacts may affect
an area larger than the sites or facilities
subject to physical works. An
environmental impact assessment (EIA),
including an environmental management
plan (EMP), is required.

The proposed project's potential adverse

environmental impacts are site-specific,
few if any of them are irreversible, and in
most cases mitigation measures can be
designed more readily than for category A
projects. An initial environmental
examination (IEE), including an EMP, is
required.

A proposed project is likely to have
minimal or no adverse environmental
impacts. An EIA or IEE is not required,
although environmental implications need
to be reviewed.

A proposed project involves the
investment of ADB funds to or through a
financial intermediary. The financial
intermediary must apply and maintain an
environmental and social management
system, unless all of the financial
intermediary's business activities have
minimal or no environmental impacts or
risks.

Involuntary Resettlement

A proposed project is likely to have significant

involuntary resettlement impacts. A resettlement

plan, which includes assessment of social
impacts, is required.

A proposed project includes involuntary
resettlement impacts that are not deemed
significant. A resettlement plan, which includes
assessment of social impacts, is required.

A proposed project has no involuntary
resettlement impacts. No further action is
required.

A proposed project involves the investment of
ADB funds to or through a financial
intermediary. The financial intermediary must
apply and maintain an environmental and social
management system, unless all of the financial
intermediary's business activities are unlikely to
generate involuntary impacts.

Indigenous People

A proposed project is likely to have
significant impacts on indigenous peoples.
An indigenous peoples plan (IPP), including
assessment of social impacts, is required.

A proposed project is likely to have limited
impacts on indigenous peoples. An IPP,
including assessment of social impacts, is
required.

A proposed project is not expected to have
impacts on indigenous peoples. No further
action is required.

A proposed project involves the investment
of ADB funds to or through a financial
intermediary. The financial intermediary
must apply and maintain an environmental
and social management system, unless all of
the financial intermediary's business
activities unlikely to have impacts on
indigenous peoples.

ENVIRONMENTAL RESOURCES MANAGEMENT
Project #111074/ 0308489

56

MYTRAH ENERGY INDIA LIMITED
Marc 2016
Based on site specific environmental and social impacts identified, the project

is categorized as Category ‘B’ on both environment and social criteria, based

on information described below:

the proposed Project's potential adverse environmental impacts are mostly
site-specific and limited largely to 500m of each WTG. There are no

sensitive receptors as villages, water bodies within 500 m of the wind

farm;

The project will have negligible impact on air emissions and ambient noise
levels due to the distant location of receptors;

Impact on soil and water will be limited and largely reversible.

The proposed project does not involve any involuntary resettlement as the
project is being developed on government land which mostly comprises of

barren and culturable waste land. There are no settlements on these lands

and no impact on private land is anticipated.

The proposed project will have no specific impact on indigenous people as

the population of indigenous people in the project are is only 0.2%. The

impact if any will be in terms of access to grazing land which is
abundantly available in the other parts of the project area.

While there are several species referred by IWPA (1972) within the project
site, the following facts need to be considered.

ii.

iii.

iv.

IEE Section 6.5.6 provides the migratory route in the Central Asian
migratory flyways. According to this, there are two species that may
have flyways coinciding in the study area: the Demoiselle crane
(Anthropoides virgo) and the Northern wheatear (Oenanthe oenanthe).
Both species are however Least Concern (LC) in the IUCN red-list
(version 2015.4) and not listed in Schedule I of the IWPA (1972).
Howver, despite the reported overlap of the migratory route none of
the either species were observed at the wind farm site during ESIA
Study (July 2015), initial bird and bat survey (Nov. 2015) and long term
bird and bat study-First Phase (March 2016).

During the initial bird and bat migratory survey some collisions were
recorded for raptors (Steppe Eagle IUCN-EN v4, 2015) and migratory
vultures (Eurasian Griffon IUCN-LC v4, 2015) in the adjoining Mokal
wind farms (approximately 1 km from Nidhi Site) which are
operational for the last four (04) years. The first phase of the long term
bird and bat survey (February 2016) also recorded collision of the
above species in the adjoining Mokal wind farm (on north west of
Nidhi Site), adjoining Ostro wind farm operational since last 6 month (
in southwest of Nidhi Site) and adjoining Tanot Power Wind Farm
(South of Nidhi site) operational from 4 months.

Migratory species such as water-birds were not recorded near the
Nidhi site due to the absence of perennial surface water bodies.

In addition to the above species the following threatened species in
IUCN V 2015.4 2 species were recorded at the wind farm site during
the short-term survey; the Red-headed Vulture (Sarcogyps calvus) and

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

57
White-rumped Vulture (Gyps bengalensis) Critically Endangered (CR);
the Steppe Eagle (Aquila nepalensis) and Egyptian Vulture (Neophron
percnopterus Endangered (EN). These species were also recorded
during the first phase of the long term survey (February 2016).

v. Mortality of the Eurasian griffon indicates that other vulture species
flying at similar height are at risk of potential collision. However all of
these vulture species are widespread across Indian Sub-continent. It is
unlikely that mortality at this site will be responsible for any decline of
their population. The presence of these vulture species is primarily
linked to the dead carcass at the site. The mitigation lies in the better
carcass disposal which can be easily undertaken by the project. The
observed electrocution of a steppe eagle is of some concern. The
species is adversely affected by power lines and is highly vulnerable to
the impacts of potential wind energy developments (Strix 2012,
Meyburg and Boesman 2013). However the species is widely
distributed in Rajasthan and all across India in winter and we cannot
attribute any cause for population decline to this site.

vi. The mitigation suggested such as management of live-stock carcass
disposal and bird safe design elements in transmission pole use of
bird- line markers, perch rejectors, etc. would reduce mortality
substantially.

Conclusion

It is to be noted that while IUCN threatened species are observed in the area,
all through the actual ground surveys conducted at ESIA Study (July 2015),
initial bird and bat survey (Nov. 2015) and long term bird and bat study-First
Phase (March 2016), it is concluded that critical habitats ) as per ADB’s SPS
2009 are not triggered. The wind farm area does not hold a regionally
important population of any of the threatened species. Nor does the wind
farm hold a significant percentage of the global population of any migratory
species. Furthermore no species found in the wind farm site is endemic.

The project certainly does not qualify for Category A (A proposed project is
classified as category A if it is likely to have significant adverse environmental
impacts that are irreversible, diverse, or unprecedented. These impacts may
affect an area larger than the sites or facilities subject to physical works.) From
our justification in categorizing the project as Category B and based on the

(1)Critical Habitat: A subset of both natural and modified habitat that deserves particular attention. Critical habitat
includes areas with high biodiversity value, including habitat required for the survival of critically endangered or
endangered species; areas having special significance for endemic or restricted-range species; sites that are critical for the
survival of migratory species; areas supporting globally significant concentrations or numbers of individuals of
congregatory species; areas with unique assemblages of species or that are associated with key evolutionary Processes or
provide key ecosystem services; and areas having biodiversity of signi

int social, economic, or cultural importance to
local communities. Critical habitats include those areas either legally protected or officially proposed for protection, such
as areas that meet the criteria of the World Conservation Union classification, the Ramsar List of Wetlands of International
Importance, and the United Nations Educational, Scientific and Cultural Organization's world natural heritage sites. 6 As
defined by the Word Conservation Union's Red List of Threatened Species or as defined in any national legislation.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

58
5.2.2

ecological assessment during the ESIA, the initial study in November 2015 and
the first phase of the long-term study in February 2016, we maintain that

a. There is no evidence that any of the impacts are long term (as the birds
start showing avoidance behaviour) and affect any area larger than the
site or its facilities.

b. All impacts are not irreversible as there is no anticipated impact on
population of species considered and mortality of these species can be
reduced through evidence based mitigation action;

c. Impacts are not diverse but very specific and identifiable; and
Impacts are not unprecedented. Mortality of species has occurred in
the area in the past, through electrocution by existing transmission
lines evacuating conventional sources of energy and previously
operational wind farms in the area.

The project study area does not fall under any legally protected area or natural
habitat, and hence requirements suggested in ADB SPS 2009 regarding legally
protected area and the requirements therein is not triggered.

Other

Equator Principles Financial Institutions (EFPIs) are required to categorise
projects according to the magnitude of its potential impacts based on the
environmental and social screening criteria of IFC as per the following
understanding:

¢ Category A: Projects with potential significant adverse social or
environmental impacts that are diverse, irreversible or unprecedented;

¢ Category B: Projects with potential limited adverse social or
environmental impacts that are few in number, site-specific, largely
reversible, and readily addressed through mitigation measures; or

¢ Category C: Projects with minimal or no adverse social or environmental
impacts.

With reference to the IFC’s environmental and social screening criteria, it is
anticipated that the proposed Project will fall under ‘Category B’ for the
following reasons:

¢ Potentially limited reversible: Environmental and social impacts of the
project are anticipated during the construction phase will encompass
increase noise & vibration and air quality during the site preparation
including setting of batching plants, labour camps, excavations for WTGs,
Transmission Line Towers, vehicular transport, Impact on terrestrial
ecology in and around WTG’s; Internal and external transmission line
towers, pooling substations; Impact on fauna and wildlife present project
influence area close to various WTGs. Changes in water quality at seasonal
drain present across the Project site during monsoon season and
occupational health and safety; community health and safety during
material and WTGs transportation; The Project footprint for most of the
WITGs is limited to the immediate vicinity and any site-specific

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

59
5.3

environmental and social impacts can be readily addressed through
appropriate mitigation measures proposed in ESMP.

¢ Unprecedented: The Project is a Greenfield project, however another four
projects, of which one is a 100 MW project are being developed in the
vicinity of the project Site, and thus the project is not an unprecedented
activity.

¢ Limited adverse impacts on the baseline: Wind energy development is a
non-polluting source of energy and thus is not likely to lead to any
adverse impacts on the baseline environment during operation phase. In
terms of social impacts, the land required is comprised of government
land and is obtained on lease from government. Land allotment process
did not involve any physical displacement for WTG’s. Impact will be
limited to access to land used for grazing and positive impacts on
livelihood opportunities.

SCOPING METHODOLOGY

For this ESIA study, scoping has been undertaken to identify the potential
Area of Influence for the Project to identify potential interactions between the
Project and resources/ receptors in the Area of Influence and the impacts that
could result from these interactions, and to prioritize these impacts in terms of
their likely significance. This stage is intended to ensure that the impact
assessment focuses on issues that are most important decision-making and
stakeholder interest.

It is to be noted here that during the period of ESIA study, Project is in the
Planning and Pre-Construction phase, therefore, the scoping exercise includes
all the phases of the project, i.e., planning and pre-construction, construction,
operation and maintenance and decommissioning into consideration.

The scoping exercise was undertaken on the basis of the information available
on the project, the discussions with the Project team and the prior
understanding of the consulting firm of wind power projects. Potential
impacts have been identified through a systematic process whereby the
features and activities (both planned and unplanned) associated with the
operation and maintenance and decommissioning phases of the Project have
been considered with respect to their potential to interact with resources/
receptors. However, social impacts are assessed retrospectively for the land
purchase process during preconstruction phase. Potential impacts have each
been classified in one of three categories:

¢ No interaction: where the Project is unlikely to interact with the resource/
receptor (e.g., wholly terrestrial projects may have no interaction with the
marine environment);

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

60
54

5.4.1

¢ Interaction likely, but not likely to be significant: where there is likely to
be an interaction, but the resultant impact is unlikely to change baseline
conditions in an appreciable/ detectable way; and

¢ Significant interaction: where there is likely to be an interaction, and the
resultant impact has a reasonable potential to cause a significant effect on
the resource/receptor.

As a tool for conducting scoping, the various Project features and activities
that could reasonably act as a source of impact were identified, and these have
been listed down the vertical axis of a Potential Interactions Matrix. The
resources/ receptors relevant to the Baseline environment have been listed
across the horizontal axis of the matrix.

Each resulting cell on the Potential Interactions Matrix thus represents a
potential interaction between a Project feature/ activity and a resource/
receptor.

The proposed wind power Project will involve the key activities during its life
cycle which will include planning and pre-construction, construction,
operation and maintenance and decommissioning phases as detailed in
Section 2.4.

SCOPING RESULTS

The completed Potential Interactions Matrix for Project activities and likely
impacted resources/ receptors is presented in Table 6.1.Those cells that are
coloured white are ‘scoped out’ for no further consideration in the ESIA
Process.

Those interactions that are grey are also ‘scoped out’, but the ESIA report
includes a discussion that presents the evidence base (e.g., past experience,
documented data, etc.) used to justify the basis upon which this decision was
made. Those interactions that are shaded black are retained for further
consideration in the ESIA Process.

Interactions that are likely to lead to significant impacts are presented in Table
5.3 and will be the focus of the impact assessment. Owing to site conditions
there are certain possible interactions that will not take place. As a result these
interactions have been “scoped out” and are presented in Table 5.4.

Cumulative Impacts

A cumulative impact is one that arises from a result of an impact from the
Project interacting with an impact from other similar activities to create an
additional impact.

It was observed during site reconnaissance survey, that the Aol has other
existing wind farm in the Project area. However the existing wind turbines of
other projects were located at minimum distance of 1-2 km from the proposed

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

61
MEIL’s wind farm, and view of same and experience of impact zone,
cumulative impacts was scoped out.

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

62
Table 5.2 Interaction Matrix for the proposed Project's life cycle

Environmental and Social
Resources/ Receptors

S
velihoods

&
3
‘a
o
yg
=
5
r=
"3
§
is)
3
ey
&
i
a
i
le)

Community Health and Safety

Ambient Air Quality
Ambient Noise Quality
Demography (Influx and
Displacement

Local Economy and
Natural /Common Property
Resources

Labor and Human Rights
Social Infrastructure and
Culture and heritage

Water Environment
Employment

Soil/Land Environment
Visual / Aesthetic
Land based

Land use
Ecology

Project Phase and Activity
Pre-construction Phase

Land Purchase

Construction Phase

Clearance of vegetation from identified activity areas
Establishment of Labour camp, batching plant, storage
areas for WTG parts and other equipment and
construction materials

Upgrading/construction of access roads

Mobilization of labour and equipment

Internal road construction (connecting WTGs) within
Wind farm site

WTG components and raw material transportation to
site

Site clearance, foundation excavation and construction
at each of WTG sites

Construction of Substation complex and SCADA.
complex

Erection of internal electrical lines inside wind farm site

WITGs erection and substation installations

WTG commissioning

Transmission Line Erection ||

Operation Phase
ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project # 111074/ 0308489 MARCH 2016

63
Environmental and Social
Resources/ Receptors

velihoods

Employment

Ecology
Community Health and Safety

Land use
Soil/Land Envi

Ambient Air Quality
Water Environment
Ambient Noise Quality
Demography ( Influx and
Displacement

Local Economy and
Natural /Common Property
Resources

Land based

Labor and Human Rights
Social Infrastructure and
Culture and heritage

Project Phase and Activity

Operations

Scheduled maintenance activities (WTGs, sub-station,
electrical lines, storage yard, SCADA building)
Decommissioning Phase

Replace WTG turbines with new ones

Remove WTG parts and ancillary facilities

Remove internal electrical lines

Restoration of wind farm site land

| Occupational Health and Safety

Note: The activity-impact interaction matrix has considered one single project component, 1.e. the wind farm site.

= Represents “no” interactions is reasonably expected

= Represents interactions reasonably possible but none of the outcome will lead to significant impacts

Hi Represents interactions reasonably possible with one of the outcomes leading to potential significant impact

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project # 111074/ 0308489 MARCH 2016

64
Table 5.3 Identified interactions that are likely to result in significant impacts

Interaction Justification for Expectation of Potentially Significant Impacts
(between Project

Activity and
Resource/Receptor)

Change inland use ¢ Construction of temporary structures such as construction site office,

store yard, batching plant;

* Construction/ upgradation of access roads;

¢ Vehicular movement for transportation of WTG components and
construction materials;

¢ Movement of construction equipment like cranes, excavators,
dumpers, trucks; and

¢ Erection of WTGs and associated transformer yard and permanent
site office.

ImpactsonLand Establishment of access roads;
and Soil * Selective clearing of vegetation in areas designated for WTG erection
Environment and other surface infrastructure;

* Stripping and stockpiling of soil layers;

© Digging for WTG foundations and electrical poles;

¢ Storage of materials as well as transport of construction material; and

¢ General building/construction activities.

Impact on Water ¢ The Project area is water scarce.
Resources ¢ Decreased water availability form the water resources of the area due
to consumption of water for carrying out project activities; and

* Decreased water quality due to wastewater release and spills/leaks
from project activities.

Impact on air © During Construction phase from construction activities, vehicular

quality movement, operations of batching plant, DG sets

Increased Ambiente Generation of noise due to construction activities and operation of

Noise Levels Wind Turbines. Site visits in the area indicated that there is a herding
community which brings its animals which might be disturbed by
high ambient noise in the environment

Ecological Impacts No forest land will be diverted for the project as was confirmed by the
District Forest Officer;

¢ Removal of vegetation causing impact on ecology of the area;

¢ Habitat destruction during temporary laying of wires adjacent to the
ROW of internal electrical lines;

¢ Construction activities will lead to temporary disturbance to the
wildlife present in the area;

¢ The project site is situated at a distance of 27 km from Desert National
Park. Hence the site does not fall within the area of influence of the
project. Additional bird study in the migratory season will be used to
asses, whether the site falls under migratory bird route or not.

* The operation of wind farm may result in collisions of birds and bats
with wind turbine rotor blades, potentially causing bird and bat
mortality or injury.

Community health Transportation of WTG components, other construction materials and

and Safety Impacts increased vehicular movement may lead to traffic hazards for
community residing close to the access roads though it should be
noted the population is located sparsely in this area;

¢ Blade throw and natural disasters The Project area falls in these
hazard zones:

o Seismic Zone III which is defined as a moderate damage risk
zone and vulnerable to earthquakes of intensity MSK VII (as
defined by the BMTPC).

© High damage risk zone - B(Vb= 47 m/s) for wind and cyclone

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

65
Table 5.4

Interaction
(between Project
Activity and
Resource/Receptor)

Impact on economic
opportunities

Occupational Health
and Safety

Labour Rights and
Welfare

Public safety and
Human rights

Impact on
indigenous people

Justification for Expectation of Potentially Significant Impacts

and;
o Owing to equipment defects/malfunctions or natural disasters
such as storms, cyclones, earthquakes and lightning failure in
the rotor blade can occur which can result in the ‘throwing’ of a
rotor blade which may affect public safety.
«reduced dependence on agriculture and livestock rearing for income
¢ local community choosing to work in the construction of access roads
and other project components and as security guards for the WTGs
¢ The construction phase activities such as construction of WTG
foundations, access roads, transmission lines in construction phase
and other project components and maintenance activities in the
operations phase are likely to result in a risk on the health and safety
of the workers on the project.
¢ The construction activities are expected to employ a considerable
number of labour, local and migrant. In keeping with this, specific
attention will have to be paid for ensuring that the project meets the
requirements of the applicable rules and regulations, such as the Inter
State Migrant Workmen (Regulation of Employment and Conditions
of Service) Act 1979 and the Contract Labour (Regulation and
Abolition) Act 1970
© The wind farm assets will be guarded by security personnel who
would be armed. Such armed security workforce will have the
potential for human rights violation.
¢ The construction activities are expected to employ a considerable
number of labour, local and migrant. This will create possible
violation of human and labor rights.
¢ According to the Census information, the local area is characterised
by a minimal representation of Scheduled Tribe population (0.2% of
total population) within the Aol. Furthermore, since the project is
being set up on government land the impacts on indigenous people
are expected to be negligible (in terms of access to land for grazing)
and comparable to that of the local population.

Scoped- out interactions during the proposed Project's life cycle

Impact Title
Impact on ambient
air quality

operations phase

Reason

x Scoping-out
No emissions due to project operations in the operation phase.

Impacts on There are existing wind farms in the Project area and WTGs are common

visual / aesthetic feature. Local community does not relate WTGs with changes in visual

setting owing to landscape as interpreted from consultations.

WTG erection

Impacts on The nearest Dhani (an agglomeration of 3-4 families) is more than 500m

community away from the Project boundary. Hence, there are no sensitive receptors to

(Shadow flicker) _ experience the impacts of shadow flicker.
Based on the consulting firm’s past experience with shadow flicker
modelling studies in various parts of Rajasthan and other states of India,
shadow flicker impact is limited maximum up to 500 m only. The impact
magnitude reduces with respect to distance from the source. The impact of
30 hrs/year and 30 mins/day generally occurs for receptors which are
located up to 300 m from the WTGs in North East, South East, North west
and South west direction. Based on this it can be clearly justified that the

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED:

Project #111074/ 0308489

MArcH 2016

66
tle Reason ut

Impai r Scoping:
impacts beyond 500 m will be complying with the requirements of IFC
guidelines for shadow flicker .

Impact oncultural ¢ There are no reported archaeological or heritage site in project

resources and footprint area. Based on the site assessment, no local shrines,

heritage structures graveyards, mosques, other places of community worship or cultural
attachment could be identified or falling within the WTG footprint
area.

¢ — The consultations with local people also did not reveal any cultural
significance of any natural landscape that would be modified in
construction activities of the project

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

67
6.1

ENVIRONMENTAL AND SOCIAL BASELINE

Baseline refers to the physical, biological, cultural and human conditions that
will prevail in the absence of the Project, including interactions amongst them.
Establishing baseline helps in understanding the prevailing environmental,
ecological and socio-economic status of the study area. It provides requisite
information of the biophysical and social environment for decision makers to
take appropriate measures regarding the project.

Establishing baseline provides the background environmental and social
conditions for prediction of the future environmental characteristics of the
area before setting up of the project. It also helps in environmental and social
management planning and provides a basis to finalize a strategy for
minimizing any potential impact due on surrounding environment due to
setting up of the project.

This section establishes the baseline environmental, ecological and socio-
economic status of the proposed wind farm site and surrounding area to
provide a context within which the impacts of the proposed wind farm project
are to be assessed.

LOCATION

The proposed Project is located in the district and tehsil of the name of
Jaisalmer in the state of Rajasthan. Jaisalmer city, located at an aerial distance
of 58 km south-east from the Project site, is the administrative capital of the
district. District Jaisalmer is located within a rectangle lying between 26°.4’ -
28°.23' North parallel and 69°.20'-72°.42' east meridians. It is the most western
and largest district in the Rajasthan state and has a 471 km long international
boundary with Pakistan along its north and west. Neighbouring districts on
Jaisalmer district’s north-east, east and south are Bikaner, Barmer and Jodhpur
respectively.

Jaisalmer district, being a part of the Great Indian Thar Desert, is sandy, dry
and scorched. The terrain around, within a radius of about 60 km is stony and
rocky. The area is barren, undulating and generally slopes towards the Indus
valley and the Runn of Kutch. There is no perennial river in the district and
the underground water level is very low. The climate is characterised by
extreme temperatures, with the maximum temperatures in summer reaching
up to 49.2°C and winter having minimum temperatures in the range of 1 °C.
The average rainfall is only 16.4 cm as against the state average of 57.51 cm.

The Project contains 53 WTGs and lies in area of around 412.1 hectares of govt.
revenue land, as reported. The area comprises largely of flat land with average
elevation of 222 m above the Mean Sea Level (MSL) with one WTG location
lying 253 m above the MSL on a sand hill. No national park, Reserve forest,

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

68
6.2

6.2.1

wildlife sanctuaries, biosphere reserves, notified historical or cultural sites etc.
are located within the study area.

Details about access to the Project location have been provided in the Section 2
of this report.

AREA OF INFLUENCE

For the purpose of the baseline establishment and impact assessment, an Area
of Influence (Aol) has been identified. This sub section provides an
understanding of the Aol thus identified and the reasons for the same.

Study Area

The study area considered for ESIA includes an area within 5 km radius from
farthest of WTGs. The study area of 5 km has been selected based on the
location of Project site and its footprint, nature and spatial distribution of
potential social and environmental impacts (based on similar type of projects).

Project footprint Area

The Project Footprint is the area that may reasonably be expected to be
physically touched by Project activities, across all phases. The wind farm site
covers about 412.1 hectares of land situated in Jaisalmer district of Rajasthan
State. Physically, there is no demarcation or fencing for the Project Site
boundary and hence it is contiguous with the rest of the area.

The Project Footprint for Project includes land used for the erection of WTGs,
substation, storage of materials, site office, access roads, and internal and
external transmission lines.

Project Area of Influence (AOI)

The effects of the Project and Project activities on a particular resource or
receptor will have spatial (distance) and temporal (time) dimensions, the scale
of which is dependent on a number of factors. These factors are incorporated
in the definition of the Project’s Area of Influence (Aol).

The Aol considered for the existing Project with respect to the environmental
and social resources was based on the following reach of impacts:

¢ Environmental parameters: Project site boundary, immediate vicinity,
access road and surroundings, i.e. a study area of approximately 5 km
(hereafter referred to as the Aol) distance from project line has been used
to depict these parameters;
o Air Quality: Dust emissions, fugitive dust -typically up to 100 m from
operations and maintenance area;
o Noise: Noise impact area (defined as the area over which an increase
in environmental noise levels due to the Project can be detected) -

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

69
6.3

6.3.1

typically 1 km from operations (this includes a distance of 10 times the
size of the rotor diameter of the WTG);

o Land environment: The impacts on soil and land- typically up to 100
m from project foot print area;

o Ecological Environment (Terrestrial and Aquatic): This includes: (a)
the direct footprint of the project comprising the wind farm; (b) The
areas immediately adjacent to the project footprint within which a zone
of ecological disturbance is created through increased dust, human
presence and project related activities (e.g., trampling, transportation
activities).;;

¢ Social and Cultural: The project footprint is spread across 3 villages,
which lie within the study area of 5 km. This is taken as the area of
influence, as social impacts largely remained confined to these villages.

Core and Buffer Zone

This Aol is in turn, divided into a core and buffer zone. This division of the
Aol into two zones is based on the understanding that the majority of the
impacts from the project (during the mobilization, construction, operations
and decommission phase) would be contained within a 1 km radius from the
Project Footprint in terms of spread and intensity, with the buffer zone
appearing to have limited interaction with the Project.

Location of the Aol with the proposed WTGs, Core and Buffer Zones is as
shown in the Figure 2.1.

ENVIRONMENTAL BASELINE METHODOLOGY

The following sub sections provide an understanding of the methodology
followed for the establishment of the environmental baseline.

Site Visit

ERM undertook a site visit (11th July to 15th July, 2015) to understand

the site setting, environmental and social sensitivities and to identify the
relevant local stakeholders. The site visit included a walkover of the site and
associated facilities with the MEIL team. Limited consultation with the local
community, local community representatives, local NGOs and local
government officials was conducted to understand the local environmental
issues in the area and to receive feedback from stakeholder on these issues.

A reconnaissance survey using available recent satellite imagery of the study
area around the Project was initially conducted to identify environmental and
social sensitive receptors located within the Aol.

For transmission towers, a linear corridor of 50 m either side of the proposed
transmission line was considered for the assessment.

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

70
Table 6.1

Table 6.2

As part of this site visit, primary data was collected from sensitive spots and
other places inside the Aol and Concerned government departments and
other relevant agencies were also contacted in order to obtain information.
The following sub sections provide an understanding of the same.

Primary Baseline Data Collection

M/s Avon Food Lab Pvt. Limited, (recognized by Ministry of Environment,
Forests and Climate Change, Government of India) was engaged for collection
of baseline information on ambient noise quality during the month of July (12
July- 15 July, 2015).

The primary baseline data was collected for aspects detailed out in Table 6.1.

Primary Baseline Data Collection

mental No. of Frequency Remarks
Attribute
1 Ambient Noise 5 Once during Noise levels were monitored on
Quality the hourly basis for 2 hours at four
monitoring (04) locations inside the Core
period Zone.

Noise levels were monitored on
hourly basis for 24 hours at one
(01) location inside the Buffer
Zone.

Secondary Baseline Data Collection

Secondary baseline data collection involved identifying and collecting existing
published materials and documents. Information on various environment
aspects (like geology, hydrology, drainage pattern, ecology etc.), meteorology
and socio economic aspects were collected from different institutions,
government offices and literatures etc. Secondary data was collected for the
aspects as given in Table 6.2.

Secondary Baseline Data Collection

S.Ni Al ute Source of Data Collection

1 Meteorological data India Meteorological Department (IMD)

2 Geology, geomorphology, Geological Survey of India (GSI) and State Ground
hydrogeology and hydrology Water Board

3 Land use Through Satellite Imageries

4 Natural Hazards Building Materials and Technology

Promotion Council of India (BMTPC)
Meteorological Department

1 There are no permanent water bodies inside the 1 km buffer zone of the Project. There are seasonal lakes which were
found to be dry at the time of the site reconnaissance. Therefore, no water quality assessment was performed. Further, there
are no communities living inside the 1 km buffer zone, hence no air pollution modelling was performed.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

71
6.4

6.4.1

Table 6.3

Environmental and social baseline data was collected through primary
surveys as well as through secondary sources by literature survey and
discussions with the concerned departments/agencies. Details of data
collected are summarized in subsequent sections.

ENVIRONMENTAL BASELINE FINDINGS
Land cover and use

The Project area lies in a predominantly sandy area with sparse scrub. There
are 2 locations (NDH 26 and NDH 51) which lie in the sand dune areas while
locations NDH 34, NDH 37, NDH 38 and NDH 39 lie in an area of stony
waste. The land use details of the Project area are presented in of the Aol is
illustrated by Figure 6.1.

Landuse break detail

‘a (Sq. km) % of Geographical A\
Agriculture 5.61 2.29%
Grass and Open Shrub 59.49 24.28%
Dunes 12.70 5.18%
Sandy area and Sparse Shrub 146.06 59.61%
Gravel Waste 5.46 2.23%
Road Network 0.78 0.32%
Settlement 0.80 0.33%
Stony Waste 13.84 5.65%
Waterbodies 0.29 0.12%
Total 245.01 10.00%
ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
PrRojECT #111074/ 0308489 MARCH 2016

72
Figure 6.1 Land use in the Project Area

India Fl

Rajasthan

District Jaisalmer (Rajasthan)

Source: ERM India

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MARcH 2016

73
6.4.2

Topography

Topographically, the Jaisalmer District lies in the Thar Desert, which straddles
the border of India and Pakistan. The western and northern parts of the
district are bound by Pakistan and north-eastern part by the Bikaner District.
Eastern and southern parts are bound Jodhpur and Barmer districts
respectively. The district compromise of sand hills, of all shapes and sizes,
some rising to a height of 150 ft. Long bushes cover the sand hills in the west
and tufts of long grass in the east. Water is scarce and there are no perennial
streams.

Topography of the Aol was observed to be flat land with one sand hill lying
near the WTG location NDH - 26. The elevation in 1 km radius from the

Project boundary ranges from 216 m to 253 m above msl.

Figure 6.2 presents the elevation profile of the area.

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

74
Figure 6.2

Elevation Map of the Study Area

India

Rajasthan

Legend
© wIGsies cde mecte) Map Showing Elevation of the Study Area Muvico eritall
ceadees ~_] 180-200 Resource
[core sk Soe Management ERM)
leeee ——— o 3 6 i Data Source: ASTER GDEM - 30 Meters ag

ENVIRONMENTAL RESOURCES MANAGEMENT
Project #111074/ 0308489

75

MYTRAH ENERGY INDIA LIMITED
Marc 2016
6.4.3

Geology

Geologically the Aol falls in Jaisalmer basin. In the north of Jaisalmer basin
lies the sub- surface Delhi-Sargodha ridge and in the east lies western flank of
Aravalli mountain. The south is surrounded by two prominent uplifted blocks
- the Birmania- Barmer, Nagar, Parkar, Arch and the Saurasthra Peninsula.
The study area is situated in Jaisalmer Taluka which lies in Jaisalmer basin.

The Aol has mainly Metamorphites, Granites, and Rhyolites rocks as
basement rocks. These rocks are overlain by dolomitic limestone, shale and
sandstone of the Marwar Supergroup, which are followed by the Jurassic
rocks made up of the Lathi formation (sandstone, grit and veriegated shales
with plant fossils), Jaisalmar formation (predominantly fossiliferous
limestone), Baisakhi formation (Siltstone, Shale and Sandstone with
intercalations of gypseous and bentonitic clays represent first marine
transgression) and Bedesar formation (sandstone, limestone and shales). The
Bedesar formation is further followed by Habur formation, Sanu formation,
Khuiala formation, Bandha formation, glacial formation and secondary soil
and pebbles!.

1 Source: Geological Survey of India Publication- dated 2011

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

76
Figure 6.3

Mineralogy and Geology of Jaisalmer District

MINERAL & GEOLOGICAL MAP OF
JAISALMER DISTRICT

———{=

INDEX

MINERAL | GEOLOGY

= = 7 oa
B po.owte (GG ALteviem x BLowy san
@ LER S EARTH SANDSTONES, CONGLOMERATES / PEBBLES
@ GRANITE MIXED LATERITE & QUARTZ PEBBLES
@ BENTONITH f= KHULALA LIMESTONE
& MARBLE GT ABER LIMESTONE
B OCiERS (EEE PARIHAR SANDSTONE

4F ROCK VHOSPHATE
¥ SILICIOUS KARTH
e GYPSUM
EES LIMESTONE (SMS.& CEMENT GRADE}
tJ GLASS SAND

EG Bepesiz Sanpstone

(E37 DAISALMER LST. CALCARANITE SST

[237 Lami SANDSTONE, GRIT.CONGLOMER ATE
GBT 8p BOULDER BED
EGS) ALAN VOLCANICS JALORESIVANAGR |

Source: Department of Mine sand Geology, Rajasthan

ENVIRONMENTAL RESOURCES MANAGEMENT
Project #111074/ 0308489

MYTRAH ENERGY INDIA LIMITED
MArcH 2016

77
6.4.4

Figure 6.4

Soil

The top soil in the Aol consists of Aeolian sand with gravel particles and
pebbles. An Initial Environmental Examination Study performed as a part of
the Jaisalmer Urban Drainage Subproject in 2008! in the area for planning
urban drainage suggests that soil in the area is stony, sandy, and relatively
infertile.

Hydro-geology

The Aol lies in the hydro-geological unit of Parewar sandstone (Mesozoic) which
is feldspathic ferruginous sandstone. The upper horizon is compact and fine to
medium grained, while lower contains fine to coarse grained partly
consolidated sediments. Thickness of the formation has been recorded to be
more than 300 m. To a smaller extent the Tertiary sandstone (Cenozoic) unit is
also present in the Aol. It is light brown in colour and has fine to medium
grained consolidated sandstone interlaced with salcified limestone, fuller’s
earth and clay beds. The thickness of this litho unit in the north-western part
of the district is also 300 m.

Hydro-geology of Jaisalmer district

HYDROGEOLOGY

LEGEND

‘Source: http://www indiawaterportal.org/ sites/indiawaterportal.org/files/jaisalmer_groundwater.pdf

1 http:/ /ruidp.rajasthan.gov.in/IEE%20PDF /IEE%20Jaisalmer%20Drainage.pdf

ENVIRONMENTAL RESOURCES MANAGEMENT
Project #111074/ 0308489

MYTRAH ENERGY INDIA LIMITED
MArcH 2016

78
6.4.5

6.4.6

Table 6.4

Hydrology and Drainage pattern

There are no perennial rivers in Jaisalmer District and it lies in the watershed
area of Barmer basin. There are no natural lakes or ponds as the region has
very low rainfall. A few ephemeral streams appear on land outside the town
during rainfall, and water accumulates in certain low lying areas, but the
water is shallow and drains into the sand very quickly. A few manmade
reservoirs have been created by constructing simple bunds, such as Gadi
Sagar Lake, which was built in the 14th century and was for some time the
main source of water for the Jaisalmer town.

In the Aol, no perennial ponds were observed, though few seasonal ponds
were observed which due to lack of rainfall were observed to be dry. The
villagers in the Aol are primarily dependent on groundwater for meeting
agricultural and domestic needs.

Climate and Meteorology
Regional Meteorology

The climate of the region is classified as arid climate (BWh) as per K6ppen
Climate classification.

The long term meteorology (period 1948- 2000) of the region based on data
recorded at the nearest observatory station of India Meteorological
Department (IMD) at Jaisalmer is presented in Table 6.4.

Climatology of Jaisalmer (1948 -2000): Ambient Air Temperature and Mean
rainfall

Month Mean Temperature (°C)
Maximum M

January 23.7 15
February 274 105 3.0
March 32.6 164 27
April 38.2 219 21.0
May 41.6 25.6 8.9
June 40.8 27.0 151
July 377 265 60.1
August 36.0 254 738
September 36.4 24.2 176
October 36.1 20.2 24
November 31.0 13.4 15
December 255 85 24
Average 33.9 18.9

Total 208 mm

Source: Monthly Mean Maximum & Minimum Temperature and Total Rainfall based upon 1901-2000 data,

India Meteorological Department, Jaisalmer (http://www.imd.gov.in/doc/climateimp.pdf)

Temperature

As per the data recorded at meteorological station, Jaisalmer, the temperature
begins to increase from January till May. May and June are the hottest months
with highest temperature of 41.6°C recorded in May month. The lowest
temperature of 23.7°C was recorded in month of January. The daily mean

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

79
6.4.7

minimum temperature varies from 7.6°C in January to 27.0°C in June, whereas
the daily mean maximum temperature varies from 23.7°C in January to 41.6°C
in May.

Rainfall

The total annual rainfall in the region is about 208 mm as per the data from the
year 1948-2000. The monsoon sets in June and attains the high intensity in
month of August. The monsoon withdraws towards the end of the September.
The remaining months of the year also experience the sporadic rains. The
maximum rainfall was observed during month of August (75.8 mm) and
minimum during the month of November (1.5 mm).

Natural Hazards

The Building and Material Council of India (BMTPC) has published hazard
maps of India’. As per these maps the study area falls under the respective
hazard zones:

Seismic

The Project area falls in Seismic Zone III which is defined as a moderate
damage risk zone and vulnerable to earthquakes of intensity MSK VII (as
defined by the BMTPC). Most recent seismic activity that occurred in
Jaisalmer district was when an earthquake of magnitude Mw=5.1 struck the
area on 9 April 2009. According to data available on ASC (Amateur Seismic
Centre) website, this moderate earthquake (M 5.0-5.9 termed as moderate) had
its epicentre east of Mokal village, which lies approximately 5 km south-east
of the Project Boundary, and was felt in a large part of the region along the
India-Pakistan border. No other data on historical earthquakes were available
for the region. It indicates that the foundation and structures of the project
have to be designed to handle seismic interruptions.

Wind

The Project area falls in High Damage Risk Zone - B (V»=47 m/s). Thus, the
Project will accordingly have provisions of construction of structure to counter
wind and cyclonic conditions.

Flood

The Project site and Aol do not fall under flood prone areas although news of
flash floods in year 2010 was reported in the Jaisalmer districts.

1 Natural Hazard maps can be found on the BMTPC website here:

http:/ /www.bmtpe.org/ topics.aspx?mid=56&Mid1=178

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

80
6.4.8

Table 6.5

Table 6.6

Noise Quality

Noise Level was recorded at one (1) location in the study area during the
monitoring period. Noise levels were recorded in form of sound pressure
levels with the help of a digital sound level meter.

Details of Ambient Noise Monitoring Location

Geographical Distance and Justification of the Sampling
Coordinates (UTM) direction w.r.t_ Location

Project Site

(approx.)
1 KunpSinghki 660069 mE 800m from Nearest habitation to the
Dhani 3003306 m N NDH-8,SE _ Project Area

Source: ERM’s Site Assessment

Thus, this location captures the baseline conditions prevailing at nearest
settlements to the project site. No sensitive receptors were observed within
500 m distance of the project footprint area.

Methodology

Noise monitoring was carried out for 24 hours (one time) during monitoring
period. Noise levels were recorded at hourly intervals over a 24 hour period
covering both daytime (0600 to 2200 hrs) and nighttime (2200 to 0600 hrs).
At each location, day time Leq has been computed from the hourly sound
pressure level values measured between 0600 to 2200 hours and night time
Leq has been computed from the hourly sound pressure level values
measured between 2200 to 0600 hours.

Observations

The recorded noise levels in the study area are summarized in Table 6.6

Ambient Noise Levels in the Study Area during Monitoring Period

S.No. Locations Noise level (dB(A) ‘Applicable CPCB
Standard (dB(A))-

Residential Landuse
LeqDay Leq Night Lmax Lmin Daytime Night time

1 Kunp Singh 53.1 44.5 56.1 40.0 55 45
ki Dhani

Note: Day time is considered from 6 am to 10 pm and night time is considered from 10 pm to 6am.

CPCB limits for residential area during daytime and night time are 55dB (A) and 45 dB (A) respectively, commercial area
during daytime and night time are 65dB (A) and 55 dB (A) respectively and industrial area during daytime and night time
are 75dB (A) and 70 dB (A) respectively.

CPCB limits for residential area duri

daytime and night time are 55dB (A) and 45 dB (A) respectively, commercial area
during daytime and night time are 65dB (A) and 55 dB (A) respectively and industrial area during daytime and night time

are 75dB (A) and 70 dB (A) respectively.

The equivalent ambient noise level for day time (Leq day) and night time (Leq
night) at the monitoring location were observed to be below the prescribed
corresponding limits for a residential area. Slightly high noise levels are
attributed to high wind speeds during the period and some vehicular
movement. No other major source was observed in the region.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

81
6.5

6.5.1

ECOLOGICAL BASELINE
Introduction

The ecological assessment of the wind farm area (core zone) and surrounding
5km radius (buffer zone) was undertaken during 11 July to 15" July, 2015 to
understand the sensitivities. The entire wind farm area and study area was
surveyed for enumeration of flora and fauna found in the study area, their
sensitivity with respect to the project site and understand and establish the
ecological baseline of the study area and to understand impacts of the project
on the species and habitats in surrounding areas. The temperature variation
during survey days varied from 40°C to 24°C. The weather was slightly
overcast to clear. Extreme weather conditions such as sand storm and minor
showers of rains were experienced on two of the four survey days.

The ecological surveys were conducted with following objectives:
Flora

= Identification of floral species (terrestrial), sensitive habitats,

endangered species and forestland falling within the study area

(including project site);

= Enumeration of tree species present at wind farm area (core zone) and

surrounding 5 km radius area(buffer zone);

= Classification of flora for any endangered or protected species or endemic

floral species prevailing in the study area (including project site) based on

field survey;

= Identification of areas protected under international conventions, national

or local legislation for their ecological, landscape, cultural or other related
value; and

= Identification of aquatic flora in the water bodies falling in the study area.

Fauna

= Identification of fauna (terrestrial and aerial aquatic), based on spotting,
pug marks, droppings, nesting, etc.;

= Identification and classification of any species recognized as critically
endangered or endangered (in accordance with the IUCN Red List, or
according to the schedules of the Wildlife (Preservation) Act 1972 and
amendments);

= Identification of areas which are important or sensitive for ecological
reasons including their breeding, nesting, foraging, resting, over wintering
areas including wildlife migratory corridors /avian migratory routes; and
= Identification and assessment of aquatic ecological resources within the

study area.
ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MARCH 2016

82
6.5.2

6.5.3

Approach and Methodology
Floral Analysis

The major vegetation habitats identified in the wind farm area and 5 km
buffer area are open scrub, grasslands and agricultural lands. Habitat specific
vegetation survey was undertaken to enumerate the trees, shrubs and herbs in
the study area.

Faunal Analysis

Herpetofaunal
Intensive search was made along the hedges of all the aquatic habitats open

wells located in the study area were checked to identify and list the
amphibians. Status of reptiles was assessed using Intensive Time Constrained
Search Methods covering different micro habitats surveyed within the
core and buffer zones of the study site.

Avifauna

Avifaunal species were enumerated by habitat surveys at the sample plots.
Avian nomenclature was followed by Standard field guide ©).

Mammals

Habitat survey for mammals was conducted. Identification was followed by
standard literature. (©)

Secondary literature from published books and research publications were
also consulted for the flora and fauna of the study area. Discussions were held
with the officials of State Forest department. The enumerated list of faunal
species is compared to the species listed in IUCN Red data list and species
listed in schedule 1-6 of Wildlife Protection Act, 1972 to confirm their
conservation status.

The Study Area

The approach to wind farm area can be made from through Jaisalmer-
Lodurva-Kucheri Road and Jaisalmer-Mokala-Sanu- Habur road. The current
activity at site included construction of approach road from Sanu- Habur
road to under-construction sub-station area. The substation boundary wall
pavement was dug for construction. The geo-technological study was
undertaken recently.

(1) Welsh, H.H,, jr. 1987. Monitoring herpetofauna in woodlands of north western California and south west Oregon: a
comparative strategy. Pp. 203-213. In. Multiple ~ Use Management of Califirnia’s hardwood resources. T.R. Plumb,
N.H. Pillisbury (eds. Gen. Tech. Regional Environmental Planning. PSW - 100) US Department of Agriculture, Forest
Service.

(2)Welsh, H.H. Jr. and Lind, A. 1991, The structure of the herpetofaunal assemblage in the Douglas-fir/hardwood forests
of northwestern California and south western Oregon. Pp: 395-411. In: Wildlife and vegetation of unmanaged
Douglas-fir forests. (Tech.Coords). L.F. Ruggiero, K.B. Aubry, A.B. Carey and M.H. Huff. Ge. Tech. Rep. PNW-GTR-
285. Portland, OR: US. Department of Agriculture, Forest Ser’

(3) Birds of India, Srilanka, Pakistan, Nepal, Bhutan, Bangladesh and Maldives. 2000. Krys Kazmeierczak and Ber Van
Perlo. Om Field Guides

(4) Prater. S. H. 2005. The Book of Indian Animals. Bombay Natural History Society and Oxford University press 12th Edn.
pp. 316.

(5) Menon, V. 2003. A field guide to Indian Mammals. Dorling Kindersley (India) Ltd. New Delhi. 201 p.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

83
Table 6.7

6.5.4

The site is surrounded by under construction Ostro’s wind farm area on its
southwest side and operating Suzlon wind farm site on its north east. Two
(02) transmission line, one under-construction and one already operational
exist in the area. The only anthropogenic disturbance in the area is agriculture
and livestock rearing which is the main source of livelihoods other than the
livestock rearing. Rainwater is the main source for irrigation and drinking

water in the region. The vegetation classification of the area is given in the
Table 6.7.

Vegetation Classification of the Region

Plant Diversity Centers of India! 3. Desert

Biogeographic Province of India! 3A. Desert-Thar

Phyto-geographical regions of India2 Semi Arid and Arid Region

Agro Ecological Sub Region (Indian Council of Western Plain, Kachch And Part Of Kathiawar
Agricultural Research) 3 Peninsula, Hot Arid Eco-Region (2.1)

Agro-Climatic Region (Planning Commission)? Western Dry Region- (XIV)
Agro Climatic Zone (National Agricultural Arid Western Zone (RJ-1)
Research Project)

Source: 'Wildlife Institute of India, 7H.J. Chaudhary & S.K. Murty 2000 Plant Diversity and Conservation in

India-an overview Bishen Singh Mahendrapal Singh Pubs. *Agriculture Contingency Plan-Jaisalmer,
Department of Agriculture and Cooperation, Ministry of Agriculture, Govt. of India

Following habitats are found within the north and south cluster and their 5
km buffer area are discussed in below sections;

Habitats in the study area with representative Vegetation
Following habitats were observed
Grasslands

The study area is predominantly a grassland habitat. . These grasslands are
dominated by “Sewan” Lasiurus sindicus type grasses. The other associated

grass species from the area are Panicum antidotale, Cenchrus bifloris, Cenchrus
ciliaris, Dactyloctenium sindicum, Aristida funiculate, Tragus racemosa, Cyperus

bulbosus, Cymbopogon jwarancusa, Aristida mutabilis and Panicum turgidum.

Beside grasses isolated tree species predominantly of Prosopis cineraria, with
Acacia nilotica and Acacia catechu, Acacia senegal and shrubs of Salvadora oleoides,
Capparis decidua are also present in the study area. etc. Smaller shrubs of
Salvadora oleoides, Euphorbia nerifolia, Calatropis procera, "Bui" (Aerva tomentora),
"Kair" (Capparis decidua), Phog (Calligonum polygonoides), Tecomella undulata,
Salvadora persica and Zizyphus nummularia and "Kheep" (Leptadenia
pyrotechnica) are commonly found in the area.

Agricultural Land

Most of the agricultural land were ploughed and were ready to receive rains
in order to undertake agriculture activities.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

84.
Figure 6.5 Habitats within the Study Area

Grassland

Stony/Gravel Waste Land

Agriculture Land
ite and surrounding areas survey by ERM during 11" July to 15" July, 2015

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

85
Table 6.8

Other Habitats

Other habitats such as gravel waste area and agricultural land does not bear
any floral species. Agricultural lands have been freshly ploughed and does not

bear any vegetation.

Economic values of Plant species from the area

The economic values of some plant species from the area are given in Table 6.8

Economic Values of some plant species from the area

No Local Name Botanical Name

Economic Uses

‘Common Tree Species

1 Khejri Prosopis cineraria
2 Rohida Tecomella undulata

3 Bordi Ziziphus mauritiana

4 Neem Azadirachta indica

5 Kumat Acacia senegal

6 Babool Acacia nilotica

7 Faras Tamarix aphylla

8 Gonda Cordia myxa

9 Ker Capparts decidua

10 Hingota Balanites xgyptiaca

11 Jal( Khara) Satvadora persica

12 Keekar Prosopis juliflora

13° Giri Choloroxylon swietenia
14 Kheenp Leptadenia reticulata
15 Bar Ziziphus zizyphus
Common Bushes

Gugal Conmiiphora wiglatii
Thar Beri Ziziphus nummularia
Kheemp Leptadenia pyrotechnica
Phog Calligonum polygonoides

1
2

3

4

5 Banwali Acacia jacquemontii
6

7

8

9

Vajradanti Barleria prionitis
Alai Mimosa hamata
Murali Lycium barbarum
Senia Crotalaria burhia

10 Lana Haloxylon salicornicum

M1 Bui Aerva persica

12 Beyani Tephrosia purpurea

13 Sonamukhi
Common Grasses

Cassia auriculiformis

1 Sewan Lasiurus sindicus

2 Murat Panicum antidotale

3 Bhurat Cenchrus bifloris

4 Dhaman Cenchrus ciliaris

6 Gandhiya Dactyloctenium sindicum
7 Lamp Aristida funiculata

8  HiranChugi —Tragus racemosa

9 Moth Cyperus bulbosus

10 Bura Cymbopogon jrwarancusa
11 Lampra Aristida mutabilis

12. Murat Panicum turgidum

Fuel wood, Young shoots used as Fodder
Timber, Fuel wood & Medicinal uses
Fruits edible, Timber & Medicinal uses
Medicinal uses

Forage, Fodder & source of Gum
Forage, Fodder & Medicinal
Commonly used as windbreak
Multiple uses

Landscaping and Slope stablization
Fruits are edible, Medicinal uses
Medicinal

Fuel wood

Furniture Building

Medicinal

Fruits edible

Medicinal

Forage & Fodder

Sand dune fixation

Forage & Fodder, Flower edible
Medicinal

Medicinal

Forage & Fodder, Soil Binder
Medicina

Hut making, Medicinal & Forage
Medicinal

Medicinal

Medicinal

Medicinal

Forage & Fodder

Forage & Fodder in tender stage
Edible

Soil erosion control

Sand dune stabilization, shelterbelts and
afforestation in dry zones
Forage & Fodder in tender stage
Forage & Fodder in tender stage
Edible

Essential Oil

Grazing

Soil Stabilization and restoration

ENVIRONMENTAL RESOURCES MANAGEMENT
Project #111074/ 0308489

86

MYTRAH ENERGY INDIA LIMITED
MArcH 2016
6.5.5

Figure 6.6

Faunal Assessment

Faunal species from the study area were recorded based on direct sightings,
indirect evidences such as dung, droppings, scats, pugmarks, scratch signs,
burrows, nests etc. and consultation with Forest Department officials and local
community. During consultation with communities, pictorial representations
of species were used in form of Field guides and other literatures of the faunal
species of India. The species occurring within the study area are discussed in
the following sections:

Herpetofauna

The Herpetofaunal (amphibian and reptilian) species found in the study area
are discussed below and given in Figure 6.6.

Herpetofaunal Species observed within the Study Area

Garden Lizard”

Indian fringe-toed lizard Bengal Monitor Lizard

Source: Site and surrounding areas survey by ERM during 11 July to 15" July, 2015

Amphibians
As the study area is devoid of surface waterbody, amphibian could not be
spotted in the study area.

Reptiles
A total of eight (8) species belonging 4 families were observed from the study

area. Monitor Lizard (Varanus bengalensis) and Desert Monitor Lizard (Varanus
griseus) has been listed as Sch.I and Spiny Tailed Lizard (Saara hardwickii) has

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

87
been listed as Sch. II of Wildlife Protection Act and bear conservational
significance. The details of reptiles are given in Table 6.9.

Table 6.9 Reptiles observed from the Study Area

Sn. English/Popular Name Scientific Name Family Occurrence WPA Schedule /
IUCN Status
T Russell's Viper Daboia russelit Viperidae Frequent IV/LC
2 Saw-scaled viper Echis carinata Viperidae Frequent — IV/LC
3 Brilliant Ground Agama Trapelus agilis Agamidae Common __-/-
4 Indian fringe-fingered  Acanthodactylus cantoris Lacertidae © Common _ -/-
lizard
5 Spiny Tailed Lizard Saara hardwickii Agamidae = Common __II/-
6 Bengal Monitor Lizard Varanus bengalensis_  Varanidae = Common —_I/LC
7 Desert Monitor Lizard Varanus griseus Varanidae Rare l/-
8 Oriental Garden Lizard _ Calotes versicolor Agamidae Common __-/-

Notes: LC-Least Concern
Avifauna

A total of 55 species were observed/reported from the study area. Great
Indian bustard (Ardeotis nigriceps), Long Billed Vulture (Gyps indicus) and Red
Headed Vulture (Sarcogyps calvus) species reported from the study area based
on community consultations/local shephards are Critically endangered as per
IUCN 2015, ver.2 Egyptian Vulture (Neophron percnopterus) observed is
Endangered as per IUCN 2015, ver.2 , MacQueen's bustard (Chlamydotis
macqueenii) and Imperial Eagle (Aquila heliacal) reported are Vulnerable as
per IUCN 2015, ver.2 and Pallid Harrier (Circus macrourus) and Laggar
Falcon (Falco jugger) are listed as Near Threatened as per IUCN 2015, ver.2 as
Red data list categorization.

Great Indian bustard (Ardeotis nigriceps), MacQueen's bustard (Chlamydotis
macqueenii), Shikra (Accipiter badius), White Eyed Buzzard (Butastur teesa),
Black Shouldered Kite (Elanus caeruleus), Long Billed Vulture (Gyps indicus),
Red Headed Vulture (Sarcogyps calvus), Short Toed Snake Eagle (Circaetus
gallicus), Pallid Harrier (Circus macrourus), Montagu’s Harrier (Circus
pygargus), White Eyed Buzzard (Butastur teesa), Common Buzzard (Buteo
buteo), Long legged Buzzard (Buteo ruffinis), Tawny Eagle (Aquila vindhinna),
Egyptian Vulture (Neophron percnopterus), Imperial Eagle (Aquila heliacal),
Merlin (Falco columbarius), Laggar Falcon (Falco jugger), Common Kestrel (Falco
tinnunculus) and Indian peafowl] (Pavo cristatus) are listed as Schedule I species
of Wildlife Protection Act, 1972.

Ten (10) species are reported migratory species and thus bears protection from
killing under Convention of Migratory Species (CMS) to which India is a

signatory.
ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MARCH 2016

88
The details of species are given in Table 6.10 and photographic representation
is provided in Figure 6.7.

Figure 6.7 Avifaunal Species observed within the Study Area

Short Toed Snake Eagle Eurasian Roller

Oriental Turtle Dove

Steppe Eagle

Purple Sunbird ‘own Sparrow Lark
B11" July to 15" July, 2015

fe and surrounding areas survey by ERM

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

89
Table 6.10

Avifaunal Species Observed/reported in the Study Area

Conservation
Ss - ontifi F Migratory _ Status o/
° Common Name Scientific Name Family Sterne Tuc WPAT R
N 72
1 Rosy Pastor Pastor roseus Sturnidae M Lc. OW oO
2 Grey Francolin Francolinus Phasianidae RR Lc. ov fe)
pondicerianus
3 Large Grey Babbler 7! "doides Leiothrichidae Lc. ov fe)
malcolmi
4 Chestnut bellied pioroctes exustus Pteroclididae Lc ow fe)
Sandgrouse
Southern Grey Lanius 7
5 Shrike meridionalis Laniidae R tc W °
Great Indian ae
6 Ardeotis nigriceps Otididae R cR oI R
7 MacQueen's Chlamydotis Otidae M wo R
bustard macqueenii
. Anthropoides .
8  DemoiselleCrane  “! Gruidae M Lc ol R
virgo
9 CommonCrane ——Grus grus Gruidae M Lc R
10 Common Myna Acridotheres Sturnidae R Lc ol fe)
° tristis
11 Long tailed Shrike Lantus schach Laniidae R Lc fe)
12 Small Green Bee- —ferops orientalis Meropidae R Lc. OW fe)
13 Blue-cheeked Bee-  Miorons persicus Meropidae R Lc OW fe)
eater
14 House Sparrow Passer domesticus Passeridae R Lc ol fe)
15 House Crow Corvus splendens — Corvidae R Lc ol fe)
16 Large billed Crow CIPS : Corvidae R LC. fe)
macrorhynchos
17 Shikra Accipiter badius  Accipitridae = R Lc oI R
ig White Eyed Butastur teesa Accipitridae = R Lc 1 fe)
Buzzard
19 Black Shouldered — Elanuscaeruleus  Accipitridae Lc oI R
Long Billed a a
20 ye Gyps indicus Accipitridae = R cR oI R
Red Headed a
2 bane Sarcogyps calous Accipitridae —-R cR oI R
22 Short Toed Snake — Gircaetus gallicus Accipitridae —-R Lc OI fe)
Eagle
23 Pallid Harrier Circus macrourus Accipitridae R NT I R
24 Montagu’s Harrier Circus pygargus _ Accipitridae M LC I R
25 White Eyed Butastur tesa Accipitridae Ic 1 fe)
Buzzard
26 Common Buzzard — Buteo buteo Accipitridae = M Ic 1 R
Long legged Accipitridae
7 pet Buteo ruffinis M Lc 1 R
28 Tawny Eagle Aquila vindhinna — Accipitridae R LC I R
29 Egyptian Vulture Nephron Accipitridae = R EN I fe)
percnopterus
30 Imperial Eagle Aquila heliaca Accipitridae = M vu I R
31 Merlin Falco columbarius — Falconidae M Lc 1 R
32 Laggar Falcon Falco jugger Falconidae R NT I R
33 Common Kestrel Falco tinnunculus Falconidae M Lc 1 R
34 Indian peafowl Pavo cristatus Phasianidae —-R Lc oI fe)
g5 Eurasian collared —_Streptopelia Columbidae OR Lc ow °
Dove decaocto

ENVIRONMENTAL RESOURCES MANAGEMENT

Project #111074/ 0308489

90

MYTRAH ENERGY INDIA LIMITED

MArcH 2016
Spilopelia

36 Laughing Dove Columbidae —-R Lc ol
senegalensis
37 Asian Palm Swift CYPSurus Apodidae R Lc. ov
balasiensis
38 House Swift Apus nipalensis  Apodidae R Lc WV
39 Blue Rock Pigeon Columba livia Columbidae —-R Lc
40 Common Hoopee — Upupa epops Upupidae R Lc
41 Crested Lark Galerida cristata Alaudidae R Lc WV
42 Indian Bush Lark Mirafra Alaudidae R Lc ol
erythroptera
43 Rufous Tailed Lark A”™momanes Alaudidae R Lc. OW
phoenicura
44 Black crowned Eremopterix ‘Alaudidae R Lc ow
Sparrow Lark nigriceps
45. Black Drongo Dicrurus Dicruridae R Lc. ov
macrocercus
46 Red vented Bulbul Pycnonotus cafer_ ~ Pycnonotidae Lc ol
White-eared Pycnonotus ,
47 Bata ieentie Pycnonotidae R Lc ol
48 Indian Robin Saxicoloides Muscicapidae Lc. ov
fulicatus
49 Pied Bush Chat Saxicola caprata — Muscicapidae —R Lc
50 Indian Hoopee Upupa epops Upupidae R Lc
51 IndianSilver bill — Lo"ehura Estrildidae R Lc ol
malabarica
52 Greater Hoopoe- —Allaemon ‘Alaudidae R Llc ow
Lark alaudipes
53 White eared Bulbul Pycootus Pycnonotidae R Lc. OW
leucotis
54 Cattle Egret Bulbulcus ibis Ardeidae R Lc ol
55 Purple Sunbird Cinnyris asiaticus Nectariniidae —R Lc ov

oo0o00 000 00 000000 0

n

ooo

Note: A- Aquatic, T-Terrestrial, Migratory-M, Resident-R, LC-Least Concern, NT-Near Threatened, VU-
Vulnerable, EN- Endangered, CR-Critically Endangered, Occurrence, O-Observed / Reported, IUCN-
International Union for Conservation of Nature, WPA-Wildlife Protection Act ,1972,

An initial bird and bat survey (10 days) was also conducted at the adjoining
operational Mokal wind farm to make an inventory of winter visiting birds
covering migratory season (Oct-Feb) during 6' to 15 November 2015 . A
total of 56 bird species were observed during the survey in the study area and
21 (37.5%) were migratory. As per the IUCN Red list of Threatened Species V
2015.4 2 species, the Red-headed Vulture (Sarcogyps calvus) and White-rumped
Vulture (Gyps bengalensis) are classified as Critically Endangered (CR); 2
species, the Steppe Eagle (Aquila nepalensis) and Egyptian Vulture (Neophron
percnopterus) are classified as Endangered (EN) and 2 species, the Laggar
Falcon (Falco jugger) and Cinereous Vulture (Aegypius monachus) are classified
as Near Threatened (NT). The above species are therefore of conservation
significance.

17 species, the Red Headed Vulture (Sarcogyps calvus), Short-toed Snake Eagle
(Circaetus gallicus), Montagu’s Harrier (Circus pygargus), Common Buzzard
(Buteo buteo), Long-legged Buzzard (Buteo ruffinis), Egyptian Vulture
(Neophron percnopterus), Common Kestrel (Falco tinnunculus), Indian Peafowl
(Pavo cristatus), Laggar Falcon (Falco jugger), Tawny Eagle (Aquila rapax),
Booted Eagle (Hieraaetus pennatus), Steppe Eagle (Aquila nipalensis), Peregrine
Falcon (Falco peregrinus), Eurasian Griffon (Gyps fulvus), Cinerous Vulture
(Aegypius monachus), White-rumped Vulture (Gyps bengalensis) and Lesser

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

91
Kestrel (Falco naumanni) are listed under Schedule 1 of the Indian Wildlife
Protection Act, 1972 and amendments, and are accorded the highest
protection.

Of the 56 bird species 21 species were reported to be migratory.

Some of the recorded birds are shown in Figure 6.8 and a complete list of bird
species, migratory and conservation status is included in Table 6.11.

Figure 6.8 Some of the avifaunal species recorded in the Study Area

Black Drongo

bar

Red-naped Ibis

Green Bee-eater

Common kestrel Short-toed Snake Eagle Chestnut-bellied Sandgrouse

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

92
Steppe Eagle

A

Northern Wheatear

he

White-eared Bulbul

Vi

Common Babbler

Common Starling

Desert Wheatear Cinerous Vulture

Indian Robin

wm

Rufous-fronted Prinia

Booted Eagle Montagu’s Harrier Grey Francolin
ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
PrRojECT #111074/ 0308489 MARCH 2016

93
Common Hoopoe Long-legged Buzzard Red-headed Vultures
Source: Site and surrounding areas survey by ERM during 06" to 15" November2015.

Table6.11 —_ Avifaunal Species observed from the Study Area

—— - re on Slat
Sn Common Name Scientific Family Migratory Conservation Status
Name Status TUCN WPA72
1 Rosy Pastor Pastor roseus_—_-Sturnidae M Lc IV
Francoli
2 Grey Francolin "ONS Phasianidae R Lc IV
pondicerianus
5 Chestnut-bellied Pterocles Pteroclididae OR Lc Ww
Sandgrouse _exustus
Southern Grey Lanius 7
4 Shrike meridionalis — @niidae R tc v
Small G: M
5 Smal reer orp Meropidae R Lc IV
Bee-eater orientalis
6 RedHeaded —Sarcogyps Accipitridae R cR I
Vulture calvus
7 Short-toed Snake Cirenetus Accipitridae R Lc 1
Eagle gallicus
g  Montagu’s Circus Accipitridae M LC I
Harrier pygargus
fe
g  Sommon Buteo buteo _Accipitridae M LC I
Buzzard
1p Lonslesged tea ruffinis  Accipitridae M LC I
Buzzard ?
Egyptian Neophron a
n pe pernoptorus — Aceipitridae R EN I
Falco .
12 Common Kestrel! Falconidae M Lc I
tinnunculus
13. Indian Peafowl Pavo cristatus  Phasianidae R Lc I
Eurasian Streptopelia ,
M4 collared Dove —_decaacto Columbidae -R tc v
15 Laughing Dove ‘Pilepetia ——Cotumbidae R LC Iv
senegalensis
16 LaggarFalcon Falco jugger__—_-Falconidae R NT I
17 Tawny Eagle Aquila rapax —_Accipitridae R Lc I
1g Blue Rock Columba livia Columbidae R Lc Vv
Pigeon
20 Crested Lark = “tlerida Alaudidae R Lc vv
cristata
a1 Black-crowned —Eremopterix a jaudidae R LC IV
Sparrow Lark _nigriceps
Di
22 Black Drongo rerurus Dicruridae R LC Vv
‘macrocercus
Red-vented Pycnonotus .
23 Bathe safer Pycnonotidae RK LC Vv
White-eared —— Pycnonotus .
24 Bathe leone Pycnonotidae RK LC Vv
25 Pied Bush Chat Saxicola caprata Muscicapidae RK Lc Vv
ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
PrRojECT #111074/ 0308489 MARCH 2016

94,
Sn Common Name
26 Indian Hoopee
27 Indian Silverbill

28 Indian Robin

29 Common Myna

30 House Crow
Black-winged

31
Stilt
Common

32
Sandpiper

33 Indian Roller

34 Red-wattled
Lapwing

35 White-breasted
Kingfisher
Common

36 Babbler

37 Cream-coloured.
Courser

38 Booted Eagle

3° Steppe Eagle

40

Peregrine Falcon

41 Eurasian Griffon

2 Red-naped Ibis

gg Greater Short-
toed Lark

“4 Desert Lark

as common
Starling

46

Tawny Pipit

47 Long Billed Pipit

4g Rufous-fronted
Prinia
Rufous-tailed
Shrike

Cinerous

49

50
Vulture

51 Citrine Wagtail
Isabelline

52
Wheatear

53 Desert Wheatear

Northern
Wheatear
White-rumped
Vulture

56 Lesser Kestrel

54

55

Scientific
Name
Upupa epops
Lonchura
malabarica
Saxicoloides
fulicatus
Acridotheres
tristis
Corvus
splendens
Himantopus
himantopus
Actitis
hypoleucos
Coracias
benghalensis
Vanellus
indicus
Halcyon
smyrnensis
Turdoides
caudata
Cursorius
cursor
Hieraaetus
pennatus
Aquila
nipalensis
Falco
peregrinus
Gyps fulous
Pseudibis
papillosa
Calandrella
brachydactyla
Ammomanes
deserti
Sturnus
vulgaris
Anthus
campestris
Anthus similis
Prinia
buchanani
Lanius
isabellinus
Aegypius
monachus
Motacilla
citreola
Oenanthe
isabellina
Oenanthe
deserti
Oenanthe
picata

Gyps
bengalensis

Family
Upupidae
Estrildidae

Muscicapidae
Sturnidae
Corvidae
Recurvirostridae
Scolopacidae
Coraciidae
Charadriidae

Halcyonidae

Timaliidae
Glareolidae
Accipitridae
Accipitridae

Falconidae
Accipitridae

Threskiornithidae
Alaudidae
Alaudidae
Sturnidae

Motacillidae
Motacillidae

Cisticolidae
Laniidae
Accipitridae
Motacillidae
Muscicapidae
Muscicapidae
Muscicapidae

Accipitridae

Falco naumanni_ Falconidae

Migratory Conservation Status
WPA,72

Status
R

R

n

IUCN
LC

LC

LC

LC

LC

LC

LC

LC

LC

LC

LC

LC

LC

EN

LC
LC
LC

LC

LC

LC

LC
LC
LC

LC

NT

LC

LC

LC

LC

CR
LC

ENVIRONMENTAL RESOURCES MANAGEMENT

Project #111074/ 0308489

95

MYTRAH ENERGY INDIA LIMITED

MArcH 2016
Table 6.12

Figure 6.9

Notes Acronyms: LC - Least Concern, NT - Near Threatened, NT - Near Threatened; I - Schedule I of IWP,
TV - Schedule IV of IWP, V - Schedule V of IWP; M - Migrant and R - Resident.

Mammals

A total of 9 species of 9 genera belonging to 7 families were observed/
reported from the study area. “Indian Gazelle (Gazella bennettii) and Asiatic
Wild Cat (Felis sylvestris) are listed as Sch. I species as per Wildlife Protection
Act, 1972. A list of species observed/reported from the study area are given in
Table 6.12 and represented in Figure 6.9.

Details of Mammals observed/ reported from the Study area

Notes: IUCN-International Union for Conservation of Nature, WPA-Wildlife Protection Act ,1972, Li

Sn English Name Scientific Name Family Occurrenc WPA O/
e Schedule R
/TUCN
Status
1 Indian Gazelle Gazella bennettii Bovidae Common SchI/LC O
2 Golden Jackal Canis aurens Canidae Common SchII/L R
c
3 Desert Fox Vulpes vulpes pusilla Canidae Occasiona SchII/L R
1 c
4 Asiatic Wild Cat Felis sylvestris Felidae Rare SchL/LC R
5 Indian Hare Lepus nigricollis Leporidae Common SchIV/L O
c
6 Indian hedgehog Paraechinus micropus Erinaceidae © Uncommo SchIV/L R
n c
7 Asian house shrew — Suncus murinus Soricidae Common Not R
Listed/L
c
8 Greater Mouse-tailed — Rhinopoma Rhinopomatid Uncommo LC/V— R
Bat microphyllum ae n
9 Lesser Mouse-tailed — Rhinopoma hardwickii_ Rhinopomatid Uncommo LC/V— R
Bat ae n

Least Concern,

Mammalian Species observed within the Study Area

Indian Gazelle/Chinkara

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

96
6.5.6

Table 6.13

Greater Mouse -tailed Bat

Protected Area-Desert National Park

The wind farm site is at a distance of 16 km (approx.) from the Desert National
Park. The Desert National Park (IN-RJ-03 - Al= Threatened species;
A3=Biome species) () is an Important Bird Areas (IBAs) identified by Birdlife
International. The National Park is 3162 km? in area. It was protected by the
Government of India as a National Park in 1992. This national park was
created in order to protect the unique biodiversity and habitat in the Thar
Desert. The area is home to many rare and endangered birds and mammal
species. Primarily the Desert National Park is known for supporting large
populations of species of Bustard family i.e. Great Indian Bustard, Houbara
Bustard and Lesser Florican. Of these, Great Indian Bustard and Lesser
Floricans are known to breed in good numbers and Houbara Bustards are
known to winter in this landscape. This Important Bird Area (IBA) is known
to harbour 4 critically endangered species, 3 vulnerable species, and 1 near
threatened species as listed in Table 6.13 and shown in Figure 6.10.

IBA Criteria for Desert National Park (IN-RJ-03 - A1= Threatened species;
A3=Biome species)

Sn_ Species (Common Name (Scientific Name) Category/Criteria

T Oriental White-backed Vulture (Gyps bengalensis) Critically Endangered

2 Long-billed Vulture (Gyps indicus) Critically Endangered

3 Great Indian Bustard (Ardeotis nigriceps) Critically Endangered

4 Red-headed Vulture (Sarcogyps calvus) Critically Endangered

5 Greater Spotted Eagle (Aquila clanga) Vulnerable

6 Stoliczka’s Bushchat (Saxicola macrorhyncha) Vulnerable

7 Macqueen’s Houbara (Chlamydotis macqueeni) Vulnerable

8 — Cinereous Vulture (Aegypius monachus) Near Threatened

9 Spotted Sandgrouse (Pterocles senegallus) Biome-13: Saharo-Sindian Desert
10. Sykes’ Nightjar (Caprimulgus mahrattensis) Biome-13: Saharo-Sindian Desert
11 Desert Finch-Lark (Ammomanes deserti) Biome-13: Saharo-Sindian Desert
12 Greater Hoopoe-Lark (Alaemon alaudipes) Biome-13: Saharo-Sindian Desert

(1) http:/ /iben.in/wp-content/uploads/2011/12/37-847_897-Rajasthan.pdf

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

97
Figure 6.10

6.5.7

Sn_Species (Common Name (Scientific Name) Category/Criteria

13 White-eared Bulbul (Pycnonotus leucotis) Biome-13: Saharo-Sindian Desert

14 Trumpeter Finch (Rhodopechys githaginea) Biome-13: Saharo-Sindian Desert

Source: http:/ /iben.in/ wp-content/uploads/2011/12/37-847_897-Rajasthan. pdf

Avifauna Display at Desert National Park, Jaisalmer

‘Source: Source: Photographed by ERM during survey-9" -12" August, 2014

Migratory Routes

The Central Asian flyway covers entire Indian mainland. The IBA’s as shown
in the map (Refer Figure 6.11) below denotes the major congregation’s areas of
these migratory birds for stop over and move further south. As the survey
was undertaken in July a survey is required to be undertaken during the
migratory season (Oct-Feb) to understand the migratory species visiting the
area.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

98
Figure 6.11

Map showing Central Asian Flyway and IBA with respect to India

Important Bird Areas (IBA) on the Flyway

the largest grassland
E1 phentes nepal hosting the
majority of the country’s

An important wetland with
Dalmatian Pelican, Spot
billed Pelican and Sociabh
Lapwing.

=
Point Calimere Wildlife

Sanctuary, India
A important ste For wintering
waterbirds thet Formerly

Rann of Kutch Wildlife
‘Sanctuary, Pakistan
‘An important wetland with
large waterbird populations
including Ruddy Shelduck,
Northern Shoveler, Northern
Pintal, Common Crane, Little
Stint and Ruff.

Aas MR

Source: http:/Auwi birdlife. org/datazone/userfiles/file/sowb/flyiways/7_Central_Asia_Factsheet. pdf

The available migratory routes passing through India is provided in Figure
6.12 and suggests movement of Demoiselle Crane (Anthropoides virgo) and
Northern Wheatear (Oenanthe oenanthe) from the project site. Both species are
LC (IUCN 2015.4) and not in Schedule I of the IWPA (1972) though the former
is a Convention for Migratory Species (CMS) instrument species.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

99
Figure 6.12 Major migratory routes passing through India

1.Common crane
2. Demoiselle crane
3. Demoiselle crane
4. Bar headed goose

j ARABIAN
’ SEA

7.Northern wheatear
8. Amur Falcon

9. Goose and Coots
10. Ducks

‘Source: Ramachandra T.V, Durga Madhab Mahapatra, M. Boominathan, K. Sankara Rao and Harish R.
Bhat, 2011. Environmental Impact Assessment of the National Large Solar Telescope Project and its
ecological impact in Merak area., CES Technical Report : 123, Energy & Wetlands Research Group, Centre
for Ecological Sciences, Indian Institute of Science, Bangalore 560 012.

doi:http:/ /wgbis.ces.isc.ernet.in/ biodiversity / pubs/ces_tr/TR123/index.htm

6.6 SOCIO-ECONOMIC BASELINE

This section provides an understanding of the administrative set up of the
district, the demographic profile of the villages in the project area, the social
groups present, the land use patterns in the area, the livelihood profile of the
community, the common property resources, the social and physical
infrastructure available in terms of the education and health infrastructure, the
water supply for irrigation and drinking purposes, sanitation facilities and
connectivity. The purpose of this section is to allow for an increased
understanding of the key issues identified as well as identify areas of
intervention in future scenarios.

As discussed above in Section 6.2 of this chapter, the Aol for this baseline is
understood as the area within a 5 km radius. The methodology adopted for
the social assessment is as follows.

6.6.1 Social Baseline Data Collection Methodology

The social baseline for the Aol has been established on the basis of the visual
observations made during the site survey, stakeholder consultations
undertaken and a review of the secondary information available in the public
domain. The following sub section provides an understanding of the
methodology followed for the social baseline data collection.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

100
Review of Secondary Information

For the purpose of establishing the social baseline for the Aol, a review of the
secondary information available in the public domain was undertaken. The
list of secondary sources of information used is as follows:

¢ Census of India 2011 data

© Maps of India

¢ Panchayati Raj Website of Rajasthan

¢ Official Website of Jaisalmer, managed by Government of Rajasthan
¢ Agricultural Contingency Plan, 2012, Jaisalmer District

¢ http://www .indianrajputs.com/history/

¢ — http://meghhistory.blogspot.in/2010/08/meghwal-samaj.html

e = http://manganiar.com/music.html

¢ = http://www.gurjarsutharsocialgroup.com/whoarethesuthars.html
¢ — http://joshuaproject.net/people_groups/16711/IN

¢ = http://www.neper.gov.in/view_file.php?fid=120\

Stakeholder Identification and Analysis

As part of the social baseline generation and assessment, the stakeholders for
the project were identified. The stakeholders are understood as those groups
which may be impacted or have an influence on the project. As part of the
stakeholder analysis, an understanding was developed of the individual
concerns, expectations and influences of the stakeholder on the project. The
purpose of such an understanding was to allow for a proper assessment and
mitigation of the impacts. On the basis of this understanding, an exercise of
stakeholder mapping was undertaken, the purpose of which was to:

¢ Identification of stakeholder groups;

¢ Understanding of their profile and the nature of the stakes;

¢ Understanding each group’s specific issues, concerns as well as
expectations from the project;

¢ Gauge their influence on the Project.

On the basis of this understanding, the stakeholder were categorised into
High Influence/ Priority, Medium Influence/Priority and Low

Influence/ Priority on the basis of their influence/ power as well as interest in
the project.

Site Survey and Stakeholder Consultations

As part of the baseline data collection process, consultations were undertaken
with the local stakeholders identified for the project.

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

101
Figure 6.13 Stakeholder Consultations Undertaken

Source: ERM Site Visit, July 2015

The following Table 6.14 provides a list of the consultations undertaken, as
part of the site visit.

Table 6.14 Consultations undertaken for the Project

Date Stakeholder Details
12-07-2015 FGD with women group (Habur)

12-07-2015 Discussion with village leaders (Habur)

13-07-2015 FGD with local community (Serawa)

13-07-2015 FGD with local community (Mokal)

13-07-2015 FGD with women group (Mokal)

14-07-2015 _ Discussion with member of Village Development Committee (Habur)

As part of these consultations an attempt was made to develop an
understanding of the stakeholder groups’ key concerns and expectations from
the project, the stakeholder groups’ perception of the project and to
triangulate the secondary information available on the area. Details of various
stakeholders consulted are provided in the Chapter 9 of this report.

6.6.2 Administrative setting

For administrative purposes, Jaisalmer is divided in four sub-divisions or
tehsils. The Project lies in the Jaisalmer tehsil and is surrounded by the
villages of Poonamnagar (Habur), Mokal and Serawa, the nearest of these
being Habur villages, lying approximately 5 km west. No other villages or
settlements are located in the Project area. Tehsil map of Jaisalmer is shown in
Figure 6.14 Tehsil map of Jaisalmer district showing location of proposed
windfarm site

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

102
Figure 6.14 Tehsil map of Jaisalmer district showing location of proposed windfarm site

Source: http:/ /jaisalmer.nic.in

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MARCH 2016

103
Figure6.15 Rajasthan and Jaisalmer

Source : Copyright © Compare Infobase Pvt. Ltd. 2004

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marc 2016

104
6.6.3

Figure 6.16

Table 6.15

Details about access to the Project location have been provided in the Section 2
of this report.

State Profile: Rajasthan

Rajasthan is situated in the northern part of India and the capital of the state is
Jaipur, which is also known as the “Pink City”. It is the largest state in India
by area constituting 10.4 % of the total geographical area of India and it
accounts for 5.67 percent of population of India according to the provisional
data of Census 2011.

The capital Rajasthan shares a border with Pakistan and is also bordered by
other Indian states; Gujarat to the southwest; Madhya Pradesh to the
southeast; Uttar Pradesh and Haryana to the northeast; and Punjab to the
north. Deserts in the state constitute a large chunk of the land mass, where the
settlements are scattered and the density of population is quite low.

Rajasthan is administratively divided into 7 divisions, 33 districts and 44,672
villages, as of Census 2011 (Figure 6.16)

Administrative Structure of Rajasthan

Source: Panchayati Raj Website of Rajasthan

The state has a predominant rural population, which has undergone a
minimal change from 76.61% in the 2001 census to 75.13% in 2011. Though,
there have been significant efforts towards urbanisation in the past decade,
but the outcome has been confined to a few cities only. The urban population
grew ata rate of 29.3% while the rural population grew at a rate of 19%. The
sex ratio has increased from 921 females per thousand males to 928 females
per thousand males, in the last decade, however, the state lags behind the
national average of 940 females per thousand males. The population density is
lower in the state in comparison to the country (382 persons per sq. km in
Census 2011). In terms of SC and ST population, the state is ranked 7* in
terms of the proportion of SC population and 4" in terms of the ST
population.

Rajasthan Demographic Profile

Attribute Number % of India

Area (ha) 34,223,900 1041

Total population 6,85,48,437 5.66

Males 3,55,50,997 571

Females 3,29,97,440 5.62

Sex ratio 928 NA

E ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
PrRojECT #111074/ 0308489 MARCH 2016

105
6.6.4

Figure 6.17

Attribute Number % of India
Percentage of rural Population 73.13 NA
Percentage of urban population 24.87 NA
Population density 200 NA
Percentage of SC population 1783 NA
Percentage of ST population 13.48 NA
Total literacy rate 66.11 NA
Male Literacy rate 79.19 NA
Female Literacy Rate 47.76 NA
Rural Literacy 61.44 NA

Source: Census of India, 2011 data

About 18% of the total population in the state of Rajasthan belongs to
Scheduled Caste population and about 13% belongs to the Scheduled Tribe
population. The state has 34 recognized Scheduled Caste groups which
include Bairwa, Balmiki, Chamar, Kalbelia, Bargi etc., and 12 recognized
Scheduled Tribe groups including Bhil, Bhil Mina, Koli, Mina, Sahariya etc. In
addition, several districts/tehsils of the State are considered as Schedule V
areas with a significant tribal population.

The decadal population growth rate (2001-2011) of Rajasthan has been 21.44%.
The Literacy rate of Rajasthan has increased from 60.41% in 2001 to 66.11% in
2011, but is still significantly behind the national average of 74.04%. Female
iteracy rate is quite low in the state, as it stands at 47.76%, compared to the
national female literacy of 65.46%.

District Profile: Jaisalmer

aisalmer is the largest district (38,40,100 Ha) of the Jodhpur Division and
shares the International border with Pakistan, running up to 471 km. “ For
administrative purposes, the district is divided into four sub-divisions viz.
aisalmer, Pokaran, Fatehgarh and Bhaniyana and four tehsils, i.e.
aisalmer,Pokaran, Fatehgarh and Bhaniyana. The developmental activities of
the district are being looked after by three Panchayat Samities, i.e. Jaisalmer,
Sam and Sankra. There are total 835 revenue villages and 140 Gram
panchayats in the district, as shown in the Figure 6.17.

Administrative Structure of Jaisalmer

Source: Official Website of Jaisalmer, managed by Government of Rajasthan

(1) http: / /jaisalmer.rajasthan.gov.in/content/raj/jaisalmer/en/about-jaisalmer/geographical-and-physical-features.htm|

E ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

106
Table 6.16

6.6.5

Jaisalmer district Demographic Profile vis-a-vis Rajasthan

Attribute Rajasthan mer Di

Population 68,548,437 6,69,919
Population Density 200 17

% of SC population 18 15

% of ST population 13 6

Sex Ratio 928 852

% total literacy rate 66 57

% female literacy rate 52 40

% rural population 75.13 86.71

Source: Census of India 2011 data

The population of Jaisalmer district is 6,69,919 individuals which forms 0.97%
of the total population of Rajasthan. Jaisalmer district has a predominantly
rural population, comprising 86.71% of total population in the district. The
total percentage decadal growth rate of Jaisalmer District is 32% which is
relatively higher than the decadal growth rate of Rajasthan (21.31%). A
significant growth has been witnessed by the rural areas with almost 35% as
opposed to the urban areas with a growth rate of 17%. The data released by
Census of India 2011, shows that density of Jaisalmer district for 2011 is 17
people per sq. km., which is very low compared to the state average of 200.
The sex ratio is also highly skewed in the district, with only 852 females per
1000 males.

The literacy profile of the district suggests huge gap from the national literacy
rates, with the female literacy rate of 40% being significantly lower than the
female literacy rates of the state (52%) and the country (65.46%).

The majority of inhabitants of Jaisalmer are Bhati Rajputs, named after
renowned warrior Bhati. Other castes present in the area are Brahmins,
(belonging to the General category) and Meghwals, Suthars, Dholis, Jogis,
Manganiyars, etc. (all belonging to Scheduled Caste). Muslim population is
also present in the area, which, according to social consultations, resides in
Muslim dominated settlements.

Jaisalmer District is not notified as Schedule V area (Section 244) as it is not
dominated by a majority of tribals unlike districts such as Dungarpur,
Banswara and Pratapgarh (select blocks). However, nearly 6% of the
population at the District level is comprised of ST population and about 15%
of the population is comprised of SC population.

Tehsil Profile: Jaisalmer

Jaisalmer is the largest tehsil (in terms of area) in the district and has a
population of 2,65,237 individuals, forming 40% of the total population in the
district. The sex ratio in the tehsil is 829, which is quite lower compared to the
district sex ratio of 852.

E ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

107
Table 6.17

6.6.6

Table 6.18

Demographic Profile of Jaisalmer Tehsil

Attribute er Tehsil
Population 6,69,919 2,65,237

% of SC population 15 15

% of ST population 6 7

Sex Ratio 852 829

% total literacy rate 57 60

% female literacy rate 40 44

Source: PCA, 2011

The SC and ST population of the Tehsil is comparable to that of the district.
However, the literacy rates (both total and female) are higher at the tehsil
level, compared to the district.

Area of Influence Profile

The project lies in the Jaisalmer Tehsil of Jaisalmer district, which is the largest
Tehsil (in terms of area) in Jaisalmer and shares a border with Pakistan. The
area has a huge potential for Wind Power projects and is attracting huge
investments in the Wind Energy space. The largest project in the Tehsil is an
onshore wind farm by Suzlon Energy, which is also the largest onshore wind
farm project in the country.

Demographic Profile

Demographic Profile of Aol

Village Total © HHs Average Pop Sex
Name Area (in HH size Density Ratio

Ha)
Habur 15510 411 6 2569 1656 «74° «0 907645 42.9
Mokal 5381 188 5 997 1853 274 0 88613. 44.9
Serawa 13485 94 6 538 3.99 318 06 942 66.4 44.6
Total 34,376 693-6 4104 11.94 222 0.2 ol 64.0. 44.1

Source: PCA, 2011

As per the 2011 Census, the Aol, covering 3 villages in the 5 km radius, has a
total of 693 households and a population of 4,104. The average household size
in the Aol is 6 individuals per HH. Habur village is the closest from the
project and has the maximum population of 2,569 individuals. The Aol has a
negative sex ratio of 911, of which Mokal village exhibits the lowest sex ratio
of 885 females per thousand males and Serawa exhibits relatively highest sex
ratio of 942 females per thousand males.

Social Stratification

The entire population in the Aol falls in the rural category and the proportion
of SC population is quite varied across the Aol villages, tehsil and the district.
There is considerable presence of tribal population in the district, but the Aol
houses negligible ST population, compared to the tehsil and the district.

E ENVIRONMENTAL RESOURCES MANAGEMENT
Project #111074/ 0308489

MYTRAH ENERGY INDIA LIMITED
MArcH 2016

108
Figure 6.18 Proportion of SC/ST Population in the Aol vis-a-vis the Tehsil and District

Source: Census of India, 2011

Mokal and Serawa villages have the maximum concentration of Scheduled
Caste population, in the Aol, tehsil or the district. While Habur has the least
presence of SC population (7.4%), Mokal and Serawa have nearly 27% and 32
% Scheduled Caste population. The majority of SC population consists of
Meghwals, Manganiars, Suthars and Dholis. According to the information
made available during the consultations and the visual observations during
the site visit, it is understood that there is no demarcation on the basis of caste
or religion in the settlement patterns in the Aol. Furthermore, these groups are
involved in the Village Development Committee and are involved in the
planning of the utilization of the Community Development Funds of the Wind
Power Projects. There is also not reported to be any differentiation across
caste/ tribe groups on the basis of access to resources or economic
opportunities.

Box 6.1 Main Social groups in Jaisalmer

© Rajput: The Rajputs have been traditionally known as the warrior clan and have enjoyed a
higher social status in the Indian Caste system. Rajputs (meaning, son of a King) have
governed the majority of princely states in Rajasthan and Saurashtra.

*  Meghwal: The Meghwals are primarily found in the north-western parts of India and
belong to the Scheduled Caste. Traditionally, they have been a part of the weaver
community in India.1

© Manganiar: Manganiars belong to both Hindu and Muslim communities in the desert of
Rajasthan and border districts of Pakistan. They are famous for their classical folk music.
They are the groups of hereditary professional musicians, whose music has been supported
by wealthy landlords and aristocrats for generations.

*  Suthar: The Suthar or Sutar is a Hindu caste within the Vishwakarma community of India.
They are also found in the province of Sindh in Pakistan. Their traditional occupation is
that of carpentry and they are classified as a Scheduled Caste.

© Dholi: Dholi (coming from the word Dhol, known as drum) people are a community,
indigenous to Rajasthan and are traditionally engage in music and play drums during,
weddings and other festive occasions. They claim to be the descendants of Rajput
community; however, it is doubtful, as they are currently classified as Scheduled Caste.

htty ‘meghhistory.blogspot.in/2010/08/meghwal-samaj.html,

htty ‘manganiar.com/music.html

hitp:/ /www.gurjarsutharsocialgroup.com/whoarethesuthars.html, ?

http:/ /joshuaproject.net/ people_groups/16711/IN

Source:

E ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

109
Figure 6.19

Box 6.2

Gender: Role in Society

The Jaisalmer district is characterised by a patrilineal society, with economic,
political and social decision making power residing with the male population.
The district has a sharply skewed ratio of 852 females per 1000 males, which
could be resultant from the preference of a male child over a female child,
prevalent in the area. However, there is considerable improvement in the sex
ratio from the past decade; while the adult sex ratio has improved from 821 in
2001 to 852 in 2011, the child sex ratio (0-6 years) has improved from 869 in
2001 to 874 in 2011.

Comparison of Adult and Child Sex Ratios across Aol, Tehsil and District

Source: Census of India, 2011

Within the Aol, Serawa registers the highest sex ratio, when compared to the
tehsil, district and other villages, with an adult sex ratio of 942 and a positive
child sex ratio of 1113 girls per 1000 boys.

Case Study on Gender Dynamics

The National Commission for Protection of Child Rights (NCPCR) received several complaints

of female infanticide/foeticide from Jaisalmer District. In 2011, the Commission was sent to
investigate the deaths of baby girls occurred in the year. The Commission also rescued nine
children, the youngest being 3 years old, working in the mines in Pithola GP in Jaisalmer
District. NCPCR took up several issues with the District administration, in particular the high
prevalence of child marriage; stigma and discrimination against children infected and affected
by HIV and AIDS, inadequate ICDS services, out of school children and female foeticide.

Source: http://www.nepcr.gov.in/ view_file.php?fid=120

Women continue to be rooted in traditional norms of social behaviour which
include Purdaah system, early marriages and child marriage, minimal
participation in household or economic decision making, lesser economic
freedom and limited opportunity to socialize with other females in the village.
The market relations, trade or sale aspects are mostly managed by the male
members of the family. It was brought to light during social consultations that
none of the villages in the Aol had any formal women’s groups.

The productive roles of women however vary across caste and religious
groups in the Aol. The women of Rajput families are generally confined to
their houses and carry out household chores like cooking, animal husbandry
(does not include grazing) and working on their own agricultural fields, at the
most. However, the women belonging to the lower social strata take up jobs as
construction and agricultural labourers in nearby areas, driven by their weak
economic status. It was reported during community consultations, that

E ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

110
Figure 6.20

women are paid lesser wages than their male counterparts for the same
nature, amount and duration of work. The common reason reported for the
disparity was the perceived lesser efficiency of women by the contractors.

The Rajputs are a part of the affluent group with larger land-holding, while
the SC population is among the poor/backward groups with relatively low
landholdings. Thus, driven by the weaker economic status, the SC women
take up work as labourers, in addition to household responsibilities, while the
Rajput women take care of the household chores only.

Land use pattern

Land resources, whether private or common are an extremely important asset
for rural communities, especially so in the resource scarce desert regions. At
the village level, it is the land resources which provides for the fulfilment of
the needs/ demands of fuel wood, and fodder for livestock and other
everyday resources.

A significant proportion of land area, nearly 70% at the District level is
categorized as culturable waste land “ and only about 20% is categorized as
the net sown area. The Aol also has similar attributes as the district in terms of
culturable waste land being nearly 74%, but the net sown area is quite lower,
at 2.5%.

Land Use in the vicinity of the WIGs

Source: ERM Site Visit, July 2015

Due to the low productivity of land in the area, sandy soil and scarcity of
rainfall/ irrigation, the local community undertakes opportunistic cultivation
on the government land surrounding the villages in case of good rainfall
(which happens approx. every 4-5 years). This cultivation is mostly of food
grains in the monsoon season (Kharif), used for self-consumption of the
cultivators and is heavily dependent upon the level of rainfall. As it is
government land, with no recognized private rights the cultivators are
recognized as encroachers and penalised for usage of the same by the

1 The culturable waste land denotes land available for cultivation but not taken up and includes permanent pastures and
other grazing land and land under miscellaneous trees, crops and groves.

E ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

111
Figure 6.21

Figure 6.22

government, however are allowed to complete the crop cycle. While the
community considers this as claim over the land, it is not recognized by the
state law. Also, across monsoon cycles, the cultivators are known to shift
locations, thereby not being associated with any particular piece of land.

Squatting on Government Land

=

Source: ERM Site Visit, July 2015

The villagers have been allocated lands by the Government, but at a distance
of 20-30 km from their village, and the distance makes it a little cumbersome
for the people to cultivate the land. Thus, the local community reported a
number of individuals cultivating wasteland. For this purpose, the individuals
either mark a boundary or plough the area they wish to cultivate, this is
understood to be an acceptable form of staking a claim on the land for
agricultural purposes, though not legal nonetheless.

Literacy Profile

The villages in the Aol exhibit relatively higher literacy rates (for males and
females both), compared to the Tehsil and the District level literacy rates
(Figure 6.22). The sex ratio is also higher in the villages compared to tehsil and
district average, probably driven by the proximity of the villages to the biggest
city of Jaisalmer.

Comparative Overview of the Literacy Rate across Aol villages, Tehsil and
District Level

Source: PCA, 2011

The literacy rate observed in the state for the population above 7 years (57.2%)
is much lower than that reported at the national level (72.99%). The male
literacy rate in the district is very high (72%), compared to the female literacy
rate (39.7%), which reflects the state of exposure and awareness of women.

E ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

112
Table 6.19

There is also a marked difference in the rural and urban literacy, with 53.8%
rural literacy and 78.02% urban literacy.

It was highlighted during social consultations that the girls in the Aol start
dropping out of schools after 5 class. The primary reasons behind the
practice are child marriages, absence of all-girls schools in and around the
villages and absence of female teachers in the schools. The consultations point
towards a relatively better scenario in Serawa, where some girls attend schools
till 12!» class and the primary reason for the attitudinal shift is the availability
of an all-girls hostel in the school which is around 7 km from the village.

The social consultations in villages revealed that the boys attain education till
12" class, but only few go for higher education (university and above), as the
facilities are situated away from the village. However, there is a growing
inclination towards literacy and skill based trainings such as ITI courses
(Industrial Training Institutes), fuelled by the prospective job opportunities
with Wind Power projects mushrooming in nearby areas.

Livelihood Profile

The Aol has 34% working population, out of which majority of the population
is classified as “main workers”, i.e., they are employed for more than six
months in a year. The Work Participation Ratio is the highest in Mokal,
compared to other villages or the tehsil, at large. Serawa village does not have
any marginal working population, according to Census data, 2011.

Proportion and break-up of working population in the Aol

Habur Mokal Serawa Jaisalmer

Tel

WPR 29 46 27 34 42

Main Workers % to 50 46 100 65.3 70

total workers

Marginal workers % to 50 54 0 34.6 30

total workers

Non-workers % to total 71 54 73 66 58

Population

Source: PCA, 2011

The area has witnessed economic activity in the form of wind projects coming
up over a period of almost 4 years. The livelihood profile of the villages in the
Aol vary based on the proximity of wind power projects as the presence of
wind projects has resulted in a shift from complete dependence on agriculture
to partial dependence to farm and non-farm based activities. Some of the key
economic opportunities resultant from the Wind Energy projects in the area
comprise of locals securing jobs as security guards and people providing their
vehicles for use in the project.

E ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

113
Figure 6.23

Figure 6.24

Distribution of Main Working Population in the Aol

Source: Census Data, 2011
Note: the category ‘Other workers’ is comprised of workers not included in the categories of Cultivators,
agricultural labourers and household industry. This category includes groups such as private or
government service, business, construction labour etc. this group has been identified in this baseline under
non-farm based activity

Distribution of Marginal Working Population in the Aol

Source: Census Data, 2011

The following categories comprise the main occupational activities within the
Aol:

¢ Farm Based Activities (cultivators, agricultural labourers and livestock
rearing);
e Non-farm based activities (contractual labour for construction)

Farm Based Livelihoods

As can be seen from the Figure 6.23, approximately 31% of the main working
population in the Aol is dependent upon farm based activities for their
livelihood, in spite of the fact that the agriculture is totally rain-fed. The farm
based activities comprise of agriculture, agricultural labour and livestock
rearing.

The primary crops in the region comprise of pearl millet, cluster bean (guar)
and moth bean (moong) amongst Kharif crops and gram, mustard and isabgol
being the Rabi crops. In addition, the people also cultivate sesame and
groundnut in some parts of the Aol, as suggested from the social
consultations. The dependence on monsoons for agriculture is high and is
resultant from the lack of irrigation canals in the region, low water retention of
the soil, hard quality and greater depth of ground water (500-600 feet).
However, it is reported the soil is naturally fertile and in the presence of
adequate rain, no fertilizers or pesticides are required for a good yield.

E ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

114
Figure 6.25

Figure 6.26

Major Kharif Crops in Jaisalmer district

Source: Agricultural Contingency Plan, 2012, Jaisalmer District

Among the major Kharif crops, the productivity of Moth bean is the highest,
while its production is lower than other Kharif crops. In Rabi crops, the
production and productivity of mustard is relatively higher than that of gram
and Isabgol.

Major Rabi Crops in Jaisalmer district

Source: Agricultural Contingency Plan, 2012, Jaisalmer District

After harvest, a small part of the Rabi crops produce is retained by the farmer
for household consumption and the majority is sold, whereas the Kharif crops
are mainly for self-consumption purpose, in particular bajra (millet). Bajra
forms the key component of diet in this area and hence maintaining stocks for
self-consumption purpose is critical.

As reported in the Agricultural Contingency Plan (2012) of Jaisalmer District,
the region is prone to several contingencies, of which droughts are frequent
whereas the infrequent ones are heat wave, cold wave, frost, windstorm and
pests and disease outbreak.

Apart from agriculture, livestock holdings play an important part in the
livelihoods of the community, in terms of providing extra income in addition
to meeting the nutritional intake of the household. The main livestock
holdings in the area comprise of Cows, Goats, Sheep and Camel. A large
number of households are reported to be involved into sale of livestock
(mostly sheep and goats), which generally happens within the village as
traders keep visiting the villages regularly. While there are no reported
household maintaining livestock holdings for sale of milk for commercial
purposes, sale of livestock forms a significant source of their income. The
general rates for a sheep or goat ranges between Rs. 3,000 to 4,500 depending
on the age and health of the animal.

E ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

115
Figure 6.27

6.6.7

Livestock Holdings in the villages

The community consultations also revealed that one prominent reason leading
to sale of cattle is the limited availability of fodder during dry months
(December to May) and reducing time with the increasing trend of taking up
jobs as labourers, by the villagers.

Non-Farm Based Livelihoods

As can be seen in the Figure 6.23 and Figure 6.24, the non-farm based
livelihoods comprise of approximately 66% of the main working population
and nearly 26% of the marginal worker population in the Aol. The non-farm
based livelihoods in the area primarily comprise of casual labour in
construction sites of houses in nearby villages and Jaisalmer. The influx of
Wind Power plants in the area is also providing employment opportunities to
people as local labour is being employed for construction of access roads and
as security guards for WTGs. These livelihood sources are used to support the
livelihood from agricultural activities in the area, and are fully dependent
upon only in situations of low agricultural productivity (due to low rainfall).

Social and Physical Infrastructure

Water Supply and Sanitation

The Aol is characterised by poor sanitation facilities with open drains,
nurturing flies and mosquitos, which increases the risk of diseases amongst
people. The status of water availability also varies across the three villages.

Habur has a well-established network of water resources, with bore wells,
uncovered wells, hand pumps and water tanks serving the village population.
The water is reported to be of a hard quality, but the people have grown
accustomed to it. Wells and ponds are present in and around the village and
the people have started constructing water tanks in their houses in order to
store rain water as well as water from Tankers.

E ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

116
Figure 6.28 | Water Tanks in Households

Source: ERM Site Visit, July 2015

Serawa and Mokal villages however have severe crunch of fresh water
resources as there is no bore well in the villages and the people have to fetch
water from bore-wells in nearby villages and ponds. The villagers have to call
for water tanks and pay an amount ranging from Rs. 300-500 per tank, which
lasts for nearly 7-8 days for a family of 5 members.

The community consultations have revealed that toilets complexes are there in
only 10% households and their usage is even lesser, as some of the units have
become dysfunctional. However, toilets are being constructed in the villages
under the Swachh Bharat Mission, and the people seem to be interested in
using them after completion of construction.

Education

The Aol is characterised by the presence of co-educational primary schools in
all three villages, however, as pointed out during community consultations,
there is a dire need of all-girls schools to boost education of girls in the area.

According to Census of India, Primary Schools provide education from class
1s to 5, Middle Schools cater to children studying from classes 6" to 8,
Secondary School provides education to students of classes 9% and 10% and
similarly, senior secondary school teaches children studying in classes 11 and
12", One interesting fact here is that, a composite school with classes 1 to 12'',
will be treated as four separate units and will be counted separately as a
Primary, Middle, Secondary and Senior Secondary school. !

There are no Government Pre-primary schools in the Aol, nor was the need of
Pre-primary schools, cited during community consultations. Habur has 2
Government Middle schools and 1 Government Senior Secondary school,
however, as pointed out earlier, the girls do not go beyond primary education
in most cases.

‘ http:/ /www.censusindia.gov.in/2011census/dchb/DCHB%202011-
Concepts %208&% 20Definitions % 20Village% 20and% 20Town% 20Directory. pdf

E ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

117
Table 6.20

Availability of Schools in the Aol

Village Name Government Government Government Government Government

Pre-Primary Primary Middle Secondary Senior
school (PP) _ school (P) school (M) School (S) Secondary
school (SS)
Habur 0 2 2 1 1
Mokal 0 1 0 0
Serawa 0 1 0 0 0

Source, Census Data, 2011

Both Mokal and Serawa have primary schools, but the consultations have
revealed that there is a need of secondary and senior secondary schools in the
villages. The cost, time and distance involved in commuting to schools also
leads to a lot of students dropping out of schools. Thus, attending schools
becomes difficult for some children, beyond 5t* class in Mokal and Serawa and
higher education is a viable proposition only for the affluent class.

The access to electricity in the area is reported to be good, except in Mokal,
where there are frequent power cuts, as reported during community
consultation. One challenge in smooth electricity supply in the region, as
brought up during consultations, is the fact that transmission lines are old and
register frequent faults. In Serawa and Habur, people seemed quite satisfied
with the status of electricity and reported that the power outages occurred
rarely, that too in case of faults.

Health Facilities and Health Seeking Behaviour

The health facilities in the Aol are characterised by a three tier health
infrastructure. The health facilities available at the village level comprise of
Primary Health Sub Centres and Public Health Centres (PHC). While the sub
centres cater to a population of 5,000 individuals, the PHCs are for a
population of 10,000-30,000 individuals. While the PHCs are mostly for OPD
(Out Patient Department) and basic IPD (Indoor Patient Department) cases,
sub centres usually have a delivery room and 2 resident nurses (one male and
one female). Each PHC has 5-6 sub centres under them. In turn, a cluster of 6-
10 PHCs come under a CHC (Community Health Centre), which caters to a
population of 1 lakh plus, and also provides emergency services. The CHCs in
turn report to the public hospitals at the district level.

It is reported that all the three villages in the Aol have access to the medical
facilities at Sub Health Centres, and Habur has a PHC. The people generally
suffer from Common fever, Joint pains, Chicken Pox, Malaria, Jaundice and
Typhoid and the people travel to the city of Jaisalmer in case of serious
ailments. There is a provision for ambulance in case of deliveries; however,
people have to arrange for vehicles on their own in case of other illnesses.

Markets and Banks

The people of the Aol villages are frequent visitors of Jaisalmer city and are
well connected to banks, with most of them having bank accounts. In terms of

E ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

118
buying provision for daily purposes, the shops in 3-4 km radius of the villages
serve the purpose, however, for trading purposes, one of the main markets is
Jaisalmer The trend of lending money to peers and villagers is not very
prominent in the villages and people seek financial help from the banks.

E ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

119
71

7.2

7.3

IMPACT ASSESSMENT

INTRODUCTION

This section assesses the manner in which the Project will interact with
elements of the physical, ecological or social environment to produce impacts
to resources/ receptors. It has been organized as per the various phases of the
project life cycle to understand the risks and impacts associated with each
phase.

SCOPE OF THE ASSESSMENT

The scope of the assessment captures the understanding on the envisaged
risks and impacts assessed during the scoping exercise of this impact
assessment study as well as the risks identified during subsequent physical
baseline assessment and impact evaluation process. The key environmental
and social issues and risks identified are further elaborated in the following
sections.

ASSESSMENT METHODOLOGY

Impact identification and assessment starts with scoping and continues

through the remainder of the IA Process. The principal IA steps are

summarized in Figure 7.1 and comprises of

¢ Impact prediction: to determine what could potentially happen to
resources/ receptors as a consequence of the Project and its associated
activities.

¢ Impact evaluation: to evaluate the significance of the predicted impacts by
considering their magnitude and likelihood of occurrence, and the
sensitivity, value and/or importance of the affected resource/receptor.

¢ Mitigation and enhancement: to identify appropriate and justified
measures to mitigate negative impacts and enhance positive impacts.

¢ Residual impact evaluation: to evaluate the significance of impacts
assuming effective implementation of mitigation and enhancement

measures.
E ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

120
Figure 7.1

Table 7.1

Impact Assessment Process

Predict

What could happen
as a consequence
of doing what is
proposed?

Is it important?

(significance) about it?

Prediction of Impacts

Mitigate /
Enhance

What can be done

Residual
Impacts

Is there still a
significant impact?

For some

impacts /
What is planned Gesu
and what
rentaicen kel
mitigation is om help Stal Poe jie need to be
already lecide a
incorporated develop solutions

Prediction of impacts was carried out with an objective to determine what is
likely to happen to the environment as a consequence of the Project and its
associated activities. From the potentially significant interactions identified in
Scoping, the impacts to the various resources/ receptors were elaborated and

evaluated.

Evaluation of Impacts

Each impact was described in terms of its various relevant characteristics (e.g.,
type, scale, duration, frequency, extent). The terminology used to describe

impact characteristics is shown in Table 7.1.

Impact Characteristic Terminology

‘A descriptor indicating the relationship of the
impact to the Project (in terms of cause and
effect)

The “reach” of the impact (e.g., confined to a
small area around the Project Footprint,
projected for several kilometres, etc.)

The time period over which a resource/
receptor is affected.

Type

Extent

Duration

Scale The size of the impact (e.g., the size of the area
damaged or impacted, the fraction of a

resource that is lost or affected, etc.)

Direct
Indirect

Induced

Local

National

Global

Temporary

Short-term

Long-term

Permanent

[no fixed designations;
intended to be a numerical
value or a qualitative
description of “intensity”]

E ENVIRONMENTAL RESOURCES MANAGEMENT
Project #111074/ 0308489

121

MYTRAH ENERGY INDIA LIMITED
MArcH 2016
Table 7.2

Table 7.3

Characteristic Definition Designations

Frequency A measure of the constancy or periodicity of __ [no fixed designations;
the impact. intended to be a numerical
value or a qualitative
description]

The definitions for the type designations are given in Table 7.2. Definitions for
the other designations are resource/receptor-specific.

Impact Type Definitions

Type Definition

Direct Impacts that result from a direct interaction between the Project and a
resource/ receptor

Indirect Impacts that follow on from the direct interactions between the Project and its
environment as a result of subsequent interactions within the environment

Induced Impacts that result from other activities (which are not part of the Project) that

happen as a consequence of the Project.

The above characteristics and definitions apply to planned and unplanned
events. An additional characteristic that pertains only to unplanned events is
likelihood. The likelihood of an unplanned event occurring was designated
using a qualitative scale, as described in Table 7.3.

Definitions for Likelihood Designations

Li hood De nm

Unlikely The event is unlikely but may occur at some time during normal operating
conditions (probability less than 20%)

Possible The event is likely to occur at some time during normal operating conditions
(probability greater than 20% and less than 50%)

Likely The event will occur during normal operating conditions (probability greater
than 50%

Once an impact’s characteristics were defined, each impact was assigned a
‘magnitude’. Magnitude is typically a function of a combination (depending
on the resource/receptor in question) of the following impact characteristics:

e Extent

e¢ Duration

¢ Scale

e Frequency

In case of unplanned events only, magnitude incorporates the ‘likelihood’
factor discussed above. Magnitude essentially describes the intensity of the
change that was predicted to occur in the resource/ receptor as a result of the
impact. As discussed above, the magnitude designations themselves are
universally consistent, but the descriptions for these designations vary on a
resource/receptor-by-resource/ receptor basis. The universal magnitude
designations are:

¢ Positive
E ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED,
Project #111074/ 0308489 MARCH 2016,

122
¢ Negligible

e Small
¢ Medium
e Large

In the case of a positive impact, no magnitude designation (aside from
‘positive’) was assigned. It was considered sufficient for the purpose of the IA
to indicate that the Project was expected to result in a positive impact, without
characterising the exact degree of positive change likely to occur. In the case of
impacts resulting from unplanned events, the same resource/ receptor-
specific approach to concluding a magnitude designation was followed, but
the ‘likelihood’ factor was considered, together with the other impact
characteristics, when assigning a magnitude designation.

In addition to characterising the magnitude of impact, the other principal
impact evaluation step was definition of the sensitivity/ vulnerability /
importance of the impacted resource/receptor. There are a range of factors
that was taken into account when defining the sensitivity/ vulnerability /
importance of the resource/ receptor, which may be physical, biological,
cultural or human. Other factors were also considered when characterising
sensitivity/ vulnerability /importance, such as legal protection, government
policy, stakeholder views and economic value. The sensitivity/

vulnerability /importance designations used herein for all resources/ receptors
are:

e Low
¢ Medium
¢ High

Once magnitude of impact and sensitivity/ vulnerability/ importance of
resource/ receptor have been characterised, the significance was assigned for
each impact. Impact significance is designated using the matrix shown in
Figure 7.2.

E ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

123
Figure 7.2

Box 7.1

Impact Significance

Sensitivity/Vulnerability/importance of Resource/Receptor

3S
Fe
&
5
‘Ss
of
3
FE
S
2

The matrix applies universally to all resources/receptors, and all impacts to
these resources/receptors, as the resource/receptor-specific considerations are
factored into the assignment of magnitude and sensitivity/ vulnerability /
importance designations that enter into the matrix. Box 7.1 provides a context
of what the various impact significance ratings imply.

Context of Impact Significances

An impact of negligible significance is one where a resource/ receptor (including people) will
essentially not be affected in any way by a particular activity or the predicted effect is deemed
to be ‘imperceptible’ or is indistinguishable from natural background variations.

An impact of minor significance is one where a resource/ receptor will experience a noticeable
effect, but the impact magnitude is sufficiently small and/or the resource/ receptor is of low
sensitivity/ vulnerability / importance. In either case, the magnitude should be well within
applicable standards/ guidelines.

An impact of moderate significance has an impact magnitude that is within applicable
standards/ guidelines, but falls somewhere in the range from a threshold below which the
impact is minor, up to a level that might be just short of breaching a legal limit. Clearly, to
design an activity so that its effects only just avoid breaking a law and/or cause a major impact
is not best practice. The emphasis for moderate impacts is therefore on demonstrating that the
impact has been reduced to a level that is as low as reasonably practicable (ALARP). This does
not necessarily mean that impacts of moderate significance have to be reduced to minor, but
that moderate impacts are being managed effectively and efficiently.

‘An impact of major significance is one where an accepted limit or standard may be exceeded, or
large magnitude impacts occur to highly valued/sensitive resource/ receptors. An aim of IA is
to get to a position where the Project does not have any major residual impacts, certainly not
ones that would endure into the long-term or extend over a large area. However, for some
aspects there may be major residual impacts after all practicable mitigation options have been
exhausted (ie. ALARP has been applied). An example might be the visual impact of a facility. It
is then the function of regulators and stakeholders to weigh such negative factors against the
positive ones, such as employment, in coming to a decision on the Project.

E ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

124
It is important to note that impact prediction and evaluation takes into
account any embedded controls (i.e., physical or procedural controls that are
already planned as part of the Project design, regardless of the results of the
IA Process).

Identification of Mitigation and Enhancement Measures

Once the significance of an impact has been characterised, the next step was to
evaluate what mitigation and enhancement measures are warranted. For the
purposes of this IA, the consulting firm adopted the following Mitigation
Hierarchy:

¢ Avoid at Source, Reduce at Source: avoiding or reducing at source
through the design of the Project.

¢ Abate on Site: add something to the design to abate the impact.

e Abate at Receptor: if an impact cannot be abated on-site then control
measures can be implemented off-site.

¢ Repair or Remedy: some impacts involve unavoidable damage to a
resource (e.g. agricultural land and forestry due to creating access, work
camps or materials storage areas) and these impacts can be addressed
through repair, restoration or reinstatement measures.

¢ Compensate in Kind, Compensate Through Other Means: where other
mitigation approaches are not possible or fully effective, then
compensation for loss, damage and disturbance might be appropriate (e.g.,
planting to replace damaged vegetation, financial compensation for
damaged crops or providing community facilities for loss of fisheries,
access, recreation and amenity space).

The priority in mitigation was to first apply mitigation measures to the source
of the impact (i.e., to avoid or reduce the magnitude of the impact from the
associated Project activity), and then to address the resultant effect to the
resource/receptor via abatement or compensatory measures or offsets (i.e., to

reduce the significance of the effect once all reasonably practicable mitigations
have been applied to reduce the impact magnitude).

Management and Monitoring

The final stage in the IA Process was the definition of the basic management
and monitoring measures that are needed to identify whether: a) impacts or
their associated Project components remain in conformance with applicable
standards/ guidelines; and b) mitigation measures are effectively addressing
impacts and compensatory measures and offsets are reducing effects to the
extent predicted. This is covered in Chapter 9 under environmental and social
management plan (ESMP)

E ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

125
74

74.1

74.2

74.3

7.5

7.5.1

KEY POTENTIAL RISKS

Based on the Potential Interactions Matrix for Project activities and likely
impacted resources/ receptors for construction phase of the proposed project
as shown in Table 5.2 following areas of impacts have been identified: The
identified interactions that are likely to result in significant impacts has been
shown in Table 5.3 has been discussed in detail in this chapter and the scoped
out interactions as shown in Table 5.4 has been left out with the justifications
provided there in or discussed very briefly.

Key environmental risks

¢ Change in Land use

¢ Impacts on Land and Soil Environment;
¢ Impact on Water resources and quality;
e Ambient Air Quality;

e Ambient Noise Level;

Impact on Ecology;

e Impact on habitat of herpetofaunal species, resident avifaunal species and
mammals;

¢ Construction activity leading to habitat disturbance for Indian Gazelle;

¢ Laying of approach roads leading to road kills of Herpetofauna

¢ Mortality of Avifaunal and bat species due to collision risk

Key Social risk

¢ Occupational health and safety of workers;
¢ Community health and safety impacts; and
¢ Potential impact on labour working conditions;

Drawing on the outcomes of scoping, the following Sections 7.5 to 7.7 present
the detailed assessment of the key potential environmental and social impacts

associated with the seismic survey.

KEY ENVIRONMENTAL RISKS
Change in Land Use

For the purpose of assessment of impacts on land use of the area, the
following Project activities leading to alteration in land use of the area during
the Project life cycle were considered:

= Construction of temporary structures such as construction site office, store
yard, batching plant;
= Construction/ upgradation of access roads;

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

126
Table 7.4

Table 7.5

= Vehicular movement for transportation of WTG components and
construction materials;

= Movement of construction equipment like cranes, excavators, dumpers,
trucks; and

= Erection of WTGs and associated transformer yard and permanent site
office.

Criteria

For the assessment of land use, the sensitivity and magnitude criteria outlined
in Table 7.4 and Table 7.5 have been used respectively.

Sensitivity Assessment Criteria for Land Use

Land Use Sensitivity Criteria

Low The Project footprint is present in wasteland with no human
settlement

Medium The Project is present in agricultural land or combination of agricultural
land and wasteland or residential land.

High The Project is present in any forest land, or national park or of national

Importance covered by international and/or national designation.

Criteria for Impact Magnitude for Assessment of Impact to Land Use

‘An imperceptible, barely or rarely perceptible change in landuse

characteristics. The change may be short term.

Small A subtle change in landuse character over a wide area of a more
noticeable change either over a restricted area or infrequently perceived.
The change may be short term.

Medium A noticeable change in landuse character, frequently perceived or
continuous and over a wide area; or a clearly evident change over a
restricted area that may be infrequently perceived. The change may be
medium to long term and may not be reversible.

Large A clearly evident, frequently perceived and continuous change in landuse
characteristics affecting an extensive area. The change may be

long term and would not be reversible.

Context

Currently, the entire Project area is primarily used for grazing purposes with
some land patches being utilized for agriculture. WTGs near Mokal village on
the south-eastern edge of the proposed project namely NDH 47 to NDH 53,
had some agricultural activities (Though as reported by site representative,
the land was revenue land and any improvement on the land observed, was
primarily an encroachment). The agriculture in this part is heavily rain
dependent and there is only one cropping season in the year.

The project would result in change of the land use where the WTGs,
substation and internal roads are proposed. One hectare of land will be
required per WTG and further land would be required for internal access and
installation of transmission towers. Additional land will be required for labor

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

127
Table 7.6

camp, storage yards, batching plants, site office that would temporarily alter
the land use.

The project activities which may alter the land use of the area during the
project life cycle for over a period of time are given below:

Periodic alteration of land use

SN. Duration

1 Siting of site office, labor camp, batching plant, storage Temporary (10-11 months)
yard

2 Access road construction/strengthening and its Permanent
consequent usage

4 WTG erection, PSS, transmission towers with Permanent

transmission lines

The land use change will be primarily for the batching plant, site office and
labour camps. The sub-station complex is built near NDH 20 and NDH 21 and
the land there has no agricultural activity and very little grazing. Further, the
construction of internal transmission lines is expected to create disturbance for
agricultural activity for a short amount of time. The diversion of land for
erection of WTGs will lead to a permanent change in land use as the procured
land will be utilised for safety and security of the WTGs during the operation
stage. Agricultural areas are avoided for siting of temporary facilities such as
labor camp and batching plant.

As the land procurement and planning of construction is executed prior to
construction activity, the amount of land where land use pattern will be
affected is known beforehand. As a result impact assessment of land use
change has not been carried out for the entire Project life cycle and has not
been performed separately for construction and operation phases.

Embedded/ in-built control

The impacts during the construction activity will be short term and the
construction of the Project will be executed in a phased manner
(approximately 10 -12 months). Additionally, the EPC contractors will be
instructed to avoid any unnecessary disturbance to nearby surrounding
features or land parcels. Further, construction activities ad land disturbance
will be restricted to the footprint of the Project components and remaining
area to be kept undisturbed to the extent possible. After completion of the
construction work, areas utilised for labour camp and batching plant will be
restored to their original form.

Significance of Impact
As the main land use of the Project Area as per the land use map presented in

Section 7.4.1 is mainly sandy area and sparse scrub, the land resource
sensitivity is low. As a result, the impact significance is assessed to be minor.

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

128
Table 7.7

7.5.2

Additional Mitigation Measures

The following mitigation measures will be implemented to minimize potential
impacts on land use:

¢ Construction activities should be restricted to designated area.

¢ Waste should not be allowed to litter in and around the project area

¢ Oncompletion of construction activities, land used for temporary facilities
will be restored to the extent possible.

¢ The land use in and around the permanent project facilities will not be
disturbed.

Residual impact Assessment

The evaluation of significance is done for the activities that can have an impact
on land use that can be identified at planning stage and consequently
adequate mitigation measures can be adopted. The impact on land use is
majorly envisaged during construction stage.

Impact on land use as a result of the Project

Change in Land use during construction

Impact Nature Negative Positive Neutral

Impact Type Direct Indirect Induced

Local Regional International

Impact Scale Limited to WTG footprint and associated facilities
Construction phase of Project
Impact Magnitude fara Negligible Small Medium Large
Medium High
Negligible Minor Moderate Major

Significance of impact is considered minor.

Magnitude Positive Negligible Small Medium Large

Negligible Minor Moderate Major

Significance of impact is considered negligible to minor.

Significance of Residual Impact

The residual impact is expected vary from negligible to minor post
implementation of mitigation measures.

Impacts on Land and Soil Environment

For the impact assessment, following phases of the project cycle were
considered for potential impacts on soil and land capability. The phase wise
project activities are listed below that may result in land and soil impacts:

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

129
Table 7.8:

Construction phase:

e Establishment of access roads;
¢ Selective clearing of vegetation in areas designated for WTG erection and
other surface infrastructure;

¢ Stripping and stockpiling of soil layers;

¢ Digging for WTG foundations and electrical poles;

¢ Storage of materials as well as transport of construction material; and
¢ General building/construction activities.

Operational phase:

¢ Monitoring of WTG operations;
e Routine maintenance activities at WTG locations;
¢ Storage of oil and lubricants onsite.

Decommissioning:

e Removal of WTGs;

e Removal of infrastructure from soil surfaces; and

¢ Increased traffic on roads to transport dismantled WTG components and
waste materials.

Soil Quality Criteria

For the assessment of soil quality, the sensitivity and magnitude criteria
outlined in Table 7.8 and Table 7.9 respectively have been used.

Sensitivity Assessment Criteria for Soil quality (compaction, erosion and
contamination)

Soil Quality
related criteria
as compaction,
erosion and
contamination

Low

Medium

Environment

The extent to which the soil and
quality plays an ecosystem role in
terms of supporting biodiversity.
This includes its role as in supporting
a lifecycle stage

The soil quality does not support
diverse habitat or populations
and/or supports habitat or
population of low quality.

© The soil quality supports diverse
habitat or population of flora and
fauna and supports habitats
commonly available in the Project
Aol.

Social
The extent to which the soil a quality
provides a use (agricultural use,
fishing) to the local communities and
businesses, or is important in terms of
national resource protection
objectives, targets and legislation

© The soil quality has little or no role
in provisioning of services as
agricultural uses for the local
community.

The soil has local importance in
terms of provisioning services as
agricultural services but there is
ample capacity and / or adequate
opportunity for alternative sources
of comparable quality ie ready

ENVIRONMENTAL RESOURCES MANAGEMENT
Project #111074/ 0308489

130

MYTRAH ENERGY INDIA LIMITED
MArcH 2016
Table 7.9

Table 7.10

availability across the Aol.

High © The soil quality supports © The soil is wholly relied upon
economically important or locally, with no suitable technically
biologically unique species or or economically feasible
provides essential habitat for such alternatives, or is important at a
species. regional level for provisioning

services.

Criteria for Impact Magnitude for Assessment of Impact to Soil

Negligible

Soil compaction, * Qualitative-No« Perceptible change e Clearly evident ¢ Major (e.g. order
erosion and perceptibleor from baseline (e.g. perceptible of magnitude)
contamination readily conditions but and readily change in
measurable likely to easily measurable) comparison to
change from revert back to change from baseline
baseline earlier stage with baseline conditions conditions
conditions mitigation and/or likely take and/or likely
 Scale-Localized  Scale- -Project site, time torevertback difficult or may
area as activity areas and to earlier stage not to revert back
Particular immediate vicinity _ with mitigation to earlier stage
activity areas not impacting any Scale- Project site, with mitigation
 Time-Short sensitive receptor _activity areas and __« Scale- Regional or
duration (few Short term-Only immediate vicinity international;
days) or one during particular impacting « Permanent
time as activities or phase sensitive change
temporary of the project receptor/s
lifecycle as civil « Long term-Spread
works or across several
construction phase _ phases of the
(few months) project lifecycle

(few years)

Impacts on land and soil environment during the project life cycle

1 [Soil Erosion [No INO
2 [Soil Compaction
3 Impact on Land due
Improper waste disposal
4 Soil contamination due to
. No
Leaks/spills

The impacts which are likely to occur during different stages of the project
and create effects on the land and soil environment of the project area
(coloured green) are mentioned next.

Construction Phase

Soil Erosion

Context
ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED:
Project #111074/ 0308489 MARCH 2016,

131
Table 7.11

During the construction phase, top soil will be susceptible to erosion to some
extent due to site clearance activities. The scale of site clearance activities
would be small at WTG footprints at different parcel of lands, whereas in
areas of new internal road construction, excavated loose soil would be
susceptible to erosion. The removal of stabilized top soil would result in slope
destabilization and increased soil erosion.

As the project is located in dry sandy land and during the visit the surface
water bodies were observed to be dry, which, reportedly is the case during
most of the year due to scanty rainfall, indirect impacts of soil erosion on
waterways are not expected; though it would contribute to the higher levels of
particulate matter in ambient air quality.

Embedded/in-built control

Using existing roads to access the site to the extent possible;
Construction materials and wastes will be stored in designated areas.
Stripping of topsoil shall not be conducted earlier than required;
(vegetation cover will be maintained for as long as possible) in order to
prevent the erosion (wind and water) of soil;

¢ Topography shall be restored to the extent possible and re-vegetated to
prevent soil erosion to the extent possible;

Significance of Impact

Based on the above the impact after incorporating the embedded control the
impact significance is considered to be negligible.

Additional Mitigation Measures

As the embedded controls are sufficient to address the effects of the impact, no
mitigation measures are deemed essential.

Soil Erosion during construction phase

Impact Nature Negative
Impact Type Direct Indirect Induced

Temporary Short-term Long-term Permanent
Local Regional International
Limited to Project area (specifically construction areas)

As per the construction schedule

Positive Negligible Small Medium Large

my
Resou:

Positive Neutral

Medium High

Negligible Minor Moderate Major

Significance of impact is considered negligible.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

132
Table 7.12

Residual Impa
Magnitu

Positive Negligible Small Medium Large

Negligible Minor Moderate Major

Significance of impact is considered negligible.

Significance of Residual Impacts

The significance of residual impacts will be negligible.

Soil Compaction

Context

The project will undertake the soil compaction activity to ensure soil stability
during the establishment of storage areas for WTG components, access road,
installation of batching plant, establishment of substation, CMS building etc.
During construction activities, there would be compaction of soil in the project
area during movement of vehicles/ construction machinery and work force
movement. In addition, laying of electrical wires in the agricultural field
during erection of internal and external transmission lines will also lead to the
compaction of agricultural soil to certain extent.

The soil compaction would lead to impact the soil physical properties such as
reduction in pore spaces, water infiltration rate and soil strength etc. However
it should be noted that soil in this area (only in flat area) is used for agriculture
and that is a secondary occupation.

Embedded/in-built control

The routes for movement of heavy machinery shall be designated to avoid the
soil compaction in other areas;

Significance of Impact

Based on the above the impact after incorporating the embedded control the
impact significance is considered to be negligible.

Additional Mitigation Measures

As the embedded controls are sufficient to address the effects of the impact, no
mitigation measures are deemed essential.

Soil Compaction during construction phase

Negative Positive Neutral
Direct Indirect Induced

[SERRE Temporory —Shortferm Long-term [Permanent
Local Regional International

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

133
Limited to Project area (specifically construction areas)
As per the construction schedule

Impact Magnitude Positive Negligible Small Medium Large

Low Medium High

Negligible Minor Moderate Major

Significance of impact is considered negligible.
Negligible Small Medium Large

Negligible Minor Moderate Major

Significance of impact is considered negligible.

Significance of Residual Impacts
The significance of impact will be negligible.

Impact on land due to improper waste disposal

Context

General construction waste generated onsite will comprise of surplus or off-
specification materials such as concrete, wooden pallets, steel cuttings/ filings,
packaging paper or plastic, wood, metals etc. Municipal domestic wastes
consisting of food waste, plastic, glass, aluminium cans and waste paper will
also be generated by the construction workforce at any canteen facility/ rest
area which shall be constructed for them. A small proportion of the waste
generated during construction phase will be hazardous and may include used
oil, hydraulic fluids, waste fuel, grease and waste oil containing rags. If
improperly managed, solid waste could create impacts on land.

Embedded/in-built control

¢ The construction contractors will have control over the amount and types
of waste (hazardous and non- hazardous) produced at the site. Workers
will be strictly instructed about random disposal of any waste generated
from the construction activity;

¢ Construction contractor should ensure that no unauthorized dumping of
used oil and other hazardous wastes is undertaken from the site;

Significance of Impact

Based on the above the impact after incorporating the embedded control the
impact significance is considered to be minor.

Additional Mitigation Measures

¢ Municipal domestic waste generated at site to be segregated onsite;

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

134
Table 7.13

¢ Ensure hazardous waste containers are properly labelled and stored onsite
provided with impervious surface, shed and secondary containment
system,

¢ Ensure routinely disposal of hazardous waste through approved vendors
and records are properly documented; and

¢ Disposal of hazardous wastes will be done strictly as per the conditions of
authorisation granted by RSPCB.

¢ Construction contractor should ensure daily collection and periodic
(weekly) disposal of construction waste generated debris, concrete, metal
cuttings wastes, waste/used oil etc.;

¢ Ensure hazardous waste is properly labelled, stored onsite at a location
provided with impervious surface, shed and secondary containment
system as per in accordance to Hazardous Wastes Rules, 2008

¢ The municipal waste from the labour camp will only be routed through
proper collection and handover to local municipal body for further
disposal. The hazardous wastes will be temporarily stored in labelled
drums on impervious surface at designated area onsite and will be
disposed of through approved vendors in accordance to Hazardous
Wastes Rules, 2008. The nearest Common Hazardous Waste transfer
Station and Disposal Facility (CHWTSDF) is located at Balotra (Kher
Village) in Barmer District of Rajasthan.

Impact on land due to Improper waste disposal during construction phase

Improper waste disposal (hazardous and non-hazardous)

Impact Nature Negative Positive Neutral

Impact Type Direct Indirect Induced

SEE Temporary Shor GARNI Long-term [Permanent
Tis Regional International

Limited to Project area (specifically construction areas, labour camp,
Impact :
batching plant)
As per the construction schedule

Impact Magnitude Farrag Negligible Small Medium Large
Low Medium High

Negligible Minor Moderate Major

Significance of impact is considered minor.
Positive Negligible Small Medium Large
Negligible Minor Moderate Major

Significance of impact is considered negligible.

Significance of Residual Impacts

The significance of impact will be reduced to negligible on implementation of
mitigation measures.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

135
Table 7.14

Soil Contamination due to Leaks/Spills

Context

Diesel storage will be provided at batching plant onsite during construction
phase. Other materials such as oil, paints and solvents will be stored in drums
in storage area having impervious floors.

Soil contamination during the construction phase may result from leaks and
spills of oil, lubricants, or fuel from heavy equipment, improper handling of
chemical/fuel storage and wastewater. Such spills could have a long-term
impact on soil quality, but are expected to be localised in nature.

Embedded/in-built control

¢ Spill control measures such as the storage and handling of chemicals and
fuel in concrete areas with secondary containment will be implemented to
minimize impacts in the event of a spill.

Significance of Impact

¢ Based on the above the impact after incorporating the embedded control
the impact significance is considered to be minor.

Additional Mitigation Measures

¢ Use of spill control kits to contain and clean small spills and leaks.

« The sewage generated onsite will be treated and disposed through septic
tanks and soak pits as per specifications given in IS 2470: 1995 (Part I and
ID.

¢ Transport vehicles and equipment should undergo regular maintenance to
avoid any oil leakages; and

e Any unloading and loading protocols should be prepared for diesel, oil
and used oil respectively and workers trained to prevent/contain spills
and leaks.

Soil contamination due to Leaks/spills during construction phase

fo

Negative Positive Neutral

pe Direct Indirect Induced

EN Terporary Shor HRY) Long-term | Permanent
impact Extent Regional Intemational

— Limited to Project area (specifically construction area footprint, batching
P plant)

Cannot be precisely determined

Likelihood Unlikely

Impact Magnitude geet Negligible Small Medium Large
ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
PrRojECT #111074/ 0308489 MARCH 2016

136
Low Medium High

Negligible Minor Moderate Major

Significance of impact is considered minor.
Positive Negligible Small Medium Large

iia Negligible Minor Moderate Major

Significance of impact is considered negligible.

Significance of Residual Impacts

The significance of impact will be reduced to negligible on implementation of
mitigation measures.

Operation phase

The operational phase of the project will have limited impacts on soil in form
of waste generation and soil contamination due to accidental spillages/
leakages.

Impact on land due to Improper waste disposal

Context

During operation phase, the waste generated from project will include
domestic solid waste at SCADA building, Central Monitoring Station (CMS)
and substation and hazardous waste like waste oil and lubricants and oil
containing jutes and rags will be generated during maintenance activities. The
quantity of hazardous waste generated will be much lesser quantity than
during the construction stage.

Embedded/in-built control

The waste generated will be disposed of through approved vendors in
accordance with Hazardous Waste Rules, 2008. The hazardous wastes will be
stored onsite at separate designated covered area provided with impervious
flooring and sent for disposal to nearest CHWTSDF located at Balotra (Kher
Village) in Barmer District of Rajasthan. During operation phase, the quantity
of municipal waste and hazardous waste generated is less and probability of
the hazardous waste generation is only during WTG maintenance and
therefore occasional. The waste generated would be routed through proper
collection and containment.

Significance of Impact

¢ Based on the above the impact after incorporating the embedded control
the impact significance is considered to be negligible.

Additional Mitigation measures

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

137
Table 7.15

As the embedded controls are sufficient to address the impact no mitigation
measures are deemed necessary.

Residual Impact Assessment

Improper waste disposal during operation phase

Improper waste disposal (hazardous and non-hazardous)

Impact Nature Negative Positive Neutral

Impact Type Direct Indirect Induced

Impact Duration Temporary Short-term Long-term Permanent

Fimpactextent at Regional International
Impact Scale Limited to Project footprint area
Crean

eat Positive Negligible Small Medium Large
Medium High
Negligible Minor Moderate Major

Significance of impact is considered negligible.
Positive Negligible Small Medium Large

Negligible Minor Moderate Major

Significance of impact is considered negligible.

Significance of Residual Impacts
The significance of residual impacts will be negligible.

Soil Contamination due to Leaks/Spills

Context

There are chances of spillage of oil during maintenance work such as
lubricating oils from gearbox systems, hydraulic systems of the turbine etc.
The accidental spillages at oil/lubricants and hazardous waste storage areas
may cause contamination of soil and ground water.

Embedded/in-built control

¢ Ensure oil/ lubricants are stored on impervious floor in the storage area
having secondary containment;

¢ Use of spill control kits to contain and clean small spills and leaks during
O&M activities; and

¢ The guidelines and procedures shall be prepared and followed for
immediate clean-up actions following any spillages.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

138
Table 7.16

The probability of the impact is only during WTG maintenance and therefore
occasional. In case of accidental spillage, the impacts will be confined to the
WTG land parcels and storage area.

Significance of Impact

¢ Based on the above the impact after incorporating the embedded control
the impact significance is considered to be negligible.

Additional Mitigation measures

As the embedded controls are sufficient to address the impacts additional
mitigations measures are not deemed necessary.

Residual Impact significance

Leaks/Spills during operation phase

Ca Ls

Impact Nature Negative Positive Neutral

Impact Type Direct Indirect Induced

Temporary Short-term Long-term Permanent
Local Regional International
Limited to WTG locations, sub-station and storage yard

Cannot be precisely determined

Positive Negligible Small Medium Large

Medium High
Minor Moderate Major
Negligible Small Medium Large
Negligible Minor Moderate Major

Significance of impact is considered negligible.

The significance of impact will be negligible.
Decommissioning Phase

The decommissioning activities will cause following impacts on soil:

¢ Soil compaction due to the increased vehicular and workforce movement,
dismantling and storage of WTG components on the adjacent land,
removal of internal electric lines/ poles etc.

¢ Waste will be generated in form of dismantled WTG components and
demolition debris from WTG foundations, storage yard and substation

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

139
Table 7.17

complex. Electric components such as transformers, insulators, wires will
be generated. The waste will be mainly of inert nature;

¢ The possibility of soil contamination during decommissioning phase is
very less though may occur due to leakage from machinery and
transportation vehicles and during collection of remaining oil/ lubricants
in the WTGs.

Embedded/in-built control

¢ The decommissioning of the wind farm will be carried out in a planned
manner.

¢ During decommissioning phase, the quantity of waste generated will be
high. The waste will be routed through proper collection, storage and
disposal. The waste will be evaluated for its recycling/ reuse/ scrap value
and disposed off accordingly.

Impact Significance

The overall significance of impacts on soil environment due to
decommissioning activities is assessed as minor.

Additional Mitigation Measures

Following mitigation measures are proposed to reduce the impacts of wind
farm decommissioning activities on soil environment:

¢ The vehicular movement during decommissioning activities should be

restricted to the designated route path;

¢ The demolition/ dismantling waste should not be left over in whole
project area and to be collected and stored at designated area only for
further segregation and disposal.

Significance of Residual Impacts

Impact to Soil and Land environment during decommissioning phase

Impact on soil and land environment from decommissioning activities

Impact Nature Negative Positive Neutral

Impact Type Direct Indirect Induced

Temporary Short-term Long-term Permanent
Local Regional International
Limited to Project area

Decommissioning phase

Impact Magnitude fara Negligible Small Medium Large

Low Medium High

Impacl

FER Negligible Minor Moderate Major

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

140
7.5.3

Table 7.18

TY Significance of impact is considered minor.

dual Impact

Positive Negligible Small Medium Large

Residual Impact Negligible Minor Moderate Major

Significance Significance of impact will be negligible to minor.

The significance of impact will vary from negligible to minor on
implementation of mitigation measures.

Impact on Water Resources

The impacts of proposed project on water environment are assessed with
respect to following:

¢ Decreased water availability form the water resources of the area due to
consumption of water for carrying out project activities; and

¢ Decreased water quality due to wastewater release and spills/leaks from
project activities.

Criteria

For the assessment of water quality, the sensitivity and magnitude criteria
outlined in Table 7.18 and Table 7.19 respectively have been used.

Sensitivity Assessment Criteria for Water Resources (Surface water and
Ground water)

Sensitivi' riteria

Environment Social
Water Resources- _ The extent to which the The extent to which the water resource
Surface water and water resource playsan _ provides or could provide a use (drinking
ground water ecosystem or amenity role water, agricultural uses, washing and other
(quality/quantity _in terms of supporting domestic or industrial, use as waterways) to
related criteria) biodiversity either directly the local communities and businesses, or is

or indirectly, particularly important in terms of national resource
with respect to dependent _ protection objectives, targets and legislation.

ecosystems.
Low The water resource does _ The water resource has little or no role in
not support diverse terms of provisioning services as agricultural
aquatic habitat or water source, other domestic uses as

washing, bathing, industrial use and

populations, or supports a
waterways for the local community.

aquatic habitat or
population that is of low
quality.
The groundwater resource is not currently
abstracted and used in the vicinity of the
Project, but is of sufficient quality and yield
to be used for that purpose in the future (and
there is a reasonable potential for future use).
Medium The water resource The surface water resources have local
supports diverse importance in terms of provisioning services
populations of floraand / but there is ample capacity and / or
or fauna but available in adequate opportunity for alternative sources

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

141
nsitivity Criteria Contributing Crite

the surface water bodies in of comparable quality.

the region.
The groundwater resource is an important
water supply, and is currently used, but
there is capacity and / or adequate
opportunity for alternative sources of
comparable quality.

High The water resource The surface water resources are wholly relied
supports economically upon locally, with no suitable technically or
important or biologically economically feasible alternatives, or is
unique aquatic species or important at a regional or transboundary
provides essential habitat watershed level for provisioning services
for such species

The groundwater resource is wholly relied
upon locally, with no suitable technically or
economically feasible alternatives, or is
important at a regional or national level for
water supply or contribution to groundwater
dependent ecosystems (e.g. transboundary
rivers).

Table 7.19 Criteria for Impact Magnitude for Assessment of Impact to Surface and
Ground water Resources

Small Medium

General No perceptible or Perceptible Clearly evident (e.g. Major changes in

Criteria readily measurable change from perceptible and comparison to
change from baseline readily measurable) baseline
baseline conditions. conditions but change from baseline conditions and /

likely to be within conditions and / or _ or likely to
applicable norms likely to approach and_ regularly or

and standards for even occasionally continually
mode of use. exceed applicable exceed applicable
norms and standards norms and
for mode of use. standards for
mode of use.
Water There is likely to be The Project will The Project will The Project will
Quantity negligible (less than consume surface consume surface consume surface
1% of lean season —_ water, but the water, and the water, and the
flow) or no amounts amounts abstracted amounts
consumption of abstracted are are likely to be abstracted are
surface water by likely to be significant in likely to be very
the Project atany __ relatively small in comparison to the significant in
time comparison to the resource available at | comparison to the
resource available the time of use (i.e. resource available

at the time of use _ taking into account at the time of use
(ie. taking into seasonal fluctuation) —_(.e. taking into

account seasonal account seasonal

fluctuation) fluctuation)
There is likely to be The Project will The Project will The Project will
negligible orno consume consume consume
abstraction, use of | groundwater or — groundwater or groundwater or
or discharge to the deliver discharge discharge to discharge to

groundwater by the to groundwater, groundwater, and the groundwater,
Project at any time. butthe amounts amounts abstracted / and the amounts

abstracted / discharged are likely _abstracted /
ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
PrRojECT #111074/ 0308489 MARCH 2016

142
Small fledium Large

discharged are tobesignificantin discharged are
likely to be comparison to the likely to be very
relatively small in resource available at _ significant in
comparison to the the time of use (i.e. comparison to the

resource available taking into account resource available
at the time of use seasonal fluctuation). _ at the time of use

(ie. taking into (ie. taking into
account seasonal account seasonal
fluctuation). fluctuation).
Water Discharges are Discharges are Occasional breach(es) Repeated
Quality expected to be well expected to be of statutory discharge breaches of
within statutory within statutory __ limits (limited statutory
limits limits periods) expected discharge limits

(over extended
periods) expected

Abstractions from — Groundwater Groundwater quality Groundwater

or discharge to quality be within exceeds ambient quality exceeds

aquifer(s) are ambient levels or levels or allowable ambient levels or

unlikely to cause allowable criteria criteria for key allowable criteria.

water quality or may exceed for parameters.

issues. 1-2 parameters Abstractions or
which is common Abstraction or discharge to

occurrence due to discharge to aquifer(s) aquifer(s) are
geological regime are expected to cause expected to cause

of the area. potential localized potentially severe
effects on effects on

Abstraction or groundwater quality groundwater

discharge to which are likely to be quality which are

aquifer(s) may _ fairly long lasting and_likely to be long-

cause small but —_// or give rise to lasting (e.g. years

local changes in indirect ecological _—_or permanent)

water quality in and / or socio- and / or give rise

the aquifer economic impacts. to indirect

system. These can ecological and /

be considered or socio-economic

potential short- impacts.

term localized

effects on

groundwater

quality which is

likely to return to

equilibrium

conditions within
a short (months)
timeframe.

Construction Phase

Impact on water availability

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

143
Table 7.20

Context

Water will be required for civil works during the construction of the
foundation for all WTGs estimating 100 m3 of water for each WTG foundation
and about 100 m* for pooling substation construction. This water demand will
be met through procurement of water tankers sourcing water from Jaisalmer.

There are no natural perennial water bodies in the Project area. There is a
small pond maintained by villagers in Mokkal Village through water brought
in by tankers, however this was far away from the WTG foot print area.

Embedded/in-built control

¢ Water tankers should be utilised to fulfil supply required for all purposes,
including construction work, use in labour camp and site office and local
surface water bodies should not be utilised for these purposes.

Impact Significance

The sensitivity of water resource in the area is considered as medium due to
the fact that the project area is generally a dry area with very little rainfall,
hardly any surface water bodies and experiences shortage of water. It is
categorized as Over Exploited category of CGWB. However, the direct
negative impact on water resources due to construction activities will be short
term and limited mainly to construction phase of the project. Also the
requirement will be in a phased manner and procured mostly from Jaisalmer
city or partly from Kushari village. Based on the above the impact is assessed
to be minor.

Additional Mitigation Measures

Following mitigation measures are proposed for conservation of water
resources of the area:

¢ Construction labour deputed onsite to be sensitised about water
conservation and encouraged for optimal use of water;

¢ Regular inspection for identification of water leakages and preventing
wastage of water from water supply tankers.

¢ Blending of low quality water with fresh water for construction uses.

¢ Recycling/reusing to the extent possible.

Decreased water availability

Impact on water availability

Negative Positive Neutral
Direct Indirect Induced

Impact Duration Temporary Short-term Long-term Permanent
Impact Extent Local Regional International

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

144
Impact Scale Limited to Project area
Cin ps
Impact Magnitude gests Negligible Small Medium Large
O nsi

m
Resou Low Medium High

Negligible Minor Moderate Major

Significance of impact is considered moderate.
Positive Negligible Small Medium Large

Negligible Minor Moderate Major

Significance of impact is considered negligible to minor.

Residual Impact Significance

The significance of impact will be negligible to minor on implementation of
mitigation measures.

Impact on Water Quality

Context

There is a potential for contamination of surface and groundwater resources
resulting from improper management of sewage (~ 10 m3/day) at project site
office or other accidental spills/leaks at the storage areas.

Embedded/in-built control

¢ The provisions of septic tank and soak pits will be provided (as per
specifications given in IS 2470 1995 Part I and Part II) onsite for treatment
and disposal of sewage, thereby minimizing the impacts of wastewater
discharge. Planning of toilets, soak pits and septic tanks, waste collection
areas should be away from natural drainage channels;

¢ Ensure proper cover and stacking of loose construction material at
Batching plant site and WTG’s site to prevent surface runoff and
contamination of receiving water body;

¢ Use of licensed contractors for management and disposal of waste and
sludge;

¢ Labourers will be given training towards proactive use of designated
areas/bins for waste disposal and encouraged for use of toilets. Open
defecation and random disposal of sewage will be strictly restricted;

¢  Spill/ leakage clearance plan to be adopted for immediate cleaning of
spills and leakages.

Impact Significance

There are no surface water bodies in vicinity of the foot print area which could
be directly impacted from project activities. Groundwater levels are very deep

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

145
Table 7.21

due to deep aquifers! and chances of contamination from project activities is
considered low. Based on the above the impact is assessed to be negligible.

Additional Mitigation Measures

As the impact is sufficiently addressed by the embedded controls the
requirement of additional mitigation measures is not foreseen for this impact.

Residual Impact Significance

Impact on water quality

Negative Positive Neutral

Direct Indirect Induced

Temporary Short-term Long-term Permanent
Local Regional International
Impact Scale Limited to Project area

Construction phase

Positive Negligible Small Medium Large

Resource Sensitivity [ag Medium High
Negligible Minor Moderate Major

Significance of impact is considered negligible.

ual Impact 7 7 :
Magnitud Positive Negligible Small Medium Large

Residual Impact Negligible Minor Moderate Major

Significance Significance of impact is considered negligible.

Residual significance of impacts during construction phase will be negligible.
Operation Phase
Impact on Water Availability

Context

Around 4 m3/day water is required during operation phase to meet domestic
requirements of O&M staff and for use in the SCADA building and sub-
station complex.

1 http://www.aquiferindia.org/About_ AQUIM_Parts_of Thar_Rajasthan4.aspx show that aquifers are encountered in the
depth range of 45 to 70 m and 125 to 160 m. Depth to ground water levels vary from 15 to 110 m.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

146
Table 7.22

Embedded/in-built control

¢ Domestic water demand will be met through tankers and bottled potable
water purchased.

¢ Optimising water usage in the SCADA building and substation area by
application of water conservation measures such as sensor based taps, low
flush urinals etc.;

Impact Significance

The overall significance of impacts on water availability due to operational
activities is assessed as negligible.

Additional Mitigation measures

As the impact is sufficiently addressed by the embedded controls additional
mitigation measures are not foreseen for this impact.

Residual Impact Significance

Impact on water availability during operation

Impact Impact on water availability
Negative Positive Neutral
Direct Indirect Induced

Impact Duration Temporary Short-term Long-term Permanent

Local Regional Intemational

Impact Scale Limited to site office, sub-station area

Frequency Operation phase

Likelihood Likely

Impact Magnitude fare Negligible Small Medium Large
Medium High
Minor Moderate Major

Negligible Small Medium Large

Negligible Minor Moderate Major

Significance of impact is considered negligible.
The significance of the residual impact will be negligible.

Impact on Water Quality
Context

During operation phase, there will be no wastewater generation from the
power generation process. Only sewage would be generated from substation

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

147
Table 7.23

7.5.4

and CMS building and this will also be of negligible quantity. The estimated
sewage generation from project site will be less than 2 m3/day.

Embedded/in-built control

¢ The drainage and sewerage system will be provided for the collection and
treatment of waste water at SCADA building/ CMS and substation areas.
¢ No wastewater discharge on open land will be practiced.

Impact Significance

The overall significance of impacts on water quality due to operational
activities is assessed as negligible.

Additional Mitigation Measures

As the impact is sufficiently addressed by the embedded controls the
requirement of additional mitigation measures is not foreseen for this impact.

Residual Impact Significance

Impact on water quality during operation phase

Decreased water quality

Negative Positive Neutral
Jimpact Type | Direct Indirect Induced
Temporary Short-term Long-term Permanent
Local Regional International

Impact Scale Limited to substation and CMS building

Frequency Operation phase

Likelihood Possible
Impact Magnitude Positive Negligible Small Medium Large

Resource Sensitivity [any Medium High

Minor Moderate Major
Negligible Small Medium Large
Negligible Minor Moderate Major

Significance of impact is considered negligible.

The significance of the residual impacts will be negligible.

Impact on Air Quality

The impact assessment with respect to air quality of the study area has been
undertaken for the project activities described below:

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

148
Table 7.24

Table 7.25

¢ Construction activities including site preparation, construction of WTG
foundation, erection of internal and external transmission line,
construction of office building;

¢ Transportation of WTG components, construction material, construction
machinery and personnel;

¢ Operation of batching plant;

© Operation of DG sets for emergency power backup;

¢ Operation and maintenance activities during operation phase; and

«¢ Decommissioning activities.

Criteria

For the assessment of air quality, the sensitivity and magnitude criteria
outlined in Table 7.24 and Table 7.25 respectively have been used.

The standards considered for assessment of potential impacts to air quality,
are covered in Annexure B Table 2.7). The air quality impacts associated with
the construction activities have been assessed qualitatively, using professional
judgement and based on past experience from similar projects.

Sensitivity Criteria for Air quality

Human Receptors Ecological Receptors
Low Locations where human Locally designated sites; and/or
exposure is transient.1 areas of specific ecological interest, not subject
to statutory protection (for example, as defined
by the project ecology team).
Medium Few Receptors( settlements) _ Nationally designated sites.
within 500 m of project
activity area as roads,
batching plant, WTG s etc.
High Densely populated receptors _ Internationally designated sites.
(settlements) within 500 m of
project activity area as roads,
batching plant, WTG s etc.

Criteria for Impact Magnitude for Assessment of Impact to Air Quality
(Construction Phase)

mall Medium

Air Quality ¢ Soiltypewith © Soiltypewith « Moderately ¢ Potentially dusty

large grain size large grain dusty soil soil type (eg clay,
(eg sand); size (eg sand); _ type (eg silt); which will be
and/or No and/or and/or prone to
emissions/dust e Limited e Dust suspension when
generation due emissions/du generation dry due to small
to Project across st generations and emissions particle size); and

1 As per the NAAQS and World Bank/IFC guidelines, there are no standards that apply to short -term exposure, eg one or
two hours, but there is still a risk of health impacts, albeit less certain.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

149
Magnitude Small Medium ge
is
all phases for short from Projects. « Significant
duration for long process emissions
duration from Project for
the entire Project
cycle.

Construction Phase

Air quality will largely get impacted from the following sources during the
construction phase:

= Fugitive dust emissions from site clearing, excavation work, cutting and
levelling work at WTG sites and access/ internal roads, stacking of soils,
handling of construction material, transportation of material, emission due
to movement of vehicles and heavy construction machinery etc.;

= Vehicular emissions due to traffic movement on site and on access roads;

= Particulate emissions from operation of batching plant;

* Exhaust emissions from construction machineries, other heavy equipment
like bull dozers, excavators, and compactors;

= Emissions from emergency power diesel generator required during
construction activity.

Further the WTGs are spread across a larger area and the air quality impacts
would largely be limited to 100m -200 m of the construction activity area,
batching plant and material storage area and will not have any long term
impact on the ambient air quality of the area.

Receptors

There are no receptors falling within 500 m of any of the WTGs as well as near
access roads/ dirt tracks to be used for the project. Mostly the exposure will be
transient in nature.

Embedded/in-built control

= Preventive measures such as storage of construction material in sheds,
covering of construction materials during transportation will be
undertaken, for reducing dust as part of the embedded controls.

= Emissions from the emergency DG set and other stationary machines will
be controlled by ensuring that the engines are always properly tuned and
maintained.

= Minimize stockpiling by coordinating excavations, spreading, re-grading
and compaction activities;

= Speed of vehicles on site will be limited to 10-15 km/hr which will help in
minimizing fugitive dust emissions due to vehicular movement;

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

150
Table 7.26

Cease or phase down work if excess fugitive dust is observed. Investigate
the source of dust and ensure proper suppression measures;

Proper maintenance of engines and use of vehicles with Pollution Under
Control (PUC) Certificate; and

Idling of vehicles and equipment will be prevented

Impact Significance

The impact on air quality will be local and short-term, restricted to the
construction period. The overall impacts are assessed to be negligible.

Residual Impact Significance

Impact on air quality during construction phase

Negative Positive Neutral
Direct Indirect Induced

[SERRE Temporary ShorS GAR Long-term [Permanent
Local Regional Intemational

innapere Seals Project footprint area, access roads, batching plant and surroundings
conto pos
Impact Magnitude aswel Negligible Small Medium Large

Resource Sensitivity [any Medium High
Negligible Minor Moderate Major

Significance of impact is considered negligible.
Positive Negligible Small Medium Large

Negligible Minor Moderate Major

Significance of impact is considered negligible.

The residual impact due to the Project on air quality will be negligible.

Operation Phase

Source of Impacts

As the Project is a renewable and clean energy development project, the
operation phase will be largely free from air emissions.

Decommissioning Phase

The decommissioning activities will have limited impact on the air quality of
the area and will be mainly in form of dust emissions due demolition of office
building. The increased vehicular movement for transportation of dismantled
WTGs, demolition debris, scrap materials will also generate fugitive dust
emissions.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

151
Table 7.27

7.5.5

Significance of Impact

The impact on air quality during decommissioning phase of the Project is
assessed to be negligible.

Additional Mitigation Measures

The embedded measures need to be implemented.

Residual Impact Significance

Impact on air quality during decommissioning phase

Negative Positive Neutral
fimpactType | Indirect Induced
Impact Duration Temporary Short-term. Long-term Permanent

impact Event aa Regional International

Project footprint area, access roads, batching plant and surroundings
Construction phase

Impact Magnitude Seung Negligible Small Medium Large
Medium High

Negligible Minor Moderate Major
Significance of impact is considered minor.

dual Impact

ie Positive Negligible Small Medium Large
ag)

Negligible Minor Moderate Major

Significance of impact is considered negligible.

The residual impact due to the Project on air quality will be negligible.

Impact on Ambient Noise Levels
Context

For the purpose of impact assessment on ambient noise levels in the area,
following project activities were considered:

¢ Construction activities including site preparation, construction of WTG
foundation, erection of transmission line, construction of SCADA building
and substation;

¢ Transportation of WTG components, construction material, construction
machinery and personnel;

¢ Operation of DG sets;

© Operation of batching plant; and

¢ Operation of the WTGs;

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

152
Table 7.28

Table 7.29

Table 7.30

Criteria

For the assessment of air quality, the sensitivity and magnitude criteria
outlined in Table 7.24 and Table 7.29 respectively have been used. Noise
standards notified by the MoEFCC vide gazette notification dated 14 February
2000 as amended in 2010 based on the A weighted equivalent noise level (Leq)
for residential areas will be followed (Table 7.30), which are similar to the
noise emission criteria specified in the WB/IFC EHS Guidelines, as presented
in Table 7.31, has been used for assessment of noise impacts. In order to assess
the significance of the impact, noise impact should not exceed the levels
presented in Table 7.31, or result in a maximum increase in background levels
of 3 dB at the nearest receptor location off-site.

Sensitivity Criteria for Ambient Noise

Sensitivit iteri Contributing Crite
Human Receptors Ecological Receptors
Low Industrial Use or transient receptors. Locally designated sites;
and/or

areas of specific ecological
interest, not subject to
statutory protection (for
example, as defined by the
project ecology team).

Medium Residential and Recreational Space _ Nationally designated sites.
High Educational/ Religious/ Medical Internationally designated
Facilities sites,

Criteria for Impact Magnitude for Assessment of Impact to Ambient noise
levels

Magnitude Negl Small Medium Large

Crite:

Noise Quality e Predicted e Predicted ° = Predicted ° Predicted
noise levels noise levels noise levels noise levels
are at or less are 3 to less are between 5 are more than
than 3 dB (A) than 5 dB (A) and 10 dB (A) 10 dB(A)
above the above the above the above the
relevant relevant relevant relevant
limits / limits / limits / limits /
thresholds thresholds thresholds(Re thresholds(Re
(Refer Table (Refer Table fer Table fer Table
7.16)*. 7.16)*. 7.16)*. 7.16)

¢ Short term «Short term ¢ Medium ¢ Long term
exposure exposure (<1 Term exposure (> 6
(Few hours in month) Exposure (1 months)
a day and not to 6 months)

continuous)

Ambient Air Quality Standards in respect of Noise!1!

‘Area Code Category of Area Limits in dB(A) Leq*

Day Time Night Time
ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
PrRojECT #111074/ 0308489 MARCH 2016

153
Table 7.31

‘Area Code Category of Area Limits in dB(A) Leq*

Day Time Night Time
(A) Industrial Area al 70
(B) Commercial Area 65 55
(a) Residential Area 55 45
(D) Silence Zone 50 40

Note:

1. Day time shall mean from 6.00 a.m. and 10.00 p.m.
Night time shall mean from 10.00 p.m. and 6.00 a.m.

3. Silence zone is an area comprising not less than 100 metres around hospitals,
educational institutions, courts, religious places or any other area which is declared as
such by the competent authority.

4, Mixed categories of areas may be declared as one of the four above mentioned
categories by the competent authority.

* dB(A) Leg denotes the time weighted average of the level of sound in decibels on scale A
which is relatable to human hearing. A “decibel” is a unit in which noise is measured. “A”, in
dB(A) Leq, denotes the frequency weighting in the measurement of noise and corresponds to
frequency response characteristics of the human ear. Leq: It is an energy mean of the noise level
over a specified period.

1 [Source: Schedule of The Noise Pollution (Regulation and Control) Rules, 2000 vide S. O.
123(E), dated 14.2.2000 and subsequently amended vide S.O. 1046(E), dated 22.11.2000, S.O.
1088(E), dated 11.10.2002, S.O. 1569 (E), dated 19.09.2006 and S.O. 50 (E) dated 11.01.2010
under the Environment (Protection) Act, 1986.)]

Noise Emission Criteria"

Location Noise Level Limit (dB(A)
Daytime (0700 - 2200 hrs) Night-time (2200 - 0700 hrs)
Industrial; commercial 70 70
Residential; institutional; 55 45
educational

Ti Guidelines values are for noise levels measured out of doors. Source: Guidelines for Community Noise,

World Health Organisation (WHO), 1999.
Receptors

There are no settlements within the project foot print area, hence the increase
in ambient noise levels are not likely to be experienced by any communities.
Further, there are no receptors near the dirt tracks or paved roads lying in the
Project area or on the access roads to the Project area for Jaisalmer town.
However, the core zone is frequented by herders and grazing animals during
the day time. High ambient noise levels during construction phases might be a
cause of discomfort for these. The impact assessment for higher ambient noise
has been performed considering this factor.

Construction Phase

Embedded/in-built control

Based on the scattered activity areas and the consulting firm’s’s previous
experiences, impact of construction activities will be limited within 500 m of
the WTGs locations and within 100 m from the road network, which will be

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

154
Table 7.32

developed/ upgraded and used for man and material movement within and
outside the project area.

All the noise generating equipment such as DG sets, batching plant etc. will be
located away from village settlement. There would not be any continuous
noise emission from the construction activity area however intermittent at
source can go from 85 dB(A) to 100 dB(A) at source depending upon the
equipment and in -built noise control measure. Furthermore as the receptors
are located beyond 500 m from any of the activity area hence incremental
noise during day time at these receptors will be well within the applicable
standards. However the background noise level in the study area is already
higher than the applicable standards and hence the incremental noise would
not be heard at the receptors.

Significance of Impact

The impact on noise quality during construction phase of the Project is
assessed to be negligible.

Additional Mitigation Measures

As the embedded controls are sufficient to address the effects of the impact
any additional mitigation measures are not foreseen.

Residual Impact Significance

Increased ambient noise during construction phase

Noise generation from construction activities and transportation of
man/ material

Impact

Negative Positive Neutral

Direct Indirect Induced

Temporary Short-term Long-term Permanent

Local Regional International

Limited to within 500 m of WIGs and 100 m of access dirt tracks to be
used for resource transportation and possible camp site

Connon ps

Impact Magnitude fara Negligible Small Medium Large
Low Medium High
Negligible Minor Moderate Major

Significance of impact is considered negligible.
Positive Negligible Small Medium Large
Negligible Minor Moderate Major

Significance of impact is considered negligible.

The significance of the residual impact will remain negligible.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

155
Operation Phase
Context

The emanation of noise form the operation of WTGs is of the following two
types: (a) mechanical noise, from interaction of turbine components; and (b)
aerodynamic noise, produced by the flow of air over blades. Mechanical
sounds originate from the relative motion of mechanical components and the
dynamic response among them. Sources of such sounds include:

© Gearbox

e Generator

e Yaw drives

¢ Cooling fans

¢ Auxiliary equipment (e.g. hydraulics)

Aerodynamic sound is typically the largest component of wind turbine
acoustic emissions. It originates from the flow of air around the blades.
Aerodynamic sound generally increases with rotor speed.

The Project will have 53 WTGs of 1.7 MW each with 103 m rotor diameter and
80 m hub height.

Receptors

The nearest settlement was 800 m away from any WTG location. No noise
modelling was carried out as there were no receptors that would get impacted
by the operations of the WTGs. The only receptors are the herders who
frequent the area during the day.

Embedded/in-built control

¢ Regular maintenance of WTGs;
¢ Periodic monitoring of noise near to the sources of generation to ensure
compliance with design specification;

Significance of Impact

The impact on air quality during decommissioning phase of the Project is
assessed to be negligible.

Additional Mitigation Measures

As the Impact Significance is negligible for this impact, embedded controls are
sufficient to address the effects of the impact. Therefore, any additional
mitigation measures are not suggested.

Significance of Residual Impacts

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

156
Table 7.33 Higher ambient noise during operation phase

Higher ambient noise during operation phase

J impact Nature Xa Positive Neutral
Direct Indirect Induced
Temporary Short-term Long-term Permanent
Local Regional International

Impact Seale Limited to within 300-500 m of WTGs
Impact Magnitude fara Negligible Small Medium Large

Receptor Sensitivity [any Medium High

Negligible Minor Moderate Major

ificance

Significance of impact is considered negligible.

dual Impact

Magnitude Positive Negligible Small Medium =——_ Large
Residual Impact Negligible Minor Moderate Major
Sipaliteanae Significance of impact is considered negligible.

Residual Impact Significance

The significance of the residual impact will remain negligible.

Decommissioning Phase

Similar impacts as during the construction Phase will be observed in the
decommissioning phase.

7.6 KEY ECOLOGICAL RISKS

7.6.1 Criteria

The impact assessments were undertaken based on following impact
assessment matrix for species as presented in Table 7.34.

Table 7.34  Species-Impact Assessment Criteria

Baseline Magnitude of Effect on Baseline Habitats
Species Negligible Small Medium
Sensitivity/

Value

Negligible
Low
Medium
High

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

157
Table 7.35

Table 7.36

7.6.2

Impact Magnitude for Species

Value Description

Negligible Effect is within the normal range of variation for the population of the species.

Small Effect does not cause a substantial change in the population of the species, or
other species dependent on it.

Medium Effect causes a substantial change in abundance and / or reduction in

distribution of a population over one, or more generations, but does not
threaten the long term viability / function of that population, or any
population dependent on it.

Large Affects entire population, or a significant part of it causing a substantial decline
in abundance and / or change in and recovery of the population (or another
dependent on it) is not possible either at all, or within several generations due
to natural recruitment (reproduction, immigration from unaffected areas).

Receptor Sensitivity
Jue
Negligible Species with no specific value or importance attached to them.
Low Species and sub-species of LC on the IUCN Red List, or not meeting criteria for
medium or high value.
Medium Species on IUCN Red List as VU, NT, or DD, species protected under national

legislation, nationally restricted range species, nationally important numbers of
migratory, or congregatory species, species not meeting criteria for high value,
and species vital to the survival of a medium value species.

High Species on IUCN Red List as CR, or EN. Species having a globally restricted
range (ie plants endemic to a site, or found globally at fewer than 10 sites,
fauna having a distribution range (or globally breeding range for bird species)
less than 50,000 km2), internationally important numbers of migratory, or
congregatory species, key evolutionary species, and species vital to the
survival of a high value species.

Impacts during construction Phase

The wind farm area is devoid of any major or large vegetation patch. The
construction area is revenue lands, the associated ecological impacts of the
construction phase are due to following construction activities;

¢ clearance of vegetation for storage yards;

¢ laying of WTG foundation and WTG installation

¢ laying of transmission lines and transmission towers
¢ laying of approach roads

Impact on habitat of herpetofaunal species, resident avifaunal species and
mammals

Context and Source of Impact

The land clearance activities for the construction activities lead to removal of
vegetation at the WTG location and access roads. Vegetation clearance may
reduce the fodder for wild animals such as Indian Gazelle (Gazelle bennetii-
IUCN Least Concern; IWPA,1972-Schedule I species) as well as disturb their

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

158
Table 7.37

habitat. This may also expose the species to venture to new areas and expose
to poaching and hunting.

Significance of Impact

The vegetation removal in the region may impact the habitat of herpetofaunal
species, resident avifaunal species and mammals. The vegetation removal will
also impact the grassland specific bird species which use this shrubby habitat
as shelter. Overall residual impact significance (refer to Table 7.37) of the
vegetation clearance is assessed as minor.

Additional Mitigation Measures

Following mitigation measures will further reduce the impact significance on
the habitat and species to negligible.

¢ Vegetation clearance shall be limited to the project activity area;
¢ No major vegetation should be removed, alternate route should be
planned in case any tree/large shrubs is falling within access road

alignment;
¢ Top soil should be stored separately for restoration of the habitat;

¢ Strict prohibition on use of fuel wood and shrubs from nearby areas as
kitchen fuel;
¢ Local grass species should be seeded in disturbed areas during monsoon

period.

Residual impact significance

The impacts of vegetation clearance will be both direct and indirect and
limited to construction phase of the project. Overall residual impact
significance (refer to Table 7.37) of the vegetation clearance will remain as
minor.

Impact due to Clearance of Vegetation

Clearance of vegetation
Impact Nature Negative Positive Neutral

Direct Indirect Induced
Temporary Short-term Long-term Permanent
Local Regional International
Limited to Wind Farm area (specifically construction areas)
Construction phase

Positive Negligible Small Medium Large
Re ar

Low Medium High
(Habitat) 8
Medium High
Negligible Minor Moderate Major
ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
PrRojECT #111074/ 0308489 MARCH 2016

159
7.6.3

HR si: ficance of impact is considered minor.

Overall residual impact significance (refer to Table 7.37) of the vegetation
clearance is assessed as minor.

Construction activity leading to habitat disturbance for Indian Gazelle
Context and receptor

The WTG foundation laying and WTG component installation will require
camping/ of work force on site, movement of vehicles for transportation of
man and material, construction noise due to excavation etc. These activities
will cause habitat disturbance for Indian Gazelle (Gazalle benetii-IUCN 2015
ver.2-LC/IWPA Sch-I) and they tend to avoid such area. The habitat alteration
may also lead to fresh man-animal conflict and exposure to fresh predators.
Noise generated by construction activities and vehicle movement may further
disturb the wild life movement in the nearby areas.

Significance of Impact

The impacts of construction of WTG foundation and installation of WTG will
be both direct and indirect and limited to construction phase of the project.
Overall impact significance (Refer to Table 7.38) is assessed as minor.

Additional Mitigation measures

Following mitigation measures will further reduce the impact significance:

¢ Itis suggested to start the project in phased manner;

¢ Good housekeeping should be followed for construction activities, waste
packaging material should be properly disposed;

e Efforts should be made to minimize construction noise should be made;

¢ Labour movement should be restricted between construction camps and
construction sites;

¢ Proper training shall be provided to construction staff for handling of
reptilian species;

¢ Camp and kitchen waste should be collected and disposed in a manner
that it does not attract wild animals;

¢ Temporary barriers should be installed on excavated areas;

¢ The footprint of the construction activities should be kept to the minimum
to reduce disturbance to flora and fauna.

¢ General awareness regarding wildlife should be enhanced through
trainings, posters etc. among the staff and labourers;

¢ Proper sanitation facilities should be provided at the labour camps; and

¢ Anti -poaching/hunting policy should be strictly enforced.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

160
Table 7.38

7.6.4

Residual Impact significance

With the implementation of the suggestive measures, the residual impacts on
the habitat and species will be negligible.

Impact due to construction activities

Construction activities

Negative Positive Neutral

Direct Indirect Induced
Temporary Short-term Long-term Permanent
Local Regional International
Limited to Project area (specifically construction areas)
Construction phase

Likely

Positive Negligible Small Medium Large

Medium High
Medium High
Negligible Minor Moderate Major

Impa
Significance of impact is considered minor.

Laying of approach roads leading to road kills of Herpetofauna
Context and receptor

Approach roads are integral part of any wind farm projects as they are
established usually away from habitation and main commutation routes.
These approach roads are solely used for project related activities. These are
generally unpaved and contribute to the dust deposition on the nearby
vegetation. Movement of vehicles in unpaved roads often leads to dust
deposition on nearby vegetation areas and which may affect photosynthesis,
respiration, transpiration and overall affect the productivity. In addition, the
construction of new approach roads will lead to reduction in native species
diversity of the area and may facilitate introduction of exotic and invasive
species and subsequently their range expansion.

Unregulated vehicle speed on such roads also leads to road kills of
herpetofauna and moving wildlife such as Indian Gazelle (Gazalle benetii-
IUCN 2015 ver.2-LC/IWPA Sch-I) which will impact their movement areas.

Significance of Impacts

The impacts of laying of approach road will be both direct and indirect and
limited to construction phase of the project. Overall impact significance of the
construction of approach roads (Refer to Table 7.39) is assessed as moderate.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

161
Table 7.39

Additional Mitigation measures

The suggestive mitigation measures for minimization of impacts due to
construction activities are;

Based on the ecological assessment as well as impact significance, the

following mitigation measures have been suggested:

¢ Construction activities should be planned and undertaken in a phased
manner;

¢ Project related activities should be avoided during the night time.

¢ Damage to the natural topography and landscape should be minimized;

¢ Strict prohibition should be implemented on trapping, hunting or injuring
wildlife within the subcontractors and should bring a penalty clause under
contractual agreements;

e¢ A minimum possible number of routes should be authorized for use
during construction by the labourers and staff, speed limit of the vehicles
plying in these routes should be kept 20-25 km/hr to avoid road kill;

¢ Where natural drainage crossing is envisaged at approach roads, culverts
should be provided for crossing of herpetofaunal species;

Residual Impact significance

With the implementation of the suggestive measures, the residual impacts will
be minor.

Impact due to construction of approach road

Construction of Approach roads
Negative Positive Neutral

Direct Indirect Induced
Temporary Short-term Long-term Permanent
Local Regional International
Limited to approach roads and construction areas

Construction phase

Positive Negligible Small Medium Large

Medium High
Medium High
Negligible Minor Moderate Major

Significance of impact is considered moderate.

Impacts during Operation Phase

Wind farm operation has direct and indirect impacts on the bird and bat
communities. The impact during operation phase of the wind farm is
discussed in the sections below.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

162
7.6.5

Mortality of Avifaunal and bat species due to collision risk
Context and Receptor

The impacts of operation phase on the avifaunal and bat species are discussed
in the sections below. Based on the field survey during the ESIA study (11"
July to 15 July, 2015) and initial Bird and Bat study in the migratory season
(6! Nov to 15 November, 2015) species of conservational significance were
enumerated from the project site (wind farm area) and 5 km buffer area. The
above said two survey confirms the presence of IUCN Red list of Threatened
Species V 2015.4, 2 species, the Red-headed Vulture (Sarcogyps calvus) and
White-rumped Vulture (Gyps bengalensis) are classified as Critically
Endangered (CR); 2 species, the Steppe Eagle (Aquila nepalensis) and Egyptian
Vulture (Neophron percnopterus) are classified as Endangered (EN) were
observed. The study also observed presence of 21 migratory species in and
surrounding areas of wind farm site17 bird species are listed in Schedule 1 of
the Indian Wildlife Protection Act, 1972 and amendments.

During the initial migratory survey some collisions were recorded for raptors
(Steppe Eagle IUCN-EN v4, 2015) and migratory vultures (Eurasian Griffon
TUCN-LC v4, 2015) in the adjoining Mokal wind farms (approximately 1 km
from Nidhi Site) which are operational for the last four (04) years. The first
phase of the long term bird and bat survey (February 2016) also recorded
collision of the above species in the adjoining Mokal wind farm (on north west
of Nidhi Site), adjoining Ostro wind farm operational since last 6 month (in
southwest of Nidhi Site) and adjoining Tanot Power Wind Farm (South of
Nidhi site) operational from 4 months.

Migratory species such as water-birds were not recorded near the Nidhi site
due to the absence of perennial surface water bodies. In addition to the above
species the following threatened species in IUCN V 2015.4 2 species were
recorded at the wind farm site during the initial survey; the Red-headed
Vulture (Sarcogyps calvus) and White-rumped Vulture (Gyps bengalensis)
Critically Endangered (CR); the Steppe Eagle (Aquila nepalensis) and Egyptian
Vulture (Neophron percnopterus Endangered (EN). These species were also
recorded during the first phase of the long term survey (February 2016).
Mortality of the Eurasian griffon indicates that other vulture species flying at
similar height are at risk of potential collision. However all of these vulture
species are widespread across Indian Sub-continent. It is unlikely that
mortality at this site will be responsible for any decline of their population.
The presence of these vulture species is primarily linked to the dead carcass at
the site. The mitigation lies in the better carcass disposal which can be easily
undertaken by the project. An electrocution of a steppe eagle was observed.
The species is adversely affected by power lines and is highly vulnerable to
the impacts of potential wind energy developments (Strix 2012, Meyburg and
Boesman 2013). However steppe eagle is widely distributed in Rajasthan as
well as all across India in winter and we cannot attribute any cause for
population decline to this site. However, this mortality rate (uncorrected for
scavenger removal and observer efficiency) is low when compared to

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

163
mortality rates from globally available data “).This document will be updated
when the long term bird and bat study had completed (initial report is
included in 5.2)

Bird Mortality due to electrocution

The transmission line to be used for power evacuation from the WTG to sub-
station may pose threat of electrocution to passing bird species. Some bird
species tend to use these wires and poles for roosting can get electrocuted.

There are various technical modifications suggested by various avifaunal
research and conservation organizations such as Birdlife International to
minimize the electrocution of avifaunal species. These modifications are
suggested in the mitigation measures.

The external transmission line does not pass through any forest land and
waterbody. The sensitive waterbodies for example (Village Pond at Biprasar
netsi) is atleast 4.27 km from the transmission line so any impact on the
migratory birds from the waterbody is not envisaged due to transmission line.

Significance of Impacts

Based on the above standard we categorize the wind farm area resource
sensitivity to be high with respect to species. The wind farm is used by
globally endangered and nationally protected species of vulture and eagle
species. We have observed mortality of the Eurasian Griffon, through both
collision with WTGs and electrocution. Though this not an endangered or
protected species its mortality indicates that other threatened species of
vultures may face similar risks as they are likely to feed on live-stock carcasses
in proximity to the wind farm. Impacts magnitudes to these species from
collision and electrocution are categorized as medium as these may cause a
substantial change in abundance and / or reduction in distribution of a
population over one, or more generations, but does not threaten the long term
viability / function of that population

There is limited embedded control in the project design presently. The impact
due to movement of blades resulting into collision risk of birds and
electrocution is assessed as major. However, impact significance may change
subject to outcome of the long term bird and bat survey.

External transmission lines are not envisaged to have electrocution impact on
the birds as sufficient distance between conductors is considered in the design
to avoid electrocution.

(1) Wind turbine interactions with birds, bats and their habitats. A summary of research results and priority questions.
http:/ /www/eere.energy.gov/wind/ pdfs/birds_and_bats_fact_sheet. pdf

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

164
Figure 7.3

Additional Mitigation Measures

A common tendency has been noticed in Jaisalmer area. Most of the villages,
when there is any cattle cattle/livestock causality, this disposes any carcasses
outside the village area

/ grazing area. These carcasses are been spotted by the soaring scavengers
(Vultures) in search of food and they get attracted to such disposal sites (Refer
Figure 7.3.). The vulture’s flight path when descending from their flight height
may fall in line with the wind turbine and may collide with the operational
WITGs.

Carcass disposal sites attracting Egyptian Vultures near project site

‘Source: Site and surrounding areas survey by ERM during 11" July to 15" july, 2015

Following appropriate mitigation measures should be undertaken for
reduction in bird and bat collision:

¢ To reduce collision risk, livestock carcass management is to be undertaken
in the wind farm area. All carcasses detected inside the wind farm area
are to be removed and dumped at designated livestock dumping
locations. This will reduce the probability of vultures occurring in the
wind farm area, thereby reducing the risk of collision with operating
WITGs.

¢ Proper communication needs to be established between resident of local
villagers and nomadic shepherds in the area. Any incident of livestock
causality should be immediately brought to the attention of Mytrah (point
of contact) for such incidents and carcases should be immediately
removed from the site.

« A designated cattle carcass disposal site should be identified in
consultation of District Authorities, forest departments and the
representatives of Habur, Mokal and other stakeholders in the area. The
cattle carcass so discovered should be transported immediately.

¢ Wingspans of raptors (eagles, vultures, buzzards and falcons) recorded in
the study area is shown in Figure 7.4

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

165
¢ Figure 7.5. exhibits electrical pole modifications such as usage of
suspended insulators and insulation of conductors in order to reduce bird
and bat mortality through electrocution should be incorporated.

¢ Birds get electrocuted if their wings come into contact with two of the
exposed pins. As shown in Figure 7.4 below, if the electrocution clearance
for a species of bird is 152 centimetres (cm) a horizontal and vertical
clearance of 152 cm and 102 cm is required to reduce the risk of
electrocution for the species. As wingspans vary based on bird size,
electrocution clearances will also vary to ensure that power poles are safe
for different raptor species.

¢ Post operational Monitoring: Post operational monitoring of the wind
farm area should be undertaken through independent third party
organizations to assess the efficacy of carcass management practices for a
period of two years. Additional surveys are also recommended to monitor
bird carcasses during the migratory season.

Figure 7.4 Wingspan of raptors found in the Study Area

EAGLES
+m — 137178 em (64-70 in-———_—_»
VULTURES

——

+———86--152 cm (34-60 in»
BUTEOS

~~

+— 51-124 cm (20-49 ink——_»
FALCONS
Wingspan of raptors recorded in the study area, provided in centimetres and inches.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

166
Figure 7.5

Figure 7.6

Source: Avian Power Line Interaction Committee, “Suggested practices for avian protection on power lines:
‘The state of the art in 2006,” Edison Electric Institute, APLIC, and the California Energy Commission,
Washington, D.C. and Sacramento, CA, PIER Final Project Rep. CEC-500-2006-022, 2006, p. 207.

Avoidance
Following appropriate mitigation measures should be considered for

avoidance of bird collision with wind turbine blades and electrocution with
transmission lines:

¢ Bird-safe strain poles require insulating chains at least 60 cm in length;
uninsulated poles are causing risk of electrocution at the adjoining Mokal
wind farm as represented in Figure 7.6Flash lamps on the WTGs will
prevent bird collision at nights.

¢ Regular checking of the vacuums or holes in the towers to avoid nesting
by any of the birds;

¢ Marking overhead cables using diffractors and avoiding use over areas of
high bird concentrations, for species vulnerable to collision.

Electrical Pole Modification

Existing Un insulated Pole chains at Bird-safe strain poles
adjoining Mokal Wind farm site
Source: Site and surrounding areas survey by ERM during 11 July to 15" July, 2015

Schematic representation of power pole with raptor safe design features

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

167
Table 7.40

Wrist-to-Wrist
Electrocution
Clearance
152 cm

Requires 152-cm

Requires Horizontal
102-cm Vertical Clearance
Clearance

Source: Harness, Richard E., and Pranay Rao Juvvadi. "Preventing Bird Electrocutions: Alternative
Construction Methods Could Help Birds and Utilities." Industry Applications Magazine, IEEE 21.3 (2015):
22-26.

Residual Impact significance

After implementation of mitigation measures, the significance of the residual
impacts will be reduced from major to moderate.

The mitigation measures for transmission line route will be same as suggested
for the wind farms such as Livestock Carcass Management all along the route.

We however believe that consequent to the mitigation through management
of live-stock disposal and design changes in transmission poles, mortality of
vultures and eagles can be substantially reduced. The impact magnitude post
mitigation would change to small (as there is always a chance of some
mortality despite these mitigation measures). The impact significance would
thereby change to moderate.

Impact significance for species observed

Bird Collision Risk and Electrocution -Operation Phase
Negative Positive Neutral

Direct Indirect Induced
Temporary Short-term Long-term Permanent

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

168
7.7

Regional International

Impact Scale Limited to Project Boundary (specifically WTG locations, substation,
Pe ‘Across ROW of internal and external transmission line)

Operation Phas

Likelihood Likely
Impact Magnitude Set Negligible Small Medium Large

Medium High

Negligible Minor Moderate Major
Significance of impact is considered Major for Species

Residual Impact

Magnitude Positive Negligible Small Medium Large

Residual Impact Negligible Minor Moderate Major

Significance Significance of impact is considered moderate.

IMPACT DUE TO CLIMATE CHANGE

Project Nidhi can be at a risk from the potential impacts of climate change as
changes in wind speed, temperature, precipitation etc. For this MEIL ensures
the design by considering following data/ reports.

. Soil testing report
. Weather conditions - Rainfall, Temperature , wind speed , wind
direction

° Total weight of Nazzle and Weight of Nacelle and blade.

Generally the past 20 years data is considered. Based upon the analysis,
designing is done by manufacturer keeping in view all the adverse factors.

The major impacting factor for viability of the project is the change in wind
speed. Based on the details (as can be referred from Annexure C), it is
anticipated that wind speed changes would not occur in immediate 10 years.
Anticipated risk of climate change for Project Nidhi is covered in detail in
Annexure C.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

169
7.8

Table 7.41

Table 7.42

7.8.2

KEY SOCIAL RISK
Criteria

For the assessment of social impacts, the sensitivity and magnitude criteria
outlined in Table 7.41 and Table 7.42 respectively have been used.

The social impacts associated with the construction, operations and
decommissioning stages have been assessed qualitatively and in some cases
quantitatively ( subject to availability of data), using professional judgement
and based on past experience from similar projects.

Impact Magnitude for Local Communities

Change dominates over baseline conditions. Affects the majority of the area
Large or population in the area of influence and/or persists over many years. The
impact may be experienced over a regional or national area.
Clearly evident difference from baseline conditions. Tendency is that impact
affects a substantial area or number of people and/or is of medium duration.

Medium . . F ‘ “
Frequency may be occasional and impact may potentially be regional in
scale.

Perceptible difference from baseline conditions. Tendency is that impact is

Small local, rare and affects a small proportion of receptors and is of a short
duration.

Negligible Change remains within the range commonly experienced within the

household or community.

Receptor Sensitivity for Local Communities

Profound or multiple levels of vulnerability that undermine the ability to
adapt to changes brought by the Project.

Some but few areas of vulnerability; but still retaining an ability to at least in
part adapt to change brought by the Project.

Minimal vulnerability; consequently with a high ability to adapt to changes
brought by the Project and opportunities associated with it.

Medium

Low

Community Health and Safety
Context and receptor

The receptors for impacts on community health and safety include the local
community within the Aol who may be present in the vicinity of the project
activities, for grazing purposes or while commuting. The construction phase
activities such as the erection of the WTGs, construction of the transmission
line and substations and movement of material and personnel may result in
impacts on the health and safety of the community. These activities will
involve the use of heavy machinery and live transmission power lines.
Furthermore, the movement of material and personnel via the access roads
may result in damage to human life or livestock due to accidents.

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

170
Table 7.43

The community health and safety risks associated with the construction,
operations and decommissioning of onshore wind power projects are similar
to those of most large industrial facilities and infrastructure projects. The main
risks include structural safety of project infrastructure, life and fire safety,
public accessibility and management of emergency situations.

Embedded/ In Built Control

MEIL has a health and safety policy in place which applies to all activities
being undertaken as part of the project. MEIL, also as part of its sub-contractor
agreements requires each contractor to have an EHS plan in place, as well as
procedures for monitoring of the EHS performance of contractors and their
workers.

Impact Significance

Based on the above the impact is assessed to be minor.

Additional Mitigation Measures

In addition to the embedded measures, the following risk mitigation measures
are suggested to minimize the risks/hazards of construction activities onsite:

e As part of the stakeholder engagement and information disclosure
process, the community will be provided with an understanding of the
activities to be undertaken and the precautions taken for safety;

¢ As part of stakeholder engagement, the project will also propagate health
awareness amongst the community;

¢ The traffic movement for the project in the area will be regulated to ensure
road and pedestrian (including livestock) safety;

¢ Putin place a grievance mechanism to allow for the workers and
community members to report any concern or grievance related to project
activities;

Residual Impact Significance

Impact Significance on Community Health and Safety

Impact
Impact Nature [Xu Positive Neutral
Impact Type Direct Indirect Induced

Impact Duration [RE NOnG Short-term Long-term Permanent
Impact Extent Local Regional _| International
Impact Scale Limited to Project Footprint area

Frequency

Likelihood

Impact Magnitude [SSS Negligible Medium

Resource/Receptor
Sensitivity Low Medium

High

Impact Negligible _ [Minor Moderate Major
Significance Significance of impact is considered Minor

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

7.8.3

Impact
Residual Impact
Magnitude

Residual Impact
Significance

Positive Negligible Small Medium | Large

Negligible | Minor Moderate Major
Significance of Residual Impacts is considered Negligible to Minor

The significance of impact will be reduced to negligible to minor on
implementation of mitigation measures.

Accidental Impacts- Blade-throw and Natural Disasters
Context and receptor

The failure in the rotor blade can result in the ‘throwing’ of a rotor blade
which may affect public safety. Further, there are chances of malfunction or
destructions due to natural disasters such as storms, cyclones, earthquakes
and lightning.

Any communities lying in close proximity to the WTG are receptors of this
type of impact. Blade throw risk for public safety is treated as extremely low
as in the event of failure the blade can reach between 15-100 m from the wind
turbine. Hence, micro-siting guidelines keep this in mind for prescribing a
safety setback distance.

The project area is not prone to storms and cyclones and does not fall in an
active earthquake prone zone. The Project area falls in Zone III according to
the Seismic Hazard Map of India. Zone III is defined as a zone having
moderate damage risk zone and vulnerable to earthquakes of intensity MSK
VII (as defined by Building Materials and Technology Promotion Council).

Embedded/built-in controls

The WTG design and micro-planning guidelines reduces the likelihood of
safety risks to public to a great extent. Reportedly, the WTGs have embedded
lighting protection. The rotor blades are equipped with a lightning receptors
mounted in the blade. The turbine is grounded and shielded to protect against
lightning, however, lightning is an unpredictable force of nature, and it is
possible that a lightning strike could damage various components
notwithstanding the lightning protection deployed in the machine. The
lightning may cause fire on the WTG but will have no potential to spread as
there is no nearby human habitation and scanty vegetation.

Significance of Impact

Based on the above the impact after implementing the embedded controls is
assessed to be negligible.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

172
Table 7.44

7.8.4

Additional Mitigation/Management Measures

Although the embedded controls are sufficient to address the effects of
accidental impacts, we suggest following measures to be included in the
ESMP:

Residual Impact Significance

Significance of impacts of accidents

Accidents and natural disasters

Negative Positive Neutral
Temporary Short-term Long-term Permanent
Local Regional International

Within 100 m of the WTGs. There are no communities in close proximity
to any of the WTGs.

Operation phase.

Positive Negligible Small Medium Large

Receptor Sensitivity [any Medium High

Negligible Minor Moderate Major
Impac
Significance of impact is considered negligible.

al Impa Positive Negligible Small Medium Large

Magnitude

Negligible Minor Moderate Major

Significance of impact is considered negligible.

The significance of the residual impact will remain negligible.

Occupational Health and Safety
Context and receptor

The receptors of the impacts on occupational health and safety include the
workers, both regular and contractual working on the project. The
construction phase activities such as construction of WTGs, access roads,
transmission lines and other project components and maintenance activities in
the operations phase are likely to result in a risk on the health and safety of the
workers on the project.

According to the IFC EHS Guidelines, the occupational health and safety risks
during the construction, operations and decommissioning of an onshore wind
power project is generally similar to those of the large industrial facilities and
infrastructure projects. The main risks of occupational health and safety
include working at heights, working with rotating machinery, and falling
objects

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

173
Table 7.45

Impact D Temporary Short-term Long-term Permanent

Embedded/In Built Control

MEIL has a health and safety policy in place which applies to all activities
being undertaken as part of the project. MEIL, also as part of its sub-contractor
agreements requires each contractor to have an EHS plan in place, as well as
procedures for monitoring of the EHS performance of contractors and their
workers.

Significance of Impact

Based on the above the impact after implementing the embedded controls is
assessed to be Minor.

Additional Mitigation Measures

In addition to the embedded measures, the following risk mitigation measures
are suggested to minimize the risks/hazards related to health and safety
onsite:

¢ The workers (both regular and contractual) on the project will be provided
with trainings on the Health and Safety policy in place, and their role in
the same and refresher courses will be provided throughout the life of the
project

¢ Establish a grievance redressal mechanism in place, to allow for the
employees and workers to report any concern or grievance related to work
activities

e Putin place measures to reduce the risk of prevalence of diseases,
including screening of workers, undertaking health awareness amongst
the workers, implementation of vector control programs, avoiding
presence of unsanitary conditions and better facilities in the project site,
such as safe drinking water, proper waste collection and disposal etc.

Residual Impact significance

The assessment of the residual impacts on occupational health and safety are
given below.

Impact Significance on Occupational Health and Safety

Impact
Impact Nature ern Positive Neutral
Impai Direct Indirect Induced

Impact Extent Local Regional | International
Impact Scale Limited to Project Footprint area

Frequency

Likelihood

Impact Magnitude [SStS Negligible Medium

Resource/Receptor
Sensitivity Medium

High

Impact Minor Moderate Major
ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
PrRojECT #111074/ 0308489 MARCH 2016

174
7.8.5

Impact
Significance Significance of impact is considered to be Minor

Positive Negligible Small Medium | Large

Negligible _ | Minor Moderate Major

Significance Significance of Residual Impacts is considered Negligible to Minor

The significance of the impacts will be reduced to negligible to minor on
implementation of mitigation measures

Labour Rights and Welfare

Context

The projects will employ skilled, semi-skilled and un-skilled workers, across
the project lifecycle, which will include contractual and regular employees
and local and migrant workers. The regular skilled workers are likely to be
comprised of migrant workers, from different districts and states in the
country, depending upon the need for technical expertise. It is understood
that a labour camp for the contractual labourers during the construction
phase will be set up near the project area at Habur.

The water requirements for the labour camps will be met through private
tanker facilities, with no local water body or ground water source being used
for majority of the construction phase of the project.

Embedded/In Built Control

MEIL, also as part of its sub-contractor agreements requires each contractor to
have an EHS plan in place, as well as procedures for monitoring of the EHS
performance of contractors and their workers. As part of the monitoring
process, MEIL will also monitor the camp facilities, payment of wages and
other regulatory requirements. However, the details of the monitoring process
and components are presently not available.

Significance of Impact

Based on the above the impact after implementing the embedded controls is
assessed to be Moderate.

Additional Mitigation Measures

The following additional mitigation measures are suggested in order to ensure
compliance with labour laws/ provisions as per the industry best practices:

¢ The labour camp at Habur for labourers should be constructed to meet the
requirements of the applicable reference framework in terms of space per
worker, water and sanitation facilities, first aid, lighting and ventilation
etc. and regular monitoring should be undertaken to ensure compliance
through the project lifecycle

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED

Project #111074/ 0308489 MArcH 2016

175
Table 7.46

7.8.6

¢ MEIL should establish a monthly monitoring and regular auditing
mechanism for monitoring their sub-contractors and suppliers with
respect to compliance to the applicable reference framework, in terms of
resources, migrant workers, child labour and forced labour, health and
safety, payment of wages etc.

¢ Strengthening security personnel around labour camps in order to
maintain adequate law and order and avoid any possible tensions between
the migrant workforce and host community.

¢ Establish a grievance redressal mechanism in place, to allow for the

employees and workers to report any concern or grievance related to work
activities

Residual Impact significance

The assessment of the residual impacts on labour rights and welfare are given
below.

Impact Significance on Labour Rights and Welfare

Impact

Impact Nature OS Positive Neutral
Impact Type Direct Indirect Induced
Impact Duration [RE NOnG Short-term Long-term Permanent
Impact Extent Local Regional | International

Impact Scale The project will employ local workers primarily on a contractual basis,
including semi-skilled and unskilled workers, whereas the skilled workers,
are expected to be mostly migrant workers and regular employees of MEIL.

Frequency

Impact Magnitude RETR Negligible Medium
Resource/Receptor
Sensitivity Low Medium High

Impact Negligible _|Minor Moderate Major
Significance Significance of impact is considered to be Moderate

Residual Impact _ _ ;
Magnitude Positive Negligible Small Medium | Large

hestrribertiaa| Negligible | Minor Moderate Major
Significance Significance of Residual Impacts is considered Minor

The significance of impact will be reduced to minor on implementation of
mitigation measures.

Impact on Indigenous Communities/ Vulnerable Groups

Context

As discussed in Section 6.6, the Aol is characterised by a SC population of
22.2% and ST population of 0.2%. The majority of the SC population consists
of Meghwals, Manganiars, Suthars and Dholis. There is also no reported caste
based distinction in terms of habitation patterns, with the various caste groups
residing together in the villages. Reportedly, there is no difference across the
social groups in terms of access to resources and economic opportunities.
Vulnerability in the society is defined on the basis of the economic status of

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED

Project #111074/ 0308489 MArcH 2016

176
Table 7.47

the households, and the difference in access to social, economic and political
power between men and women. The vulnerable groups identified are
women, women headed households and Below the Poverty Line People.

The land for the WTGs; transmission line; labour camp, pooling substation
and site office, is comprised of solely of government land. The land identified
for the project is used by the local community for grazing purposes, and does
not have any specific SC/ST group usage in terms of grazing, cultivation,
water body and cultural/religious property.

Embedded/In Built Control

As part of the Community Development Activities in the local villages, MEIL
will identify specific programmes for SC/ST groups and vulnerable groups.

Significance of Impact

Based on the above the impact after implementing the embedded controls is
assessed to be Minor.

Additional Mitigation Measures

In addition to the embedded measures, the following additional mitigation
measures are identified:

¢ Ensure that the employment and contracting opportunities generated by

the project are equally available across the social groups

¢ Undertake a profiling of the various social groups in the Aol, to

understand the individual needs and concerns of the social groups and

identify community development and CSR programmes in accordance to
the same

¢ As part of the stakeholder engagement, ensure adequate representation of

the SC/ST groups and vulnerable groups identified, and undertake

specific engagement activities with these groups

¢ Ensure that the grievance management mechanism established is
accessible to these groups.

Residual Impact significance

The assessment of the residual impacts on the Indigenous Communities and
Vulnerable Groups is given below.

Impact Significance on Indigenous Communities/Vulnerable Groups

Impact

Impact Nature [Ss Positive Neutral

Impact Type Direct Indirect Induced

Impact Duration [QSSSets Short-term Long-term Permanent
Impact Extent Local Regional | International

Impact Scale the SC/ST Community and vulnerable groups may be negatively impacted

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

177
7.8.7

Impact

by the project, in case the economic or developmental opportunities
generated by the project are not equally accessible to them in comparison to
other social groups.

Frequency
Likelihood
Impact Magnitude ERG Negligible Medium

Resource/Receptor
Sensitivity Low Medium High

Impact Negligible _ [Minor Moderate Major
Significance Significance of impact is considered to be Minor

Residual Impact
Magnitude
Residual Impact [KGS SCN Runes Moderate Major
Significance Significance of Residual Impacts is considered Negligible

Positive Negligible Small Medium —_ | Large

The significance of impact will be reduced to negligible on implementation of
mitigation measures.

Impacts on Economic Opportunities
Context and source

The receptors for impacts on economic opportunities include the local
community within the Aol. The construction phase activities of the project
including construction of access road, civil works, foundation activities, site
clearance and security will involve semi-skilled and unskilled workers, who
are likely to be recruited from the local community.

As discussed in the social baseline (Section 6.6), the main occupational
activities in the Aol are farm based activities (agriculture and livestock
rearing) and non-farm based activities (contractual labour for construction).
The influx of wind power projects in the area has resulted in a reduced
dependence on agriculture and livestock rearing for income, with the local
community choosing to work in the construction of access roads and other
project components and as security guards for the WTGs.

According to the information available, MEIL will be the main EPC Contractor
for the project. Apart from MEIL, four contractors will be involved in the
construction phase of the project, for the civil works, WTG foundations,
external access roads and the 132 KV transmission line. These contractors are
likely to employ a number of semi-skilled and unskilled labourers from the
neighbouring villages, however, the details of the same are presently not
available. In addition to this, the construction of the internal access roads is
being undertaken by the local community in Habur village. Furthermore, the
community has benefited from the project in terms of the cars and drivers
hired by the project, with only local cars being used in the project. The project
is also likely to create a number of indirect economic opportunities in terms
hiring tractors, setting up of tea shops etc.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

178
Table 7.48

While the community does undertake opportunistic cultivation on the
government land identified for the project, this is restricted to periods of good
rainfall. This cultivation is mostly of food grains in the monsoon season
(Kharif), used for self-consumption of the cultivators and is heavily dependent
upon the level of rainfall. According to the discussions with the local
community, the cultivators were not heavily dependent upon this cultivation
for their sustenance, with most of the households shifting towards non-farm
based activities. However, no private land has been identified for project.

During the operations phase, the employment opportunities will be reduced
and restricted to the maintenance of access roads, hiring of cars and drivers,
and a few security personnel and housekeeping staff at the site office.

Embedded/ In Built Control

The local community is preferred by the project for the requirement of semi-
skilled and unskilled workers to the extent possible. Migrant workers are
being hired, as observed during the second site visit, for steel related jobs.

Significance of Impact

The impact is assessed to be positive.
Additional enhancement Measures

The project is recommended to have the following additional enhancement
measures in place:

¢ The sourcing of local labour wherever possible should be made obligatory

for the sub-contractors and in all major procurement activities

¢ Preference should be given to the vulnerable population in the Aol

¢ The project proponent will establish a mechanism to audit subcontractors
and suppliers with respect to compliance of utilizing local labour and
resources.

e Prior to the commencement of construction activities, MEIL shall
undertake an assessment of the project area. In case any cultivation is
being undertaken in the area identified, MEIL will pay compensation for
the impact on crops, based on a negotiated settlement with the cultivators.

The assessment of impacts on economic opportunities is given below.

Impact Significance on Economic Opportunities

Impact
Impact Nature YO Positive Neutral
Impact Type Direct Indirect Induced

Impact Duration [Roni Short-term Long-term Permanent
Impact Extent Local Regional [International

Impact Scale Limited to Project Footprint area and Jaisalmer Tehsil and District
Frequency

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

179
Impact
Likelihood

Impact Magnitude [Rete

Negligible

Resource/Receptor
Sensitivity Low

Medium

Impact Negligible

Minor

Moderate

Major

Significance Significance of impact is considered to be Positive

ENVIRONMENTAL RESOURCES MANAGEMENT
Project #111074/ 0308489

180

MYTRAH ENERGY INDIA LIMITED
MArcH 2016

8.1

Figure 8.1

ANALYSIS OF ALTERNATIVES

THE POWER SCENARIO IN INDIA

India has witnessed unprecedented economic growth over the last decade
with real GDP growth of approximately 8.7% in the last five years (7.5% over
the last ten years), positioning it amongst the global ‘big five’ (Energy Statistics
by Central Statistics Office, 2014). As a consequence of high GDP and the
urgency to sustain positive growth, there is surge in energy demand and the
need to prospect for new energy reserves and harvest the same. Predictions
by the Planning Commission via the Twelfth Five Year Plan document indicate
that a total of 669.6 million tonnes of oil equivalent (MTOE) will be reached by
2016-17 and 844 MTOE by 2021-22. This will meet around 71 per cent and 69
per cent of expected energy consumption, with the balance to be met from
imports, projected to be about 267.8 MTOE by 2016 - 17 and 375.6 MTOE by
2021 - 22. Coal and natural gas (and their imports) will continue to fuel India’s
growth with a growing need to harvest energy from renewable sources in
environmentally responsible and sustainable manner. India generated about
855 BU of electricity in 2012. As of 2012, India had an installed renewable
energy capacity about 24.9 GW. During the Eleventh Five Year Plan, nearly
55,000 MW of new generation capacity was created, yet there continued to be
an overall energy deficit of 8.7 per cent and peak shortage of 9.0 per cent.
Therefore, resources currently allocated to energy supply are not sufficient for
narrowing the gap between energy needs and energy availability.

Plan wise Growth of Installed Generating Capacity in India

Sourcewise Estimated Potential of Renewable Power
in India as on 31.03.13
id
s o 52.2
iy 50
2 x
8 ‘@ 40
x gz
Moe ens,
ster ee 18.63
c & 20
Ss oe
: * | a one a
k o+ a co
* Wind Power Small Hydro Power Biomass Power Cogeneration-bagasse Waste to Energy

\

‘Source: Energy Statistics, 2014

As of 2014, the total potential for renewable power generation in the country
as on 31st March, 2013 is estimated at 94125 MW (refer Figure 8.1). This
includes wind power potential of 49130 MW (52.2%), SHP (small-hydro
power) potential of 19750 MW (20.98%), Biomass power potential of 17,538

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

181
8.2

8.2.1

8.3

MW (18.63%) and 5000 MW (5.31%) from bagasse-based cogeneration in sugar
mills.

ALTERNATIVE SITE LOCATION

Wind energy projects are non -polluting energy generation projects which are
site specific and dependent on the availability of wind resource. As per Wind
resource mapping and power potential assessment project the option of
choosing an alternative area is limited.

Alternate Location for WTGs and Associated Facilities

Within the potential area, there is a possibility as well as flexibility of moving
the individual WTG locations (micrositing) to avoid any potential issue like:

¢ near proximity to third party high voltage transmission lines

As for associated facilities such as transmission lines, access pathways,
pooling substation, yards, stores, and land department undertakes
identification of alternate sites in consultation and joint field visits held with
Power Evacuation team, Projects team which are the concerned internal
stakeholders. This process has enabled MEIL to choose the best possible
alternative to locate the WTGs and other project associated facilities.

The proposed wind power project site has the following location advantages:

¢ No ecological sensitive receptor such as national Parks, Wildlife Sanctuary,
Reserve forest or protected forests within 10 km radius;

¢ No cultural property of archaeological importance within 3 km radius;

¢ No habitations falling within 500 m of each WTG.

ALTERNATE TECHNOLOGY

The wind turbine manufacturer for Project Nidhi is General Electric (GE). GE
has been present in India in the wind turbine sector since 1996 and currently
offers WTGs across two different specifications: 1.5 MW-77 m Turbine and
the 1.6 MW-82.5 m Turbine - Class III B. The WTG used for the proposed
Project, GE 1.7-103, is being introduced into the Indian market for the first
time.

GE's investments into their 1.6 MW-82.5 m turbine, introduced in 2008,
resulted in the introduction of 1.7-103 wind turbines. As per GE, this product
evolution provides an increased capacity factor while increasing Annual
Energy Production (AEP) by ~30% at 6.5 m/s. GE further states that certain
incremental changes to the 1.7-103 wind turbine resulted in a significant
performance increase. These enhancements include greater blade length and

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

182
8.4

Table 8.1

controls improvements, resulting in an increase in AEP, capacity factor and
controlled sound performance.

Further, GE claims that the 1.7-103 wind turbines have the highest capacity
factor in their class in India. This turbine is a three-blade, upwind, horizontal
axis wind turbine with a rotor diameter of 103 meters. The turbine rotor and
nacelle are mounted on top of a tubular steel tower, providing a hub height of
80 meters. The turbine uses active yaw control to keep the rotor pointed into
the wind. Further, the turbine is designed to operate at a variable speed and
has an active blade pitch control (designed to regulate turbine rotor speed),
and a doubly-fed induction type generator along with power electronic
converter system.

Other specifications of the 1.7-103 are:

¢ Designed and certified to IEC 61400-1, IEC Class S;

e Standard temperature option;

e Standard tower corrosion protection; C2 internal and C3 external with
optional C4 internal and C5 external available;

¢ Rotational direction: Clockwise viewed from an upwind location;

¢ Speed regulation: Electric drive pitch control with battery backup;

¢ Aerodynamic brake: Full feathering of blade pitch.

ALTERNATE METHODS OF POWER GENERATION

Harnessing wind energy is an eco-friendly process, inexhaustible and
possesses a minimal environmental footprint. There are no fuel requirements
or large quantities of water for operation of the plant. Wind energy scores
over other forms of energy generation as it has a low gestation time: a short
lead time is needed to design, install, and start-up (up to a maximum of 2
months after micrositing, approvals and land purchase) a wind farm. Table 8.1
elaborates upon the advantages and disadvantages of various power
generation systems.

Environmental advantages and disadvantages of various power generation
systems

Mode Disadvantage Advantage
Thermal Power — High fossil fuel consumption. Large scale production
Plant ¢ Large quantities of water requirement potential
for cooling * Moderate gestation period
* High volume of emissions from Relatively inexpensive
operation ¢ Wider distribution potential

* Accumulation of fly ash (in case of coal
powered installations)
© Upstream impact from mining and oil

exploration
* GHG emission estimated as
228eCeq/kWh
ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MARCH 2016

183
8.4.1

Table 8.2

Mode Disadvantage dvant:

Hydropower ¢ — Site specific, dependent on GHG emission estimated as

Plant reservoir/river ete. low as 1.1gCeq/kWh for run
¢ Downstream impact on flow of river projects

+ Long gestation period
© Acute and chronic social and ecological

impacts
Nuclear Power ¢ Availability of fuel source © Cheaper power generation
© Hazards associated with radioactive * GHGemissions as low as
material 2.5gCeq/kWh

¢ High cost of project
« Long gestation period
¢ — Risk of fallout and meltdown scearios
and its impacts on the local populace
and environment.
Wind Power ¢ Land requirement of about 2.0 to 2.5 ¢ Pollution levels are
acres per MW insignificant
¢ — Site specific (associated to wind pattern) ¢ Inexpensive power
¢ Expensive installation generation
¢  Inexhaustible source
¢ GHG emissions as low as
2.5gCeq/kWh for the
Production Chain

Solar Power © Large land requirement Pollution levels are
* Site specific to solar insolation insignificant
«Expensive installation * Inexpensive power
* Concrete foundation on larger area generation

e Inexhaustible source

« GHG emissions as low as
8.2gCeq/kWh for the
Production Chain

Source: International Atomic Energy Agency (IAEA)
Greenhouse Gases (GHG) Emission

As per the estimations of International Atomic Energy Agency (IAEA) the
grams of carbon-equivalent (including CO2, CHs, N20, etc.) per kilowatt-hour
of electricity (gCeq/kWh) for wind energy project are low and scores better
when compared with other forms of conventional and non-conventional
sources of energy. Table 8.2 highlights the advantages and disadvantages
along with GHG emissions that each technology possesses.

Considering various factors such as wind resource potential in the project
districts; favourable environmental and social settings; low GHG emissions in
the project life cycle; land availability, governmental assistance, and local
community’s acceptance of wind energy projects over the last decade in the
region, wind energy based power generation is the most appropriate
alternative.

Green House Emissions from Different Electricity Production Chains

Mean tonnes Low tonnes
(COze/GV

Lignite 1054 790

Coal 888 756

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED

PrRojECT #111074/ 0308489 MARCH 2016

184
8.4.2

8.4.3

8.4.4

Mean tonnes

(COze/GWh) (COze/GWh)
Oil 733 547 935
Natural Gas 499 362 891
Solar PV 85 13 731
Biomass 45 10 101
Nuclear 29 2 130
Hydroelectric 26 2 237
Wind 26 6 124

‘Source: World Nuclear Association (WNA)
Water Consumption

The water requirements for producing the different primary energy carriers
vary; also, there are significant differences between the different types of
electricity generation. Several evaluation methods are being employed to
assess the footprint of electricity generation through various ways. The
methods are often referred to those by the developed regions to compare
energy and water uses; where certain measurements and statistics are a
common and accepted practice.

Solar and wind power projects have been known to use almost insignificant
water, in comparison to nuclear and coal based power projects. Wind farms
require small amounts of water are used to clean wind turbine rotor blades in
arid climates (where rainfall does not keep the blades clean).

According to the American Wind Energy Association (AWEA), wind therefore
uses less than 1/600 as much water per unit of electricity produced as does
nuclear, and approximately 1/500 as much as coal. As per AWEA, water
consumption (technology gallons/ MWh) is as follows: Nuclear - 620; Coal -
490; Oil - 430; Wind - 1; Solar - 30.

Carbon Offsetting

Hydro, solar and wind energy projects help in offsetting CO2 emissions from
conventional power generation. According to National Renewable Energy
Laboratory, 1 MW of wind energy results in 2600 tons of CO; offsetting. In
case of MEIL, 90.4 MW can offset approximately 234200 tons CO: annually

No-Go Alternative

Per the Load Generation Balance Report, 2014-2015 of CEA, there was a power
deficit of 20,864 MW (6.3%) in the Northern region (!) during the year 2014-
2015. For 2013-14 it faced a shortage of 18,583 MW (6.0%) and for 2015-16, the
Northern Region is again forecasted to suffer a shortage of 0.4%.

(1) Northern region consists of State grids of Delhi, Rajasthan, Haryana, Himachal Pradesh, Jammu & Kashmir, Punjab,
Uttarakhand and Uttar Pradesh.

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MArcH 2016

185
Table 8.3

8.5

As per the same report, Rajasthan faced a shortage of 0.3% in actual power
demand in the year 2013-14 and 0% in 2014-15. Further, the state is forecasted
to have an excess of power in 2015-16 as shown in Table 8.3.

Actual Power Supply Position in Rajasthan during 2014-2015 and
Anticipated Power Supply Position in 2015-2016

Details 2014-15 2015-16

Energy (MU) Peak(MW) — Energy(MU) Peak (MW)
Requirement 65,717 10,642 72,132 11,000
Availability 65,310 10,642 74,470 11,128
Surplus (+/-) Deficit -407 0 2,338 128
Surplus (+/-) Deficit %  -0.6% 0 3.2 12

‘Source: Load Generation Balance Report (2015-2015), CEA

It is evident from the discussion and Table 8.3 that while Rajasthan is moving
towards self-sufficiency in power generation, the Northern region is likely to
remain in power deficit. Under these circumstances the state of Rajasthan,
apart from satisfying own power needs, can also turn into an exporter of
electricity, thereby increasing state revenue.

As the wind farm is a part of the proposed power supply in 2015-16, in the
scenario of no wind farm project, the State Government will not be able to
promise self-sufficiency in electricity supply, let alone selling electricity to
Northern region.

CONCLUSION

Further to the above mentioned reasons, it would be significant to conclude
that:

¢ The Project will be environment friendly with minimal greenhouse gas
emissions;

¢ Itis the most feasible and choice of power generation in the state; and

¢ It will contribute towards the state of Rajasthan attaining self-sufficiency in
power supply and generating a revenue stream through sale of excess
electricity to power-deficient states in the Northern region.

A brief climate change risk assessment analysis for the Project Nidhi is
attached as Annexure C.

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

186
9.1

INFORMATION DISCLOSURE CONSULTATION AND PARTICIPATION

This section provides an outline of the engagement with the stakeholder
groups undertaken as part of the assessment process and the key issues
identified from the same.

“Stakeholder Analysis” is understood as the process of identifying the
individuals or groups that are likely to affect or be affected by a proposed
project, and sorting them according to their impact on the project and the
impact the project will have on them. This information is then used to assess
the manner in which the interests of the stakeholders should be addressed in
the project plan, policy, program, or other action.

The importance of such an analysis lies in the role played by this
understanding in the assessment of the socio-political environment
surrounding the project. It allows for the:

¢ Identification of key stakeholders, their primary groupings and sub

groupings;

¢ Identification of the interests, concerns and potential risks surrounding the

stakeholders, as well as conflicts of interests (if any);

¢ Identification of relations between stakeholders that may enable
"coalitions" of project sponsorship, ownership and co-operation as well as

the mechanisms which may have a role in influencing other stakeholders;

¢ Key groups/ individuals to be pin pointed who need to be informed about

the project;

lentifying stakeholders (those who are likely to have an adverse impact

on the project) and taking appropriate measures to combat their influence;

lentification of the impact and influence of the project on the
stakeholders and of the stakeholders on the project;

¢ Generation of information essential to the planning, implementation and
monitoring of the project; and;

¢ Development of a framework for participatory planning and
implementation of various project activities.

STAKEHOLDER IDENTIFICATION AND CHARACTERIZATION

A stakeholder is “a person, group, or organization that has a direct or indirect
stake in a project/ organization because it can affect or be affected by the
Project/ organization's actions, objectives, and policies”. Stakeholders thus
vary in terms of degree of interest, influence and control they have over the
project. While those stakeholders who have a direct impact on or are directly
impacted by the project are known as Primary Stakeholders, those who have
an indirect impact or are indirectly impacted are known as Secondary

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

187
Stakeholders. Keeping in mind the nature of the project and its setting, the
stakeholders have been identified and listed in the table given below.

Table 9.1 Stakeholder Group Categorization

Community © Local Community
* Vulnerable Groups
© Opinion Makers and
Community Leaders

Institutional Stakeholders ¢ LocalGram Panchayats ¢ Village Institutions
* Village Development * Political Parties
Committees
Government Bodies ¢ Regulatory Authorities * State Administration
¢ District Administration
Other Groups ¢ Contractors and Sub © Other wind power
Contractors projects
¢ Contractual workers ° Media
9.1.1 Stakeholder Mapping

“Stakeholder mapping” is a process of examining the relative influence that
different individuals and groups have over a project as well as the influence of
the project over them. The purpose of a stakeholder mapping is to:

¢ Identify each stakeholder group;

¢ Study their profile and the nature of the stakes;

¢ Understand each group’s specific issues, concerns as well as expectations
from the project

¢ Gauge their influence on the Project;

On the basis of such an understanding, the stakeholders are categorised into
High Influence/ Priority, Medium Influence/ Priority and Low

Influence/ Priority. The stakeholders who are categorized as high influence are
those who have a high influence on the project or are likely to be heavily
impacted by the project activities, and are thus high up on the project
proponent’s priority list for engagement and consultation. Similarly, the
stakeholders categorized as medium influence are those who have a moderate
influence on the project or even though they are to be impacted by the project,
it is unlikely to be substantial and these stakeholders are thus neither high nor
low in the project proponent’s list for engagement. On the other hand, the
stakeholders with low influences are those who have a minimal influence on
the decision making process or are to be minimally impacted by the project
and are thus low in the project proponent’s engagement list. For the purpose
of this assessment, the following table provides the stakeholder mapping for
the construction and operations phase of the project.

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

188
Table 9.2

Stakeholder Profile and Opinions

Relevant Concern and
Stakeholders Project Stakeholder
Primary Stakeholders
Local Community This stakeholder group is comprised The expectations and concerns of this group The local community's ¢  Thoughanumber of Influence of
of the local community living in the _from the project: support of the project and other wind power Stakeholder:
study area, including the villages of | ¢ Receiving benefits from the project in its activities is extremely projects already exist in High
Habur, Serawa and Mokal. The local terms of employment and development crucial to ensure smooth the area, the project can
community is characterised by a of infrastructure and the community functioning of the project play a critical role in Influence of
population of 4104 individuals across Preference to the local community in and meeting of the the development of the Project:
693 households. The population is contractor and employment timelines for the project. community through — High/Medium
characterised by a dominance of opportunities from the project ¢ — In the past, the local economic opportunities
Hindu population, with a small « — Regular updates on the project community has been and CSR projects
proportion of SC and ST groups. The activities and the opportunities from reported to create road
main caste groups in the local the same blockades and disrupt
community are Rajputs, Meghwals, * Minimal disturbance to the community other project activities in
Suthars, Manganiyars, with Rajputs in regards to access issues, pollution cases where the local
being in majority and influx of migrant workers community was not given
preference in economic
opportunities
Vulnerable This group is comprised of those The key expectations and concerns of the © This group's influenceon ¢ The project may playa _Influence of
Groups groups/households considered to be _ group from the project include: the project stems from the critical role in the Stakeholder:
vulnerable due to their social, political e Receiving benefits from the project in group being part of a development of these Low
or economic status in society. This terms of economic opportunities and larger community groups, by identifying
group in the study area is primarily development programmes specific opportunities _ Influence of
comprised of the women population, e Access to the economic opportunities and programmes for Project: High
women headed households in the and development programmes because the group
village and the families below the of their status in the society
poverty line. ¢ Regular updates on the project
activities and the opportunities from
the same
¢ Minimal disturbance to the community
in regards to access issues, pollution
and influx of migrant workers
Opinion Makers This stakeholder group is comprised _ The expectations and concerns of this group * This group may play a ¢ = Thoughanumber of _ Influence of
and Community _ of those individuals of the local from the project: critical role in the opinion other wind power Stakeholder:
ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED.
Project #111074/ 0308489 MARCH 2016

189
Relevant
Stakeholder:

Concern and Expectation:

Project

Leaders

Local Gram
Panchayats

community who hold traditional and
rational power. These stakeholder
group members include the elders,
community and political leaders in the
village and play a critical role in the
decision making in the local
community

This stakeholder group is comprised
of the lowest level of local governance.
The gram panchayats consist of one
or more revenue villages and are the
lowest level of decision making bodies
for development activities in the
villages

Receiving benefits from the project in
terms of employment and development
of infrastructure and the community
Preference to the local community in
contractor and employment
opportunities from the project

Regular updates on the project
activities and the opportunities from
the same

Minimal disturbance to the community
in regards to access issues, pollution
and influx of migrant workers

The expectations and concerns of this group
from the project:

Receiving benefits from the project in
terms of employment and development
of infrastructure and the community
Formulation of community
development programmes in
consultation with the Gram Panchayat
and the local community

Preference to the local community in
contractor and employment
opportunities from the project
Regular updates on the project

formation towards the
project and the
achievement of a ‘social
license to operate’

In the past, the local
community has been
reported to create road
blockades and disrupt
other project activities in
cases where the local
community was not given
preference in economic
opportunities

The stakeholder may also
an important role in the
implementation of the
development and CSR
activities planned and the
implementation of the
management plans such as
stakeholder engagement
and grievance
management

While the wind power
projects are not legally
required to obtain a NoC
from the Gram Panchayats
for setting up of project,
these groups are important
for the formulation of
public opinion and for the
‘social license to operate’ of
the project

The stakeholder may also
an important role in the
implementation of the

projects already exist in
the area, the project can
play a critical role in
the development of the Project:
community through Medium
economic opportunities

and CSR projects

These groups due to

their social status, may

already have access to a

number of economic

benefits from the other

wind power projects,

and thus may not be

completely dependent

upon the Project

Influence of

A number of wind Influence of
power projects existin Stakeholder:
the area, whichhave High
initiated community
development activities
in the villages.

Influence of
Project:
Medium

ENVIRONMENTAL RESOURCES MANAGEMENT
Project #111074/ 0308489

190

MYTRAH ENERGY INDIA LIMITED
Marc 2016
Relevant

Concern and

Influen

Inf

ence

Stakeholders

Village
Development
Committees

Regulatory
Authorities

This stakeholder group is comprised
of the committees set up by the local
community for the implementation of
the CSR activities of the wind power
projects and the utilization of the trust
fund set up by the wind power
projects in the area

This stakeholder group is comprised
of the central, state and district level
regulatory authorities. These
authorities influence the project in
terms of establishing policy, granting
permits and approvals for the project,
monitoring and enforcing compliance

activities and the opportunities from
the same

Minimal disturbance to the community
in regards to access issues, pollution
and influx of migrant workers

The key expectations and concerns of this
group from the project include:

Being involved in the identification and
planning for community development
and CSR activities

The development and CSR funds
should be made available to the VDC in
a timely manner, so as to allow for the
smooth implementation of the activities
planned

Regular updates on the project
activities and the opportunities from
the same

Minimal disturbance to the community
in regards to access issues, pollution
and influx of migrant workers

The key expectations and concerns of the
group from the project include:

Project's compliance to the regulatory
requirements

Timely disclosure of information and
provisioning of updated through the

life of the project

Project

development and CSR
activities planned and the
implementation of the
management plans such as
stakeholder engagement
and grievance
management

This group’s influence on
the project will pertain to
the efficacy with which the
VDC implements the
development and CSR
activities and the manner
in which the funds are
utilized. This may play an
important role in the
formulation of public
opinion towards the
project and its activities
The group may also play
an important role in the
implementation of the
management plans such as
stakeholder engagement
and grievance
management and in the
formulation of public
opinion towards the
project

The failure of the project to «
comply with the various
rules and regulations
applicable is instrumental
for the timely
implementation of the
project

Stakeholder

Influence of
Stakeholder:
High

The influence of the
project on the
stakeholder group
pertains to the process
of making available
adequate funds for the
implementation of the
programmes identified
by the committee

Influence of
Project:
Medium

The influence of the Influence of
project on the Stakeholder:
stakeholders pertains to High

the role the project will
play in the
development of wind
energy in the area

Influence of
Project: Low

ENVIRONMENTAL RESOURCES MANAGEMENT
Project #111074/ 0308489

191

MYTRAH ENERGY INDIA LIMITED
Marc 2016
Relevant
Stakeholder:

Concern and Expectation:

Influe
Project

District
Administration

Contractors and
Sub-Contractors

with the applicable rules and
regulations

This stakeholder group is comprised
of the government bodies at the
district level. These bodies are vested
with funds and decision making
authority through the decentralization
process. Accordingly the bureaucracy
under the Block Development
Officers, Block Health Officers,
Tehsildaar, Patwari, Revenue Officer
have become extremely influential.

This stakeholder group is comprised
of agencies/organizations retained by
MEIL for the various stages of the
projecct. The largest entity within this
group is GE, who is executing the
WTG erection and operations and
maintenance activities for the project.

The key expectations and concerns of the

group from the project include:

¢ Project's compliance to the regulatory
requirements

© Timely disclosure of information and
provisioning of updated through the
life of the project

The primary concerns and expectations of

the group from the project include:

¢ _ the role of the project in continued
economic opportunity and work
generation

* any reputational risks associated with
the project due to any future
community unrest or project activities

«clarity in terms of scope of work,
expectations, key performance
indicators and timelines

«timely and adequate disclosure of
information to allow the project
activities to be carried out

¢ fair business opportunities and contract

closure
* _ business continuity

This stakeholder group is
also critical for the
obtaining of the various
permits/clearances
required for the
commissioning of the
project

This stakeholder group is
also critical for the
obtaining of the various
permits/clearances
required for the
commissioning of the
project

This group serves as
important points of contact
between the state level
authorities and the local
community

this stakeholder group is
critical for the smooth
functioning and timely
implementation of the
project

this group may also play
an important role in the
formation of public
opinion towards the
project

The influence of the project
on the stakeholders pertains
to the role the project will
play in the development of
wind energy in the area

The influence of the project
on the group pertains to the
role of the project in
business opportunities and
the process of contract
closure

Influence of
Stakeholder:
High

Influence of
Project: Low

Influence of
Stakeholder:
High

Influence of
Project: High

ENVIRONMENTAL RESOURCES MANAGEMENT
Project #111074/ 0308489

192

MYTRAH ENERGY INDIA LIMITED
Marc 2016
Relevant Concern and Expectation:

Stakeholder: Project
Contractual This group is comprised of skilled and The primary concerns and expectations of ‘This stakeholder group is The influence of the project _ Influence of
workers semi-skilled workers, involved inthe _ the stakeholder group pertaining to the critical for the smooth on the group pertains to the Stakeholder:
project on a contractual basis. This project is as follows: functioning and timely roles of the project inthe Medium
group is most likely to be comprised ¢ __the role of the project in continued implementation of the continuance of economic
of the semi-skilled workers involved economic opportunity, work generation _project opportunities, timely Influence of
in the foundation activities, access and a source of income * this group may also play payment of wages and Project: High
road construction and security of the « timely settlement of dues and an important role in the ensuring the health and
WTGs. These workers are mostly from payments in keeping with the legal formation of public safety of the workers
nearby areas, however, there are requirements opinion towards the
migrant workers involved, especially» — continued work opportunities project
for skilled jobs pertaining to steel * safety at work
works.
Secondary Stakeholders
Village This stakeholder group is comprised The main concerns and expectations of the The influence of the group * The influence of the _ Influence of
Institutions of health and education institutions at group from the project pertain to: on the project pertains to project on the group —_— Stakeholder:
the village level. The institutions inthe * Adequacy of community development the role of the played by pertains to the roleof | Low
immediate vicinity of the project are activities in the area these institutions in the the project in the
the primary schools in the villages ¢ Contribution of the project towards the opinion formation and development of these _ Influence of
overall development of the area implementation of institutions Project:
¢ — Involvement in the formulation and community development Medium
implementation of the community programmes and CSR
development activities activities

«Timely and adequate disclosure of
information pertaining to the project

Political Parties This stakeholder group is comprised _ The key expectations and concerns of the _The influence of this The influence of the project Influence of
of political parties which are active in _ group from the project include: stakeholder group on the on the group is expected to Stakeholder:
the area. this group plays a critical role e __ the role of the project in the overall project pertains to the role of be extremely limited, Low
in the sensitization of the population development of the area the political parties in the pertaining to the role of the
and the creation of the public opinion» — the impact of the project on the local ‘formulation of public opinion _ project in the development _ Influence of

community towards the project of the area Project: Low

* adequate community development
activities throughout the life of the
project

«Timely disclosure of information
pertaining to the project activities

State The state administration is comprised _The main expectations and concerns of the __ This stakeholder group is also _The influence of the project _ Influence of
ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
PrRojECT #111074/ 0308489 MARCH 2016

193
Relevant Concern and Expectation: Influe
Stakeholder Project is

Administration of the state level agencies of the stakeholder group from the project include: _ critical for the obtaining of the on the stakeholders pertains Stakeholder:
various departments/authorities such e | Compliance to the regulatory various permits/clearances to the role the project will High
as industries department, revenue requirements for the project required for the commissioning _ play in the development of
department, labour department and =e __Project’s role in the development of the _of the project wind energy in the state Influence of
land department etc. area Project: Low

«Timely disclosure of information
pertaining to the project activities

Other wind power The other wind projects in the area The key expectations and concerns of the _The key influence of this The project's influence on _ Influence of
projects include those by Ostro and Suzlon. _stakeholder group from the project include: _ stakeholder group on the the stakeholder group Stakeholder:
The first wind power project in the ¢ The role of the project on the project pertains to the role of pertains to the project’s role Low
area was set up in 2011. community's perception towards wind other wind power projects in __in opinion formation
power projects in the area and their the area in the opinion towards wind power project Influence of
relations with the same generation towards wind power Project: Low
* Compliance with the regulatory projects

requirements and legal provisions
specific to the project

* Maintenance of positive relationship
with the local community and other

stakeholders
Media The media, comprising of both print — The main expectations and concerns of the The influence of the stakeholder The influence of the project Influence of
and visual media, has a significant stakeholder from the project include: group on the project is likely to on the stakeholder is likely Stakeholder:
presence in the district. They are ¢ Compliance to the regulatory pertain to the opinion formation to be extremely limited due Low
known to have played an extremely requirements for the project amongst other stakeholders to the nature of the project
important role in generating . Project's role in the development of the towards the project activities Influence of
awareness amongst the community. area Project: Low

* Maintenance of positive relationship
with the local community and other
stakeholders

* Timely disclosure of information in
regards to the project activities

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marc 2016

194
9.2

Figure 9.1

ENGAGEMENT PROCESS PRE IMPACT ASSESSMENT

For the purpose of these projects, the engagement of the local oemmunit by
the developers was restricted to public meetings held in the villages whose
land was impacted.

« These meetings were aimed at providing an understanding of the project
and its potential impacts.

«As part of these meetings, the project developers and local community also
decide on the community development activities to be undertaken by the
developer and the manner in which they would be implemented.

¢ For the purpose of implementing the activities thus identified, Village
Development Committees were set up.

¢ These committees are self-appointed by the local community and include
representatives of the various social groups; including vulnerable groups
such as women and Below Poverty Line families.

Public Meetings with the Local Community at Habur By MEIL

1

Source: MEIL Project Nidhi team

For the purpose of the Project, MEIL held open meetings with the local

community to discuss the project and its implications on the community. The

first meeting for the project was held in 2014, while the final meeting was held

on 34 July 2015, prior to the commencement of the construction activities for

the substation and access road.

¢ As part of these meetings, an understanding was provided of the project,
its purpose, land requirements and the potential impacts on the

community.
ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED:
Project #111074/ 0308489 MARCH 2016,

195
9.3

Figure 9.2

Table 9.3

¢ On the basis of this understanding, the community provided a verbatim
agreement to the project and identified certain key areas for CSR
involvement by the company.

« A village Development Committee was set up to channelize funds for
community development. Furthermore, the CSR activities are being
conducted through the VDC in each village.

«As part of these meetings, the involvement of the community in the project
was also discussed, in terms of manual labour, contracting opportunities
for construction activities and vehicles to be hired by the project.

ENGAGEMENT PROCESS AS PART OF THE IMPACT ASSESSMENT

As discussed in Section 10, during the pre-construction phase of the project,
the project team undertook a number of meetings with the local community.
This sub section provides an understanding of the engagement activities
undertaken as part of the ESIA process.

Consultations undertaken as part of the ESIA Process

Source: ERM Site Visit, July 2015

For the purpose of the ESIA for the project, the consulting firm undertook
consultations with a number of stakeholders. The Minutes for the same have
been attached as Annexure D.

Consultations undertaken as part of the ESIA

Date Stakeholder Group
12-07-2015 FGD with women group (Habur)

12-07-2015 Discussion with village leaders (Habur)

13-07-2015 FGD with local community (Serawa)

13-07-2015 FGD with local community (Mokal)

13-07-2015 FGD with women group (Mokal)

14-07-2015 Discussion with member of Village Development Committee (Habur)

As part of these consultations an attempt was made to develop an
understanding of the stakeholder group’s key concerns and expectations from
the project, the group’s perception of the project and wind power projects in
general and to triangulate the secondary information available in the area.

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

196
9.3.1

Key Issues Identified

As part of these consultations, some key issues and concerns were identified,
and are discussed as follows:

Preference for wind power projects over solar power projects: according
to the discussions with the local community representative it was
understood that the community prefers wind power projects over solar
power projects. The reason attributed for this preference is that while solar
power projects are set up over larger contiguous patches of land, wind
power projects are scattered in terms of their land footprint. As a result of
this, while solar power projects are perceived as projects which will result
in loss of access to grazing land, wind power projects are not perceived as
resulting in such as loss.

Preference to local community in employment: The local community
representatives were of the opinion that as the wind power projects are
being set up in their village land, the local communities should be given
preference in terms of employment opportunities and small contractors.
The community was of the opinion that the semi-skilled and unskilled
should be given on a priority to the local community members, in addition
to contracts for vehicles and the construction of the internal access road. It

was reported that the local community does not allow cars from outside
their villages to be used for the wind power projects in the area, resorting
to road blocks in case a car is hired from Jaisalmer or other villages in the
area.

Community development activities: The representatives were of the
opinion that apart from the economic opportunities, the local community
should also benefit from the project in terms of community development
activities. For this purpose, the community based Village Development
Committee undertakes development activities from the funds set up by
the Projects in the area. Some of the key areas for development activities
identified included, sanitation, access to middle and higher schools,
separate schools for girls and trainings for youth and women.

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

197
10

10.1

10.2

GRIEVANCE REDRESSAL AND ENGAGEMENT WITH THE COMMUNITY

Grievance management is an important component of any project's
implementation. Over the duration of a project lifecycle, it encounters
numerous instances of conflicts, allegations and dissatisfaction within the
working and associated human capital and their interactions. Some of the
common areas of grievance include timely payment of wages and
compensation, failure to fulfil commitments and poor management of
construction activities, accidents due to inappropriate planning of vehicle
movement. There are also a number of other wind power projects in the area,
including those of Suzlon Energy and Ostro Energy, the first of which was
started in 2011. This may have an impact on the nature of the relationship and
grievances.

Presently, MEIL does not have a formal grievance redressal mechanism in
place for external stakeholders. In order to manage these risks, MEIL needs an
internal mechanism to allow the aggrieved party/s to lodge their complaints
and get them amicably settled prior to approaching the formal legal mode of
solutions.

However, according to the consultations undertaken with the local
community and the project team, it was understood that the public meetings
were used by the local community to voice any concerns. The local
community representatives are also reported to have access to the contact
information of the project team, who they approach on a need basis in case of
any concern/ grievance. However, this is an informal process and no records
of such communication are maintained. For the remaining project lifecycle, a
formal grievance redressal mechanism has been put in place for the project.

OBJECTIVES OF THE GRIEVANCE REDRESSAL MECHANISM

The primary objective of the mechanism shall be to provide an accessible
mechanism to the stakeholders of the project and resolve any social and
environmental related grievances. For this purpose, a Grievance Redressal
Cell (GRC) shall be established, to resolve non-judicial disputes arising out of
various matters related to the implementation of the ESMP, as well as other
aspects of the project, as deemed fit to be raised before the GRC.

COMPOSITION OF THE GRC.
The GRC will be driven internally by the Project team and shall have
representation from the following teams to ensure fair and timely solution to

the grievances:

¢ Site Manager/Project Manager

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

198
10.3

10.4

e EHS Officer

¢ Community Relations Officer

¢ Senior representation on behalf of the Project Company

e Any other concerned person with decision making authority in relevance
to the grievance or aggrieved party

The Project Manager (Mr Swaran Kumar, +91- 9515113452) will serve as the
Grievance Officer and will head the GRC for the project. The aggrieved party
shall register their grievances with the GRC. The GRC shall be empowered to
take a decision which is to be considered final and binding on the Project.
However, the decision of the GRC is not binding on the aggrieved person and
he or she may take the grievance to the administrative setup in case any
grievance channel is available at that level or take a legal course, in case not
satisfied with the outcome of GRC decision.

FUNCTIONING OF THE GRC FOR GRIEVANCE REDRESS

The GRC meetings will be held on a regular basis (atleast monthly) at the
Projeect’s site office. The key responsibilities of the GRC shall be as follows:

¢ Receive, review, consider and resolve grievances related to the social and
environmental aspects of the project

¢ Entertain grievances of indirectly affected persons and/or persons affected
during project implementation;

¢ Resolve grievances within a period of two weeks at the GRC level and
communication of the resolution to the aggrieved party;

¢ The GRC shall not engage in any review of the legal standing of an
“awardee” nor shall deal with any matters pending in the court of law;

¢ Arrive at decisions through consensus, failing which resolution will be
based on majority vote. Any decision made by the GRC must be within the
purview of Environmental Management Plan, Corporate EHS and Social
Policies or any such documents of relevance of that matter;

¢ Incase the grievance relates to environmental monitoring results or
engineering matters, the GRC will validate the information available to it,
as provided by the Project Company’s Project management team/
environmental monitoring team. However, GRC will not be in a position
to question the validity of the data provided to it.

¢ Ifneeded, may undertake field visits to verify and review the issues,
disputes or other relevant matters

PROCESS OF RECEIVING AND ADDRESSING GRIEVANCES

The grievance redressal mechanism will be disclosed to the community as part
of the information disclosure and engagement process, verbally (through
community meeting s and discussions with Panchayat) and through flyers
across the villages. The mechanism for grievance redressal will allow for
grievances/ complaints to be received in written or verbal form. For this

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

199
10.5

10.6

purpose, complaint registers will be maintained at the security gates of the
project site office. Complaint drop boxes will also be established in the
community, in consultation with the local stakeholders. In addition to this, the
stakeholders will also have access to the GRC contact details and will be able
to record their grievances in a verbal manner.

The GRC will open the drop boxes and registers on a weekly basis. On receipt
of complaint the GRC shall give an acknowledgment to the complainant with
date, time and venue of hearing his/her grievance. The GRC shall prepare a
brief note on the grievance for discussion on scheduled date. On the given
date, the GRC shall hear the complainant and give its decision. A written copy
of decision shall be provided to the complainant. If the complainant is
satisfied with the decision, an acknowledgement of same shall be obtained
from him on the decision copy and the case shall be closed.

While every effort shall be made to resolve the complaint amicably, if the
complainant is not satisfied with the outcome of GRC’s decision, he or she can
opt for any grievance redress forum available at the administrative level or
any other arbitration mechanism with mutual agreement. If these alternative
mechanisms of resolution of conflict fails, then the aggrieved person may take
legal recource However, every effort shall be made to resolve the case
amicably without resorting to legal course of action. While the process
continues, a proper documentation of the records shall be maintained by the
project company, pertaining to each of the grievance in a proper grievance
register or record.

MONITORING AND EVALUATION.

Like the other project components, the GRM shall be regularly monitored to
ensure that the stakeholders are having no or limited issues with the project
and in case there are concerns, they are being adequately addressed as per the
mandate. In order to keep track on the effectiveness of GRM, it is the
responsibility of the Project Company’s Environment and Social team to
compile and maintain database on grievances for periodic review. The
mechanism shall be based on two components, internal monitoring and
reporting and external monitoring and reporting which shall run
simultaneously. Mostly this shall be aligned with simultaneous process
monitoring rather than doing it separately all the time.

BUDGETING

MEIL shall ensure adequate budgeting and resource allocation for
implementing the GRM.

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

200
11

11.1

11.1.1

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN

This section presents the Environmental and Social Management Plan (ESMP)
for proposed wind farm. The purpose of this ESMP is to specify the standards
and controls required to manage and monitor environmental and social
impacts during construction and operation phase. To achieve this, the ESMP
identifies potential adverse impacts from the planned activities and outlines
mitigation measures required to reduce the likely negative effects on the
physical, natural and social environment.This is in accordance to IFC
Performance Standards 1 which emphasizes the importance of managing
social and environmental performance through the lifecycle of the Project.

THE COMPANY'S ORGANIZATIONAL STRUCTURE

To ensure the efficacy of Environmental and social management plan, certain
institutional mechanism with well-defined roles and responsibilities is
essential for effective implementation of identified mitigation measures both
during construction and operation phases.

The organizational structure for environmental management at proposed
wind farm is defined below and is subject to change depending on staffing
allowance and budgets and will be reviewed on an annual basis to ensure that
effective environmental management is accomplished.

MEIL Management

MEIL has put an organisational structure in place with roles and
responsibility for each of the verticals identified at the corporate. The
following Figure 11.1 provides a schematic representation of the
organizational structure of MEIL at the corporate. The site organization
structure can be referred from Figure 2.6.

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

201
Figure 11.1

Organization Structure of MEIL at Corporate

coo
Wind
DM/AM
Executive Assistant
| I I
HEAD HeAS HEAD UNIT HEAD UNIT HEAD
Business prajedts Asset Finance & Human
Development Management Accounts Resource
7 T
| GM Central | |_,| GM Central ' H
— land Procurement GM Power h I
! Marketing i i
Coordination
| [| Gm prss H ;
. SM Regulatory ! ; GM
- ! |_»[ GM Planning 1 ; Quality
3 ' 1 i Assurance
= \ >| SM Security i I ,
az 1 ' 1 1
I 1 1 H fl !
cE H SM Wind 1 !
2 H R ' ' 1 \
2 *|_ Resource ' H
\ SM Wind Mast | | i 1 \
| ' '
\ erection | H } i
1 1 !
' AGM 55& i i I H
! EHV line ; ! } i
\ 1 '
¥ \ >| SM IT ! | |
Regional Head 1 '
AP,TN,KA,  ----~-~-~-~--~--b -----------<g4t--~----------- +-------- !--------
MMi, GU, RI Functional
! | | | |
quay ean | | toed manager | |e m Envronment
iasonit M
Liasoning Acquisition Projects Survey Asset Mgt Mat

ENVIRONMENTAL RESOURCES MANAGEMENT

Project #111074/ 0308489

202

MYTRAH ENERGY INDIA LIMITED
Marc 2016
11.1.2

11.2

Roles and responsibilities of EHS Department

MEIL will have a corporate EHS Head, who will be responsible for ensuring
the implementation of the ESMP.

In addition to the Corporate EHS head, MEIL will have in place regional and
project level Engineers looking after EHS. The roles and responsibilities
include the implementation of the ESMP, either by MEIL directly or through
its partners or sub-contractors.

The roles and responsibilities of the EHS head and Managers/ Project Level
Engineers include:

¢ Develop the training and awareness programme to understand and
implement ESMP.

¢ Monitor processes to ensure that the ESMP accountabilities along with
rights and responsibilities of staff and subcontractors are identified,
defined, documented, maintained, understood, and applied.

¢ Be responsible for ensuring that the inputs consistent with the
requirements outlined in the ESMP are provided at project
conceptualization, planning, costing, contracting, construction and O&M
phases.

¢ Monitor all internal and external complaints related to EHS and
community aspects of MEIL’s operations are recorded, acknowledged, and
investigated as incidents, the complaints are redressed and feedback
provided to aggrieved parties.

¢ Coordinate effective communication of throughout relevant information
on EHS issues and social performance to personnel on a regular basis.

¢ Decision making at all stages to include monitoring corporate and
operational site staff and subcontractors on ESMP issues.

¢ Review the systems in place to identify, prioritize, plan, document, and
monitor training needs and performance for staff and subcontractors.

The project level Engineer looking after EHS will work in coordination with
the site management, and the site head will report to corporate EHS head and
project head.

INSPECTION, MONITORING AND AUDIT

Inspection and monitoring of the environmental and social impacts of the
Project activities will increase the effectiveness of ESMP. Through the process
of inspection and auditing, MEIL will ensure that the conditions stipulated in
various permits are complied. The inspection and audits will be done by the
project identified EHS staff and any other external agencies identified. The
entire process of inspections and audits should being documented. The
inspection and audit findings are to be implemented by the site In-charge in
their respective areas.

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

203
11.3

11.3.1

11.3.2

11.3.3

REPORTING AND DOCUMENTATION

MEIL will develop and implement a programme of regular reporting through
the stages of the project lifecycle. The personnel delegated EHS roles shall be
required to fully comply with the monitoring programme in terms of timely
submissions of reports as per acceptable level of detail. Reporting will be done
in form of environmental check list, incident record register, training records,
and environmental and social performance reports (weekly, monthly,
quarterly, half yearly, yearly etc.).

External Reporting and Communication

The personnel delegated EHS roles shall be responsible for ensuring that the
communication with the regulatory agencies and stakeholders is maintained
as per the requirement. All complaints and enquiries are to be appropriately
dealt with and records be maintained as discussed in Section 10. All
communication made to the regulatory agencies shall also be reported to
MEIL’s regional and corporate EHS head.

Internal Reporting and Communication

Internally, the personnel delegated EHS roles will share inspection and audit
findings with their suggested measures regularly to the senior management
for their consideration. The same are also to be communicated within the staff
working on the project. To maintain an open communication between the staff
and management on

EHS and social issues the followings are being used:

* Team Briefings,

* On-site work group meetings;

* Work Specific Instructions;

Documentation

Documentation is an important step in the implementation of the ESMP MEIL
will establish a documentation and record keeping system in keeping with
their ESMS, to ensure recording and updating of documents as discussed in
the ESMP. Responsibilities have to be assigned to relevant personnel for
ensuring that the ESMP documentation system is maintained and that
document control is ensured through access by and distribution to, identified
personnel in form of the following:

Master Environment Management System document;
Legal Register;

Operation control procedures;

Work instructions;

Incident reports;

Emergency preparedness and response procedures;
Training records;

Monitoring reports;

00000000

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

204
11.3.4

11.4

11.5

o Auditing reports; and
o Complaints register and issues attended/closed.

ESMP Review and Amendments

The ESMP acts as an environment and social management tool which needs to
be periodically reviewed to address changes in the organization, process or
regulatory requirements.

Following a review, Site in charge in coordination with personnel delegated
EHS will be responsible for making the amendments in the ESMP and seeking
approval from the Regional and Corporate heads. The amended ESMP will be
communicated to all the staff on the project.

TRAINING PROGRAMME AND CAPACITY BUILDING

Training is needed for effective implementation of ESMP. The training

programme will ensure that all concerned members of the team understand

the following aspects:

¢ Purpose of management plan for the project activities;

¢ Requirements of the management plan and specific Action Plans;

¢ Understanding of the sensitive environmental and social features within
and surrounding the project areas; and

e Aware of the potential risks from the Project activities.

The corporate EHS head through designated personnel will ensure that
Environmental health and safety induction training and job specific trainings
are identified and given to the concerned personnel for construction activities
and during operations of the wind farm.

Also general environmental awareness will be increased among the project's
team to encourage the implementation of environmentally sound practices
and compliance requirements of the project activities. This will help in
minimising adverse environmental impacts, compliance with the applicable
regulations and standards, and achieving performance beyond compliance.
The same level of awareness and commitment will be imparted to the
contractors and sub-contractors prior to the commencement of the project.

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN

This section outlines the potential adverse impacts, mitigation measures,
monitoring and management responsibilities during construction and

operation phases of the Project.

The purpose of ESMP is to:

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MARCH 2016

205
¢ List all suggested mitigation measures and control technologies,
safeguards identified through the ESIA process;

¢ Provide an institutional mechanism with well-defined roles and
responsibilities for ensuring that measures identified in ESIA designed to
mitigate potentially adverse impacts, are implemented;

¢ Provide Project monitoring program for effective implementation of the
mitigation measures and ascertain efficacy of the environmental
management and risk control systems in place; and

¢ Assist in ensuring compliance with all relevant legislations at local, state
and national level for the Project.

In order to minimize adverse impacts during different phases of project
lifecycle, mitigation measures, monitoring plan and responsibilities for its
implementation are given in Table10.1 below. The approximate costs of EMP
implementation have been estimated to be INR 6 Lakhs and 5 Lakhs for the
construction and operation phase respectively by MEIL. In case any additional
studies are required budget will be allocated accordingly.

Please note the ESMP has mainly focussed on impacts with minor and
moderate impacts, for the impacts with negligible significance, mitigation
measures have already been captured under impacts section and minimal
monitoring should be sufficient. If monitoring indicates any escalation of an
impact classified as having a negligible impact, MEIL will ensure that the
ESMP is updated to management of the impact.

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

206
Table 11.1

Environmental and Social Management Plan for Project Nidhi - Pre Construction and Construction phase

Environment Impacts/Issue Mitigation Measures Responsibilit Meansof Timelines Responsibility Supervision Reporting
|. /Social y for Verification /frequency for responsibility Requirement
Parameters/Project ensuring that of implementatio s
Activities implementati mitigation Monitoring n of
on of the has been monitoring
suggested met
mitigation
11 Land Use
1.1.1 |Change in Land Change in © Construction activities | MEIL through |Site Weekly EHS- MEIL EHS-MEIL | To be
use-Land land use should be restricted to |sub- inspection included in
disturbance to be designated area. contractors bi-weekly
restricted to the progress
footprint report
1.1.2 | Restoration of Change in ¢ Oncompletion of MEIL, Sub Visual Monthly EHS - MEIL EHS-MEIL | Monthly
disturbed area to |land use construction activities, |Contractors Assessment Progress
original form to land used for Report
the extent possible temporary facilities
after completion of will be restored to the
construction work extent possible
12 Land and Soil
1.2.1 |Improper Soil * Municipal domestic MEIL, Sub Site Monthly EHS - MEIL EHS-MEIL | Monthly
management of contamination waste generated at site |Contractors _| Inspection; Progress
solid wastes to be segregated Record Report
onsite Keeping
¢ The sub-contractors Training
will ensure daily records;
collection and weekly Visual
Assessment

disposal of
construction waste
generated debris,
concrete, metal
cuttings wastes,
waste/used oil etc.;

© The municipal waste

from the labour camp

ENVIRONMENTAL RESOURCES MANAGEMENT
Project #111074/ 0308489

207

MYTRAH ENERGY INDIA LIMITED

MARcH 2016

Environment Impacts/Issue Mitigation Measures Meansof Timelines Responsibility Supervision Reporting
N. /Social Verification /frequency for responsibility Requirement
Parameters/Project ensuring that of implementatio s
Activities implementati mitigation Monitoring n of
on of the has been monitoring
suggested met
mitigation
will be routed through
proper collection and
handover to local
municipal body for
further disposal
1.2.2 |Improper Soil . Hazardous waste MEIL, Sub Site Monthly EHS - MEIL EHS-MEIL | Monthly
management of Contamination will be properly Contractors _| Inspection; Progress
hazardous waste labelled, stored Record Report
onsite at a location Keeping
provided with Training
impervious surface, records;
shed and secondary Visual
containment system Assessment
as per in accordance
to Hazardous Wastes
Rules, 2008
© Disposal of hazardous
wastes will be done
strictly as per the
conditions of
authorisation granted
by RSPCB
¢ Hazardous waste will
be disposed routinely
through approved
vendors and proper
records will be
maintained of the
same
1.2.3 [Impacts due to Soil ¢ — spill control kits will |MEIL, Sub’ Site Monthly EHS - MEIL EHS-MEIL | Monthly
leaks and spills Contamination be used to contain Contractors —_| Inspection; Progress
and clean small spills Record Report

ENVIRONMENTAL RESOURCES MANAGEMENT
Project #111074/ 0308489

208

MYTRAH ENERGY INDIA LIMITED

MARcH 2016
Environment Impacts/Issue Mitigation Measures ilit Meansof Timelines Responsibility Supervision Reporting

S.N. /Social y for Verification /frequency for responsibility Requirement
Parameters/P: ensuring that of implementatio s
Activities implementati mitigation Monitoring n of

on of the has been monitoring
suggested met
mitigation

and leaks Keeping

* The sewage Training

generated onsite will records;

be treated and Visual

disposed through Assessment

septic tanks and soak

pits as per

specifications given
in IS 2470: 1995 (Part
Iand Il).

¢ Transport vehicles
and equipment shall
undergo regular
maintenance to avoid
any oil leakages

* unloading and
loading protocols
should be prepared
for diesel, oil and
used oil respectively
and workers trained
to prevent/contain

spills and leaks.
15 Water Resource
and Quality
1.5.1 | Water Loss of water |e Construction Labour |MEIL, Sub Site Monthly EHS - MEIL EHS-MEIL | Monthly
Conservation Resource deputed onsite tobe |Contractors | Inspection; Progress
sensitized about water Training Report
Contamination Site and conservation and records;
due to unmanaged | Ground water encouraged for Visual
release of sanitary |Contamination optimal use of water Assessment
waste water. ¢ The provisions of
ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MARcH 2016

209
Environment Impacts/Issue Mitigation Measures

S.N. /Social
Parameters/P.
Activities

septic tank and soak
pits will be provided
(as per specifications
given in IS 2470 1995
Part I and Part II)
onsite for treatment
and disposal of
sewage, thereby
minimizing the
impacts of
wastewater
discharge. Planning
of toilets, soak pits
and septic tanks,
waste collection
areas should be
away from natural
drainage channels;
Ensure proper cover
and stacking of loose
construction material
at Batching plant site
and WTG's site to
prevent surface
runoff and
contamination of
receiving water
body;

Use of licensed
contractors for
management and
disposal of waste

Means of Timelines

Verification /frequency
ensuring that of
implementati mitigation _ Monitoring

on of the has been
suggested met
mitigation

Responsibility Supervision Reporting
for responsibility Requirement
implementatio s

nof

monitoring

ENVIRONMENTAL RESOURCES MANAGEMENT
Project #111074/ 0308489

210

MYTRAH ENERGY INDIA LIMITED
MARcH 2016

Environment Impacts/Issue Mitigation Measures ilit Meansof Timelines Responsibility Supervision Reporting

S.N. /Social y for Verification /frequency for responsibility Requirement
Parameters/P. ensuring that of implementatio s
Activities implementati mitigation Monitoring n of
on of the has been monitoring
suggested met
mitigation

and sludge;

¢ Labourers will be
given training
towards proactive
use of designated
areas/bins for waste
disposal and
encouraged for use
of toilets. Open
defecation and
random disposal of
sewage will be
strictly restricted

¢ Regular inspection
for identification of
water leakages and
preventing wastage
of water from water
supply tankers.

¢ — For construction
uses, the low quality
water will be
blended with fresh
water

* Recycle and reuse of
water to the extent

possible.
16 | Impact on Air
Quality

1.6.1 | Dust emissions Impact on Air |¢ — Preventive measures |MEIL, Sub Site Monthly EHS - MEIL EHS-MEIL | Monthly

from construction | quality such as storage of Contractors —_| Inspection; Progress

activities construction material Training Report
ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

211
Environment Impacts/Issue Mitigation Measures ilit Meansof Timelines Responsibility Supervision Reporting
S.N. /Social y for Verification /frequency for responsibility Requirement
Parameters/P. ensuring that of implementatio s

Activities implementati mitigation Monitoring n of
on of the has been monitoring
suggested met
mitigation

in sheds, covering of records;
construction Visual
materials during Assessment

transportation will
be undertaken, for
reducing dust as part
of the embedded
controls.

¢ — Emissions from the
emergency DG set
and other stationary
machines will be
controlled by
ensuring that the
engines are always
properly tuned and
maintained.

© Minimize stockpiling
by coordinating
excavations,
spreading, re-
grading and
compaction
activities;

* Speed of vehicles on
site will be limited to
10-15 km/hr which
will help in
minimizing fugitive
dust emissions due
to vehicular
movement;

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MARcH 2016

212
Environment Impacts/Issue Mitigation Measures ilit Meansof Timelines Responsibility Supervision Reporting

S.N. /Social y for Verification /frequency for responsibility Requirement
Parameters/P. ensuring that of implementatio s
Activities implementati mitigation Monitoring n of
on of the has been monitoring
suggested met
mitigation

* Cease or phase down
work if excess
fugitive dust is
observed. Investigate
the source of dust
and ensure proper
suppression
measures;

© Proper maintenance
of engines and use of
vehicles with
Pollution Under
Control (PUC)
Certificate; and

* Idling of vehicles and

equipment will be
prevented As part of
periodical monitoring
and auditing program,
seek and review data
pertaining to accidents
and incidents
involving vehicle
fleets of the project.

17 Ambient noise

1.7.1 | Noise from Increased ¢ All the noise MEIL, Sub Site Monthly EHS - MEIL EHS-MEIL | Monthly
construction noise levels generating equipment |Contractors __| Inspection; Progress
activities, such as DG sets, Training Report
transportation, DG batching plant ete. will records;
sets be located away from Visual

village settlement. Assessment

* Normal working

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MARcH 2016

213
Environment Impacts/Issue Mitigation Measures ilit Meansof Timelines Responsibility Supervision Reporting

S.N. /Social y for Verification /frequency for responsibility Requirement
Parameters/P: ensuring that of implementatio s
Activities implementati mitigation Monitoring n of

on of the has been monitoring
suggested met
mitigation

hours of construction

to be defined

(preferable 8 am to

6pm). If work needs

to be undertaken

outside these hours, it

should be limited to

activities which do not

generate noise;

18 |Ecology and
Biodiversity

1.8.1 | Clearance of Impact on e Pre-construction MEIL Site Monthly EHS - MEIL EHS-MEIL | Monthly
vegetation wildlife. The surveys for bird and Inspection; Progress

land clearance | __ bird habitats should Training Report
activities for be undertaken . records;
the ¢ Vegetation clearance Visual
construction shall be limited to the Assessment
activities lead project activity area;
to removal of |e No major vegetation
vegetation, should be removed,
habitat alternate route should
disturbance be planned in case any
for reptiles, tree/large shrubs is
resident birds, falling within access
and mammals road alignment;
Top soil should be

stored separately for

restoration of the

habitat;

Strict prohibition on
use of fuel wood and
shrubs from nearby
ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MARcH 2016

214
Environment

. [Social

Parameters/P.
Activities

Impacts/Issue Mitigation Measures

areas as kitchen fuel;
Local grass species
should be seeded in
disturbed areas
during monsoon
period.

ensuring
implementati
on of the
suggested
mitigation

Means of

Timelines

Verification /frequency

that
mitigation
has been
met

of
Monitoring

Responsibility Supervision

for
implementatio
nof
monitoring

Reporting

responsibility Requirement

s

1.8.2

WTG foundation
laying and WTG
component
installation,
movement of
vehicles for
transportation of
man and material,
construction noise
due to excavation
etc

Impact on
habitat,
disturbance to
fauna and
flora

It is suggested to start
the project in phased
manner;

Good housekeeping
should be followed for
construction activities,
waste packaging
material should be
properly disposed;
Efforts should be
made to minimize
construction noise
should be made;
Labour movement
should be restricted
between construction
camps and
construction sites;
Proper training shall
be provided to
construction staff for
handling of reptilian
species;

Camp and kitchen
waste should be
collected and disposed

MEIL

Site
Inspection;
Training
records;
Visual
Assessment
by experts

Monthly

EHS - MEIL

EHS - MEIL.

Monthly
Progress
Report

ENVIRONMENTAL RESOURCES MANAGEMENT
Project #111074/ 0308489

215

MYTRAH ENERGY INDIA LIMITED

MARcH 2016
Environment Impacts/Issue Mitigation Measures

S.N. /Social
Parameters/P.
Activities

in a manner that it
does not attract wild
animals;

Temporary barriers
should be installed on
excavated areas;

The footprint of the
construction activities
should be kept to the
minimum to reduce
disturbance to flora
and fauna.

General awareness
regarding wildlife
should be enhanced
through trainings,
posters etc. among the
staff and labourers;
Proper sanitation
facilities should be
provided at the labour
camps; and

Anti -
poaching/hunting
policy should be
strictly enforced.

A minimum possible
number of routes
should be authorized
for use during
construction by the
labourers and staff,

Means of Timelines

Verification /frequency
ensuring that of
implementati mitigation _ Monitoring

on of the has been
suggested met
mitigation

Responsibility Supervision Reporting
for responsibility Requirement
implementatio s

nof

monitoring

ENVIRONMENTAL RESOURCES MANAGEMENT
Project #111074/ 0308489

216

MYTRAH ENERGY INDIA LIMITED
MARcH 2016

Environment Impacts/Issue Mitigation Measures ibilit Meansof Timelines Responsibility Supervision Reporting
S.N. /Social y for Verification /frequency for responsibility Requirement
Parameters/Project ensuring that of implementatio s

Activities implementati mitigation Monitoring n of

on of the has been monitoring
suggested met
mitigation

speed limit of the
vehicles plying in
these routes should be
kept 20-25 km/hr to
avoid road kill;

¢ Where natural
drainage crossing is
envisaged at approach
roads, culverts should
be provided for
crossing of
herpetofaunal species;

18 |Community
Health and Safety
1.8.1 |Community Impact on ¢ As part of the MEIL, Sub Site Monthly EHS - MEIL EHS-MEIL | Monthly
Health & Safety community stakeholder Contractors _ | Inspection; Progress
engagement and Training Report

information records;

disclosure process, Visual
the community will Assessment
be provided with an
understanding of the
activities to be
undertaken and the
precautions taken for
safety

« As part of
stakeholder
engagement, the
project will also
propagate health
awareness amongst

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MARcH 2016

217
Environment Impacts/Issue Mitigation Measures

S.N. /Social
Parameters/P.
Activities

the community;

The traffic
movement for the
project in the area
will be regulated to
ensure road and
pedestrian
(including livestock)
safety

The workers (both
regular and
contractual) on the
project will be
provided with
trainings on the
Health and Safety
policy in place, and
their role in the same
and refresher
courses will be
provided throughout
the life of the project
Put in place a
grievance
mechanism to allow
for the workers and
community members
to report any
concern or grievance
related to project
activities

The disaster

Means of Timelines

Verification /frequency
ensuring that of
implementati mitigation _ Monitoring

on of the has been
suggested met
mitigation

Responsibility Supervision Reporting
for responsibility Requirement
implementatio s

nof

monitoring

ENVIRONMENTAL RESOURCES MANAGEMENT
Project #111074/ 0308489

218

MYTRAH ENERGY INDIA LIMITED
MARcH 2016

Environment Impacts/Issue Mitigation Measures ibilit Meansof Timelines Responsibility Supervision Reporting
S.N. /Social y for Verification /frequency for responsibility Requirement

Parameters/Project ensuring that of implementatio s

Activities implementati mitigation Monitoring n of

on of the has been monitoring
suggested met
mitigation

management cell of
the district and the
nearest fire-service
station should be
involved in
preparedness for
emergency situation;
¢ Company should get
adequate third party
insurance cover to
meet the financial
loss to any third
party due to such
emergencies.

19 | Occupational
Health and Safety
1.9.1 |Health & Safety Impact on « The workers (both MEIL, Sub Record Monthly EHS - MEIL EHS-MEIL | Monthly
Health and regular and Contractors _|Keeping Progress
safety of the contractual) on the Report
workers project will be
provided with
trainings on the
Health and Safety
policy in place, and
their role in the same

and refresher courses
will be provided
throughout the life of
the project

Establish a grievance
redressal mechanism
in place, to allow for

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MARcH 2016

219
Environment Impacts/Issue Mitigation Measures ilit Meansof Timelines Responsibility Supervision Reporting
S.N. /Social y for Verification /frequency for responsibility Requirement
Parameters/P. ensuring that of implementatio s
Activities implementati mitigation Monitoring n of

on of the has been monitoring
suggested met
mitigation

the employees and
workers to report any
concern or grievance
related to work
activities

¢ Putin place measures
to reduce the risk of
prevalence of diseases,
including screening of
workers, undertaking
health awareness
amongst the workers,
implementation of
vector control
programs, avoiding
presence of unsanitary
conditions and better
facilities in the project
site, such as safe
drinking water,
proper waste
collection and
disposal etc.

1.10 | Social Parameters

1.10.1 [Impact on Impact on © The project will MEIL through | Record Quarterly |Community |EHS-MEIL | Internal
Community Use | local engage with the Sub Keeping Relations Verification
and Access of community nearby community | Contractors Manager MEIL Report to EHS
Land: to understand the Manager
Grazing; fuel most commonly
wood collection; accessed
collection of regions/areas on the
endemic herbs etc. wind farm site with

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED

Project #111074/ 0308489 MARcH 2016

220
Environment Impacts/Issue Mitigation Measures ilit Meansof Timelines Responsibility Supervision Reporting
S.N. /Social y for Verification /frequency for responsibility Requirement

Parameters/P. ensuring that of implementatio s

Activities implementati mitigation Monitoring n of

on of the has been monitoring
suggested met
mitigation

respect to grazing,
fodder collection,
firewood collection
etc;

© Avoid impacting
community lands of
value to the
community and if
unavoidable, replace
or compensate any
community lands
and use in
consultation with the
people;

¢ Land area not
required in O&M
phase will be
allowed for grazing,
cultivation or any
other usufruct
purpose of local

community.
1.9.4 | Long-term Impact on « MEIL should establish | MEIL Record Quarterly Community EHS-MEIL | Internal
Employment local a procedure for Keeping Relations Verification
Opportunities in | community employment scheme Manager MEIL Report to EHS
unskilled and which sets reasonable Manager
semi-skilled and targets and estimates
housekeeping of absorbing
tasks workforce from the

local communities;

Criteria should be set,
wherever reasonable

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MARcH 2016

221
Environment Impacts/Issue Mitigation Measures ilit Meansof Timelines Responsibility Supervision Reporting
S.N. /Social y for Verification /frequency for responsibility Requirement
Parameters/P. ensuring that of implementatio s

Activities implementati mitigation Monitoring n of

on of the has been monitoring
suggested met
mitigation

and possible for
preference of any
vulnerable
groups/households
like SCs/STs; land
sellers who ever
rendered
marginal/landless;
women etc;. though
scheduled population
was only seen in
Habur village.
¢ Strengthening
security personnel
around labour
camps in order to
maintain adequate
law and order and
avoid any possible
tensions between the
migrant workforce
and host community.

1.9.5 |Impact on Impact on e Undertake an MEIL Visual Prior to Community EHS-MEIL | Internal
cultivation due to | Economic assessment prior to Assessment, |commencem | Relations Verification
project activities | status of land the commencement of records of | ent of Manager MEIL Report to EHS

owner. construction activities negotiations | construction Manager
of agricultural activities

activities in the land
identified. In case of
any impact on
agricultural activity
compensate the land

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MARcH 2016

222
Environment Impacts/Issue Mitigation Measures Responsibilit Meansof Timelines Responsibility Supervision Reporting
S.N. /Social y for Verification /frequency for responsibility Requirement
Parameters/P. ensuring that of implementatio s

Activities implementati mitigation Monitoring n of
on of the has been monitoring
suggested met
mitigation

owner for the crop
loss through
negotiated settlements

ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MARcH 2016

223
Table 11.2. Environmental and Social Management and Monitoring Plan for Project Nidhi - Operation Phase

Environment Impacts) Mitigation Measures Responsibility for Meansof Timelines Responsibility Supervision Reporting
(Social ensuring Verification /frequency for responsibility Requirements
Parameters/Project implementation of that of implementation

Activities the suggested mitigation Monitoring of monitoring
mitigation has been
met

11 Land and soil

environment
1.1.1 [Operations and [Soil Use of spill control kits to MEIL Site Monthly |EHS-MEIL  |EHS-MEIL | Monthly
maintenance contamination contain and clean small spills Inspection; Report
and leaks during O&M activities; Training
and records;
* The guidelines and procedures Visual
shall be prepared and followed Assessment

for immediate clean-up actions
following any spillages.

12 Water Resources

1.2.1 |Water Water Optimising water usage inthe | MEIL Site Monthly | EHS- MEIL EHS-MEIL | Monthly
conservation availability SCADA building and substation Inspection; Report
area by application of water Training
conservation measures such as records;

sensor based taps, low flush
urinals etc.;

13 Ambient Noise

1.3.1 | Operation of Ambient noise * Regular maintenance of WTGs; | MEIL Site Monthly EHS - MEIL EHS -MEIL | Monthly
WTGs level * Periodic monitoring of noise Inspection; Report
near to the sources of generation Training
to ensure compliance with records;

design specification;

14 |Ecology and

Biodiversity
1.4.1 [Collision riskto [Impact on © To reduce collision risk, MEIL Site Continuous | EHS MEIL Corporate | Internal
Avifauna during | Bird/bats livestock carcass management Inspection; |, as and EHS-MEIL _ | Assessment
Operations Phase_|movement and is to be undertaken in the wind ; when Report to EHS
Interference farm area. All carcasses Visual information Corporate
ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
PrRojECT #111074/ 0308489 MARCH 2016

224
Environment

(Social

Parameters,

Activitie:

Mitigation Measures

detected inside the wind farm
area are to be removed and
dumped at designated
livestock dumping locations.
Livestock dumping locations
should be identified in
consultation with Forest
Department, Local authorities,
surrounding 2 km village
representatives. The dumping
site should be chosen in an
area at least 5 km away from.
the existing and proposed
wind farm locations This will
reduce the probability of
vultures occurring in the wind
farm area, thereby reducing
the risk of collision with
operating WTGs. Dumping
sites should be identified
before the operationalization of
wind farm.

Proper communication needs
to be established between
resident of local villagers and
nomadic shepherds in the area.
Any incident of livestock
causality should be
immediately brought to the
attention of Mytrah (point of
contact) for such incidents and
carcases should be
immediately removed from the

Responsibility for
ensuring
implementation of
the suggested
mitigation

Means of

Timelines

Verification /frequency

that
mitigation
has been
met
‘Assessment

of

Responsibility
for
implementat:

Monitoring of moni

of a carcass
is received

Supervision
responsibilit

Reporting
Requirements

ENVIRONMENTAL RESOURCES MANAGEMENT
Project #111074/ 0308489

225

MYTRAH ENERGY INDIA LIMITED
MARcH 2016
Environment Mitigation Measures Responsibility for Meansof Timelines Responsibility Supervision Reporting
(Social ensuring Verification /frequency for responsibility Requirements
Parameters/Proj implementation of that of implementat:

Activitie the suggested mitigation Monitoring of monii
mitigation has been
met

site.

« A designated cattle carcass
disposal site should be
identified in consultation of
district Authorities, forest
departments and the
representatives of Habur,
Mokal and other stakeholders
in the area. The cattle carcass
so discovered should be
transported immediately.

* Post operational Monitoring:
Post operational monitoring of
the wind farm area should be
undertaken through
independent third party
organizations to assess the
efficacy of carcass management
practices for a period of two
years.

* Additional surveys are also
recommended to monitor bird
carcasses during the migratory

season.
Collision risk to Impact on «Flash lamps on the WTGs will | MEIL Site Once after | EHS MEIL Corporate Internal
Avifauna during | Bird/bats prevent bird collision at nights. Inspection | completion EHS- MEIL Assessment
Operations Phase |movementand |e Regular checking of the and of Report to EHS
Interference vacuums or holes in the towers Visual constructio Corporate
to avoid nesting by any of the Assessment |n phase
birds; during
construction
ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MARcH 2016

226
Environment Mitigation Measures Responsibility for Meansof Timelines Responsibility Supervision Reporting

/Social ensuring Verification /frequency for responsibility Requirements
Paramete: j implementation of that of implementation
Activities the suggested mitigation Monitoring of monitoring
mitigation has been
met
phase
1.4.2 |Electrocution due | Impact of * Usage of suspended insulators | MEIL Site Monthly EHS - MEIL EHS -MEIL | Monthly
to internal and Electrocution on and insulation of conductors in Inspection; Report
external Birds order to reduce bird and bat Visual
transmission lines mortality through Assessment
electrocution should be and
incorporated. Monitoring
¢ — Electrocution clearance for a of actual
species of bird is 152 implementat
centimetres (cm) a horizontal ion, budget
and vertical clearance of 152 and
cm and 102 cm is required to responsibilit
reduce the risk of electrocution y allocation
for the species. As wingspans
vary based on bird size,
electrocution clearances will
also vary to ensure that power
poles are safe for different
raptor species.
© Bird-safe strain poles require
insulating chains at least 60 cm
in length should be adopted.
* — Marking overhead cables using
diffractors and avoiding use
over areas of high bird
concentrations, for species
vulnerable to collision.
14 |Community °
Health and Safety
1.4.1 [Community Community © Putin place a grievance MEIL Records; |Monthly | EHS - MEIL EHS-MEIL | Monthly
Health & Safety _| grievance mechanism to allow for the Report
ENVIRONMENTAL RESOURCES MANAGEMENT MYTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 MARcH 2016

227
Environment
(Social
Parameters
Activitie

Mitigation Measures

community members to report
any concern or grievance
related to project activities

Responsibility for

ensuring

implementation of

the suggested
mitigation

Means of

Verification /frequency

that
mitigation
has been
met

Timelines

of

Responsibility

for
implementat:

Monitoring of moni

Supervision
responsibilit

Reporting
Requirements

reasonable and possible for
preference of any vulnerable
groups/households like
SCs/STs; land sellers who ever
rendered marginal /landless;
women etc.;

Share employment or vendor
opportunities with local
panchayats and maintain record
of such opportunities provided
to local community

1.4.2 |Blade throw and Health And The disaster management cell
natural disasters _| Safety of the district and the nearest
fire-service station should be
involved in preparedness for
emergency situation;
Company should get adequate
third party insurance cover to
meet the financial loss to any
third party due to such
emergencies.
15 | Social Impacts
1.4.4 | Long-term MEIL should establish a MEIL Record Quarterly |Community EHS -MEIL | Internal
Employment procedure for employment Keeping Relations Verification
Opportunities in scheme which sets reasonable Manager MEIL Report to EHS
unskilled and targets and estimates of Manager
semi-skilled and absorbing workforce from the
housekeeping local communities;
tasks Criteria should be set, wherever

ENVIRONMENTAL RESOURCES MANAGEMENT
Project #111074/ 0308489

228

MYTRAH ENERGY INDIA LIMITED

MARcH 2016
Environment Mitigation Measures Responsibility for Meansof Timelines Responsibility Supervision Reporting
(Social ensuring Verification /frequency for responsibility Requirements
Parameters/Proj implementation of that of implementat:

Activitie the suggested mitigation Monitoring of monii
mitigation has been
met

Provide training on EHS aspects
to local employees;

Training provided should also
focus on local skill
development.

MYTRAH ENERGY INDIA LIMITED
MARcH 2016

ENVIRONMENTAL RESOURCES MANAGEMENT
Project #111074/ 0308489

229
12

12.1

12.2

CONCLUSION & RECOMMENDATIONS

INTRODUCTION

This Environmental and Social Impact Assessment has been conducted to
evaluate the impacts associated with the proposed wind farm project of
90.1MW capacity in Habur and Mokal vilages in Jaisalmer district of Rajasthan
by Mytrah Energy India Limited. The impact assessment has been conducted
in compliance with administrative framework identified herein, including
relevant national legislative requirement, international conventions and
MEIL’s corporate requirements.

IMPACTS REQUIRING DETAILED ASSESSMENT

Following a Scoping exercise, this ESIA was focused on interactions between
Project activities and various resources/ receptors that could result in
significant impacts. The table below presents the outcomes of the
comprehensive assessment of identified impacts as a result of the various
phases of the proposed Project and summarize the impacts. Based on the
impacts significance, the ESMP has been prepared.

Impact Description

Construction Phase

Impact
nature

Significance of Impact _ Residual Impact

Change in land use Negative
Soil erosion Negative __ | Negligible =
Soil compaction Negative | Negligible
Impact on land due to Improper Negative Negligible
waste disposal
Soil contamination due t
Leaks/spills von due to Negative Negligible Negligible
Impact on Water availabiiy | Negative |RSS Newbie Wo Minow |
Impact on water quality Negative Negligible -
Impact on Air quality Negative | Negligible =
Increased Ambient Noise Levels Negligible =
Higher ambient noise Negative _ | Negligible
Ecological ts due t
cological impacts due to Negative
Vegetation Clearance
Impact due to construction of . _
Negati Negligibl
WTG foundation and installation | \°8°"Y* cerene
I t due to layi yf ach
impact due to laying of approach | tive
roads
Community Health and Safety Negative
Occupational Health and Safety _ | Negative
I ic
impacts on Economic Positive
Opportunities
Labour Rights and Welfare Negative

ENVIRONMENTAL RESOURCES MANAGEMENT
Project #111074/ 0308489

MyTRAH ENERGY INDIA LIMITED
Marcu 2016

230
Impacts on Indigenous

Negati Ne ible
Communities/ Vulnerable Groups _

Operations Phase

Impact on land due to improper

waste disposal Negative | Negligible

Soil Contamination due t
on Contamination ave to Negative Negligible

leaks/spills
Impact on water availability Negative Negligible
Impact on Water quality Negative Negligible
Impact on air quality Negative | Negligible
Impact on ambient noise levels _ [Negative _ | Negligible
Impact on Avifaunal and bat Negative

species

Negative

Accidents- Blade Throw and

Natural Hazards Negative _| Negligible

Decommissioning Phase

Impact on and and soi Negative [noe Negigibevomnor |

Impact on air quality Negative __ | Negligible

Impact on ambient noise levels _ [Negative _ [Negligible

Impact Summary

The proposed project is a green energy project comprising of 53WTG to
generate 90.1 MW power through wind energy. Impacts due to wind energy
projects are short term, generally limited to construction phase and operation
phase have negligible adverse environmental and social impacts.

The Project and its key components such as access road, WTGs, Office
building and transmission lines, are likely to have some adverse
environmental impacts on baseline parameters such as land use, water quality
etc. The social impacts from the project are assessed to be generally beneficial
in terms of overall local area development.

The key features of the project in terms of impact include the following:

¢ There are no sensitive receptors as villages, water bodies within 500 m of
the wind farm;
¢ The entire wind farm mostly falls under barren and culturable wasteland
and the WTGs are on government land;

¢ The construction of proposed project may bring local changes in the
landuse pattern of the site but there would be no drastic visual impact to
the area as other wind energy projects are already operating in the study

area;
¢ The Project will require ~4 m3/day of fresh water during operation phase-
planned to be sourced from tanker water;

¢ The project will have negligible impact on air emissions and ambient noise
levels due to the distant location of receptors ;

¢ The negligible quantity of sewage will be generated at site office, which
will be disposed through septic tanks;

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

231

e The hazardous waste will be disposed of as per authorisation from RSPCB.
The storage, handling, transportation and disposal will be strictly as per
the requirement of authorisation by RSPCB and Hazardous Wastes
(Management, Handling and Transboundary Movement) Rules, 2008. The
waste will be stored into closed containers under covered area with
concrete flooring and sent for disposal to TSDF through authorized
vendors;

¢ The proposed project will have no significant negative impacts on the
nearby communities as there will be no physical displacement of people or
impact on private land holdings.

The Environmental and Social Management Plan (ESMP) describes mitigation
measures for impacts specific to project activities and also discuss
implementation mechanism.

To conclude, the implementation of ESMP will help MEIL in complying with
national/ state regulatory framework as well as to meet IFC/ ADB reference
framework requirements.

ENVIRONMENTAL RESOURCES MANAGEMENT MyTRAH ENERGY INDIA LIMITED
Project #111074/ 0308489 Marcu 2016

232
Annex A

WTG Profiling Photodocumentation
Ww _eeeeamag NDH-0}

Habur,

\

S)

, WwW _eeaeaatl NDH-OD

Habur,

\

S)

WwW _eeaeeatl NDH-O8

Habur,

\

S)

W eee 01-03

v

Ss

‘ W eam NDH-08

y —

iS)

WwW _—eeeamal NDH-0F

Habur,

\

iS)

W eee ND H-10

v

iS)

W emf HA

y il

S)

W eee 0H

y —

iS)

W A

vo

S

WwW _eeeeaat NOH-13

Habur,

\

| WwW __caeaaaa NOH-TY

Habur,

W er

Habur,

WwW _—eeeemalg NDH-19

Habr

\

Ss

W eel NOH-20)

y —

iS)

W emf NOH-23

y ae

iS)

W eee NOH-22

y a

Ss

W eee OH-23

y _

iS)

IW _—eeaemal NOH-283

Habur,

\

iS)

W oe
vo E

Ss

W ee 0H}

v

Ss

WwW _—eaeamml NDH-32

Habur,

\

S)

W emo 33

vo

Ss

F

W eee NH

v

iS)

W eee NOH33

y —

iS)

W eel NOH 38)

y —

iS)

W ae,

y a

iS)

W eel OH 39}

y —

S)

W eee NOH a

y —

S)

W eee NOHa?

y —

iS)

Ww eee OHA

Habur,

\

iS)

W eee 0H 50

v

S

W a Ae

v

iS)

WwW _eeeamal NDH-S2

Habur,

\

iS)

W eee NHS

y —

Ss

Annex B

Applicable Environmental
Standards
1.1.1

Table.1

Ambient Air Quality Standards
National Ambient Air Quality Standards (NAAQS)

National Ambient Air Quality Standards (NAAQ Standards), as prescribed by
MoEF vide, Gazette Notification dated 16" November, 2009 are given below in
Table 1.

National Ambient Air Quality Standards

Pollutant Time Weighted Concentration in Ambient Air
Avg. Industrial, Residential, Ecologically Sensitive

Rural & Other Areas _ Areas (notified by
Central Government)

Sulphur dioxide (SO2) Annual Average* 20
ug/m3 24 Hours* 80 80
Oxides of Nitrogen (NO,) Annual Average* 40 30
ug/m3 24 Hours** 80 80
Particulate Matter (PM 10) Annual Average* 60 60
ug/m3 24 Hours** 100 100
Particulate Matter (PM 2.5) Annual Average* 40 40
ug/m3 24 Hours* 60 60
Ozone (Os) 8 Hours** 100 100
ug/ms 1 Hour** 180 180
Lead (Pb) Annual Average* 0.50 0.50
ug/m3 24 Hours** 1.0 1.0
Carbon monoxide (CO) 8 Hours** 02 02
mg/m? 1 Hour** 04 04
Ammonia (NH3) Annual* 100 100
ug/ms 24 Hours** 400 400
Benzene (CsHs) Annual* 05 05
g/m?

Benzo(a)Pyrene- Annual* 01 01
particulate phase ng/m?

Arsenic (As) Annual* 06 06
ng/m*

Nickel (Ni) Annual* 20 20
ng/m3

Note: “Annual arithmetic mean of minimum 104 measurements ina year at a particular site taken twice a
week 24 hourly at uniform interval.

** 24 hourly/8 hourly/1 hourly monitored values, as applicable shall be complied with 98% of the time in a
year. 2% of the time, it may exceed but not on two consecutive days of monitoring.

As the project is in rural/residential set up, NAAQS for rural/ residential area
will be applicable for the project.

IFCWB Air Emissions and Ambient Air Quality Standards

The IFC/WB General EHS guidelines on Air emissions and ambient air

quality, specifies that emissions do not result in pollutant concentrations that
reach or exceed relevant ambient quality guidelines and standards by

applying national legislated standards, or in their absence World Health
Organization (WHO) Ambient Air Quality guidelines as represented in Table 2.
Table.2 WHO Ambient Air Quality Guidelines

Pollutant
Sulphur Dioxide

10 minute 10 minute
125 (Interim target-1)
50 (Interim target-2)

Nitrogen Oxide lyear 40 (guideline)
1 hour 200 (guideline)
Particulate Matter 10 lyear 70 (Interim target-1)

50 (Interim target-2)
30 (Interim target-3)
20 (guideline)
24 hour 150 (Interim target-1)
100 (Interim target-2)
75 (Interim target-3)
50 (guideline)
Particulate Matter 2.5 lyear 35 (Interim target-1)
25 (Interim target-2)
15 (Interim target-3)
10 (guideline)
24 hour 75 (Interim target-1)
50 (Interim target-2)
37.5 (Interim target-3)
25 (guideline)
Ozone 8-hour daily 8-hour daily
Maximum Maximum
“Source: IFC/ WB General EHS Guidelines: Air emissions and ambient air quality, 30 April 2007
Interim target means Interim targets are provided in recognition of the need for a staged approach to
achieving the recommended guidelines.

1.1.2 Water Quality Standards

As per the Bureau of Indian Standards, (IS 10500: 2012) drinking water shall
comply with the requirements given in Table 3.

Table.3 Indian Drinking Water Standard (IS 10500: 2012)
Raguthement Haarieciiae limit in
Substance/ Characteristics ae absence of alternate
(Acceptable limit)
source
1 Colour, Hazen units, max 5 15
2 Odour Unobjectionable -
3 Taste Agreeable -
4, Turbidity, NTU, max 5 5
5. pH value 6.5-8.5 No Relaxation
6 Total hardness (as CaCOs) mg/I,max 200 600
7. Iron (as Fe) mg/1, max 03 No relaxation
8 Chlorides (as Cl) mg/I, max 250 1000
9. Free residual chlorine, mg/1, min 0.2 1
10. Dissolved solids mg/1, max 500 2000
11. Calcium (as Ca) mg/I, max 75 200
12. Magnesium (as Mg) mg/I, max 30 100
13. Copper (as Cu) mg/1, max 0.05 15
14. Manganese (as Mn) mg/l, max 01 03
15. Sulphate (as SOs) mg/l, max 200 400

16. __ Nitrate (as NOs) mg/1, max 45 No relaxation
17. _ Fluoride (as F) mg/1, max 1.0 15
Permissible limit in

Requirement

Substance/ Characteristics absence of alternate

(Acceptable limit)

source
Phenolic compounds (as CoH6OH)

18. ing/l, max 0.001 0.002
19. Mercury (as Hg) mg/I, max 0.001 No relaxation
20. Cadmium (as Cd) mg/1, max 0.003 No relaxation
21. Selenium (as Se) mg/1, max 0.01 No relaxation
22, Arsenic (as As) mg/l, max 0.01 0.05
23, Cyanide (as CN) mg/I, max 0.05 No relaxation
24. Lead (as Pb) mg/1, max 0.01 No relaxation
25. Zine (as Zn) mg/l, max 5 15
26, Anionic detergents (as MBAS) mg/l, 02 10
max
27. Total Chromium (as Cr) mg/I, max 0.05 No relaxation
9g, _ Polynuclear aromatic hydrocarbons (as 4 aq No relaxation
" PAH) g/I, max .
29. Mineral Oil mg/1, max 05 No relaxation
30. Pesticides mg/1, max Absent 0.001
Radioactive materials:
31. a) Alpha emitters Bq/1, max 1 No relaxation
b) Beta emitters pci/I, max ° No relaxation
32. Total Alkalinity (as CaCO3), mg/I, max 200 600
33, Aluminium (as Al) mg/1, max 0.03 0.2
34. Boron, mg/I, max 05 1.0
Ammonia (as total ammonia-N). mg/I, .
35. 05 No relaxation
max
36. Barium (as Ba), mg/1, max 0.7 No relaxation
37. Chloramines (as Cla), mg/1, max 4.0 No relaxation
38. Silver (as Ag), mg/1, max 01 No relaxation
39. Sulphide (as H2S), mg/1, max 0.05 No relaxation
40. Molybdenum (as Mo), mg/1, max 0.07 No relaxation
41. Nickel (as Ni), mg/I, max 0.02 No relaxation
42. Polychlorinated biphenyls, mg/1,max 0.0005 No relaxation
Trilomethanes:
a) Bromoform, mg/1, max 01 No relaxation
re b) Dibromochloromethane, mg/1, max 01 No relaxation
*  ¢) Bromodichloromethane, mg/I,max 0.06 No relaxation
d) Chloroform, mg/1, max 0.2 No relaxation
Bacteriological Quality
All water intended for drinking:
1. a)E.coliorthermotolerant coliform Shall not be detectable _
. in any 100 ml sample
bacteria
Treated water entering the distribution shall not be detectable
system: in any 100 ml sample;
2. a) E. coli or thermotolerant coliform -
bacteria Shall not be detectable
b) Total coliform bacteria in any 100 ml sample.
Treated water in the distribution system: Shall not be detectable
3 a) E. coli or thermotolerant coliform in any 100 ml sample;

bacteria ; Shall not be detectable
b) Total coliform bacteria ;

in any 100 ml sample.

Source: Central Pollution Control Board

General Standards for discharge

The general standards for discharge are as prescribed under the Environment
Protection Rules, 1986 and amendments. The project intends to treat the
domestic waste water in septic tanks and soak pits. The general standards for
discharge of environmental pollutants are detailed in Table 4.

Table.4 General Standards for Discharge of Environmental Pollutants
Parameter Standards
Inland surface Public sewers Land for
water Irrigation
1. Colour and odour Refer to Note 1 - Refer to Note 1
2 Suspended solids mg/l, max. 100 600 200
3 Particle size of suspended solids Shall 850 micron IS - -
sieve
PH value 5.5 to 9.0 5.5 to 9.0 5.5 to 9.0
5 Temperature Shall not exceed 50 - -
Cabove the
receiving water
temperature
6 — Oiland grease, mg/I max, 10 20 10
7 Total residual chlorine, mg/1 max 1.0 - -
8 — Ammonical nitrogen (as N), mg/Imax. 50 50 -
9 Total Kjeldahl nitrogen (as N); mg/l max 100 - -
10 Free ammonia (as NH3), mg/l max 5.0 - -
11 Biochemical oxygen demand (3 days at 30 350 100

27°C), mg/1 max
12 Chemical oxygen demand, mg/Imax 250 - -

13. Arsenic (as As) mg/1, max 02 02 02
14 Mercury (As Hg) mg/I max. 0.01 0.01 -
15 Lead (as Pb) mg/1, max 01 1.0 -
16 Cadmium (as Cd) mg/1, max 20 1.0 -
17 Hexavalent chromium (as Cr +6) mg/1 0.1 20 -
max
18 Total chromium (as Cr) mg/1 max 20 20 -
19 Copper (as Cu) mg/1, max 3.0 3.0 -
20. Zinc (as Zn) 5.0 15 -
21 Selenium (as Se) 0.05 0.05 -
22 Nickel (as Ni) mg/1,max 3.0 3.0 -
23. Cyanide (as CN) mg/1,max 02 20 02
24 Fluoride (as F) mg/1,max 20 15 -
25 Dissolved phosphates (as P) mg/1,max 5.0 - -
26 Sulphide (as $) mg/1,max 20 - -
27 Phenolic compounds (as CsHsOH) 10 5.0 -
mg/1,max
28 Radioactive materials: (a) Alpha emitters 10-7 107 108

micro curie mg/1,max
(b) Beta emitters micro curie mg/1

10-6 10-6 10-7

29 Bio-assay test 90% survival of fish 90% survival of 90% survival of
after 96 hours in _fish after 96 fish after 96
100% effluent hours in 100% hours in 100%

effluent effluent

30 Manganese 2mg/1 2mg/1 -

31 Iron (as Fe) 3mg/1 3mg/1 -

32 Vanadium (as V) 0.2 mg/1 0.2 mg/1 -

33 Nitrate Nitrogen 10 mg/1 - -

Source: as per G.S.R 422 (E) dated 19.05.1993 and GS.R 801 (E) dated 31.12.1993 issued under the
provisions of E (P) Act 1986.
Designated Best Use Classification of Surface Water

The designated best use classification as prescribed by CPCB for surface water
is as given in Table 5 below:

Table 5 Primary Water Quality Criteria for Designated-Best-Use-Classes

Drinking Water Source A ¢ — Total Coliforms Organism MPN/100mI shall be 50 or
without conventional less
treatment but after «pH between 6.5 and 8.5
disinfection * Dissolved Oxygen 6mg/I or more
* Biochemical Oxygen Demand 5 days 20°C 2mg/I or

less
Outdoor bathing B ¢ — Total Coliforms Organism MPN/100mI shall be 500 or
(Organized) less

© pH between 6.5 and 8.5
* Dissolved Oxygen 5mg/l or more
* Biochemical Oxygen Demand 5 days 20°C 3mg/I or

less
Drinking water source C ¢ — Total Coliforms Organism MPN/100mI shall be 5000
after conventional or less
treatment and ° pH between 6 to 9
disinfection * Dissolved Oxygen 4mg/I or more
* Biochemical Oxygen Demand 5 days 20°C 3mg/I or
less
Propagation of Wild life D © pH between 6.5 to 8.5
and Fisheries © Dissolved Oxygen 4mg/I or more
© Free Ammonia (as N) 1.2 mg/1 or less
Irrigation, Industrial E © pH between 6.0 to 8.5
Cooling, Controlled ¢ — Electrical Conductivity at 25°C micro mhos/cm
Waste disposal Max.2250

© Sodium absorption Ratio Max. 26
* Boron Max. 2mg/1
Below-E Not Meeting A, B, C, D & E Criteria
Source: Central Pollution Control Board

IFC/WB Guidelines for Treated Sanitary Sewage Discharge

Indicative values for treated sanitary sewage discharges are given in Table 6.

These are applicable to meet national or local standards or in the absence of national
standards for sanitary wastewater discharges and where either a septic system

or land is used as part of treatment system.

Table.6 Indicative values for treated sanitary wastewater discharges
Pollutants U Guideline Value
pH pH 6-9
BOD mg/1 30
COD mg/1 125
Total Nitrogen mg/1 10
Total Phosphorous mg/l 2
Oil and grease mg/1 10
Total suspended solids mg/1 50

Total Coliform bacteria MPN*/100m1 400
1.1.3

Table.7

Table.8

1.1.4

Source: General EHS Guidelines, World Bank Group, April 2007
*MPN = Most Probable Number

Noise Standards

Noise standards specified by the MoEF vide gazette notification dated 14"
February, 2000 based on the A weighted equivalent noise level (Leq) are as
presented in Table 7.

Ambient Noise Standards

AreaCode _ Catego: Area Limits in dB(A) Leq

Day time* Night Time
A Industrial Area. 75 70
B Commercial Area 65 55
c Residential Area 55 45
D Silence Zone“ 50 40

Note*Day time is from 6 am to 10 pm, Night time is10.00 pm to 6.00 am;"Silence zone is an area comprising,
not less than 100 meters around premises of hospitals, educational institutions, courts, religious places or any
other area which is declared as such by the competent authority. Use of vehicle horns, loud speakers and
bursting of crackers are banned in these zones. Source: Noise Pollution (Regulation and control)Rules,2000)

As the project is in rural/residential set up, noise standards for residential
area will be applicable for the project.

IFC/WB Noise Standards

As per the IFC/ WB, General EHS Guidelines on noise management, noise
impacts should not exceed the levels presented in Table 8.

or result in a maximum increase in background

levels of 3 dB at the nearest receptor location off-site.

Noise Level Guidelines

One Hour LAeq (dBA)
Daytime Night time

07:00 - 22:00 22:00 - 07:00

Residential;
Institutional;
Educational

Industrial; 70 70
Commercial
Source: IFC/WB, General EHS Guidelines on noise management, 30 April, 2007

Hazardous Waste Management

The Hazardous Wastes (Management, Handling and Transboundary
Movement) Rules, 2008 were promulgated under Environment (Protection)
Act 1986, which was further amended in July 2009, September 2009, March
2010 and August 2010.

The major hazardous wastes to be released due to the proposed project are
used or waste/used oil, oil containing rags and jutes. The categories of the
wastes as applicable to construction and operation phases of the project and as
covered under Schedule 1 of the Hazardous wastes Rules, 2008 are given in
the Table 9.

Table.9 List of Hazardous Wastes Generated in the Project: Schedule-1 of HWM
Rules, 2008

Hazardous Wastes
5.1 Used spent Oil
5.2 Wastes/ residues containing
oil

Processes
Industrial operations using
mineral/synthetic oil as lubricant in

Category No.

hydraulic systems or other applications

Schedule V (Part A) to these rules provide specifications for Used Oil suitable
for reprocessing /recycling as given in Table 10.
If the specifications are exceeded the oil should be incinerated properly.

Table 10 Specifications of Used Oil Suitable for Recycling: Schedule V (Part A)

1 Polychlorinated biphenyls (PCBs) <2ppm maximum
2 Lead 100 ppm maximum
3 Arsenic 5 ppm maximum

4 Cadmium+ Chromium+ Nickel 500 ppm maximum
5 Polyaromatic hydrocarbons (PAH) 6% maximum

The Central Pollution Control Board (CPCB) has stipulated different
environmental standards w.r.t. ambient air quality, noise quality, water and
waste water for the country as a whole under EP Act, 1986.
Annex C

Climate Change Risk
Assessment - Nidhi
1.1

1.1.1

INTRODUCTION

Mytrah Energy (India) Limited (‘Company’ or ‘MEIL’) is developing a wind
farm of 90.1 MW capacity at Habur and Mokal villages in Jaisalmer District of
Rajasthan (Project Nidhi). The proposed wind farm will include 53 Wind
Turbine Generators (WTGs).

The proposed project site is located in area of 412.1Ha of culturable waste land
in the villages of Poonamnagar (Habur) and Mokal in the district and sub-
division (tehsil) of Jaisalmer in Rajasthan. The project site is approximately 50
km north-west of Jaisalmer city, which is the administrative headquarters of
the district.

This document focuses on the anticipated risk of climate change for the project
Nidhi.

VULNERABILITY ASSESSMENT

Among the numerous strategies to reduce Green House Gas (GHG) emissions
is to decommission carbon intensive electricity production while increase the
deployment of renewable energy technologies - such as wind and solar power
generation. Yet the generation capacity, availability, and intermittency of these
renewable energy sources are strongly climate dependent - and may also shift
due to unavoidable human-induced change. The project Nidhi can be at a risk
from the potential impacts of climate change such as changes in wind speed,
temperature, precipitation etc. The major impacting factor for viability of the
project is the change in wind speed.

Selection of the Nidhi Project site

The key selection aspect for the particular project site was “Wind Resource” as
detailed in the DPR considered the following and as can be observed in Figure
1.1 below.

¢ Site is approved by C WET. (Long term Wind data available from 2 C WET
Wind Monitoring stations (WMS) which are within 25 KM proximity to
the site).

¢ Highest wind resource amongst all 36 WMS installed in Rajasthan by C
WET. (WPD at 244 and 274 W/ Sq mat 50 M)

¢ Suzlon's 168 MW of wind farm commissioned from 80 Suzlon's S 88 (2.1
MW) WEG as on 31-March-2011 in the same village. These WEGS are
within 10 to 30 KM from plot periphery).

¢ Data available from 4 nearby wind masts installed by Suzlon. (Suzlon's
wind mast installed 5 to 15 KM from the site)

¢ Site approved by international wind consultant Garrad Hassan. (Wind
Resource Assessment Reports done by GH for the site)

ENVIRONMENTAL RESOURCES MANAGEMENT

Cl
Figure 1.1

1.1.2

Table 1.1

Wind Resource Map of India

+e
Ls
Ls

ls
ts
i

Wind

“

v

Arabian v3

i

CENTRE FOR WIND ENERGY TECHNOLOGY

INDIA *

Power Density Map at $0 m agl

,
async

rower Density W/ Sqn,

tog {+

mm 2020 ¢
m0
moan
im cox

i)

4
a

Source: DPR, Project Nidhi

a
4

ca o

Energy Prognosis-Estimated Annual Energy Generation

As per the DPR, based on Suzlon’s Habur Mast the following data was
captured (Ref Doc No: IPD/WRD/F/FM/RJ/11-12/067 Dated: 25.Aug.2011

from SUZLON).

Data of Suzlon Habur Mast

Owner

Suzlon Infrastructure

Station

Habur

District, State

Jaisalemer, Rajasthan

Latitude 270 07' 26.5" N
Longitude 700 37' 36.4" E

Elevation 225 mamsl

Period April 2010 to March 2011
Duration 12 months

Annual Mean Turbulance Intensity at 15
m/s

0.091 at 50 M AGL.

ENVIRONMENTAL RESOURCES MANAGEMENT

Table 1.2

Table 1.3

1.2

Annual Mean Wind Speed 5.81 m/s at 50 M AGL 202.02 W/m2 at 50M

Annual Wind Power Density 202.02 W/m2 at50M AGL

Energy Capture Summary based on Suzlon Habur Mast

Project Tejuva (Nidhi)
Wind turbine type $97 -90
Turbine Capacity 2100 KW

Hub height 90m

Number of turbines 60

Site capacity 126 MW
Estimated annual net energy production -P(50) 2736 lac units
Estimated annual net energy production / WTG - P(50) | 45.60 lac units

Summary of Average Annual Generation

Average Annual Estimated Generation (20 Years) - P (50) 46 Lacs kWh
Average Annual Estimated Generation (20 Years) - P (75) 41 Lacs kWh
Average Annual Estimated Generation (20 Years) - P (90) 37 Lacs kWh

Average Annual Estimation Generation (20 years)- P(50)=45.60 Lac
KWh(24.79%CUF)

Based on the above, it can be assumed that the project Nidhi which has
an estimated service life of 25 years will be functioning viably.

CLIMATE CHANGE IMPACTING WIND SPEED

Wind speed and cloudiness are strongly influenced by local temperature
gradients as well as large-scale climate oscillations such as the El Nino
Southern Oscillation (ENSO) and Madden-Julian Oscillation (MJO), which
could behave differently in the future!. MeehI et al. 2report that peak wind
speeds will likely increase with increasing temperatures, and Hazeleger?
suggests that the trade winds in particular are likely to change.

'M. Rauthe, A. Hense, H. Paeth, A model intercomparison study of climate change-signals in extratropical circulation, Int J
Clim, 24 (6) (2004), pp. 643-662

2 Meehl GA, Stocker TF, Collins WD, Friedlingstein P, Gaye AT, Gregory JM, Kitoh A, Knutti R, Murphy JM, Noda A,
Raper SCB, Watterson IG, Weaver AJ, Zhao Z.-C. Global Climate Projections. In: Solomon S, Qin D, Manning M, Chen Z,
Marquis M, Averyt KB, Tignor M, Miller HL, editors. Climate Change 2007: The Physical Science Basis. Contribution of
Working Group I to the Fourth Assessment Report of the Intergovernmental Panel on Climate Change. Cambridge
University Press, Cambridge, United Kingdom and New York, NY, USA; 2007.

3 W. Hazeleger, Can global warming affect tropical ocean heat transport?, Geophys. Res. Lett., 32 (2005), p. L22701
hitp:/ /dx.doi.org/10.1029/2005GL023450

ENVIRONMENTAL RESOURCES MANAGEMENT

C3

1.3

Table 1.4

In fact, understanding the impacts of climate change on both aerosols in the

atmosphere and boundary layer wind speed are problematic because of the
spatial scale of current General Circulation Models (GCMs). Studies have been
begun to elucidate the impact of climate change on wind and solar
parameters, but the subject is less studied.

CLIMATE CHANGE-IMPACTING PRECIPITATION AND TEMPERATURES

The climate of the region is classified as arid climate having very less
precipitation as compared to other parts of India. The total annual rainfall in
the region is about 208 mm as per the data from the year 1948-2000.

Climatology of Jaisalmer (1948 -2000): Ambient Air Temperature and Mean
rainfall

Minimum
January ; 7.6 15
February ; 105 3.0
March x 164 27
April ; 21.9 21.0
May z 25.6 8.9
June ; 27.0 15.1
July . 26.5 60.1
August x 25.4 758
September , 24.2 176
October . 20.2 24
November x 134 15
December : 85 24
Average . 18.9

Total 208 mm

Source: Monthly Mean Maximum & Minimum Temperature and Total Rainfall based upon 1901-2000 data,

India Meteorological Department, Jaisalmer (http://www.imd.gov.in/doc/climateimp.pdf)

Temperature

1 http:/ /www.windpowermonthly.com /article/1358574/wind-gears-climate-change-impact

2 Dr Michael Brower, president and CTO of renewable engineering consultancy AWS Truepower,
hittp:/ /www.windpowermonthly.com /article/1358574/ wind-gears-climate-change-impact

ENVIRONMENTAL RESOURCES MANAGEMENT

C4
1.3.1

The temperature in the area begins to increase from January till May. May and
June are the hottest months with highest temperature of 41.6°C recorded in
May month. The lowest temperature of 23.7°C was recorded in month of
January. The daily mean minimum temperature varies from 7.6°C in January
to 27.0°C in June, whereas the daily mean maximum temperature varies from
23.7°C in January to 41.6°C in May.

As the area is prone to extremes of temperature and low precipitation, the
impacts of climate change can be in the form of heavy precipitation and
resultant floods. Some of the adaptation measures related to the same are
discussed in the subsequent section.

Adaptation measures
Heavy Precipitation or floods

The Project site and Aol do not fall under flood prone areas although news of
flash floods in year 2010 was reported in the Jaisalmer districts.

In case of heavy rainfall there can be resultant water logging and connectivity
to some the WTG locations can get affected.

In case it is realized that heavy rainfall is occurring frequently over the years,
and resultant issues as connectivity to certain areas/WTGs are getting
affected, a detailed study needs to be undertaken for continuity of the project.

Change in Wind Speed

It is anticipated that wind speed changes would not occur in immediate 10
years as can be deduced from the various studies referenced above.

ENVIRONMENTAL RESOURCES MANAGEMENT

C5
Annex D

Minutes of Meetings
Meeting - I

Basic details

Location: Habur Village District: Jaisalmer

Project: MEIL Date: 12-07-2015

Purpose of the visit: To understand the Livelihood and Social Impact of the Project

Important Notice: This document, intended for internal use of ERM, provides a working summary of the
main facts captured during the meetings held, not formal minutes. It is therefore deliberately not
exhaustive or chronological and, being provided for information, is not intended for official review or
approval.

Key points Discussed :

The summary of the discussions is provided below

Community Profile: Habur is one of the larger villages in Jaisalmer Tehsil, with a dominance of
Rajput population and presence of Meghwals, Manganiars and Suthars (belonging to Scheduled
Caste). The villages comprises of 500 households, with a majority of nuclear families in the
village. The women in the village are generally confined to households and follow Purdah
system and are paid less than their male counterparts for the same amount and duration of
work hours. Hindi and Marwari are the prominent languages of the village, in addition to the
local dialect.

Land Ownership: The area around the village is Revenue Land, owned by the Government.
The people of the village have small land-holdings, which are allotted at a distance of 10-15 km
from the village. The area is entirely dependent on rainfall for agriculture, with Guar (Cluster
Bean) and Bajra (Millet) being the major crops grown in the area.

Livelihood Practices: The community members have a host of livelihood sources, which
includes agriculture, animal husbandry, jobs with armed forces and the upcoming trend of
being employed by the Wind Power Projects as security guards. The projects have resulted in
the improvement of the wellness index of the people. The major crops in the area are Cluster
Beans, Groundnut, Millets and Mustard. The water for irrigation is usually rain water stored by
the villagers or from the tube wells in rare cases.

Infrastructure: There is no tap water in the village and the tube wells are the only steady source
of drinkable water. There is high salt content in the water around the village. There is a steady
supply of electricity in the village however the sanitation scenario is worrisome. Open.
defecation is a common scenario, as 90% households do not have toilets and the people of
remaining 10% households with toilets, do not use them. The people of the village invariably
use Cow dung cakes to fuel traditional stoves for cooking and the use of LPG is rare, but slowly
increasing.

There is a private Upper Primary school and a co-educational Senior Secondary Government
School, but the girls generally drop out after 5h class, because of approaching puberty, coupled
with the discomfort of sharing classrooms with boys or being taught by male teachers. The boys
attain education till 12», but only few go for higher education, as the facilities are situated away
from the village. However, there is a growing inclination towards ITIs (Industrial Training
Institutes), fuelled by the prospective job opportunities with Wind Power projects,
mushrooming in nearby areas.

There is also a Primary Healthcare Centre (PHC) in the village. The people generally suffer from
common cold and cough or fever and receive treatment for the same in the PHC.

5 Need areas as pointed out by stakeholders:
* Literacy sessions and training of women needed in the area
Provision of an all-girls school in the village with female teachers
* — Toilets to be constructed in the existing Government school
« Water coolers to be installed in Bus stands and other public places
* Provision of fans, lights, chairs and tables in the school

CSR activities undertaken by other companies in the past

© Donation for the village temple
* Plantation of nearly 1000 saplings around the village temple

Impact of establishment of Wind Energy plants on the village community
«People have bagged jobs in the Plants
«People have the opportunity of giving their cars on rent
* Education, especially ITI courses, have received a thrust as the people take cognizance
of benefits of education and are willing to tap the job opportunities in the power plants
* Some unskilled people receive trainings

Meeting Attended By :

1. | ERM: Akshita Misra, Saumya Srivastava

2. | Stakeholder Group: Men and Women of Habur village, in separate consultations

3. | Stakeholder Representatives: Mr. Jitender Singh, Mrs. Rekha Singh, Mrs. Chandrima
Singh

Meeting - IL

Basic details

Location: Serawa Village District: Jaisalmer

Project: MEIL Date: 13-07-2015

Purpose of the visit: To understand the Livelihood and Social Impact of the Project

Important Notice: This document, intended for internal use of ERM, provides a working summary of the
main facts captured during the meetings held, not formal minutes. It is therefore deliberately not
exhaustive or chronological and, being provided for information, is not intended for official review or
approval.

Key points Discussed :

The summary of the discussions is provided below:

Community Profile: Serawa is another village which lies in the 5 km buffer area from the
project boundary. The village has around 80 households, taking care of 400 people. The village
falls under Sonu Gram Panchayat and is inhabited by Rajputs (67%) and Meghwals (33%).

Land Ownership: Almost all the households of the village have landholdings, ranging from 10
Bighas to 20 Bighas. Rainfall is the driving factor for agriculture in the village as ground water
table is quite low in the area, with Guar (Cluster Bean) and Bajra (Millet) being the major crops
grown in the area.

Livelihood Practices: The community members practice agriculture; however the erratic nature
of rains makes it less dependable. The major crops in the area are Cluster Beans, Millets and
Mustard. Animal husbandry is also a major driver of the village economy. The upcoming Wind-
power plants have also opened avenues for the people in the form of jobs (as security guards)
and renting village’s vehicles for the project's needs. In addition, nearly 5% of working,
population is employed with Armed forces or other Government jobs.

Infrastructure: The village is dependent on tube wells for its daily water needs, which is also
there in Sonu village. There is a separate tube well in the vicinity of the village, but it draws out
salty water, which is unfit for human consumption. Most of the people have tanks in their
houses, where they store rain water and keep utilising it after monsoons.

Toilets have been recently constructed under the Swachh Bharat Yojna and people are starting
to use them.

There is one Government Primary school in the village. The girls also attend school freely and
study upto 8* class. Some boys are sent out of the villages by their families to continue their
education. The children generally opt for ITI, Nursing and B.Ed. courses after school, as they
are expected to assure better jobs in the area.

There is one Primary Healthcare Centre (PHC) in the village. The people generally suffer from
common cold or fever.

Need areas as pointed out by stakeholders:
¢ Construction of Water tanks and water harvesting systems in the village
¢ Refinement of status of Electricity in the village
¢ — Training of women of the village along with ANMs, to equip them with skills to take
care of people in emergency

CSR activities undertaken by other companies in the past
¢ Suzlon had initiated the formation of Village Development Committee in 2011 through
which it plans its CSR activities in the village
* Suzlon has given a compensation of Rs. 1 lac per WTG to the VDC
¢ Suzlon has carried out construction of Community hall in the village

Meeting Attended By :

1. | ERM: Akshita Misra, Saumya Srivastava
2. | Stakeholder Group: Men of Serawa village
3. | Stakeholder Representatives: Mr. Madan Singh, Mr. Veerbhan Singh, Mr. Shantaram

Photo Documentati

\W

Meeting III

Basic details

Location: Mokla Village District: Jaisalmer

Project: MEIL Date: 13-07-2015

Purpose of the visit: To understand the Livelihood and Social Impact of the Project

Important Notice: This document, intended for internal use of ERM, provides a working summary of the
main facts captured during the meetings held, not formal minutes. It is therefore deliberately not
exhaustive or chronological and, being provided for information, is not intended for official review or
approval.

Key points Discussed :

The summary of the discussions is provided below

Community Profile: Mokla village lies on the periphery of the study area selected by ERM. The
village has a population of around 1000 people, out of which 50% people are Rajputs and the
rest population comprises Meghwals, Dholis, Jogis and Manganiars (all of them belonging to
Scheduled Caste). The women are generally confined to the houses and follow Purdah system.

Livelihood Practices: The community members engage in agriculture, animal husbandry and
are employed by Rajasthan State Mines, Indian Armed forces and the Wind Power projects.
Only 15-20% people of the village have landholdings and the major crops in the area are Cluster
Beans and Millets. The water for irrigation is usually rain water stored by the villagers in tanks
or fetched from rain-fed ponds, by the women.

Infrastructure: There is no tap water or tube wells in the village. The women have to travel long
distances to fetch water from nearby ponds. There is high salt content in the water around the
village and hence scarcity of drinking water is a pressing problem. There are frequent instances,
where people have to pay Rs. 3000-4000 per month per household, for tanks of water, ordered
from outside. Power cuts are frequent in the area, making lives even more difficult. 90%
households have toilets in their houses, which are hardly being used, according to discussions
with the women’s group. However, in consultations with men’s groups, it was said that the
women use toilets.

There is a co-educational Secondary Government School, which has been upgraded to senior
secondary in this year. The consultations with the men’s and the women’s group pointed
towards the fact that both girls and boys attend schools till 10 class. However, there is a
discomfort in sending girls to a co-educational school and hence there is a dire need of an all-
girls school in the village. The boys attain education till 12", and a few go out of the village for
higher education. The interest in ITI courses has picked up in the area, after the establishment of
Wind Power plants.

There is one Primary Healthcare Centre (PHC) in the village, with 1 ANM. The people travel to
Jaisalmer in case of serious ailments like Malaria and Pneumonia.

Need areas as pointed out by stakeholders:
¢ Construction of Water tanks and water harvesting systems in the village
¢ Refinement of status of Electricity in the village
¢ — Vocational and literacy trainings of women in the village
¢ — Setting up of a separate school for girls of the village

Meeting Attended By :

1. | ERM: Akshita Misra, Saumya Srivastava

2. | Stakeholder Group: Men and Women of Habur village, in separate consultations

3. | Stakeholder Representatives: Ms Poonam, Ms Rekha and others -Women

Mr Abhay Singh Soda, MR Dhirander Singh, Mr Hati Singh Bhathi, Mr Swaroop Singh, Mr
Rajendra Singh - Men

Photo Documentation

Meeting - IV

Basic details

Location: Jaisalmer District: Jaisalmer

Project: MEIL Date: 14-07-2015

Purpose of the visit: To understand the formation and working of Village Development
Committee of Habur

Important Notice: This document, intended for internal use of ERM, provides a working summary of the
main facts captured during the meetings held, not formal minutes. It is therefore deliberately not
exhaustive or chronological and, being provided for information, is not intended for official review or
approval.

Key points Discussed :

The summary of the discussions is provided below

A Village Development Committee, comprising 15 members, is responsible for coordinating
and conducting welfare activities in the village. This committee is formed by nomination of
members by the villagers, in an open meeting and has representation of women and Scheduled
Caste members in the committee, which is a registered entity with the district administration.

The VDC undertakes following tasks throughout the year:

© Training women of the village on stitching

¢ Organising Veterinary camps in the village to facilitate proper guidance to people on
care of cattle and also to help keep a tab on the health status of the cattle

© Organising monthly health check-up camps in the village to address the health issues
of the villagers

© — Organising training of farmers from the village on advanced farming techniques, in
collaboration with KAAJRI, an organisation providing agricultural training to people.

Meeting Attended By :

1. | ERM: Akshita Misra, Saumya Srivastava
2. | Stakeholder Group: VDC members
3. | Stakeholder Representatives: Mr. Padam Singh, president of Habur VDC

Photo Documentation

ERM has over 140 offices
Across the following
countries worldwide

Argentina Netherlands
Australia Peru
Belgium Poland
Brazil Portugal
China Puerto Rico
France Singapore
Germany Spain
Hong Kong Sweden
Hungary Taiwan
India Thailand
Indonesia UK

Ireland USA

Italy Venezuela
Japan Vietnam
Korea

Malaysia

Mexico

ERM India Private Limited

Building 10, 4th Floor
Tower A, DLF Cyber City
Gurgaon - 122 002, NCR, India
Tel: 91 124 417 0300

Fax: 91 124 417 0301

Regional Office - West

102, Boston House,

Suren Road, Chakala

Andheri Kurla Road, Andheri (East)

Mumbai- 400093 India

Office Board Telephone: 91- 22 -4210 7373 (30 lines)
Fax: 91- 022-4210 7474

Regional Office - West

702 Abhishree Avenue,

Near Nehru Nagar Circle, Ambawadi
Ahmedabad -380006 India

Tel: +91 79 66214300

Fax: +91 79 66214301

Regional Office -South
Ground Floor, Delta Block
Sigma Soft Tech Park
Whitefield, Main Road
Bangalore- 560 066, India
Tel: +91 80 49366 300 (Board)

Regional Office -East
4th Floor, Asyst Park,
GN-37/1, Sector-V,
Salt Lake City,
Kolkata 700 091

Tel : 033-40450300

www.erm.com

ERM consulting services worldwide www.erm.com

